Exhibit 10.2

Freddie Mac Loan Number: 503106291

Property Name: Bluebird Estates

MULTIFAMILY LOAN AND SECURITY AGREEMENT – SENIORS HOUSING

(Revised 9-30-2019)

SUMMARY OF LOAN TERMS

The following information in this Summary of Loan Terms (“Summary”) is
incorporated into and deemed part of this Multifamily Loan and Security
Agreement (“Loan Agreement”).

 

Parties, Effective Date, Loan Amount

Borrower(s):    SNR 24 BLUEBIRD ESTATES OWNER LLC, a Delaware limited liability
company Lender:    KEYBANK NATIONAL ASSOCIATION, a national banking association
Effective Date:    02/10/2020 Loan Amount:    $24,357,000.00

 

Property Manager [See Section 6.09(d)] ☒    SNR 24 BLUEBIRD ESTATES MANAGEMENT
LLC, a Delaware limited liability company (Property Manager), HOLIDAY AL
MANAGEMENT SUB LLC, a Delaware limited liability company (Property Sub-Manager)
or, in each case, another residential rental property manager that is approved
by Lender in writing. ☐    Mortgaged Property is self-managed by Borrower [See
Self Management Rider] SPE Equity Owner [See Section 6.13] ☒   

Not applicable. Borrower will not be required to maintain an SPE Equity Owner in
its organizational structure during the term of the Loan and all references to
SPE Equity Owner in this Loan Agreement and in the Note are not applicable.

 

☐   

__________________, a single member Delaware limited liability company

 

☐    __________________, a __________ corporation An SPE Equity Owner is
required if: (1) The Loan Amount is $25,000,000 or greater or the Loan is part
of a crossed pool that is $25,000,000 or greater, and (2) Borrower is a limited
partnership or limited liability company with more than one equity member.

 

Required Equity Owner [See Section 7.03(c)(ii)]



--------------------------------------------------------------------------------

☐   

Name of Required Equity Owner: _______________________

Required Equity Ownership Interest: ________%

 

Conditionally Permitted Transfers [See Section 7.03] ☒   

N/A

 

☐   

Transfer to Previously Underwritten Person [See Section 7.03(a)(iii)]

 

Prior Borrower Principal: _______________________

Previously Underwritten Person: _______________________

 

☐   

Co-Owner Transfer [See Section 7.03(a)(iv)]

 

Required Co-Owner: _______________________

Required Co-Owner Interest in the Mortgaged Property: ________________

 

☐   

TIC Roll-up Transfer [See Section 7.03(a)(v)]

 

Consolidation Borrower Manager: _______________________

 

☐   

Preferred Equity Control Take-Over-Transfer [See Section 7.03(b)(ii)]

 

Preferred Equity Investor: _______________________

 

☐   

Buy-Sell Transfer [See Section 7.03(b)(iii)]

 

Buy-Sell Equity Investor: _______________________

 

☐   

Other(s):

 

[Describe & specify whether the Transfer is described in a rider or in Exhibit
D]

 

Imposition Reserves [See Section 4.02 of this Loan Agreement and Section 9 of
the Note] Collect    Deferred    ☐    ☒   

Property Insurance premiums

or premiums for other Insurance required by Lender

 

☒    ☐   

Taxes and payments in lieu of taxes (PILOT)

 

☐    ☒   

Water and sewer charges

that could become a Lien on the Mortgaged Property

 

☐    ☒   

Assessments or other charges

that could become a Lien on the Mortgaged Property,

including home owner association dues

 

☐    ☐   

Ground Rents                 or                 ☒ N/A



--------------------------------------------------------------------------------

Replacement Reserve Initial Deposit [See Section 4.04] N/A Replacement Reserve
Monthly Deposit [See Section 4.04] $3,550.00 ☐   

Deferred

☐   

Funded

☐   

Capped at $_______________ (if applicable) (the “Replacement Reserve Cap”)

☐   

Additional Deposit of $_________________ (if applicable)

Additional Deposit Date: / /20__

Additional Replacements Completion Date: / /20__

 

  

Minimum Replacement Disbursement Request Amount: $7,500.00

 

  

Replacement Reserve Disbursement Period: quarterly

 

Required Repairs [See Section 4.03 and Section 6.14] ☒   

Repair(s) required – see the Repair Schedule of Work in Exhibit C

 

☐   

No Repairs required

 

  

Minimum Repair Disbursement Request Amount: $5,000.00

  

Repair Reserve Disbursement Period: 30 days

Priority Repair Reserve Deposit [See Section 4.03]

N/A

 

After all Repairs are completed, any remaining Repair Reserve funds will be
either[choose one]:

☐   

Returned to Borrower

 

☐   

Deposited into the Replacement Reserve Fund

 

Radon [See Applicable Rider] ☒   

N/A

 

☐   

Radon Screening required – (with possible Radon Testing, and possible Radon
Remediation)

 

  

Units:

☐   

Radon Testing required – (with possible Radon Remediation)

 

  

Units:

☐   

Radon Remediation requirement identified as of the Effective Date

$_____________ (“Radon Repair Reserve Deposit”)

  

Units:



--------------------------------------------------------------------------------

Other Required Reserve Fund Deposits [See Article IV and Applicable Rider(s)] ☐
  

Green Repair Reserve Deposit

 

$_________________

Green Improvements Completion Date: / /20__

After all Green Improvements are completed, any remaining Green Repair Reserve
funds will be [choose one]:

 

☐ Returned to Borrower

☐ Deposited into the Replacement Reserve Fund

☒   

Rate Cap Reserve Deposit

$________________

☐   

Rental Achievement Reserve Deposit

$_________________

☐   

Lease-Up Credit Enhancement Amount

$_________________

☐   

Other(s): [List and repeat as necessary]

$_________________

 

Insurance – Borrower Proof of Loss [See Section 6.10(k)] $122,000   

Borrower Proof of Loss Threshold

Insert the amount that is the greater of (i) $50,000 or (ii) 0.5% of the Loan
Amount, rounded to the nearest $1,000, not to exceed $200,000

 

$488,000   

Borrower Proof of Loss Maximum

Insert the amount that is equal to 4 times the (final, rounded) Borrower Proof
of Loss Threshold, not to exceed $800,000

 

Purpose of Loan [See Section 5.24] ☒    Refinance Loan ☐   

Acquisition Loan – Mortgaged Property

Property Seller: ____________________________

☐   

Acquisition Loan – Membership Interests

Membership Interest Seller: ____________________

☐    Supplemental Loan ☒    Cross-Collateralized/Cross-Defaulted Loan Pool



--------------------------------------------------------------------------------

Moisture Management Plan and O&M Program(s) [See Sections 6.06 and 6.12] ☐   
Moisture Management Plan (MMP) required ☐   

O&M Program(s) required:

[List all that apply]

 

Minimum Occupancy and Maximum Combined LTV [See Sections 6.09 and 11.11 (b)(v)]
85%   

Minimum Occupancy (applicable for Property Improvement Alterations)

 

75%    Maximum Combined LTV (applicable for a Supplemental Loan request)

 

Senior Instrument [See Sections 3.02 and 9.01(n)] ☒    N/A—the Loan relates to a
first Lien on the Mortgaged Property. ☐    This is a Supplemental Loan, and each
Senior Instrument is described below.    [Name of Senior Instrument]    To or
for the benefit of: _________________    Effective Date: / /20__    Recording
Date: / /20__    Book/Page or Instrument Number: _________________   

Assigned to Freddie Mac

  

Instrument: _______________

  

Effective Date: / /20__

   Recording Date: / /20__   

Book/Page or Instrument Number: _________________

  

Assigned to ________________________

  

Instrument: ____________

  

Effective Date: / /20__

   Recording Date: / /20__   

Book/Page or Instrument Number: _________________

Operating Lease:

Operator:   

☐ _______________________, a _________________________

☒ Not applicable

Operating Lease:           

☐   The [Operating Lease], dated as of ________________, entered into by and
between Borrower, as landlord, and Operator, as tenant, leasing the Land and
Improvements, together with certain personal property used in connection with
the Land and Improvements, as described in the Lease, and all modifications,
extensions, renewals and replacements.

 

☒ Not applicable



--------------------------------------------------------------------------------

Notice Requirements [See Section 11.03]

If to Lender:   

KEYBANK NATIONAL ASSOCIATION

c/o KeyBank Real Estate Capital – Servicing Dept.

11501 Outlook Street, Suite 300, Overland Park, Kansas 66221

Attention: Servicing Department

If to Borrower:   

SNR 24 Bluebird Estates Owner LLC

c/o New Senior Investment Group Inc.

55 West 46th Street, Suite 2204

New York, New York 10036

Attention: Susan Givens

Courtesy Copy to:   

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Nathaniel Lifschitz

 

Intended Use [See Section 5.25]

Independent Living Units:   

100%

132 units

Assisted Living Residences:   

0%

0 units

0 beds

Assisted Living Residences devoted to Alzheimer’s care, dementia care and/or
memory care   

0%

0 units

0 beds

Skilled Nursing Beds   

0%

0 units

0 beds

Continuing Care Retirement Community   

☐ Yes

☒ No



--------------------------------------------------------------------------------

Exhibits ☒    Exhibit A    Description of the Land (required) ☒    Exhibit B   
Modifications to Multifamily Loan and Security Agreement ☒    Exhibit C   
Repair Schedule of Work ☒    Exhibit D    Repair Disbursement Request (required)
☒    Exhibit E    Work Commenced at Mortgaged Property ☒    Exhibit F    Capital
Replacements (required) ☒    Exhibit G    Description of Ground Lease ☒   
Exhibit H    Organizational Chart of Borrower as of the Date of this Loan
Agreement (required) ☒    Exhibit I    Designated Entities for Transfers and
Guarantor(s) (required) ☐    Exhibit J    Description of Release Parcel ☒   
Exhibit K    Licenses (required) ☒    Exhibit L    Furniture, Fixtures,
Equipment, and Motor Vehicles (required) ☒    Exhibit M    Contracts (required)
☒    Exhibit N    Material Contracts (required) ☒    Exhibit O    Borrower’s
Certificate of Property Improvement Alterations Completion (required)

 

Attached Rider(s)

  

Date Revised

Rider to Multifamily Loan and Security Agreement – Cooperation with Rating
Agencies and Investors

   1-27-2015

Rider to Multifamily Loan and Security Agreement – Additional Provisions – Sale
or Securitization of Loan

   9-30-2019

Rider to Multifamily Loan and Security Agreement – Recycled Borrower

   4-19-2018

Rider to Multifamily Loan and Security Agreement – Cross-Collateralized
Transaction

   2-25-2019

Rider to Multifamily Loan and Security Agreement –Insurance Claims History –
Seniors Housing

   3-1-2014

Rider to Multifamily Loan and Security Agreement –Rate Cap Agreement and Rate
Cap Agreement Reserve Fund

   6-25-2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS; CONSTRUCTION

     1  

1.01

   Defined Terms      1  

1.02

   Construction      1  

ARTICLE II LOAN

     2  

2.01

   Loan Terms      2  

2.02

   Prepayment Premium      2  

2.03

   Exculpation      2  

2.04

   Application of Payments      2  

2.05

   Usury Savings      2  

2.06

   Floating Rate Mortgage – Third-Party Cap Agreement      3  

ARTICLE III LOAN SECURITY AND GUARANTY

     3   3.01    Security Instrument      3   3.02    Reserve Funds      3  
3.03    Uniform Commercial Code Security Agreement      4   3.04    Cap
Agreement and Cap Collateral Assignment      4   3.05    Guaranty      4   3.06
   Assignment of Licenses, Certificates and Permits      4   3.07    Reserved   
  5   3.08    Reserved      5   3.09    Reserved      5   3.10    Reserved     
5  

ARTICLE IV RESERVE FUNDS AND REQUIREMENTS

     5  

4.01

   Reserves Generally      5  

4.02

   Reserves for Taxes, Insurance and Other Charges      6  

4.03

   Repairs; Repair Reserve Fund      7  

4.04

   Replacement Reserve Fund      13  

4.05

   Rental Achievement Provisions      17  

4.06

   Debt Service Reserve      17  

4.07

   Rate Cap Agreement Reserve Fund      17  

4.08

   through 4.20 are Reserved      17  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     17  

5.01

   Review of Documents      17  

5.02

   Condition of Mortgaged Property      17  

5.03

   No Condemnation      17  

5.04

   Actions; Suits; Proceedings      17  

5.05

   Environmental      18  

5.06

   Commencement of Work; No Labor or Materialmen’s Claims      19  

5.07

   Compliance with Applicable Laws and Regulations      20  

5.08

   Access; Utilities; Tax Parcels      21  

5.09

   Licenses and Permits      21  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page ix



--------------------------------------------------------------------------------

5.10

   No Other Interests      22  

5.11

   Term of Leases      22  

5.12

   No Prior Assignment; Prepayment of Rents      22  

5.13

   Illegal Activity      23  

5.14

   Taxes Paid      23  

5.15

   Title Exceptions      23  

5.16

   No Change in Facts or Circumstances      23  

5.17

   Financial Statements      23  

5.18

   ERISA – Borrower Status      23  

5.19

   No Fraudulent Transfer or Preference      24  

5.20

   No Insolvency or Judgment      24  

5.21

   Working Capital      24  

5.22

   Cap Collateral      25  

5.23

   Ground Lease      25  

5.24

   Purpose of Loan      25  

5.25

   Intended Use      26  

5.26

   Furniture, Fixtures, Equipment, and Motor Vehicles      26  

5.27

   Participant in Federal Programs      27  

5.28

   Certificate of Need      27  

5.29

   Contracts      27  

5.30

   Material Contracts      27  

5.31

   No Financing Statements      28  

5.32

   Governmental Payor Programs      28  

5.33

   Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs      29  

5.34

   No Transfer or Pledge of Licenses      30  

5.35

   No Pledge of Receivables      30  

5.36

   Patient and Resident Care Agreements      30  

5.37

   Patient and Resident Records      30  

5.38

   No Facility Deficiencies, Enforcement Actions or Violations      30  

5.39

   Seniors Housing Operator      30  

5.40

   Recycled SPE Borrower      30  

5.41

   Recycled SPE Equity Owner      30  

5.42

   through 5.50 are Reserved      30  

5.51

   Survival      30  

5.52

   through 5.57 are Reserved      30  

5.58

   Prohibited Parties Lists      31  

5.59

   AML Laws      31  

5.60

   Internal Controls      31  

5.61

   Crowdfunding      32  

5.62

   through 5.70 are Reserved      32   ARTICLE VI BORROWER COVENANTS      32  

6.01

   Compliance with Laws      32  

6.02

   Compliance with Organizational Documents      32  

6.03

   Use of Mortgaged Property      33  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page x



--------------------------------------------------------------------------------

6.04    Non-Residential Leases      34   6.05    Prepayment of Rents      34  
6.06    Inspection      35   6.07    Books and Records; Financial Reporting     
36   6.08    Taxes; Operating Expenses; Ground Rents      40   6.09   
Preservation, Management and Maintenance of Mortgaged Property      41   6.10   
Insurance      46   6.11    Condemnation      51   6.12    Environmental Hazards
     54   6.13    Single Purpose Entity Requirements      57   6.14    Repairs
and Capital Replacements      62   6.15    Residential Leases Affecting the
Mortgaged Property      63   6.16    Litigation; Government Proceedings      64
  6.17    Further Assurances and Estoppel Certificates; Lender’s Expenses     
64   6.18    Cap Collateral      65   6.19    Ground Lease      65   6.20   
ERISA Requirements      65   6.21    Operation of the Facility      66   6.22   
Facility Reporting      67   6.23    Covenants Regarding Material Contracts     
68   6.24    Pledge of Receivables      68   6.25    Property Manager and
Operator of the Facility      68   6.26    Residential Leases and Agreements   
  69   6.27    Performance Under Leases      69   6.28    Governmental Payor
Programs      69   6.29    Additional Covenants Regarding Operator      72  
6.30    Lender’s Right To Use Trade Name OR Trade Name      72   6.31    through
6.52 are Reserved      72   6.53    Economic Sanctions Laws; AML Laws      72  
6.54    Crowdfunding      72   6.55    through 6.58 are Reserved      72   6.59
   Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs      72   6.60    through 6.62 are Reserved      73
  ARTICLE VII TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER     
73   7.01    Prohibited Transfers      73   7.02    Permitted Transfers      74
  7.03    Conditionally Permitted Transfers      75   7.04    Conditions for
Conditionally Permitted Transfers      85   7.05    Lender’s Consent to
Prohibited Transfers      87   7.06    SPE Equity Owner Requirement Following
Transfer      91   7.07    Additional Transfer Requirements—External Cap
Agreement      91   7.08    Reserved      91   7.09    Reserved      91   7.10
   Easement, Restrictive Covenant or Other Encumbrance      92  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page xi



--------------------------------------------------------------------------------

ARTICLE VIII ACTIONS OR EVENTS RELATING TO GUARANTOR

     92   8.01    Guarantor Bankruptcy      92   8.02    Guarantor Status Event
     93   8.03    Death of a Guarantor Not in Control of Borrower      93  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     94   9.01    Events of Default      94   9.02    Protection of Lender’s
Security; Security Instrument Secures Future Advances      97   9.03    Remedies
     98   9.04    Forbearance      98   9.05    Waiver of Marshalling      99  

ARTICLE X RELEASE; INDEMNITY

     100   10.01    Release      100   10.02    Indemnity      100   10.03   
Reserved      105  

ARTICLE XI MISCELLANEOUS PROVISIONS

     105   11.01    Waiver of Statute of Limitations, Offsets and Counterclaims
     105   11.02    Governing Law; Consent to Jurisdiction and Venue      106  
11.03    Notice      106   11.04    Successors and Assigns Bound      107  
11.05    Joint and Several (and Solidary) Liability      107   11.06   
Relationship of Parties; No Third-Party Beneficiary      107   11.07   
Severability; Amendments      107   11.08    Disclosure of Information      108
  11.09    Determinations by Lender      108   11.10    Sale of Note; Change in
Servicer; Loan Servicing      108   11.11    Supplemental Financing      109  
11.12    Defeasance      113   11.13    Lender’s Rights to Sell or Securitize   
  117   11.14    Cooperation with Rating Agencies and Investors      118   11.15
   Letter of Credit Requirements      118   11.16    through 11.19 are Reserved
     119   11.20    Time is of the Essence      119   11.21    Electronic
Signatures      119   11.22    Reserved      120   11.23    Subrogation      120
  11.24    Reserved      120  

ARTICLE XII DEFINITIONS

     120  

ARTICLE XIII INCORPORATION OF ATTACHED RIDERS

     148  

ARTICLE XIV INCORPORATION OF ATTACHED EXHIBITS

     148  

ARTICLE XV RESERVED

     148  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page xii



--------------------------------------------------------------------------------

MULTIFAMILY LOAN AND SECURITY AGREEMENT – SENIORS HOUSING

This Loan Agreement is dated as of the 10th day of February, 2020 and is made by
and between SNR 24 BLUEBIRD ESTATES OWNER LLC, a Delaware limited liability
company (“Borrower”), and KEYBANK NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, “Lender”).

RECITAL

Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $24,357,000.00 (“Loan”). Lender is willing to make
the Loan to Borrower upon the terms and subject to the conditions set forth in
this Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

ARTICLE I DEFINED TERMS; CONSTRUCTION.

 

1.01

Defined Terms. Each defined term in this Loan Agreement will have the meaning
ascribed to that term in Article XII unless otherwise defined in this Loan
Agreement.

 

1.02

Construction.

 

  (a)

The captions and headings of the Articles and Sections of this Loan Agreement
are for convenience only and will be disregarded in construing this Loan
Agreement.

 

  (b)

Any reference in this Loan Agreement to an “Exhibit,” an “Article” or a
“Section” will, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Loan Agreement or to an Article or
Section of this Loan Agreement.

 

  (c)

All Exhibits and Riders attached to or referred to in this Loan Agreement are
incorporated by reference in this Loan Agreement.

 

  (d)

Any reference in this Loan Agreement to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time.

 

  (e)

Use of the singular in this Loan Agreement includes the plural and use of the
plural includes the singular.

 

  (f)

As used in this Loan Agreement, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 1



--------------------------------------------------------------------------------

  (g)

The use of one gender includes the other gender, as the context may require.

 

  (h)

Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document in this Loan Agreement will be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in this Loan Agreement),
and (ii) any reference in this Loan Agreement to any Person will be construed to
include such Person’s successors and assigns.

 

  (i)

Any reference in this Loan Agreement to “Lender’s requirements,” “as required by
Lender,” or similar references will be construed, after Securitization, to mean
Lender’s requirements or standards as determined in accordance with Lender’s and
Loan Servicer’s obligations under the terms of the Securitization documents.

 

  (j)

Any reference in this Loan Agreement to “Lender’s consent,” will be construed to
mean Lender’s written consent.

ARTICLE II LOAN.

 

2.01

Loan Terms. The Loan will be evidenced by the Note and will bear interest and be
paid in accordance with the payment terms set forth in the Note.

 

2.02

Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

2.03

Exculpation. Borrower’s personal liability for payment of the Indebtedness and
for performance of the other obligations to be performed by it under this Loan
Agreement is limited in the manner, and to the extent, provided in the Note.

 

2.04

Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by Lender
(unless otherwise required by applicable law), in Lender’s sole and absolute
discretion. Neither Lender’s acceptance of an amount that is less than all
amounts then due and payable, nor Lender’s application of such payment in the
manner authorized, will constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower’s obligations under
this Loan Agreement, the Note and all other Loan Documents will remain
unchanged.

 

2.05

Usury Savings. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 2



--------------------------------------------------------------------------------

  to the benefit of that law, that charge is reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts will be applied by Lender to reduce the
principal amount of the Indebtedness. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness which constitutes
interest, as well as all other charges levied in connection with the
Indebtedness which constitute interest, will be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading will be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

 

2.06

Floating Rate Mortgage – Third-Party Cap Agreement. If (a) the Note does not
provide for interest to accrue at a floating or variable interest rate (other
than during any Extension Period, if applicable), and (b) a third-party Cap
Agreement is not required, then this Section 2.06 and Section 3.04 will be of no
force or effect.

 

  (a)

So long as there is no Event of Default, Lender or Loan Servicer will remit to
Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

 

  (b)

Neither the existence of a Cap Agreement nor anything in this Loan Agreement
will relieve Borrower of its primary obligation to timely pay in full all
amounts due under the Note and otherwise due on account of the Indebtedness.

ARTICLE III LOAN SECURITY AND GUARANTY.

 

3.01

Security Instrument. Borrower will execute the Security Instrument dated of even
date with this Loan Agreement. The Security Instrument will be recorded in the
applicable land records in the Property Jurisdiction.

 

3.02

Reserve Funds.

 

  (a)

Security Interest. To secure Borrower’s obligations under this Loan Agreement
and to further secure Borrower’s obligations under the Note and the other Loan
Documents, Borrower conveys, pledges, transfers and grants to Lender a security
interest pursuant to the Uniform Commercial Code of the Property Jurisdiction or
any other applicable law in and to all money in the Reserve Funds, as the same
may increase or decrease from time to time, all interest and dividends thereon
and all proceeds thereof.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 3



--------------------------------------------------------------------------------

  (b)

Supplemental Loan. If this Loan Agreement is entered into in connection with a
Supplemental Loan and if the same Person is or becomes both Senior Lender and
Supplemental Lender, then:

 

  (i)

Borrower assigns and grants to Supplemental Lender a security interest in the
Reserve Funds established in connection with the Senior Indebtedness as
additional security for all of Borrower’s obligations under the Supplemental
Note.

 

  (ii)

In addition, Borrower assigns and grants to Senior Lender a security interest in
the Reserve Funds established in connection with the Supplemental Indebtedness
as additional security for all of Borrower’s obligations under the Senior Note.

 

  (iii)

It is the intention of Borrower that all amounts deposited by Borrower in
connection with either the Senior Loan Documents, the Supplemental Loan
Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

 

3.03

Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower’s
obligations under this Loan Agreement and to further secure Borrower’s
obligations under the Note, Security Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Loan Agreement, Borrower grants to Lender a security
interest in the UCC Collateral.

 

3.04

Cap Agreement and Cap Collateral Assignment. Reserved.

 

3.05

Guaranty. Borrower will cause each Guarantor (if any) to execute a Guaranty of
all or a portion of Borrower’s obligations under the Loan Documents effective as
of the date of this Loan Agreement.

 

3.06

Assignment of Licenses, Certificates and Permits.

 

  (a)

Assignment of the Licenses. As additional security for the Loan, to the extent
they are assignable, Borrower hereby transfers, sets over and assigns to Lender,
and hereby grants to Lender a security interest in, all of Borrower’s right,
title and interest in and to the Licenses and any and all renewals or extensions
of the Licenses, together with all cash and non-cash proceeds thereof.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 4



--------------------------------------------------------------------------------

  (b)

Lender’s Right Upon Event of Default. Without limiting Lender’s rights described
elsewhere, if an Event of Default exists under any Loan Document, then to the
extent permitted by applicable law, Lender will have the right to exercise all
the rights under the Licenses that Borrower has. Lender does not assume any
obligations or duties of Borrower concerning the Licenses.

 

  (c)

Attorney-in-Fact. Borrower irrevocably constitutes and appoints Lender as
Borrower’s attorney-in-fact to demand, receive and enforce Borrower’s rights
with respect to the Licenses and to do any and all acts in Borrower’s name or in
the name of Lender with the same force and effect as Borrower could do if this
Loan Agreement had not been made. This appointment will be deemed to be coupled
with an interest and irrevocable.

 

3.07

Reserved.

 

3.08

Reserved.

 

3.09

Reserved.

 

3.10

Reserved.

ARTICLE IV RESERVE FUNDS AND REQUIREMENTS.

 

4.01

Reserves Generally.

 

  (a)

Establishment of Reserve Funds; Investment of Deposits. Unless otherwise
provided in Section 4.03 and/or Section 4.04, each Reserve Fund will be
established on the date of this Loan Agreement and each of the following will
apply:

 

  (i)

All Reserve Funds will be deposited in an Eligible Account at an Eligible
Institution or invested in “permitted investments” as then defined and required
by the Rating Agencies.

 

  (ii)

Lender will not be obligated to open additional accounts or deposit Reserve
Funds in additional institutions when the amount of any Reserve Fund exceeds the
maximum amount of the federal deposit insurance or guaranty. Borrower
acknowledges and agrees that it will not have the right to direct Lender as to
any specific investment of monies in any Reserve Fund. Lender will not be
responsible for any losses resulting from investment of monies in any Reserve
Fund or for obtaining any specific level or percentage of earnings on such
investment.

 

  (b)

Interest on Reserve Funds; Trust Funds. Unless applicable law requires, Lender
will not be required to pay Borrower any interest, earnings or profits on the
Reserve Funds. Any amounts deposited with Lender under this Article IV will not
be trust funds, nor will they operate to reduce the Indebtedness, unless applied
by Lender for that purpose pursuant to the terms of this Loan Agreement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 5



--------------------------------------------------------------------------------

  (c)

Use of Reserve Funds. Each Reserve Fund will, except as otherwise provided in
this Loan Agreement, be used for the sole purpose of paying, or reimbursing
Borrower for payment of, the item(s) for which the applicable Reserve Fund was
established. Borrower acknowledges and agrees that, except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.

 

  (d)

Termination of Reserve Funds. Upon the payment in full of the Indebtedness,
Lender will pay to Borrower all funds remaining in any Reserve Funds.

 

  (e)

Reserved.

 

4.02

Reserves for Taxes, Insurance and Other Charges.

 

  (a)

Deposits to Imposition Reserve Deposits. Borrower will deposit with Lender on
the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked “Collect” in
the Summary. Except as provided in the Summary, Lender will not require Borrower
to make Imposition Reserve Deposits with respect to the items marked “Deferred”
in the Summary.

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the “Imposition Reserve Deposits.” The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively referred to in this Loan Agreement as “Impositions.” The amount of
the Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.

 

  (b)

Disbursement of Imposition Reserve Deposits. Lender will apply the Imposition
Reserve Deposits to pay Impositions so long as no Event of Default has occurred
and is continuing. Lender will pay all Impositions from the Imposition Reserve
Deposits held by Lender upon Lender’s receipt of a bill or invoice for an
Imposition. If Borrower holds a ground lessee interest in the Mortgaged Property
and Imposition Reserve Deposits are collected for Ground Rent, then Lender will
pay the monthly or other periodic installments of Ground Rent from the
Imposition Reserve Deposits, whether or not Lender receives a bill or invoice
for such installments. Lender will have no obligation to pay any Imposition to
the extent it exceeds the amount of the Imposition Reserve Deposits then held by
Lender. Lender may pay an Imposition according to any bill, statement or
estimate from the appropriate public office, Ground Lessor (if applicable) or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 6



--------------------------------------------------------------------------------

  (c)

Excess or Deficiency of Imposition Reserve Deposits. If at any time the amount
of the Imposition Reserve Deposits held by Lender for payment of a specific
Imposition exceeds the amount reasonably deemed necessary by Lender, the excess
will be credited against future installments of Imposition Reserve Deposits. If
at any time the amount of the Imposition Reserve Deposits held by Lender for
payment of a specific Imposition is less than the amount reasonably estimated by
Lender to be necessary, Borrower will pay to Lender the amount of the deficiency
within 15 days after Notice from Lender.

 

  (d)

Delivery of Invoices. Borrower will promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions.

 

  (e)

Deferral of Collection of Any Imposition Reserve Deposits; Delivery of Receipts.
If Lender does not collect an Imposition Reserve Deposit with respect to an
Imposition either marked “Deferred” in the Summary or pursuant to a separate
written deferral by Lender, then on or before the earlier of the date each such
Imposition is due, or the date this Loan Agreement requires each such Imposition
to be paid, Borrower will provide Lender with proof of payment of each such
Imposition. Upon Notice to Borrower, Lender may revoke its deferral and require
Borrower to deposit with Lender any or all of the Imposition Reserve Deposits
listed in the Summary, regardless of whether any such item is marked “Deferred”
(i) if Borrower does not timely pay any of the Impositions, (ii) if Borrower
fails to provide timely proof to Lender of such payment, (iii) at any time
during the existence of an Event of Default or (iv) upon placement of a
Supplemental Loan in accordance with Section 11.11.

 

  (f)

through (j) are Reserved.

 

4.03

Repairs; Repair Reserve Fund.

 

  (a)

Repairs.

 

  (i)

Borrower must commence and complete the Repairs as required pursuant to this
Section 4.03 and Section 6.14.

 

  (ii)

Prior to the applicable Completion Date for any Repairs, Borrower will deliver
to Lender all the following:

 

  (A)

Contractor’s Certificate. If required by Lender, a certificate signed by each
major contractor and supplier of materials, as reasonably determined by Lender,
engaged to provide labor or materials for the

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 7



--------------------------------------------------------------------------------

  Repairs to the effect that such contractor or supplier has been paid in full
for all work completed and that the portion of the Repairs provided by such
contractor or supplier has been fully completed in accordance with the plans and
specifications (if any) provided to it by Borrower and that such portion of the
Repairs is in compliance with all applicable building codes and other rules and
regulations promulgated by any applicable regulatory authority or Governmental
Authority.

 

  (B)

Borrower’s Certificate. A certificate signed by Borrower to the effect that the
Repairs have been fully paid for and that all money disbursed from the Repair
Reserve Fund has been used for the Repairs and no claim exists against Borrower
or against the Mortgaged Property out of which a lien based on furnishing labor
or material exists or might ripen. Borrower may except from the certificate
described in the preceding sentence any claim(s) that Borrower intends to
contest, provided that any such claim is described in Borrower’s certificate and
Borrower certifies to Lender that the money in the Repair Reserve Fund from the
applicable Repair Reserve Deposit is sufficient to make payment of the full
amount which might in any event be payable in order to satisfy such claim(s). If
required by Lender, Borrower also must certify to Lender that the Repairs are in
compliance with all applicable building codes and zoning ordinances.

 

  (C)

Engineer’s Certificate. If required by Lender, a certificate signed by the
professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authorities.

 

  (D)

Other Certificates. Any other certificates of approval, acceptance or compliance
required by Lender from any Governmental Authority having jurisdiction over the
Mortgaged Property and the Repairs.

 

  (iii)

If Lender, in Lender’s Discretion, retains a professional inspection engineer or
other qualified third party to inspect any Repairs pursuant to the terms of
Section 6.06, Lender may charge Borrower an amount sufficient to pay all
reasonable costs and expenses charged by such third-party inspector. If there is
not a Repair Reserve Fund, Borrower will pay the amount of such item(s) to
Lender immediately after Notice from Lender to Borrower of such charge(s).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 8



--------------------------------------------------------------------------------

  (b)

Repair Reserve Fund.

 

  (i)

This Section 4.03(b) will be applicable only if any of the following is true:

 

  (A)

Any of Priority Repair Reserve Deposit, Radon Repair Reserve Deposit, Green
Repair Reserve Deposit, or Stab-Lok Repair Reserve Deposit are checked in the
Summary.

 

  (B)

Lender has delivered a Radon Remediation Notice to Borrower and required a Radon
Repair Reserve Deposit.

 

  (C)

Lender has delivered a Stab-Lok Remediation Notice to Borrower and required a
Stab-Lok Repair Reserve Deposit.

 

  (D)

Reserved

The provisions of this Section 4.03(b) are in addition to the provisions set
forth in 4.03(a).

 

  (ii)

If any box is checked in the Summary, then Lender and Borrower acknowledge that
Borrower has established the applicable Repair Reserve Fund by depositing the
applicable Repair Reserve Deposit with Lender on the date of this Loan
Agreement.

 

  (iii)

Lender will be entitled, but not obligated, to deduct from the Repair Reserve
Fund the costs and expenses set forth in Section 4.03(a)(iii). If there are
insufficient funds to pay for the costs and expenses set forth in
Section 4.03(a)(iii) or Lender, in Lender’s Discretion, determines, that it will
not deduct such charges from the Repair Reserve Fund, then Borrower must pay the
amount of such item(s) to Lender immediately after Notice from Lender to
Borrower of such charge(s).

 

  (iv)

If Lender determines, in Lender’s Discretion that the money in the Repair
Reserve Fund is insufficient to pay for the Repairs, Lender will provide
Borrower with Notice of such insufficiency. As soon as possible (but in no event
later than 20 days after such Notice) Borrower will pay to Lender an amount, in
cash, equal to such deficiency, which Lender will deposit in the Repair Reserve
Fund.

 

  (v)

The following will apply to disbursements from the Repair Reserve Fund:

 

  (A)

From time to time, as construction and completion of the Repairs progresses,
upon Borrower’s submission of a Repair Disbursement Request in the form attached
to this Loan Agreement as Exhibit D, and provided that no Event of Default has
occurred and no condition

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 9



--------------------------------------------------------------------------------

  exists which but for the passage of time or giving of Notice, or both, would
constitute an Event of Default, Lender will make disbursements from the Repair
Reserve Fund for payment or reimbursement of the actual costs of the Repairs. In
connection with each disbursement, Borrower must take each of the following
actions:

 

  (I)

Sign Borrower’s Repair Disbursement Request.

 

  (II)

Include with each Repair Disbursement Request a report setting out the progress
of the Repairs and any other reports or information relating to the construction
of the Repairs that may be reasonably requested by Lender.

 

  (III)

Include with each Repair Disbursement Request copies of any applicable invoices
and/or bills and appropriate lien waivers for the prior period for which
disbursement was made, executed by all contractors and suppliers supplying labor
or materials for the Repairs.

 

  (IV)

Include with each Repair Disbursement Request, a report prepared by the
professional engineer employed by Lender as to the status of the Repairs, unless
Lender has waived this requirement in writing.

 

  (V)

Include with each Repair Disbursement Request, Borrower’s written representation
and warranty that the Repairs as completed to the applicable stage do not
violate any laws, ordinances, rules or regulations, or building setback lines or
restrictions, applicable to the Mortgaged Property.

 

  (VI)

Reserved.

 

  (B)

Except for the final Repair Disbursement Request, no Repair Disbursement Request
may be for an amount less than the Minimum Repair Disbursement Request Amount
set forth in the Summary.

 

  (C)

Lender will not be obligated to make any disbursement from the Repair Reserve
Fund to or for the benefit of Borrower unless at the time of such Repair
Disbursement Request all the following conditions exist:

 

  (I)

There exists no condition, event or act that would constitute a default (with or
without Notice and/or lapse of time) under this Loan Agreement or any other Loan
Document.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 10



--------------------------------------------------------------------------------

  (II)

Borrower is in full compliance with the provisions of this Loan Agreement, the
other Loan Documents and any request or demand by Lender permitted by this Loan
Agreement.

 

  (III)

No lien or claim based on furnishing labor or materials has been recorded, filed
or asserted against the Mortgaged Property, unless Borrower has properly
provided bond or other security against loss in accordance with applicable law.

 

  (IV)

All licenses, permits, and approvals of any Governmental Authority required for
the Repairs as completed to the applicable stage have been obtained and
submitted to Lender upon Lender’s request.

 

  (D)

Prior to and as a condition of the final disbursement of funds from the Repair
Reserve Fund, Lender will have the right to inspect or cause the Repairs and
Improvements to be inspected in accordance with the terms of Section 6.06(a), to
determine whether all interior and exterior Repairs have been completed in a
manner acceptable to Lender.

 

  (E)

Lender, in its sole and absolute discretion, is authorized to hold, use and
disburse funds from the Repair Reserve Fund to pay any and all costs, charges
and expenses whatsoever and howsoever incurred or required in connection with
the construction and completion of the Repairs, or, if an Event of Default has
occurred and is continuing, in the payment or performance of any obligation of
Borrower to Lender. If Lender, for purposes specified in this Section 4.03(b),
elects to pay any portion of the money in the Repair Reserve Fund to parties
other than Borrower, then Lender may do so, at any time and from time to time,
and the amount of advances to which Borrower will be entitled under this Loan
Agreement will be correspondingly reduced.

 

  (F)

All disbursements from the Repair Reserve Fund will be limited to the costs of
those items set forth on the Repair Schedule of Work. Without the prior written
consent of Lender, Borrower will not request any payments from the Repair
Reserve Fund other than for the costs of those items set forth on the Repair
Schedule of Work and Borrower will not alter the Repair Schedule of Work.

 

  (vi)

The provisions of this Section 4.03(b) will cease to be effective upon the
completion of all Repairs in accordance with this Loan Agreement to Lender’s
satisfaction, and the full disbursement by Lender of the Repair Reserve Funds.
If there are funds remaining in the Repair Reserve Fund after the Repairs have
been completed in accordance with this Loan

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 11



--------------------------------------------------------------------------------

  Agreement, and provided no Event of Default has occurred and is continuing
under this Loan Agreement or under any of the other Loan Documents, and no
condition exists which but for the passage of time or giving of Notice, or both,
would constitute an Event of Default, such funds remaining in the Repair Reserve
Fund will be refunded by Lender to Borrower or deposited by Lender into the
Replacement Reserve Fund established by Lender pursuant to Section 4.04 in
accordance with the Summary or in accordance with the applicable Rider to this
Loan Agreement, as applicable.

 

  (c)

Lender’s Right to Complete Repairs. If Borrower abandons or fails to proceed
diligently with the Repairs or otherwise, or there exists an Event of Default
under this Loan Agreement, Lender will have the right (but not the obligation)
to enter upon the Mortgaged Property and take over and cause the completion of
the Repairs. Any contracts entered into or indebtedness incurred upon the
exercise of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Repairs and the payment, settlement, or compromise of all claims for materials
and work performed in connection with the Repairs) and do any and all things
necessary or proper to complete the Repairs including signing Borrower’s name to
any contracts and documents as may be deemed necessary by Lender. In no event
will Lender be required to expend its own funds to complete the Repairs, but
Lender may, in Lender’s sole and absolute discretion, advance such funds. Any
funds advanced will be added to the Indebtedness, secured by the Security
Instrument and payable to Lender by Borrower in accordance with the provisions
of the Loan Documents pertaining to the protection of Lender’s security and
advances made by Lender. Borrower waives any and all claims it may have against
Lender for materials used, work performed or resultant damage to the Mortgaged
Property.

 

  (d)

Completion of Repairs. Lender’s disbursement of monies in the Repair Reserve
Fund or other acknowledgment of completion of any Repair in a manner
satisfactory to Lender will not be deemed a certification by Lender that the
Repair has been completed in accordance with applicable building, zoning or
other codes, ordinances, statutes, laws, regulations or requirements of any
Governmental Authority. Borrower will have the sole responsibility for insuring
that all Repairs are completed in accordance with all such governmental
requirements.

 

  (e)

Reserved Radon

 

  (f)

Reserved Existing Code Violations

 

  (g)

Reserved Stab-Lok

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 12



--------------------------------------------------------------------------------

  (h)

Reserved

 

  (i)

Reserved. Green

 

  (j)

Reserved.

 

4.04

Replacement Reserve Fund.

 

  (a)

Deposits to Replacement Reserve Fund. On the Closing Date, the parties will
establish the Replacement Reserve Fund and Borrower will pay the Initial Deposit
to Lender for deposit into the Replacement Reserve Fund. Commencing on the date
the first installment of principal and/or interest is due under the Note and
continuing on the same day of each successive month until the Loan is paid in
full, Borrower will pay the Monthly Deposit to Lender for deposit into the
Replacement Reserve Fund, together with its regular monthly payments of
principal and/or interest as required by the Note. A transfer of funds into the
Replacement Reserve Fund from the Repair Reserve Fund, pursuant to the terms of
Section 4.03(e), if applicable, will not alter or reduce the amount of any
deposits to the Replacement Reserve Fund.

 

  (b)

Costs Charged by Lender.

 

  (i)

If Lender, in Lender’s Discretion, retains a professional inspection engineer or
other qualified third party to inspect any Capital Replacements pursuant to the
terms of Section 6.06, Lender may charge Borrower an amount sufficient to pay
all reasonable costs and expenses charged by such third-party inspector.

 

  (ii)

If there are sufficient funds in the Replacement Reserve Fund, Lender will be
entitled, but not obligated, to deduct from the Replacement Reserve Fund the
costs and expenses set forth in Section 4.04(b)(i). Lender will be entitled to
charge Borrower for such costs and expenses and Borrower will pay the amount of
such item(s) to Lender immediately after Notice from Lender to Borrower of such
charge(s).

 

  (iii)

If there are insufficient funds in the Replacement Reserve Fund, then Lender
will be entitled to charge Borrower for the costs and expenses specified in
Section 4.04(b)(i), and Borrower will pay the amount of such item(s) to Lender
immediately after Notice from Lender to Borrower of such charge(s).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 13



--------------------------------------------------------------------------------

  (c)

Adjustments to Replacement Reserve Fund. If the initial term of the Loan is
greater than 120 months, then the following provisions will apply:

 

  (i)

Lender reserves the right to adjust the amount of the Monthly Deposit based on
Lender’s assessment of the physical condition of the Mortgaged Property,
however, Lender will not make such an adjustment prior to the date that is 120
months after the first installment due date, nor more frequently than every 10
years thereafter during the term of the Loan.

 

  (ii)

Borrower will pay the cost of any assessment required by Lender pursuant to
Section 4.04(c)(i) to Lender immediately after Notice from Lender to Borrower of
such charge.

 

  (iii)

Upon Notice from Lender or Loan Servicer, Borrower will begin paying the Revised
Monthly Deposit on the first monthly payment date that is at least 30 days after
the date of Lender’s or Loan Servicer’s Notice. If Lender or Loan Servicer does
not provide Borrower with Notice of a Revised Monthly Deposit, Borrower will
continue to pay the Monthly Deposit or the Revised Monthly Deposit then in
effect.

 

  (d)

Insufficient Amount in Replacement Reserve Fund. If Borrower requests
disbursement from the Replacement Reserve Fund for a Capital Replacement in
accordance with this Loan Agreement in an amount which exceeds the amount on
deposit in the Replacement Reserve Fund, Lender will disburse to Borrower only
the amount on deposit in the Replacement Reserve Fund. Borrower will pay all
additional amounts required in connection with any such Capital Replacement from
Borrower’s own funds.

 

  (e)

Reserved.

 

  (f)

Reserved.

 

  (g)

Disbursements from Replacement Reserve Fund.

 

  (i)

Requests for Disbursement. Lender will disburse funds from the Replacement
Reserve Fund as follows:

 

  (A)

Borrower’s Request. If Borrower determines, at any time or from time to time,
that a Capital Replacement is necessary or desirable, Borrower will perform such
Capital Replacement and request from Lender, in writing, reimbursement for such
Capital Replacement. Borrower’s request for reimbursement will include (1) a
detailed description of the Capital Replacement performed, together with
evidence, satisfactory to Lender, that the cost of such Capital Replacement has
been paid, and (2) if required by Lender, lien waivers from each contractor and
material supplier supplying labor or materials for such Capital Replacement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 14



--------------------------------------------------------------------------------

  (B)

Lender’s Request. If Lender reasonably determines at any time or from time to
time, that a Capital Replacement is necessary for the proper maintenance of the
Mortgaged Property, it will provide Borrower with a Notice requesting that
Borrower obtain and submit to Lender bids for all labor and materials required
in connection with such Capital Replacement. Borrower will submit such bids and
a time schedule for completing each Capital Replacement to Lender within 30 days
after Borrower’s receipt of Lender’s Notice. Borrower will perform such Capital
Replacement and request from Lender, in writing, reimbursement for such Capital
Replacement. Borrower’s request for reimbursement will include (1) a detailed
description of the Capital Replacement performed, together with evidence,
satisfactory to Lender, that the cost of such Capital Replacement has been paid,
and (2) if required by Lender, lien waivers from each contractor and material
supplier supplying labor or materials for such Capital Replacement.

 

  (ii)

Conditions Precedent. Disbursement from the Replacement Reserve Fund will be
made no more frequently than once every Replacement Reserve Disbursement Period
and, except for the final disbursement, no disbursement will be made in an
amount less than the Minimum Replacement Disbursement Request Amount.
Disbursements will be made only if the following conditions precedent have been
satisfied, as determined by Lender in Lender’s Discretion:

 

  (A)

Each Capital Replacement has been performed and/or installed on the Mortgaged
Property in a good and workmanlike manner with suitable materials (or in the
case of a partial disbursement, performed and/or installed on the Mortgaged
Property to an acceptable stage), in accordance with good building practices and
all applicable laws, ordinances, rules and regulations, building setback lines
and restrictions applicable to the Mortgaged Property, and has been paid for by
Borrower as evidenced by copies of all applicable paid invoices or bills
submitted to Lender by Borrower at the time Borrower requests disbursement from
the Replacement Reserve Fund.

 

  (B)

There is no condition, event or act that would constitute a default (with or
without Notice and/or lapse of time).

 

  (C)

No Lien or claim based on furnishing labor or materials has been recorded, filed
or asserted against the Mortgaged Property, unless Borrower has properly
provided a bond or other security against loss in accordance with applicable
law.

 

  (D)

All licenses, permits and approvals of any Governmental Authority required for
the Capital Replacement as completed to the applicable stage have been obtained
and submitted to Lender upon Lender’s request.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 15



--------------------------------------------------------------------------------

  (h)

Right to Complete Capital Replacements.

 

  (i)

If Borrower abandons or fails to proceed diligently with any Capital Replacement
in a timely fashion or an Event of Default occurs and continues under this Loan
Agreement for 30 days after Notice of such failure by Lender to Borrower, Lender
will have the right (but not the obligation) to enter upon the Mortgaged
Property and take over and cause the completion of such Capital Replacement.
However, no such Notice or cure period will apply in the case of such failure
which could, in Lender’s sole and absolute discretion, absent immediate exercise
by Lender of a right or remedy under this Loan Agreement, result in harm to
Lender, tenants or third parties or impairment of the security given under this
Loan Agreement, the Security Instrument or any other Loan Document.

 

  (ii)

Any contracts entered into or indebtedness incurred upon the exercise of such
right may be in the name of Borrower. Lender is irrevocably appointed the
attorney in fact for Borrower, such appointment being coupled with an interest,
to do all of the following:

 

  (A)

Enter into such contracts.

 

  (B)

Incur such obligations.

 

  (C)

Enforce any contracts or agreements made by or on behalf of Borrower (including
the prosecution and defense of all actions and proceedings in connection with
the Capital Replacement and the payment, settlement or compromise of all bills
and claims for materials and work performed in connection with the Capital
Replacement).

 

  (D)

Do any and all things necessary or proper to complete any Capital Replacement,
including signing Borrower’s name to any contracts and documents as may be
deemed necessary by Lender.

 

  (iii)

In no event will Lender be required to expend its own funds to complete any
Capital Replacement, but Lender may, in Lender’s Discretion, advance such funds.
Any funds advanced will be added to the Indebtedness, secured by the Security
Instrument and payable to Lender by Borrower in accordance with the provisions
of the Note, this Loan Agreement, the Security Instrument and any other Loan
Document pertaining to the protection of Lender’s security and advances made by
Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 16



--------------------------------------------------------------------------------

  (i)

Completion of Capital Replacements. Lender’s disbursement of monies from the
Replacement Reserve Fund or other acknowledgment of completion of any Capital
Replacement in a manner satisfactory to Lender in Lender’s Discretion will not
be deemed a certification by Lender that the Capital Replacement has been
completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws, regulations or requirements of any Governmental
Authority. Borrower will at all times have the sole responsibility for ensuring
that all Capital Replacements are completed in accordance with all such
requirements of any Governmental Authority.

 

  (j)

Reserved.

 

  (k)

Reserved.

 

4.05

Rental Achievement Provisions. Reserved.

 

4.06

Debt Service Reserve. Reserved.

 

4.07

Rate Cap Agreement Reserve Fund. Reserved.

 

4.08

through 4.20 are Reserved.

ARTICLE V REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender as follows as of the date of this
Loan Agreement:

 

5.01

Review of Documents. Borrower has reviewed: (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

 

5.02

Condition of Mortgaged Property. Except as Borrower may have disclosed to Lender
in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

 

5.03

No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower’s knowledge
after due inquiry and investigation, no such proceeding is pending or threatened
for the partial or total Condemnation or other taking of the Mortgaged Property.

 

5.04

Actions; Suits; Proceedings.

 

  (a)

There are no judicial, administrative, mediation or arbitration actions, suits
or proceedings pending or, to the best of Borrower’s knowledge, threatened in
writing against or affecting Borrower (and, if Borrower is a limited
partnership, any of its general partners or if Borrower is a limited liability
company, any member of Borrower) or the Mortgaged Property which, if adversely
determined, would have a Material Adverse Effect.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 17



--------------------------------------------------------------------------------

  (b)

Without limiting the generality of subsection (a) above, none of Borrower (and,
if Borrower is a limited partnership, any of its general partners or if Borrower
is a limited liability company, any member of Borrower), any Facility Operator,
or the Facility are subject to any proceeding, suit or investigation by any
Governmental Authority. Neither Borrower nor any Facility Operator has received
any notice from any Governmental Authority which may, directly or indirectly, or
with the passage of time, have a Material Adverse Effect or otherwise result in
any of the following:

 

  (i)

The imposition of a fine, interim sanction, or final sanction.

 

  (ii)

A lower reimbursement rate for services rendered to eligible residents.

 

  (iii)

The Downgrade, revocation, transfer, surrender or suspension, or non-renewal or
reissuance, or any other impairment of any License.

 

  (iv)

The appointment of a receiver or trustee.

 

  (v)

Impairment of Borrower’s or any Facility Operator’s ability to accept and retain
residents.

 

  (vi)

Impairment of Borrower’s or Facility Operator’s continued participation in any
Governmental Payor Program, or any successor programs thereto, at current rate
certifications.

 

5.05

Environmental. Except as previously disclosed by Borrower to Lender in writing
(which written disclosure may be in certain environmental assessments and other
written reports accepted by Lender in connection with the funding of the
Indebtedness and dated prior to the date of this Loan Agreement), each of the
following is true:

 

  (a)

Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property.

 

  (b)

To the best of Borrower’s knowledge after due inquiry and investigation, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

 

  (c)

The Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower’s knowledge after due inquiry and investigation, the
Mortgaged Property has not contained any underground storage tanks in the past.
If there is an underground storage tank located on the Mortgaged Property that
has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

 

  (d)

To the best of Borrower’s knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 18



--------------------------------------------------------------------------------

  (e)

To the best of Borrower’s knowledge after due inquiry and investigation, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passage of time or the giving of notice, or both, would constitute
noncompliance with the terms of any Environmental Permit.

 

  (f)

There are no actions, suits, claims or proceedings pending or, to the best of
Borrower’s knowledge after due inquiry and investigation, threatened in writing
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition.

 

  (g)

Borrower has received no actual or constructive notice of any written complaint,
order, notice of violation or other communication from any Governmental
Authority with regard to air emissions, water discharges, noise emissions or
Hazardous Materials, or any other environmental, health or safety matters
affecting the Mortgaged Property or any property that is adjacent to the
Mortgaged Property.

 

5.06

Commencement of Work; No Labor or Materialmen’s Claims. Except as set forth on
Exhibit E, prior to the recordation of the Security Instrument, no work of any
kind has been or will be commenced or performed upon the Mortgaged Property, and
no materials or equipment have been or will be delivered to or upon the
Mortgaged Property, for which the contractor, subcontractor or vendor continues
to have any rights including the existence of or right to assert or file a
mechanic’s or materialmen’s Lien. If any such work of any kind has been
commenced or performed upon the Mortgaged Property, or if any such materials or
equipment have been ordered or delivered to or upon the Mortgaged Property, then
prior to the execution of the Security Instrument, Borrower has satisfied each
of the following conditions:

 

  (a)

Borrower has fully disclosed in writing to both Lender and the title company
issuing the Title Policy that work has been commenced or performed on the
Mortgaged Property, or materials or equipment have been ordered or delivered to
or upon the Mortgaged Property.

 

  (b)

Borrower has obtained and delivered to Lender and the title company issuing the
Title Policy Lien waivers from all contractors, subcontractors, suppliers or any
other applicable party, pertaining to all work commenced or performed on the
Mortgaged Property, or materials or equipment ordered or delivered to or upon
the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 19



--------------------------------------------------------------------------------

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the Title Policy (which Borrower has disclosed pursuant to Section 5.06(a) and
which are identified on Exhibit E), there are no mechanics’, laborers’ or
materialmen’s Liens or claims outstanding for work, labor or materials affecting
the Mortgaged Property, whether prior to, equal with or subordinate to the Lien
of the Security Instrument.

 

5.07

Compliance with Applicable Laws and Regulations.

 

  (a)

To the best of Borrower’s knowledge after due inquiry and investigation, each of
the following is true:

 

  (i)

All Improvements and the use of the Mortgaged Property comply with all
applicable statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning and land use
(“legal, non-conforming” status with respect to uses or structures will be
considered to comply with zoning and land use requirements for the purposes of
this representation).

 

  (ii)

The Improvements comply with applicable health, fire, and building codes.

 

  (iii)

There is no evidence of any illegal activities relating to controlled substances
on the Mortgaged Property.

 

  (b)

Without limiting the generality of subsection (a) above, Borrower, any Facility
Operator, and the Facility (and its operation) and all residential care
agreements and residential Leases are in compliance with the applicable
provisions of all laws, regulations, ordinances, orders or standards of any
Governmental Authority having jurisdiction over the operation of the Facility
(including any Governmental Payor Program requirements and disclosure of
ownership and related information requirements), including:

 

  (i)

Healthcare Laws, Privacy Laws, fire and safety codes and building codes (and no
waivers of such requirements exist at the Facility).

 

  (ii)

Laws, rules, regulations and published interpretations thereof regulating the
preparation and serving of food.

 

  (iii)

Laws, rules, regulations and published interpretations thereof regulating the
handling and disposal of medical or biological waste.

 

  (iv)

The applicable provisions of all laws, rules, regulations and published
interpretations thereof to which Borrower or the Facility is subject by virtue
of its Intended Use.

 

  (v)

All criteria established to classify the Facility as housing for older persons
under the Fair Housing Amendments Act of 1988.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 20



--------------------------------------------------------------------------------

  (c)

Borrower has received no notice of, and is not aware of, any violation of
applicable antitrust laws or securities laws relating to the Facility, Borrower,
or any Facility Operator.

 

5.08

Access; Utilities; Tax Parcels. The Mortgaged Property (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and
(c) constitutes one or more separate tax parcels.

 

5.09

Licenses and Permits.

 

  (a)

Borrower, any Facility Operator, and any Property Manager, if applicable, and to
the best of Borrower’s knowledge any commercial tenant of the Mortgaged Property
is in possession of all material licenses, permits and authorizations required
for use of the Mortgaged Property, which are valid and in full force and effect
as of the date of this Loan Agreement.

 

  (b)

Without limiting the generality of subsection (a) above, Borrower has obtained
or has caused any Facility Operator to obtain all Licenses necessary to use,
occupy or operate the Facility for its Intended Use (such Licenses being in its
own name or in the name of a Facility Operator, if any, and in any event in the
names of the Persons required by the applicable Governmental Authorities), and
all such Licenses are in full force and effect. Borrower has provided Lender
with complete and accurate copies of all Licenses. The Intended Use of the
Facility is in conformity with all certificates of occupancy and Licenses and
any other restrictions or covenants affecting the Facility. The Facility has all
equipment, staff and supplies necessary to use and operate the Facility for its
Intended Use.

 

  (c)

Borrower has timely filed or has caused to be timely filed all reports and other
information that the Licenses require to be filed.

 

  (d)

Each License, and the name of the Person in whose name each License is issued is
identified on Exhibit K, and a true and complete copy of each License is
attached as Exhibit K.

 

  (e)

As of the Closing Date, the Licenses attached as Exhibit K are current and
Borrower has not been subject to or received notice of any pending inquiry,
audit, investigative demand or violation that has not been brought to Lender’s
attention in writing.

 

  (f)

Borrower is not aware of any deficiencies, actions or inactions that, in the
aggregate, could result in a suspension, Downgrade, revocation, termination,
restriction, or conditioning of any License.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 21



--------------------------------------------------------------------------------

  (g)

There has been no previous assignment or encumbrance of the Licenses except
assignments or encumbrances terminated prior to Borrower entering into this Loan
Agreement or collateral assignments or encumbrances terminated by any Facility
Operator prior to Borrower entering into this Loan Agreement.

 

  (h)

Except as set forth on Exhibit K, other than the Licenses attached as Exhibit K,
as of the Closing Date, no other Licenses are required to operate the Facility
as it is currently being operated and for its Intended Use.

 

  (i)

Neither the execution and delivery of the Note, this Loan Agreement, the
Security Instrument nor any other Loan Document, Borrower’s performance under
the Loan Documents, nor the recordation of the Security Instrument, nor the
exercise of any remedies by Lender pursuant to the Loan Documents, at law or in
equity, will adversely affect the Licenses.

 

5.10

No Other Interests. To the best of Borrower’s knowledge after due inquiry and
investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower (a form of
residential lease having been previously provided to Lender together with the
material terms of any and all Non-Residential Leases at the Mortgaged Property),
or (b) an option to purchase the Mortgaged Property or an interest in the
Mortgaged Property, except as has been disclosed to and approved in writing by
Lender.

 

5.11

Term of Leases. All Leases for residential units with respect to the Mortgaged
Property satisfy each of the following conditions:

 

  (a)

They are on forms that are customary for similar senior housing facilities in
the Property Jurisdiction.

 

  (b)

They are for initial terms of at least 1 month and not more than 2 years (unless
otherwise approved in writing by Lender).

 

  (c)

They do not include any Corporate Leases (unless otherwise approved in writing
by Lender).

 

  (d)

They do not include options to purchase.

 

5.12

No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or that is being paid off and
discharged with the proceeds of the Loan evidenced by the Note or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, other than an
assignment of Rents securing any Senior Indebtedness), and (b) not performed any
acts and has not executed, and will not execute, any instrument which would
prevent Lender from exercising its rights under any Loan Document. At the time
of execution of this Loan Agreement, unless otherwise approved by Lender in
writing, there has been no prepayment of any Rents for more than 2 months prior
to the due dates of such Rents other than the last month’s rent, if collected at
the time a tenant enters into a Lease.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 22



--------------------------------------------------------------------------------

5.13

Illegal Activity. No portion of the Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

 

5.14

Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such Taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, there are not presently pending any special
assessments against the Mortgaged Property or any part of the Mortgaged
Property.

 

5.15

Title Exceptions. To the best of Borrower’s knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in the Title Policy will have a Material Adverse Effect on the (a) ability of
Borrower to pay the Loan in full, (b) ability of Borrower to use all or any part
of the Mortgaged Property in the manner in which the Mortgaged Property is being
used on the Closing Date, except as set forth in Section 6.03, (c) operation of
the Mortgaged Property, or (d) value of the Mortgaged Property.

 

5.16

No Change in Facts or Circumstances.

 

  (a)

All information in the application for the Loan submitted to Lender, including
all financial statements for the Mortgaged Property, Borrower, and any Borrower
Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, “Loan
Application”) is complete and accurate in all material respects as of the date
such information was submitted to Lender.

 

  (b)

There has been no change in any fact or circumstance since the Loan Application
was submitted to Lender that would make any information submitted as part of the
Loan Application materially incomplete or inaccurate.

 

  (c)

The organizational structure of Borrower is as set forth in Exhibit H.

 

5.17

Financial Statements. The financial statements of Borrower and each Borrower
Principal furnished to Lender as part of the Loan Application reflect in each
case a positive net worth as of the date of the applicable financial statement.

 

5.18

ERISA – Borrower Status. Borrower represents as follows:

 

  (a)

Borrower is not an “investment company,” or a company under the Control of an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 23



--------------------------------------------------------------------------------

  (b)

Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA or a “plan” to which Section 4975 of the
Tax Code applies, and the assets of Borrower do not constitute “plan assets” of
one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.

 

  (c)

Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and is not subject to state statutes regulating investments or fiduciary
obligations with respect to governmental plans.

 

5.19

No Fraudulent Transfer or Preference. No Borrower or Borrower Principal (a) has
made, or is making in connection with and as security for the Loan, a transfer
of an interest in the property of Borrower or Borrower Principal to or for the
benefit of Lender or otherwise as security for any of the obligations under the
Loan Documents which is or could constitute a voidable preference under federal
bankruptcy, state insolvency or similar applicable creditors’ rights laws, or
(b) has made, or is making in connection with the Loan, a transfer (including
any transfer to or for the benefit of an insider under an employment contract)
of an interest of Borrower or any Borrower Principal in property which is or
could constitute a voidable preference under federal bankruptcy, state
insolvency or similar applicable creditors’ rights laws, or (c) has incurred, or
is incurring in connection with the Loan, any obligation (including any
obligation to or for the benefit of an insider under an employment contract)
which is or could constitute a fraudulent transfer under federal bankruptcy,
state insolvency, or similar applicable creditors’ rights laws.

 

5.20

No Insolvency or Judgment.

 

  (a)

No Pending Proceedings or Judgments. No Borrower or Borrower Principal is
(i) the subject of or a party to (other than as a creditor) any completed or
pending Bankruptcy, or (ii) the subject of any judgment unsatisfied of record or
docketed in any court located in the United States.

 

  (b)

Insolvency. Borrower is not presently insolvent, and the Loan will not render
Borrower insolvent. As used in this Section, the term “insolvent” means that the
total of all of a Person’s liabilities (whether secured or unsecured, contingent
or fixed, or liquidated or unliquidated) is in excess of the value of all of the
assets of the Person that are available to satisfy claims of creditors.

 

5.21

Working Capital. After the Loan is made, Borrower intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower’s outstanding debts as they come due (other than any balloon
payment due upon the maturity of the Loan). Lender acknowledges that no members
or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower’s outstanding debts except as
may otherwise be required under their organizational documents.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 24



--------------------------------------------------------------------------------

5.22

Cap Collateral. Reserved.

 

5.23

Ground Lease. Reserved.

 

5.24

Purpose of Loan. The purpose of the Loan is as indicated by the checked boxes in
the Summary.

 

  (a)

Refinance Loan: If “Refinance Loan” is checked in the Summary, then Borrower has
fully disclosed to Lender the intended use of any cash received by Borrower from
Lender in connection with the refinancing, if applicable.

 

  (b)

Acquisition Loan – Mortgaged Property: If “Acquisition Loan – Mortgaged
Property” is checked in the Summary, then Borrower has fully disclosed to Lender
all the consideration given or received or to be given or received in connection
with the acquisition of the Mortgaged Property. The Mortgaged Property was or
will be purchased from the Property Seller set forth in the Summary. No Borrower
or Borrower Principal has or had, directly or indirectly (through a family
member or otherwise), any interest in the Property Seller and the acquisition of
the Mortgaged Property is an arm’s-length transaction. To the best of Borrower’s
knowledge after due inquiry and investigation, the purchase price of the
Mortgaged Property represents the fair market value of the Mortgaged Property
and Property Seller is not or will not be insolvent subsequent to the sale of
the Mortgaged Property.

 

  (c)

Acquisition Loan – Membership Interests: If “Acquisition Loan – Membership
Interests” is checked in the Summary, then Borrower has fully disclosed to
Lender all the consideration given or received or to be given or received in
connection with the acquisition of 100% of the Membership Interests. The
Membership Interests were or will be purchased from Membership Interests Seller
set forth in the Summary. No Borrower Principal has or had, directly or
indirectly (through a family member or otherwise), any interest in the
Membership Interests Seller and the acquisition of the Membership Interests is
an arm’s-length transaction. To the best of Borrower’s knowledge after due
inquiry and investigation, the purchase price of the Membership Interests
represents the fair market value of the Membership Interests and Membership
Interests Seller is not or will not be insolvent subsequent to the sale of the
Membership Interests.

 

  (d)

Supplemental Loan: If “Supplemental Loan” is checked in the Summary, then and,
except to the extent specifically required or approved by Lender, there has been
no change in the ownership of either the Mortgaged Property or Borrower
Principals since the date of the Senior Note. Borrower has fully disclosed to
Lender the intended use of any cash received by Borrower from Lender in
connection with the Supplemental Loan, if applicable.

 

  (e)

Cross-Collateralized/Cross-Defaulted Loan Pool: If
“Cross-Collateralized/Cross-Defaulted Loan Pool” is checked in the Summary, then
the Loan is part of a cross-collateralized/cross-defaulted pool of loans and
Borrower has fully disclosed to Lender the intended use of any cash received by
Borrower from Lender in connection with the Loan and the other loans comprising
the cross-collateralized/cross-defaulted loan pool, if applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 25



--------------------------------------------------------------------------------

5.25

Intended Use.

 

  (a)

The residential units in the Facility are allocated as set forth in the Intended
Use in the Summary.

 

  (b)

The number of units set aside as Assisted Living Residences and Independent
Living Units may be increased or decreased without Lender’s consent, subject to
Section 5.25(c).

 

  (c)

For the purposes of this Section 5.25(c), an “Increase in Acuity Mix” means
(A) the conversion of Independent Living Units to either Assisted Living
Residences which are not devoted to Alzheimer’s care, dementia care and/or
memory care, or Assisted Living Residences which are devoted to Alzheimer’s
care, dementia care and/or memory care, or (B) the conversion of Assisted Living
Residences which are not devoted to Alzheimer’s care, dementia care and/or
memory care to Assisted Living Residences which are devoted to Alzheimer’s care,
dementia care and/or memory care. A “Decrease in Acuity Mix” means (A) the
conversion of Assisted Living Residences which are not devoted to Alzheimer’s
care, dementia care and/or memory care to Independent Living Units, or (B) the
conversion of Assisted Living Residences which are devoted to Alzheimer’s care,
dementia care and/or memory care to either Independent Living Units or Assisted
Living Residences which are not devoted to Alzheimer’s care, dementia care
and/or memory care. Without Lender’s prior consent, Borrower may not convert
units at the Facility if the accumulated change after giving effect to the
conversion, as a percentage of the total number of units in the Facility on the
Closing Date, would be greater than:

 

  (i)

25% with respect to the accumulated Increase in Acuity Mix; or

 

  (ii)

10% with respect to the accumulated Decrease in Acuity Mix.

 

  (d)

The bed count identified in the Intended Use as “Assisted Living Residences
devoted to Alzheimer’s care, dementia care and/or memory care” may vary up to
the limits allowed in the current licensing for the Facility, provided that no
more than 40% of the beds at the Facility (including any beds added by the
construction of any additional units) may be dedicated to the care of residents
with Alzheimer’s disease or other dementia.

 

  (e)

Reserved.

 

5.26

Furniture, Fixtures, Equipment, and Motor Vehicles. As of the Closing Date, all
furniture, Fixtures, equipment, and motor vehicles located on or used in
connection with the Mortgaged Property, and the name of the Person that owns
and/or leases each item, if other than Borrower, is listed on Exhibit L, and
such list is true and complete.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 26



--------------------------------------------------------------------------------

5.27

Participant in Federal Programs. Neither Borrower nor any Facility Operator is a
participant in any federal program under which any Governmental Authority may
have the right to recover funds by reason of the advance of federal funds.

 

5.28

Certificate of Need. Under applicable laws and regulations as in effect on the
date of this Loan Agreement, if any existing management agreement or operating
lease is terminated or Lender acquires the Facility through foreclosure or
otherwise, none of Borrower, Lender, any subsequent operator or management
agent, or any subsequent purchaser (through foreclosure or otherwise) must
obtain a certificate of need from any Governmental Authority (other than giving
of any notice required under the applicable state law or regulation) prior to
applying for any License, so long as neither the type of service nor any unit
complement is changed.

 

5.29

Contracts.

 

  (a)

Exhibit M lists all Contracts in effect as of the date of this Loan Agreement,
the names of the parties to such Contracts and the dates of such Contracts.

 

  (b)

With regard to each Contract listed in Exhibit M, (i) the Contract is in full
force and effect in accordance with its terms, and (ii) there is no default by
any party under the Contract.

 

  (c)

Borrower has delivered to Lender a copy of each Contract, together with all
amendments, modifications, supplements and renewals thereto in effect as of the
date of this Loan Agreement.

 

  (d)

Except as set forth on Exhibit M, each Contract listed in Exhibit M provides
that it is terminable by Borrower or any Facility Operator upon not more than 30
days notice without the necessity of establishing cause and without payment of a
penalty or termination fee by Borrower or any Facility Operator or their
respective successors or assigns, except only Third-Party Provider Agreements.

 

5.30

Material Contracts.

 

  (a)

Exhibit N lists all Material Contracts in effect as of the date of this Loan
Agreement.

 

  (b)

With regard to each Material Contract listed in Exhibit N: (i) the Material
Contract is assignable by Borrower, or if Borrower is not a party thereto, by a
Facility Operator, without the consent of the other party thereto (or Borrower
and any Facility Operator, as applicable, has obtained express written consent
to the assignment from the other party thereto), except only Third-Party
Provider Agreements; (ii) no previous assignment of Borrower’s or any Facility
Operator’s interest in the Material Contract has been made except such
assignments that have been properly terminated prior to or concurrently with the
execution and delivery of this Loan Agreement; (iii) the Material Contract is in
full force and effect in accordance with its terms; and (iv) there is no default
by any party under the Material Contract.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 27



--------------------------------------------------------------------------------

  (c)

Borrower has delivered to Lender a copy of each Material Contract, together with
all amendments, modifications, supplements and renewals thereto in effect as of
the date of this Loan Agreement.

 

  (d)

Each Material Contract listed in Exhibit N provides that it is terminable upon
not more than 30 days notice without the necessity of establishing cause and
without payment of a penalty or termination fee by Borrower or any Facility
Operator or their respective successors or assigns, except only Third-Party
Provider Agreements.

 

5.31

No Financing Statements. Except for termination statements and continuation
statements, during the 45-day period prior to the date of this Loan Agreement,
there have been no UCC financing statements filed with respect to any of the UCC
Collateral listing as debtor Borrower, any Facility Operator, or the Facility’s
common name.

 

5.32

Governmental Payor Programs. If Borrower or any Facility Operator or Property
Manager participates in any Governmental Payor Program in connection with the
operation of the Facility, all of the following are true:

 

  (a)

The Facility is in compliance in all material respects with the requirements for
participation in the Governmental Payor Program, including the Medicare and
Medicaid Patient Protection Act of 1987.

 

  (b)

The Facility conforms in all material respects to all insurance, reimbursement
and cost reporting requirements, and has a current provider agreement under
Title XVIII and/or XIX of the Social Security Act or any other applicable laws
for reimbursement necessary for its Intended Use.

 

  (c)

There is no action pending or threatened to terminate the Facility’s
participation in the Governmental Payor Program nor is there any decision not to
renew any provider agreement related to the Facility, nor is there any action
pending or threatened to impose material intermediate or alternative sanctions
with respect to the Facility.

 

  (d)

All Governmental Payor Program cost reports and financial reports submitted by
Borrower, any Facility Operator, or any Property Manager for the Facility are
materially accurate and complete and have not been misleading in any material
respects.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 28



--------------------------------------------------------------------------------

  (e)

No cost reports for the Facility remain “open” or unsettled, except as otherwise
disclosed in writing to Lender.

 

  (f)

The execution and delivery of the Note, this Loan Agreement, the Security
Instrument, or any other Loan Document, Borrower’s performance under the Loan
Documents, the recordation of the Security Instrument, and the exercise of any
remedies by Lender, will not do any of the following:

 

  (i)

Adversely affect the right by Borrower, a Facility Operator, or the Facility to
receive Governmental Payor Program payments and reimbursements with respect to
the Facility.

 

  (ii)

Materially reduce the Governmental Payor Program payments and reimbursements
which Borrower or a Facility Operator is receiving as of the date of this Loan
Agreement.

 

  (g)

If any existing management agreement or operating lease is terminated or Lender
acquires the Facility through foreclosure or otherwise, none of the Borrower,
Lender, any subsequent management agent, any subsequent operator of the
Facility, or any subsequent purchaser (through foreclosure or otherwise) will be
required to obtain a certificate of need from any Governmental Authority (other
than giving of any notice required under the applicable state law or regulation)
prior to receiving certification to receive Governmental Payor Program payments
(or any successor programs) for residents having coverage under any Governmental
Payor Program so long as neither the type of service nor any unit complement is
changed.

 

5.33

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs.

 

  (a)

The Facility conforms in all material respects with all insurance, reimbursement
and cost reporting requirements.

 

  (b)

There is no threatened or pending revocation, suspension, termination,
probation, restriction, limitation or nonrenewal affecting Borrower or Facility
Operator, of any private commercial insurance managed care or employee
assistance program to which Borrower or Facility Operator is subject.

 

  (c)

All private insurance cost reports and financial reports submitted by Borrower,
any Facility Operator, or any Property Manager for the Facility are materially
accurate and complete and have not been misleading in any material respects.

 

  (d)

No cost reports for the Facility remain “open” or unsettled, except as otherwise
disclosed in writing to Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 29



--------------------------------------------------------------------------------

5.34

No Transfer or Pledge of Licenses. The Licenses, including the certificate of
need, may not be, and have not been, transferred to any location other than the
Facility, have not been pledged as collateral security for any other loan or
indebtedness, and are held free from restrictions or known conflicts that would
materially impair the use or operation of the Facility for its Intended Use, and
are not provisional, probationary, or restricted in any way.

 

5.35

No Pledge of Receivables. Neither Borrower nor the Facility Operator has pledged
its receivables as collateral security for any other loan or indebtedness.

 

5.36

Patient and Resident Care Agreements. There are no patient or resident care
agreements with patients or residents or with any other Persons that deviate in
any material adverse respect from the standard form customarily used at a
comparable facility or which conflict with any statutory or regulatory
requirements.

 

5.37

Patient and Resident Records. All patient or resident records at the Facility,
including patient or resident trust fund accounts, are true and correct in all
material respects.

 

5.38

No Facility Deficiencies, Enforcement Actions or Violations.

 

  (a)

The Facility has not received a “Level A” (or equivalent) violation, and no
statement of charges or deficiencies has been made or penalty enforcement action
has been undertaken against the Facility, any Property Manager or Facility
Operator or the Borrower (or any officer, director or stockholder of any of the
foregoing) by any Governmental Authority during the last 3 calendar years, and
there have been no violations over the past 3 calendar years which have
threatened any certification of the Facility, any Property Manager or Facility
Operator or the Borrower for participation in any Governmental Payor Program.

 

  (b)

Reserved.

 

5.39

Seniors Housing Operator. Reserved.

 

5.40

Recycled SPE Borrower. Reserved.

 

5.41

Recycled SPE Equity Owner. Reserved.

 

5.42

through 5.50 are Reserved.

 

5.51

Survival. The representations and warranties set forth in this Loan Agreement
will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in
Section 10.02(i).

 

5.52

through 5.57 are Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 30



--------------------------------------------------------------------------------

5.58

Prohibited Parties Lists.

 

  (a)

Borrower is not identified and to the best of Borrower’s knowledge after due
inquiry and investigation, no Borrower Principal nor any Non-U.S. Equity Holder
is identified on the OFAC Lists.

 

  (b)

Borrower is not listed and to the best of Borrower’s knowledge after due inquiry
and investigation, no Borrower Principal is listed on the FHFA SCP List.

 

5.59

AML Laws.

 

  (a)

Borrower has not been convicted of a violation of the AML Laws or been the
subject of a final enforcement action relating to the AML Laws.

 

  (b)

To the best of Borrower’s knowledge after due inquiry and investigation, no
Borrower Principal nor Non-U.S. Equity Holder has been convicted of a violation
of the AML Laws or been the subject of a final enforcement action relating to
the AML Laws.

 

  (c)

Borrower has not received any notice that it is the subject of any pending
proceedings for any violation of the AML Laws and to the best of Borrower’s
knowledge it is not the subject of any pending proceedings for any violation of
the AML Laws.

 

  (d)

To the best of Borrower’s knowledge after due inquiry and investigation no
Borrower Principal nor Non-U.S. Equity Holder is the subject of any pending
proceedings for any violation of the AML Laws.

 

5.60

Internal Controls. Borrower has in place and to the best of Borrower’s knowledge
after due inquiry and investigation, Borrower has determined that each Borrower
Principal has in place, practices and procedures for the admission of investors
which are designed to prevent the admission of:

 

  (a)

Any Non-U.S. Equity Holder, or any investor with a 25% or more ownership
interest in the aggregate in Borrower (whether directly or indirectly) that is
in violation of any criminal or civil law or regulation intended to prevent
money laundering or the funding of terrorist or illegal drug trafficking
activities. Notwithstanding the foregoing, Lender acknowledges and agrees that
if Borrower or any Borrower Principal is a Public Company, unless such Borrower
or Borrower Principal exercises control over the purchase and sale of its
publicly traded equity securities to a particular investor (other than as a
placement agent), Borrower or such Borrower Principal will not be deemed to make
this representation with respect to direct or indirect ownership in such Public
Company.

 

  (b)

Any Person that will have a 25% or more ownership interest in the aggregate in
Borrower (whether directly or indirectly) that is on the Prohibited Parties
Lists.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 31



--------------------------------------------------------------------------------

  (c)

Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

5.61

Crowdfunding. Except as has been disclosed in writing to and approved in writing
by Lender, there has been no direct or indirect interest in Borrower marketed or
sold to investors through any form of Crowdfunding which constitutes either of
the following:

 

  (a)

A Controlling Interest.

 

  (b)

An interest which may assume Control of Borrower under any terms of either
Borrower’s organizational documents, or the organizational documents of any
entity in Borrower’s ownership structure, regardless of whether the change in
Control is the subject of a Permitted Transfer or a Conditionally Permitted
Transfer.

 

5.62

through 5.70 are Reserved.

ARTICLE VI BORROWER COVENANTS.

 

6.01

Compliance with Laws. Borrower will comply with all laws, ordinances, rules,
regulations and requirements of any Governmental Authority having jurisdiction
over the Mortgaged Property and all licenses and permits and all recorded
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, Repairs, Capital Replacements, fair housing, disability accommodation,
zoning and land use, applicable building codes, special use permits and
environmental regulations, Leases and the maintenance and disposition of tenant
security deposits. Borrower will take appropriate measures to prevent, and will
not engage in or knowingly permit, any illegal activities at the Mortgaged
Property, including those that could endanger tenants or visitors, result in
damage to the Mortgaged Property, result in forfeiture of the Mortgaged
Property, or otherwise materially impair the Lien created by the Security
Instrument or Lender’s interest in the Mortgaged Property. Borrower will at all
times maintain records sufficient to demonstrate compliance with the provisions
of this Section 6.01.

 

6.02

Compliance with Organizational Documents. Borrower will at all times comply with
all laws, regulations and requirements of any Governmental Authority relating to
Borrower’s formation, continued existence and good standing in its state of
formation and, if different, in the Property Jurisdiction. Borrower will at all
times comply with its organizational documents, including its partnership
agreement (if Borrower is a partnership), its by-laws (if Borrower is a
corporation or housing cooperative corporation or association) or its operating
agreement (if Borrower is a limited liability company or tenancy-in-common). If
Borrower is a housing cooperative corporation or association, Borrower will at
all times maintain its status as a “cooperative housing corporation” as such
term is defined in Section 216(b) of the Internal Revenue Code of 1986, as
amended, or any successor statute thereto.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 32



--------------------------------------------------------------------------------

6.03

Use of Mortgaged Property.

 

  (a)

Unless required by applicable law, without the prior consent of Lender, Borrower
will not, and will not permit any Facility Operator to, take any of the
following actions:

 

  (i)

Allow changes in the use for which all or any part of the Mortgaged Property is
being used at the time this Loan Agreement is executed.

 

  (ii)

Convert any individual dwelling units or common areas to commercial use.

 

  (iii)

Initiate a change in the zoning classification of the Mortgaged Property or
acquiesce to a change in the zoning classification of the Mortgaged Property.

 

  (iv)

Establish any condominium or cooperative regime with respect to the Mortgaged
Property beyond any which may be in existence on the date of this Loan
Agreement.

 

  (v)

Combine all or any part of the Mortgaged Property with all or any part of a tax
parcel which is not part of the Mortgaged Property.

 

  (vi)

Subdivide or otherwise split any tax parcel constituting all or any part of the
Mortgaged Property.

 

  (vii)

Add to or change any location at which any of the Mortgaged Property is stored,
held or located unless Borrower (A) gives Notice to Lender within 30 days after
the occurrence of such addition or change, (B) executes and delivers to Lender
any modifications of or supplements to this Loan Agreement that Lender may
require, and (C) authorizes the filing of any financing statement which may be
filed in connection with this Loan Agreement, as Lender may require.

 

  (viii)

Convert, in whole or in part, any non-residential income producing units to
non-income producing units.

 

  (b)

Without the prior written consent of Lender, which may be granted or withheld in
Lender’s discretion, Borrower will not, and will not permit any Facility
Operator to, provide or contract for skilled nursing care, assisted living care,
Alzheimer’s care, memory care or dementia care for any of the residents other
than that level of care which both (i) is consistent with the Intended Use and
(ii) is permissible for Borrower or the Facility Operator to provide at the
Facility under (A) applicable Healthcare Laws, and (B) applicable Licenses.

 

  (c)

Notwithstanding anything contained in this Section 6.03 to the contrary, if
Borrower is a housing cooperative corporation or association, Lender
acknowledges and consents to Borrower’s use of the Mortgaged Property as a
housing cooperative.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 33



--------------------------------------------------------------------------------

6.04

Non-Residential Leases.

 

  (a)

Prohibited New Non-Residential Leases or Modified Non-Residential Leases.
Borrower will not enter into any New Non-Residential Lease, enter into any
Modified Non-Residential Lease or terminate any Non-Residential Lease (including
any Non-Residential Lease in existence on the date of this Loan Agreement)
without the prior consent of Lender.

 

  (b)

Reserved.

 

  (c)

Executed Copies of Non-Residential Leases. Borrower will, without request by
Lender, deliver a fully executed copy of each Non-Residential Lease to Lender
promptly after such Non-Residential Lease is signed.

 

  (d)

Subordination and Attornment Requirements. All Non-Residential Leases entered
into after the date of this Loan Agreement will specifically include the
following provisions:

 

  (i)

The tenant will attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner.

 

  (ii)

The tenant agrees to execute such further evidences of attornment as Lender or
any purchaser at a foreclosure sale may from time to time request.

 

  (iii)

The tenant will, upon receipt of a written request from Lender following the
occurrence of and during the continuance of an Event of Default, pay all Rents
payable under the Lease to Lender.

 

  (iv)

If Lender or a purchaser at a foreclosure sale so elects, the Lease will not be
terminated by foreclosure or any other transfer of the Mortgaged Property.

 

  (v)

After a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender’s or such purchaser’s option,
accept or terminate such Lease without payment of any fee or penalty.

 

6.05

Prepayment of Rents. Borrower will not receive or accept Rent under any Lease
(whether a residential Lease or a Non-Residential Lease) for more than 2 months
in advance.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 34



--------------------------------------------------------------------------------

6.06

Inspection.

 

  (a)

Right of Entry. Subject to the rights of tenants under Leases, Borrower will
permit Lender, its agents, representatives and designees and any interested
Governmental Authority to make or cause to be made entries upon and inspections
of the Mortgaged Property to inspect, among other things: (i) Repairs, (ii)
Capital Replacements, (iii) Restorations, (iv) Property Improvement Alterations,
and (v) any other Improvements, both in process and upon completion (including
environmental inspections and tests performed by professional inspection
engineers) during normal business hours, or at any other reasonable time, upon
reasonable Notice to Borrower if the inspection is to include occupied
residential units (which Notice need not be in writing). During normal business
hours, or at any other reasonable time, Borrower will also permit Lender to
examine all books and records and contracts and bills pertaining to the
foregoing. Notice to Borrower will not be required in the case of an emergency,
as determined in Lender’s Discretion, or when an Event of Default has occurred
and is continuing.

 

  (b)

Inspection of Mold. If Lender determines that Mold has or may have developed as
a result of a water intrusion event or leak, Lender, at Lender’s Discretion, may
require that a professional inspector inspect the Mortgaged Property to confirm
whether Mold has developed and, if so, thereafter as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection will be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower will be responsible for the cost of each such
professional inspection and any remediation deemed to be necessary as a result
of the professional inspection. After any issue with Mold is remedied to
Lender’s satisfaction, Lender will not require a professional inspection any
more frequently than once every 3 years unless Lender otherwise becomes aware of
Mold as a result of a subsequent water intrusion event or leak.

 

  (c)

Certification in Lieu of Inspection. If Lender or Loan Servicer determines not
to conduct an annual inspection of the Mortgaged Property, and in lieu thereof
Lender requests a certification, Borrower will provide to Lender a factually
correct certification, each year that the annual inspection is waived, to the
following effect:

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager, Facility Operator or
governmental authority regarding mold, fungus, microbial contamination or
pathogenic organisms (“Mold”) or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Mortgaged
Property or, if Borrower has received any such written complaint, notice, letter
or other written communication, that Borrower has investigated and determined
that no Mold activity, condition or event exists or alternatively has fully and
properly remediated such activity, condition, event or omission in compliance
with the Moisture Management Plan for the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 35



--------------------------------------------------------------------------------

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

6.07

Books and Records; Financial Reporting.

 

  (a)

Delivery of Books and Records.

 

  (i)

Borrower will keep and maintain at all times at the Mortgaged Property,
Borrower’s main business office, or the Property Manager’s or Facility
Operator’s office, and upon Lender’s request will make available at the
Mortgaged Property (or, at Borrower’s option, at the Property Manager’s or
Facility Operator’s office), complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property.
The books, records, contracts, Leases and other instruments will be subject to
examination and inspection by Lender at any reasonable time (“Books and
Records”).

 

  (ii)

Borrower will keep the Books and Records in accordance with one of the following
accounting methods, consistently applied, and Borrower will promptly provide
Lender Notice of any change in Borrower’s accounting methods:

 

  (A)

Generally accepted accounting principles (GAAP).

 

  (B)

Tax method of accounting, if under the tax method of accounting, the accrual
basis is used for interest expense, real estate taxes and insurance expense, and
the cash basis is used for all other items, including income, prepaid rent,
utilities and payroll expense. Financial statements may exclude depreciation and
amortization.

 

  (C)

Such other method that is acceptable to Lender.

 

  (b)

Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish to Lender each of the following:

 

  (i)

Within 25 days after the end of each calendar quarter prior to Securitization
and within 35 days after each calendar quarter after Securitization, each of the
following:

 

  (A)

A Rent Schedule dated no earlier than the date that is 5 days prior to the end
of such quarter.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 36



--------------------------------------------------------------------------------

  (B)

A statement of income and expenses for Borrower that is either of the following:

 

  (1)

For the 12-month period ending on the last day of such quarter.

 

  (2)

If at the end of such quarter Borrower or any Affiliate of Borrower has owned
the Mortgaged Property for less than 12 months, for the period commencing with
the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

 

  (C)

When requested by Lender, a balance sheet showing all assets and liabilities of
Borrower as of the end of that fiscal quarter.

 

  (ii)

Within 90 days after the end of each fiscal year of Borrower, all of the
following:

 

  (A)

An annual statement of income and expenses for Borrower for that fiscal year.

 

  (B)

A balance sheet showing all assets and liabilities of Borrower as of the end of
that fiscal year.

 

  (C)

An accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts.

 

  (iii)

Within 30 days after the date of filing, copies of all tax returns filed by
Borrower.

 

  (c)

Additional Reporting Requirements Upon Request. Borrower will furnish to Lender
each of the following:

 

  (i)

Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower, in each case within 25 days after the end of each month.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 37



--------------------------------------------------------------------------------

  (ii)

Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion,
within 10 days after such a request from Lender, an organizational chart that
identifies all of the following:

 

  (A)

Persons that directly or indirectly Control Borrower and any Designated Entity
for Transfers and the interest held by each.

 

  (B)

Persons with a collective equity interest (whether direct or indirect) of 25% or
more in Borrower if not already identified pursuant to Section 6.07(c)(ii)(A).

 

  (C)

All Non-U.S. Equity Holders.

If any Designated Entity for Transfers is a Public Company, the organizational
chart will not be required to show the ownership of such Public Company.

 

  (iii)

Upon Lender’s request in Lender’s Discretion, such other financial information
or property management information (including information on tenants under
Leases to the extent such information is available to Borrower, copies of bank
account statements from financial institutions where funds owned or controlled
by Borrower are maintained, and an accounting of security deposits) as may be
required by Lender from time to time, in each case within 30 days after such
request.

 

  (iv)

Upon Lender’s request in Lender’s Discretion, a monthly property management
report for the Mortgaged Property, showing the number of inquiries made and
rental applications received from tenants or prospective tenants and deposits
received from tenants and any other information requested by Lender within 30
days after such request. However, Lender will not require the foregoing more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish the foregoing more frequently.

 

  (d)

Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable), acting in
his or her capacity as a manager, general partner or an officer of Borrower, SPE
Equity Owner, or Guarantor and not in his or her individual capacity, will
certify each of the statements, schedules and reports required by Sections
6.07(b), 6.07(c) and 6.07(f) to be complete and accurate. Each of the
statements, schedules and reports required by Sections 6.07(b), 6.07(c) and
6.07(f) will be in such form and contain such detail as Lender may reasonably
require. Lender also may require that any of the statements, schedules or
reports listed in Sections 6.07(b), 6.07(c) and 6.07(f) be audited at Borrower’s
expense by independent certified public accountants acceptable to Lender, at any
time when an Event of Default has occurred and is continuing or at any time that
Lender, in its reasonable judgment, determines that audited financial statements
are required for an accurate assessment of the financial condition of Borrower
or of the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 38



--------------------------------------------------------------------------------

  (e)

Failure to Timely Provide Financial Statements or Additional Reporting. If
Borrower fails to provide in a timely manner the statements, schedules and
reports required by Sections 6.07(b), 6.07(c) and 6.07(f), Lender will give
Notice to Borrower specifying the statements, schedules and reports required by
Sections 6.07(b), 6.07(c) and 6.07(f) that Borrower has failed to provide. If
Borrower has not provided the required statements, schedules and reports within
10 Business Days following such Notice, then (i) Borrower will pay a late fee of
$500 for each late statement, schedule or report, plus an additional $500 per
month that any such statement, schedule or report continues to be late, and
(ii) Lender will have the right to have Borrower’s books and records audited, at
Borrower’s expense, by independent certified public accountants selected by
Lender in order to obtain such statements, schedules and reports, and all
related costs and expenses of Lender will become immediately due and payable and
will become an additional part of the Indebtedness as provided in Section 9.02.
Notice to Borrower of Lender’s exercise of its rights to require an audit will
not be required in the case of an emergency, as determined in Lender’s
Discretion, or when an Event of Default has occurred and is continuing.

 

  (f)

Delivery of Guarantor and SPE Equity Owner Financial Statements. Borrower will
cause Guarantor and/or SPE Equity Owner to deliver each of the following to
Lender within 10 Business Days following Lender’s request:

 

  (i)

Guarantor’s or SPE Equity Owner’s (as applicable) balance sheet and profit and
loss statement (or if such party is a natural person, such party’s personal
financial statements) as of the end of (A) the quarter that ended at least 30
days prior to the due date of the requested items, and/or (B) the fiscal year
that ended at least 90 days prior to the due date of the requested items.

 

  (ii)

Other Guarantor or SPE Equity Owner (as applicable) financial statements as
Lender may reasonably require.

 

  (iii)

Written updates on the status of all litigation proceedings that Guarantor or
SPE Equity Owner (as applicable) disclosed or should have disclosed to Lender as
of the Closing Date.

 

  (iv)

If an Event of Default has occurred and is continuing, copies of Guarantor’s or
SPE Equity Owner’s (as applicable) most recent filed state and federal tax
returns, including any current tax return extensions.

 

  (g)

Reporting Upon Event of Default. If an Event of Default has occurred and is
continuing, Borrower will deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

 

  (h)

Credit Reports. Borrower authorizes Lender to obtain a credit report on Borrower
at any time.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 39



--------------------------------------------------------------------------------

  (i)

through (m) are Reserved.

 

6.08

Taxes; Operating Expenses; Ground Rents.

 

  (a)

Payment of Taxes and Ground Rent. Subject to the provisions of Sections 6.08(c)
and (d), Borrower will pay or cause to be paid (i) all Taxes when due and before
the addition of any interest, fine, penalty or cost for nonpayment, and (ii) if
Borrower’s interest in the Mortgaged Property is as a Ground Lessee, then the
monthly or other periodic installments of Ground Rent before the last date upon
which each such installment may be made without penalty or interest charges
being added.

 

  (b)

Payment of Operating Expenses. Subject to the provisions of Section 6.08(c),
Borrower will (i) pay the expenses of operating, managing, maintaining and
repairing the Mortgaged Property (including utilities, Repairs and Capital
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added, and (ii) pay Insurance
premiums prior to the expiration date of each policy of Insurance, unless
applicable law specifies some lesser period.

 

  (c)

Payment of Impositions and Reserve Funds. If Lender is collecting Imposition
Reserve Deposits pursuant to Article IV, then so long as no Event of Default
exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected, whether Taxes, Insurance
premiums, Ground Rent (if applicable) or any other individual Impositions, but
only to the extent that sufficient Imposition Reserve Deposits are held by
Lender for the purpose of paying that specific Imposition and Borrower has
timely delivered to Lender any bills or premium notices that it has received
with respect to that specific Imposition (other than Ground Rent). Lender will
have no liability to Borrower for failing to pay any Impositions to the extent
that: (i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Reserve Deposits are held by Lender at the time an Imposition becomes
due and payable, or (iii) Borrower has failed to provide Lender with bills and
premium notices as provided in this Section 6.08(c).

 

  (d)

Right to Contest. Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than Insurance premiums and Ground Rent (if applicable),
if: (i) Borrower notifies Lender of the commencement or expected commencement of
such proceedings, (ii) the Mortgaged Property is not in danger of being sold or
forfeited, (iii) if Borrower has not already paid the Imposition, Borrower
deposits with Lender reserves sufficient to pay the contested Imposition, if
requested by Lender, and (iv) Borrower furnishes whatever additional security is
required in the proceedings or is reasonably requested by Lender, which may
include the delivery to Lender of reserves established by Borrower to pay the
contested Imposition.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 40



--------------------------------------------------------------------------------

6.09

Preservation, Management and Maintenance of Mortgaged Property.

 

  (a)

Maintenance of Mortgaged Property; No Waste. Borrower will keep the Mortgaged
Property in good repair, including the replacement of Personalty and Fixtures
with items of equal or better function and quality. Borrower will not commit
waste or permit impairment or deterioration of the Mortgaged Property.

 

  (b)

Abandonment of Mortgaged Property. Borrower will not abandon the Mortgaged
Property.

 

  (c)

Preservation of Mortgaged Property.

 

  (i)

Borrower will restore or repair promptly, in a good and workmanlike manner, any
damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not Insurance proceeds or Condemnation awards are available to cover any costs
of such Restoration or repair; provided, however, that Borrower will not be
obligated to perform such Restoration or repair if (A) no Event of Default has
occurred and is continuing, and (B) Lender has elected to apply any available
Insurance proceeds and/or Condemnation awards to the payment of Indebtedness
pursuant to Sections 6.10(j), 6.10(k), 6.10(l), 6.11(b), or 6.11(d).

 

  (ii)

Borrower will give Notice to Lender of and, unless otherwise directed in writing
by Lender, will appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security or Lender’s rights under this
Loan Agreement.

 

  (d)

Property Management. Borrower will provide for professional management of the
Mortgaged Property by the Property Manager at all times under a property
management agreement approved by Lender in writing. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement, or
enter into any other agreement relating to the management or operation of the
Mortgaged Property with Property Manager or any other Person, or consent to
(i) the assignment by the Property Manager of its interest under such property
management agreement or (ii) the transfer of a controlling interest in the
Property Manager if the Property Manager is an Affiliate of Borrower, in each
case without the consent of Lender, which consent will not be unreasonably
withheld.

 

  (i)

If at any time Lender consents to the appointment of a new Property Manager,
such new Property Manager and Borrower will, as a condition of Lender’s consent,
execute an Assignment of Management Agreement in a form acceptable to Lender.

 

  (ii)

If any such replacement Property Manager is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 41



--------------------------------------------------------------------------------

  (iii)

Reserved.

 

  (e)

Alteration of Mortgaged Property. Borrower will not (and will not permit any
tenant or other Person to) remove, demolish or alter the Mortgaged Property or
any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except that each of the following is permitted:

 

  (i)

Repairs or Capital Replacements in accordance with the terms and conditions of
this Loan Agreement.

 

  (ii)

Any repairs or replacements made in connection with the replacement of tangible
Personalty.

 

  (iii)

If Borrower is a cooperative housing corporation or association, repairs or
replacements to the extent permitted with respect to individual dwelling units
under the form of a proprietary lease or occupancy agreement.

 

  (iv)

Any repairs or replacements in connection with making an individual unit ready
for a new occupant or pursuant to Sections 6.09(a) and (c).

 

  (v)

Property Improvement Alterations, provided that each of the following conditions
is satisfied:

 

  (A)

At least 30 days prior to the commencement of any Property Improvement
Alterations, Borrower must submit to Lender a Property Improvement Notice. The
Property Improvement Notice must include all of the following information:

 

  (1)

The expected start date and completion date of the Property Improvement
Alterations.

 

  (2)

A description of the anticipated Property Improvement Alterations to be made.

 

  (3)

The projected budget of the Property Improvement Alterations and the source of
funding.

If any changes to Property Improvement Alterations as described in the Property
Improvement Notice are made that extend beyond the overall scope and intent of
the Property Improvement Alterations set forth in the Property Improvement
Notice (e.g., renovations changed to renovate common areas but Property
Improvement Notice only described renovations to the residential unit
bathrooms), then Borrower must submit a new Property Improvement Notice to
Lender in accordance with this Section 6.09(e)(v)(A).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 42



--------------------------------------------------------------------------------

  (B)

The Property Improvement Alterations may not be commenced within 12 months prior
to the Maturity Date without prior consent of Lender and must be completed at
least 6 months prior to the Maturity Date.

 

  (C)

Neither the performance nor completion of the Property Improvement Alterations
may result in any of the following:

 

  (1)

An adverse effect on any Major Building System.

 

  (2)

A change in residential unit configurations on a permanent basis.

 

  (3)

An increase or decrease in the total number of residential units.

 

  (4)

The demolition of any existing Improvements.

 

  (5)

A permanent obstruction of tenants’ access to units or a temporary obstruction
of tenants’ access to units without a reasonable alternative access provided
during the period of renovation which causes the obstruction.

 

  (D)

Reserved.

 

  (E)

The Leases used to calculate Minimum Occupancy for use in Section 6.09(e)(v)(I)
must meet all of the following conditions:

 

  (1)

The Leases are with tenants that are not Affiliates of Borrower or Guarantor
(except as otherwise expressly agreed by Lender in writing).

 

  (2)

The Leases are on arms’ length terms and conditions.

 

  (3)

The Leases otherwise satisfy the requirements of the Loan Documents.

 

  (F)

The Property Improvement Alterations must be completed in accordance with
Section 6.14 and any reference to Repairs in Sections 6.06 and 6.14 will be
deemed to include Property Improvement Alterations.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 43



--------------------------------------------------------------------------------

  (G)

Upon completion of the applicable Property Improvement Alterations, Borrower
must provide all of the following to Lender:

 

  (1)

Borrower’s Certificate of Property Improvement Alterations Completion, in the
form attached as Exhibit O (“Certificate of Completion”).

 

  (2)

Any other certificates or approval, acceptance or compliance required by Lender,
including certificates of occupancy, from any Governmental Authority having
jurisdiction over the Mortgaged Property and the Property Improvement
Alterations and professional engineers’ certifications.

 

  (H)

Borrower must deliver to Lender within 10 days of Lender’s request a written
status update on the Property Improvement Alterations.

 

  (I)

While Property Improvement Alterations that result in individual residential
units not being available for leasing are ongoing, if a Rent Schedule shows that
the occupancy of the Mortgaged Property has decreased to less than the Minimum
Occupancy, Borrower must take each of the following actions:

 

  (1)

Complete all pending Property Improvement Alterations to such individual
residential units in a timely manner until the Mortgaged Property satisfies the
Minimum Occupancy requirement.

 

  (2)

Suspend any additional Property Improvement Alterations which would cause
residential units to be unavailable for leasing until the Mortgaged Property
satisfies the Minimum Occupancy requirement.

 

  (J)

If Borrower has commenced Property Improvement Alterations on the Mortgaged
Property, then Borrower will deliver to Lender, upon Lender’s request, and in a
timely manner, the Certificate of Completion together with such additional
information as Lender may request.

 

  (K)

If on the date of this Loan Agreement the Loan amount is $25,000,000 or more, or
if the Mortgage is part of a crossed pool of Loans with an aggregate balance of
$25,000,000 or more, then at no time during the term of the Loan may any
outstanding amounts expended by Borrower for services and/or materials in
connection with Property Improvement Alterations that are then due and payable
exceed 10% of the original principal loan amount.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 44



--------------------------------------------------------------------------------

  (vi)

Reserved.

 

  (vii)

Reserved.

 

  (viii)

Reserved.

 

  (f)

Establishment of MMP. If indicated in the Summary, Borrower will have or will
establish and will adhere to the MMP. If Borrower is required to have an MMP,
Borrower will keep all MMP documentation at the Mortgaged Property or at the
Property Manager’s or the Facility Operator’s office and available for review by
Lender or the Loan Servicer during any annual assessment or other inspection of
the Mortgaged Property that is required by Lender. At a minimum, the MMP must
contain a provision for: (i) staff training, (ii) information to be provided to
tenants, (iii) documentation of the plan, (iv) the appropriate protocol for
incident response and remediation, and (v) routine, scheduled inspections of
common space and unit interiors.

 

  (g)

No Reduction of Housing Cooperative Charges. If Borrower is a housing
cooperative corporation or association, until the Indebtedness is paid in full,
Borrower will not reduce the maintenance fees, charges or assessments payable by
shareholders or residents under proprietary leases or occupancy agreements below
a level which is sufficient to pay all expenses of Borrower, including all
operating and other expenses for the Mortgaged Property and all payments due
pursuant to the terms of the Note and any Loan Documents.

 

  (h)

through (l) are reserved.

 

  (m)

Mechanic’s, Materialmen’s and Judgment Liens. If a mechanic’s, materialmen’s or
judgment Lien is filed against the Mortgaged Property, Borrower must cause the
Lien to be released of record, bonded off, or otherwise remedied to Lender’s
satisfaction within 60 days after the date of creation of the Lien. However, if
Borrower is diligently prosecuting such release or other remedy and advises
Lender that such release or remedy cannot be consummated within such 60-day
period, Borrower will have an additional period (not exceeding 120 days from the
date of creation of the Lien or such earlier time as may be required by
applicable law in which the lienor must act to enforce the Lien) within which to
obtain such release of record or consummate such other remedy.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 45



--------------------------------------------------------------------------------

6.10

Insurance. At all times during the term of this Loan Agreement, Borrower will
maintain at its sole cost and expense, for the mutual benefit of Borrower and
Lender, all of the Insurance specified in this Section 6.10, as required by
Lender and applicable law, and in such amounts and with such maximum deductibles
as Lender may require, as those requirements may change:

 

  (a)

Property Insurance. Borrower will keep the Improvements insured at all times
against relevant physical hazards that may cause damage to the Mortgaged
Property as Lender may require (“Property Insurance”). Required Property
Insurance coverage may include any or all of the following:

 

  (i)

All Risks of Physical Loss. Insurance against loss or damage from fire, wind,
hail, and other related perils within the scope of a “Causes of Loss – Special
Form” or “All Risk” policy, in an amount not less than the Replacement Cost of
the Mortgaged Property.

 

  (ii)

Ordinance and Law. If any part of the Mortgaged Property is legal non-conforming
under current building, zoning or land use laws or ordinances, then “Ordinance
and Law Coverage” in the amount required by Lender.

 

  (iii)

Flood. If any of the Improvements are located in an area identified by the
Federal Emergency Management Agency (or any successor to that agency) as a
“Special Flood Hazard Area,” flood Insurance in the amount required by Lender.

 

  (iv)

Windstorm. If windstorm and/or windstorm related perils and/or “named storm”
(collectively, “Windstorm Coverage”), are excluded from the “Causes of Loss –
Special Form” policy required under Section 6.10(a)(i), then separate coverage
for such risks, either through an endorsement or a separate policy. Windstorm
Coverage will be written in an amount not less than the Replacement Cost of the
Mortgaged Property.

 

  (v)

Boiler and Machinery/Equipment Breakdown. If the Mortgaged Property contains a
central heating, ventilation and cooling system (“HVAC System”) where steam
boilers and/or other pressurized systems are in operation and are regulated by
the Property Jurisdiction, Insurance providing coverage in the amount required
by Lender.

 

  (vi)

Builder’s Risk. During any period of construction or Restoration, builder’s risk
Insurance (including fire and other perils within the scope of a policy known as
“Causes of Loss – Special Form” or “All Risk” policy) in an amount not less than
the sum of the related contractual arrangements.

 

  (vii)

Other. Insurance for other physical perils applicable to the Mortgaged Property
as may be required by Lender including earthquake, sinkhole, mine subsidence,
avalanche, mudslides, and volcanic eruption. If Lender reasonably requires any
updated reports or other documentation to determine whether additional Insurance
is necessary or prudent, Borrower will pay for the updated reports or other
documentation at its sole cost and expense.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 46



--------------------------------------------------------------------------------

  (viii)

Professional Liability. Required if the Mortgaged Property has assisted living,
Alzheimer’s care, or skilled nursing units. The policy may be written on a
“Claims Made Policy” form or an “Occurrence-based Policy” form. Minimum coverage
of $1,000,000 per occurrence and $2,000,000 in the general aggregate is
required. If the professional liability policy covers multiple locations,
aggregate limits apply per location. In addition, Borrower must maintain the
following minimum umbrella or excess professional liability coverage:

 

Total number of licensed beds
covered by the policy

   Minimum Umbrella/
Excess Coverage  

Less than or equal to 100

   $ 1 million  

100 to 500

   $ 5 million  

501 to 1,000

   $ 10 million  

Greater than 1,000

   $ 25 million  

The minimum coverage limits in this section may be satisfied with any
combination of primary, umbrella and/or excess coverage.

 

  (ix)

Reserved.

 

  (x)

Motor Vehicle. If any motor vehicle is used in connection with the operation of
the Mortgaged Property, vehicle liability Insurance of at least $1 million per
accident.

 

  (b)

Business Income/Rental Value. Business income/rental value Insurance for all
relevant perils to be covered in the amount required by Lender, but in no case
less than the effective gross income attributable to the Mortgaged Property for
the preceding 12 months, as determined by Lender in Lender’s Discretion.

 

  (c)

Commercial General Liability Insurance. Commercial general liability Insurance
against legal liability claims for personal and bodily injury, property damage
and contractual liability in such amounts and with such maximum deductibles as
Lender may require, but not less than $1,000,000 per occurrence and $2,000,000
in the general aggregate on a per-location basis, plus excess and/or umbrella
liability coverage in such amounts as Lender may require.

 

  (d)

Terrorism Insurance. Insurance required under Section 6.10(a), Section 6.10(b),
and Section 6.10(c) will provide coverage for acts of terrorism. Terrorism
coverage may be provided through one or more separate policies, which will be on
terms (including amounts) consistent with those required under
Section 6.10(a)(i) and (ii) and Section 6.10(b). If Insurance against acts of
terrorism is not available at commercially reasonable rates and if the related
hazards are not at the time commonly insured against for properties similar to
the Mortgaged Property and located in or around the region in which the
Mortgaged Property is located, then Lender may opt to temporarily suspend, cap
or otherwise limit the requirement to have such terrorism insurance for a period
not to exceed one year, unless such suspension or cap is renewed by Lender for
additional one year increments.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 47



--------------------------------------------------------------------------------

  (e)

Payment of Premiums. All Property Insurance premiums and premiums for other
Insurance required under this Section 6.10 will be paid in the manner provided
in Article IV, unless Lender has designated in writing another method of
payment.

 

  (f)

Policy Requirements. The following requirements apply with respect to all
Insurance required by this Section 6.10:

 

  (i)

All Insurance policies will be in a form approved by Lender.

 

  (ii)

All Insurance policies will be issued by Insurance companies authorized to do
business in the Property Jurisdiction and/or acting as eligible surplus insurers
in the Property Jurisdiction, which have a general policyholder’s rating
satisfactory to Lender.

 

  (iii)

All Property Insurance policies will contain a standard mortgagee or mortgage
holder’s clause and a loss payable clause, in favor of, and in a form approved
by, Lender.

 

  (iv)

If any Insurance policy contains a coinsurance clause, the coinsurance clause
will be offset by an agreed amount endorsement in an amount not less than the
Replacement Cost.

 

  (v)

All commercial general liability and excess/umbrella liability policies will
name Lender, its successors and/or assigns, as additional insured.

 

  (vi)

Professional liability policies will not include Lender, its successors and/or
assigns, as additional insured.

 

  (vii)

All Insurance policies (with the exception of commercial general liability
Insurance policies) will provide that the insurer will notify Lender in writing
of cancelation of policies at least 10 days before the cancelation of the policy
by the insurer for nonpayment of the premium or nonrenewal and at least 30 days
before cancelation by the insurer for any other reason.

 

  (g)

Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver to
Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance. Prior to the expiration date
of each Insurance policy, Borrower will deliver to Lender evidence acceptable to
Lender in Lender’s Discretion that each policy has been renewed. If the evidence
of a renewal does not include a legible copy of the renewal policy, Borrower
will deliver a legible copy of such renewal no later than the earlier of the
following:

 

  (i)

60 days after the expiration date of the original policy.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 48



--------------------------------------------------------------------------------

  (ii)

The date of any Notice of an insured loss given to Lender under Section 6.10(i).

 

  (h)

Compliance With Insurance Requirements. Borrower will comply with all Insurance
requirements and will not permit any condition to exist on the Mortgaged
Property that would invalidate any part of any Insurance coverage required under
this Loan Agreement.

 

  (i)

Obligations Upon Casualty; Proof of Loss.

 

  (i)

If an insured loss occurs, then Borrower will give immediate written notice to
the Insurance carrier and to Lender.

 

  (ii)

Borrower authorizes and appoints Lender as attorney in fact for Borrower to make
proof of loss, to adjust and compromise any claims under policies of Property
Insurance, to appear in and prosecute any action arising from such Property
Insurance policies, to collect and receive the proceeds of Property Insurance,
to hold the proceeds of Property Insurance, and to deduct from such proceeds
Lender’s expenses incurred in the collection of such proceeds. This power of
attorney is coupled with an interest and therefore is irrevocable. However,
nothing contained in this Section 6.10 will require Lender to incur any expense
or take any action.

 

  (j)

Lender’s Options Following a Casualty. Subject to Sections 6.10(k) and (l),
Lender may, at Lender’s option, take one of the following actions:

 

  (i)

Require a “repair or replacement” settlement, in which case the proceeds will be
used to reimburse Borrower for the cost of restoring and repairing the Mortgaged
Property to the equivalent of its original condition or to a condition approved
by Lender (“Restoration”). If Lender determines to require a repair or
replacement settlement and to apply Insurance proceeds to Restoration, Lender
will apply the proceeds in accordance with Lender’s then-current policies
relating to the Restoration of casualty damage on similar multifamily
properties. If Lender, in Lender’s Discretion, retains a professional inspection
engineer or other qualified third-party to inspect any Restoration items, Lender
may charge Borrower an amount sufficient to pay all reasonable costs and
expenses charged by such third-party inspector.

 

  (ii)

Require an “actual cash value” settlement in which case the proceeds may be
applied to the payment of the Indebtedness, whether or not then due.

 

  (k)

Borrower’s Options Following a Casualty. Subject to Section 6.10(l), Borrower
may take the following actions:

 

  (i)

If a casualty results in damage to the Mortgaged Property for which the cost of
Repairs will be less than the Borrower Proof of Loss Threshold, Borrower will
have the sole right to make proof of loss, adjust and compromise the claim and
collect and receive any proceeds directly without the approval or prior consent
of Lender so long as the Insurance proceeds are used solely for the Restoration
of the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 49



--------------------------------------------------------------------------------

  (ii)

If a casualty results in damage to the Mortgaged Property for which the cost of
Repairs will be more than the Borrower Proof of Loss Threshold, but less than
the Borrower Proof of Loss Maximum, Borrower is authorized to make proof of loss
and adjust and compromise the claim without the prior consent of Lender, and
Lender will hold the applicable Insurance proceeds to be used to reimburse
Borrower for the cost of Restoration of the Mortgaged Property and will not
apply such proceeds to the payment of the Indebtedness.

 

  (iii)

If a casualty results in damage to the Mortgaged Property for which the cost of
Repairs will be more than the Borrower Proof of Loss Maximum, Borrower must
obtain the consent of Lender prior to making any proof of loss or adjusting or
compromising the claim, and Lender will hold the applicable Insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and will not apply such proceeds to the payment of the Indebtedness.

 

  (l)

Lender’s Right to Apply Insurance Proceeds to Indebtedness. Lender will have the
right to apply Insurance proceeds to the payment of the Indebtedness if Lender
determines, in Lender’s Discretion, that any of the following conditions exist:

 

  (i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii)

There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

  (iii)

The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

  (iv)

The Restoration will be completed less than (A) 6 months prior to the Maturity
Date if re-leasing will be completed prior to the Maturity Date, or (B) 12
months prior to the Maturity Date if re-leasing will not be completed prior to
the Maturity Date.

 

  (v)

The Restoration will not be completed within one year after the date of the loss
or casualty.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 50



--------------------------------------------------------------------------------

  (vi)

The casualty involved an actual or constructive loss of more than 30% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
30% of the residential units of the Mortgaged Property.

 

  (vii)

After completion of the Restoration the fair market value of the Mortgaged
Property is expected to be less than the fair market value of the Mortgaged
Property immediately prior to such casualty (assuming the affected portion of
the Mortgaged Property is re-let within a reasonable period after the date of
such casualty).

 

  (viii)

Leases covering less than 35% of the residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

 

  (m)

Lender’s Succession to Insurance Policies. If the Mortgaged Property is sold at
a foreclosure sale or Lender acquires title to the Mortgaged Property, Lender
will automatically succeed to all rights of Borrower in and to any Insurance
policies and unearned Insurance premiums and in and to the proceeds resulting
from any damage to the Mortgaged Property prior to such sale or acquisition.

 

  (n)

Payment of Installments After Application of Insurance Proceeds. Unless Lender
otherwise agrees in writing, any application of any Insurance proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note, Article IV of this Loan Agreement or
change the amount of such installments.

 

  (o)

Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

 

  (p)

Borrower Acknowledgment of Lender’s Right to Change Insurance Requirements.
Borrower acknowledges and agrees that Lender’s Insurance requirements may change
from time to time throughout the term of the Indebtedness to include coverage
for the kind of risks customarily insured against and in such minimum coverage
amounts and maximum deductibles as are generally required by institutional
lenders for properties comparable to the Mortgaged Property.

 

6.11

Condemnation.

 

  (a)

Rights Generally. Borrower will promptly notify Lender in writing of any action
or proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (“Condemnation”). Borrower will appear in
and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing. Borrower authorizes and appoints
Lender as attorney in fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 51



--------------------------------------------------------------------------------

  settle or compromise any claim in connection with any Condemnation, after
consultation with Borrower and consistent with commercially reasonable standards
of a prudent lender. This power of attorney is coupled with an interest and
therefore is irrevocable. However, nothing contained in this Section 6.11(a)
will require Lender to incur any expense or take any action. Borrower transfers
and assigns to Lender all right, title and interest of Borrower in and to any
award or payment with respect to (i) any Condemnation, or any conveyance in lieu
of Condemnation, and (ii) any damage to the Mortgaged Property caused by
governmental action that does not result in a Condemnation.

 

  (b)

Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender’s expenses incurred in the
collection of such amounts (including Attorneys’ Fees and Costs) at Lender’s
option, to the Restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

 

  (c)

Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision to the
contrary in this Section 6.11, but subject to Section 6.11(e), in the event of a
partial Condemnation of the Mortgaged Property, as long as no Event of Default,
or any event which, with the giving of Notice or the passage of time, or both,
would constitute an Event of Default, has occurred and is continuing, in the
event of a partial Condemnation resulting in proceeds or awards in the amount of
less than $100,000, Borrower will have the sole right to make proof of loss,
adjust and compromise the claim and collect and receive any proceeds directly
without the approval or prior consent of Lender so long as the proceeds or
awards are used solely for the Restoration of the Mortgaged Property.

 

  (d)

Right to Apply Condemnation Proceeds to Indebtedness. In the event of a partial
Condemnation of the Mortgaged Property resulting in proceeds or awards in the
amount of $100,000 or more and subject to Section 6.11(e), Lender will have the
right to apply Condemnation proceeds to the payment of the Indebtedness if
Lender determines, in Lender’s Discretion, that any of the following conditions
exist:

 

  (i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii)

There will not be sufficient funds from Condemnation proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 52



--------------------------------------------------------------------------------

  (iii)

The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

  (iv)

The Restoration will not be completed at least one year before the Maturity Date
(or 6 months before the Maturity Date if re-leasing of the Mortgaged Property
will be completed within such 6-month period).

 

  (v)

The Restoration will not be completed within one year after the date of the
Condemnation.

 

  (vi)

The Condemnation involved an actual or constructive loss of more than 15% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
25% of the residential units of the Mortgaged Property.

 

  (vii)

After Restoration the fair market value of the Mortgaged Property is expected to
be less than the fair market value of the Mortgaged Property immediately prior
to the Condemnation (assuming the affected portion of the Mortgaged Property is
re-let within a reasonable period after the date of the Condemnation).

 

  (viii)

Leases covering less than 35% of residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

 

  (e)

Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion of the Loan
is included in a Securitization in which the Note is assigned to a REMIC trust,
then each of the following will apply:

 

  (i)

If any portion of the Mortgaged Property is released from the Lien of the Loan
in connection with a Condemnation and if the ratio of (A) the unpaid principal
balance of the Loan to (B) the value of the Mortgaged Property (with the value
of the Mortgaged Property first being reduced by the outstanding principal
balance of any Senior Indebtedness or any indebtedness secured by the Mortgaged
Property that is at the same level of priority with the Indebtedness and taking
into account only the related land and buildings and not any personal property
or going-concern value), as determined by Lender in its sole and absolute
discretion based on a commercially reasonable valuation method permitted in
connection with a Securitization, is greater than 125% immediately after such
Condemnation and before any Restoration or repair of the Mortgaged Property (but
taking into account any planned Restoration or repair of the Mortgaged Property
as if such planned Restoration or repair were completed), then Lender will

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 53



--------------------------------------------------------------------------------

  apply any net proceeds or awards from such Condemnation, in full, to the
payment of the principal of the Indebtedness whether or not then due and
payable, unless Lender has received an opinion of counsel (acceptable to Lender
if such opinion is provided by Borrower) that a different application of the net
proceeds or awards will not cause such Securitization to fail to meet applicable
federal income tax qualification requirements or subject such Securitization to
any tax, and the net proceeds or awards are applied in the manner specified in
such opinion.

 

  (ii)

If (A) neither Borrower nor Lender has the right to receive any or all net
proceeds or awards as a result of the provisions of any agreement affecting the
Mortgaged Property (including any Ground Lease (if applicable), condominium
document, or reciprocal easement agreement) and, therefore cannot apply the net
proceeds or awards to the payment of the principal of the Indebtedness as set
forth above, or (B) Borrower receives any or all of the proceeds or awards
described in Section 6.11(e)(ii)(A) and fails to apply the proceeds in
accordance with Section 6.11(e)(i), then Borrower will prepay the Indebtedness
in an amount which Lender, in its sole and absolute discretion, deems necessary
to ensure that the Securitization will not fail to meet applicable federal
income tax qualification requirements or be subject to any tax as a result of
the Condemnation, unless Lender has received an opinion of counsel (acceptable
to Lender if such opinion is provided by Borrower) that a different application
of the net proceeds or awards will not cause such Securitization to fail to meet
applicable federal income tax qualification requirements or subject such
Securitization to any tax, and the net proceeds or awards are applied in the
manner specified in such opinion.

 

  (f)

Succession to Condemnation Proceeds. If the Mortgaged Property is sold at a
foreclosure sale or Lender acquires title to the Mortgaged Property, Lender will
automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

6.12

Environmental Hazards.

 

  (a)

Prohibited Activities and Conditions. Except for matters described in this
Section 6.12, Borrower will not cause or permit Prohibited Activities or
Conditions. Borrower will comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower will: (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits, (ii) cooperate with any inquiry by any Governmental
Authority, and (iii) subject to Section 6.12(g), comply with any governmental or
judicial order that arises from any alleged Prohibited Activity or Condition.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 54



--------------------------------------------------------------------------------

  (b)

Employees, Tenants and Contractors. Borrower will take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Loan Agreement) to prevent its employees,
agents and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower will not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

 

  (c)

O&M Programs. As required by Lender, Borrower will also have established a
written operations and maintenance program with respect to certain Hazardous
Materials. Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 6.12 must be approved by Lender and will be
referred to in this Loan Agreement as an “O&M Program.” Borrower will comply in
a timely manner with, and cause all employees, agents, and contractors of
Borrower and any other Persons present on the Mortgaged Property to comply with
each O&M Program. Borrower will pay all costs of performance of Borrower’s
obligations under any O&M Program, and Lender’s out of pocket costs incurred in
connection with the monitoring and review of each O&M Program must be paid by
Borrower upon demand by Lender. Any such out-of-pocket costs of Lender that
Borrower fails to pay promptly will become an additional part of the
Indebtedness as provided in Section 9.02.

 

  (d)

Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

 

  (i)

Borrower’s discovery of any Prohibited Activity or Condition.

 

  (ii)

Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, Property Manager, Facility
Operator, Governmental Authority or other Person with regard to present or
future alleged Prohibited Activities or Conditions, or any other environmental,
health or safety matters affecting the Mortgaged Property.

 

  (iii)

Borrower’s breach of any of its obligations under this Section 6.12.

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

  (e)

Environmental Inspections, Tests and Audits. Borrower will pay promptly the
costs of any environmental inspections, tests or audits, a purpose of which is
to identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 55



--------------------------------------------------------------------------------

  of technical consultants whether incurred in connection with any judicial or
administrative process or otherwise) that Borrower fails to pay promptly will
become an additional part of the Indebtedness as provided in Section 9.02. As
long as: (i) no Event of Default has occurred and is continuing, (ii) Borrower
has actually paid for or reimbursed Lender for all costs of any such
Environmental Inspections performed or required by Lender, and (iii) Lender is
not prohibited by law, contract or otherwise from doing so, Lender will make
available to Borrower, without representation of any kind, copies of
Environmental Inspections prepared by third parties and delivered to Lender.
Lender reserves the right, and Borrower expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property. Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third-party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.

 

  (f)

Remedial Work. If any investigation, site monitoring, containment, clean-up,
Restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower will, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law, or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and must in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower will reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender will become part of
the Indebtedness as provided in Section 9.02.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 56



--------------------------------------------------------------------------------

  (g)

Borrower Contest of Order. Notwithstanding Section 6.12(f), Borrower may contest
the order of any Governmental Authority in good faith through appropriate
proceedings, provided that (i) Borrower has demonstrated to Lender’s
satisfaction that any delay in completing Remedial Work pending the outcome of
such proceedings would not result in damage to the Mortgaged Property or to
persons who use or occupy the Improvements, or otherwise impair Lender’s
interest under this Loan Agreement, and (ii) if any delay in completing the
Remedial Work results or may result in a Lien against the Mortgaged Property,
Borrower must promptly furnish to Lender a bond or other security satisfactory
to Lender in an amount not less than 150% of the applicable claim.

 

6.13

Single Purpose Entity Requirements.

 

  (a)

Single Purpose Entity Requirements. Until the Indebtedness is paid in full, each
Borrower and any SPE Equity Owner will remain a “Single Purpose Entity,” which
means at all times since its formation and thereafter it will satisfy each of
the following conditions:

 

  (i)

It will not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto.

 

  (ii)

It will not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty as may
be necessary for the operation of the Mortgaged Property and will conduct and
operate its business as presently conducted and operated.

 

  (iii)

It will preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and will do all things necessary to observe
organizational formalities.

 

  (iv)

It will not merge or consolidate with any other Person.

 

  (v)

It will not take any action to dissolve, divide or create divisions, wind-up,
terminate or liquidate in whole or in part; to sell, transfer or otherwise
dispose of all or substantially all of its assets; to change its legal
structure; transfer or permit the direct or indirect transfer of any
partnership, membership or other equity interests, as applicable, other than
Transfers permitted under this Loan Agreement; issue additional partnership,
membership or other equity interests, as applicable, or seek to accomplish any
of the foregoing.

 

  (vi)

It will not, without the prior unanimous written consent of all of Borrower’s
partners, members, or shareholders, as applicable, and, if applicable, the prior
unanimous written consent of 100% of the members of the board of directors or of
the board of Managers of Borrower or the SPE Equity Owner, take any of the
following actions:

 

  (A)

File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Borrower or any SPE Equity Owner be adjudicated bankrupt or
insolvent.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 57



--------------------------------------------------------------------------------

  (B)

Institute proceedings under any applicable insolvency law.

 

  (C)

Seek any relief under any law relating to relief from debts or the protection of
debtors.

 

  (D)

Consent to the filing or institution of a Bankruptcy against Borrower or any SPE
Equity Owner.

 

  (E)

File a petition seeking, or consent to, reorganization or relief with respect to
Borrower or any SPE Equity Owner under any applicable federal or state law
relating to bankruptcy or insolvency.

 

  (F)

Seek or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official for Borrower or a substantial
part of its property or for any SPE Equity Owner or a substantial part of its
property.

 

  (G)

Make any assignment for the benefit of creditors of Borrower or any SPE Equity
Owner.

 

  (H)

Admit in writing Borrower’s or any SPE Equity Owner’s inability to pay its debts
generally as they become due.

 

  (I)

Take action in furtherance of any of the foregoing.

 

  (vii)

It will not amend or restate its organizational documents if such change would
cause the provisions set forth in those organizational documents not to comply
with the requirements set forth in this Section 6.13.

 

  (viii)

It will not own any subsidiary or make any investment in, any other Person.

 

  (ix)

It will not commingle its assets with the assets of any other Person and will
hold all of its assets in its own name.

 

  (x)

It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the following:

 

  (A)

The Indebtedness and any further indebtedness as described in Section 11.11 with
regard to Supplemental Instruments.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 58



--------------------------------------------------------------------------------

  (B)

Customary unsecured trade payables incurred in the ordinary course of owning and
operating the Mortgaged Property provided the same are not evidenced by a
promissory note, do not exceed, in the aggregate, at any time a maximum amount
of 2% of the original principal amount of the Indebtedness and are paid within
60 days of the date incurred.

 

  (C)

through (H) are reserved.

 

  (I)

Financing of motor vehicles owned by Borrower and used in the operation of the
Mortgaged Property, provided that the principal amount of such financing does
not exceed, in the aggregate, at any time a maximum amount of $100,000, and
provided that all payments due under such financing are kept current.

 

  (xi)

It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person,
and (B) such assets will also be listed on Borrower’s own separate balance
sheet.

 

  (xii)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, it will only enter into
any contract or agreement with any general partner, member, shareholder,
principal or Affiliate of Borrower or any Guarantor, or any general partner,
member, principal or Affiliate thereof, upon terms and conditions that are
commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties.

 

  (xiii)

It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

 

  (xiv)

It will not assume or guaranty (excluding any guaranty that has been executed
and delivered in connection with the Note) the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person.

 

  (xv)

It will not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the Loan Documents and
will not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 59



--------------------------------------------------------------------------------

  (xvi)

It will file its own tax returns separate from those of any other Person, unless
Borrower (A) is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law or (B) is required by
applicable law to file consolidated tax returns, and will pay any taxes required
to be paid under applicable law.

 

  (xvii)

It will hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name, will
correct any known misunderstanding regarding its separate identity and will not
identify itself or any of its Affiliates as a division or department of any
other Person.

 

  (xviii)

It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and will pay its debts and liabilities from its
own assets as the same become due; provided, however, that nothing in this
Section 6.13(a)(xviii) will require any member or partner of Borrower or any
Borrower Principal to make any equity contribution to Borrower.

 

  (xix)

It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

 

  (xx)

It will pay (or cause the Property Manager or any Facility Operator to pay on
behalf of Borrower from Borrower’s funds) its own liabilities (including
salaries of its own employees) from its own funds; provided, however, that
nothing in this Section 6.13(a)(xx) will require any member or partner of
Borrower or any Borrower Principal to make any equity contribution to Borrower.

 

  (xxi)

It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

 

  (xxii)

Except as contemplated or permitted by the property management agreement with
respect to the Property Manager or any operating lease or operating agreement
with respect to any Facility Operator, it will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

  (xxiii)

It will maintain a sufficient number of employees (if any) in light of its
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds; provided, however, that nothing in this
Section 6.13(a)(xxiii) will require any member or partner of Borrower or any
Borrower Principal to make any equity contribution to Borrower.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 60



--------------------------------------------------------------------------------

  (xxiv)

If such entity is a single member limited liability company, such entity will
satisfy each of the following conditions:

 

  (A)

Be formed and organized under Delaware law.

 

  (B)

Have either one springing member that is a corporation or two springing members
who are natural persons. If there is more than one springing member, only one
springing member will be the sole member of Borrower or SPE Equity Owner (as
applicable) at any one time, and the second springing member will become the
sole member only upon the first springing member ceasing to be a member.

 

  (C)

Otherwise comply with all Rating Agencies’ criteria for single member limited
liability companies (including the delivery of Delaware single member limited
liability company opinions acceptable in all respects to Lender).

 

  (D)

At all times Borrower or SPE Equity Owner (as applicable) will have one and only
one member.

 

  (xxv)

If such entity is a single member limited liability company that is
board-managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

 

  (xxvi)

If an SPE Equity Owner is required pursuant to this Loan Agreement, if Borrower
is (A) a limited liability company with more than one member, then Borrower has
and will have at least one member that is an SPE Equity Owner that has satisfied
and will satisfy the requirements of Section 6.13(b) and such member is its
managing member, or (B) a limited partnership, then all of its general partners
are SPE Equity Owners that have satisfied and will satisfy the requirements set
forth in Section 6.13(b).

 

  (xxvii)

Reserved.

 

  (xxviii)

Reserved.

 

  (b)

SPE Equity Owner Requirements. The SPE Equity Owner, if applicable, will at all
times since its formation and thereafter comply in its own right (subject to the
modifications set forth below), and will cause Borrower to comply, with each of
the requirements of a Single Purpose Entity. Upon the withdrawal or the
disassociation of an SPE Equity Owner from Borrower, Borrower will immediately
appoint a new SPE Equity Owner, whose organizational documents are

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 61



--------------------------------------------------------------------------------

  substantially similar to those of the withdrawn or disassociated SPE Equity
Owner, and if a nonconsolidation opinion was delivered on the Closing Date,
deliver a new nonconsolidation opinion to Lender in form and substance
satisfactory to Lender with regard to nonconsolidation by a bankruptcy court of
the assets of each of Borrower and SPE Equity Owner with those of its
Affiliates.

 

  (i)

With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage in any
business or activity other than being the managing member or general partner, as
the case may be, of Borrower and owning at least 0.5% equity interest in
Borrower.

 

  (ii)

With respect to Section 6.13(a)(ii), the SPE Equity Owner has not and will not
acquire or own any assets other than its equity interest in Borrower and
personal property related thereto.

 

  (iii)

With respect to Section 6.13(a)(viii), the SPE Equity Owner will not own any
subsidiary or make any investment in any other Person, except for Borrower.

 

  (iv)

With respect to Section 6.13(a)(x), the SPE Equity Owner has not and will not
incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) customary unsecured payables
incurred in the ordinary course of owning Borrower provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of $10,000 and are paid within 60 days of the date incurred, and
(B) in its capacity as general partner of Borrower (if applicable).

 

  (v)

With respect to Section 6.13(a)(xiv), the SPE Equity Owner will not assume or
guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of Borrower (if applicable).

 

  (c)

Effect of Transfer on Single Purpose Entity Requirements. Notwithstanding
anything to the contrary in this Loan Agreement, no Transfer will be permitted
under Article VII unless the provisions of this Section 6.13 are satisfied at
all times.

 

6.14

Repairs and Capital Replacements.

 

  (a)

Completion of Repairs. Borrower will commence any Repairs as soon as practicable
after the date of this Loan Agreement or after Notice from Lender, as
applicable, and will diligently proceed with and complete such Repairs on or
before the Completion Date. All Repairs and Capital Replacements will be
completed in a

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 62



--------------------------------------------------------------------------------

  good and workmanlike manner, with suitable materials, and in accordance with
good building practices and all applicable laws, ordinances, rules, regulations,
building setback lines and restrictions applicable to the Mortgaged Property.
Borrower agrees to cause the replacement of any material or work that is
defective, unworkmanlike or that does not comply with the requirements of this
Loan Agreement, as determined by Lender.

 

  (b)

Purchases. Without the prior consent of Lender, no materials, machinery,
equipment, fixtures or any other part of the Repairs or Capital Replacements
will be purchased or installed under conditional sale contracts or lease
agreements, or any other arrangement wherein title to such Repairs or Capital
Replacements is retained or subjected to a purchase money security interest, or
the right is reserved or accrues to anyone to remove or repossess any such
Repairs or Capital Replacements, or to consider them as personal property.

 

  (c)

Lien Protection. Borrower will promptly pay or cause to be paid, when due, all
costs, charges and expenses incurred in connection with the construction and
completion of the Repairs or Capital Replacements, and will keep the Mortgaged
Property free and clear of any and all Liens other than the Lien of the Security
Instrument and any other Lien to which Lender has consented.

 

  (d)

Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting the Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Repairs or Capital Replacements.

 

6.15

Residential Leases Affecting the Mortgaged Property.

 

  (a)

Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

 

  (b)

All Leases for residential units will satisfy the following conditions:

 

  (i)

They will be on forms that are customary for similar senior housing facilities
in the Property Jurisdiction.

 

  (ii)

They will be for initial terms of at least 1 month and not more than 2 years
(unless otherwise approved in writing by Lender).

 

  (iii)

They will not include any Corporate Leases (unless otherwise approved in writing
by Lender).

 

  (iv)

They will not include options to purchase.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 63



--------------------------------------------------------------------------------

  (c)

If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Loan Agreement, so long as Borrower
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Loan Agreement, Lender consents to each of the following:

 

  (i)

The execution of Leases for terms in excess of 2 years to a tenant shareholder
of Borrower, so long as such Leases, including proprietary Leases, are and will
remain subordinate to the Lien of the Security Instrument.

 

  (ii)

The surrender or termination of such Leases where the surrendered or terminated
Lease is immediately replaced or where Borrower makes its best efforts to secure
such immediate replacement by a newly-executed Lease of the same apartment to a
tenant shareholder of Borrower. However, no consent is given by Lender to any
execution, surrender, termination or assignment of a Lease under terms that
would waive or reduce the obligation of the resulting tenant shareholder under
such Lease to pay cooperative assessments in full when due or the obligation of
the former tenant shareholder to pay any unpaid portion of such assessments.

 

  (d)

Reserved.

 

6.16

Litigation; Government Proceedings. Borrower will give prompt Notice to Lender
of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower, any Borrower
Principal, the Facility Operator, or Property Manager which might have a
Material Adverse Effect. As and when requested by Lender, Borrower will provide
Lender with written updates on the status of all litigation or governmental
proceedings affecting Borrower, any Borrower Principal, the Facility Operator or
Property Manager which might have a Material Adverse Effect.

 

6.17

Further Assurances and Estoppel Certificates; Lender’s Expenses. Within 10 days
after a request from Lender, in Lender’s Discretion, Borrower will take each of
the following actions:

 

  (a)

Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such
statement: (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications), (ii)
the unpaid principal balance of the Note, (iii) the date to which interest under
the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail), (v)
whether there are any then-existing setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents, and (vi) any additional facts requested by Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 64



--------------------------------------------------------------------------------

  (b)

Execute, acknowledge and/or deliver, at its sole cost and expense, all further
acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the Loan Documents or in connection with Lender’s consent rights
under Article VII.

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, if applicable,
regardless of whether the matter is approved, denied or withdrawn. Any amounts
payable by Borrower under this Loan Agreement will be deemed a part of the
Indebtedness, will be secured by the Security Instrument and will bear interest
at the Default Rate if not fully paid within 10 days of written demand for
payment.

 

6.18

Cap Collateral. Reserved.

 

6.19

Ground Lease. Reserved.

 

6.20

ERISA Requirements.

 

  (a)

Borrower will not engage in any transaction which would cause an obligation, or
action taken or to be taken under this Loan Agreement (or the exercise by Lender
of any of its rights under the Note, this Loan Agreement or any of the other
Loan Documents) to be a non-exempt prohibited transaction under ERISA or
Section 4975 of the Tax Code.

 

  (b)

Borrower will deliver to Lender such certifications or other evidence from time
to time throughout the term of this Loan Agreement, as requested by Lender in
Lender’s Discretion, confirming each of the following:

 

  (i)

Borrower is not an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, a “plan” to which Section 4975 of the Tax
Code applies, or an entity whose underlying assets constitute “plan assets” of
one or more of such plans.

 

  (ii)

Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA.

 

  (iii)

Borrower is not subject to state statutes regulating investments or fiduciary
obligations with respect to governmental plans.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 65



--------------------------------------------------------------------------------

  (iv)

One or more of the following circumstances is true:

 

  (A)

Equity interests in Borrower are publicly offered securities within the meaning
of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time to time or any
successor provision.

 

  (B)

Less than 25% of each outstanding class of equity interests in Borrower are held
by “benefit plan investors” within the meaning of Section 3(42) of ERISA, as
amended from time to time or any successor provision.

 

  (C)

Borrower qualifies as either an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. Section 2510.3-101(c) or (e), as either
may be amended from time to time or any successor provisions, or is an
investment company registered under the Investment Company Act of 1940.

 

  (v)

Reserved

 

6.21

Operation of the Facility.

 

  (a)

Without limiting the generality of Section 6.03, Borrower will, or will cause
any Facility Operator to, operate the Facility for its Intended Use and will, or
will cause any Facility Operator to, provide, to Lender’s reasonable
satisfaction, all of the facilities, services, staff, equipment and supplies
required or normally associated with a typical high quality property devoted to
the Intended Use.

 

  (b)

Borrower will, or will cause any Facility Operator to, operate the Facility in a
manner such that all applicable Licenses now or hereafter in effect will remain
in full force and effect. Borrower will not, and will not allow any Facility
Operator to: (i) transfer any License (or any rights thereunder) to any location
other than the Facility, (ii) pledge any License (or any rights thereunder) as
collateral security for any other loan or indebtedness, (iii) terminate any
License or permit any License not to be renewed or reissued as applicable,
(iv) rescind, withdraw, revoke, amend, supplement, modify or otherwise alter the
nature, tenor or scope of any License, or (v) permit any License to become the
subject of any Downgrade, revocation, suspension, restriction, condition or
probation (including any restriction on new admissions or residents).

 

  (c)

Borrower will, or as applicable, Borrower will cause any Facility Operator to,
maintain and implement all compliance and procedures policies as may be required
by any applicable Healthcare Laws or Governmental Authority. Upon request by
Lender, Borrower will provide Lender with copies of Borrower’s, and if
applicable, each Facility Operator’s, compliance manuals which evidence such
compliance.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 66



--------------------------------------------------------------------------------

6.22

Facility Reporting.

 

  (a)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days after receipt by Borrower or any Facility Operator, any and all written
notices from any Governmental Authority that: (i) any License is being
Downgraded, revoked, terminated, suspended, restricted or conditioned or may not
be renewed or reissued or that action is pending or being considered to
Downgrade, revoke, terminate, suspend, restrict or condition (or not renew or
reissue) any such License, (ii) any violation, fine, finding, investigation or
corrective action concerning any License is pending or being considered,
rendered or adopted, or (iii) any Healthcare Law or any health or safety code or
building code violation or other deficiency at the Mortgaged Property has been
identified, but in each case only if the subject matter of such written notice
(A) could materially impact the operation or value of the Facility, or
(B) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management.

 

  (b)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days after receipt by Borrower or any Facility Operator, a copy of any
survey, report or statement of deficiencies by any Governmental Authority, but
only if the subject matter of such survey, report or statement of deficiencies
(i) could materially impact the operation or value of the Facility, or
(ii) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management. Within
the time period specified by the Governmental Authority for furnishing a plan of
correction, Borrower, or if applicable, a Facility Operator, will do so and will
furnish or will cause to be furnished to Lender a copy of the plan of correction
concurrently therewith. Borrower will correct or will cause to be corrected in a
timely manner (and in all events by the date required by the Governmental
Authority) any deficiency if the failure to do so could cause any License to be
Downgraded, revoked, suspended, restricted, conditioned or not renewed or
reissued.

 

  (c)

Upon Lender’s request and subject to Privacy Laws, Borrower will, or will cause
the Facility Operator to, furnish to Lender true and correct rent rolls and
copies of all Leases.

 

  (d)

Borrower will provide Lender with a copy of any License issued or renewed in the
future by a Governmental Authority within 30 days after its issuance or renewal.
To the extent that any such License is assignable, Borrower will assign it to
Lender as additional security for the Indebtedness, using a form of assignment
acceptable to Lender in its discretion. If any License is issued to a Facility
Operator, to the extent such License is assignable, Borrower will cause such
operator or management agent to assign the License to Lender as additional
security for the Indebtedness, using a form of assignment acceptable to Lender
in its discretion.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 67



--------------------------------------------------------------------------------

  (e)

Subject to Privacy Laws, Borrower will furnish, and will cause any Facility
Operator to furnish, to Lender at Borrower’s expense all evidence, which Lender
may from time to time reasonably request as to the continuing accuracy and
validity of all representations and warranties made by Borrower in the Loan
Documents and the continuing compliance with and satisfaction of all covenants
and conditions contained in the Loan Documents.

 

6.23

Covenants Regarding Material Contracts.

 

  (a)

Borrower will not, and will not permit any Facility Operator to, enter into any
Material Contract, unless that Material Contract provides that it is terminable
upon not more than 30 days notice by Borrower, or if Borrower is not a party to
the Material Contract, the Facility Operator, and their respective successors
and assigns, without the necessity of establishing cause and without payment of
a penalty or termination fee or extra charge.

 

  (b)

Borrower will (or if Borrower is not a party thereto, will cause a Facility
Operator to) fully perform all of its obligations under each Contract, and
Borrower will not (and Borrower will not permit a Facility Operator to) enter
into, terminate or amend, modify, assign or otherwise encumber its interest in
any Material Contract without the prior written approval of Lender. If Borrower
or a Facility Operator enters into any Material Contract in the future (with
Lender’s consent thereto), Borrower will (or will cause the operator to),
simultaneously with entering into the Material Contract, if requested by Lender
(i) assign its rights under and interest in the Material Contract to Lender as
additional security for the Indebtedness, and (ii) obtain and provide to Lender
a consent to that assignment by the other party(ies) to the Material Contract.
Both the assignment and the consent must be in a form acceptable to Lender in
its discretion.

 

6.24

Pledge of Receivables. Borrower will not, and will not allow any Facility
Operator to, pledge any receivables arising from the operation of the Facility
(or any Leases or Contracts under which such receivables arise) as collateral
security for any other loan or indebtedness.

 

6.25

Property Manager and Operator of the Facility. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement or
any operating lease; permit the change of the Property Manager or any Facility
Operator; enter into any other agreement relating to the management or operation
of the Facility with Property Manager, the Facility Operator, or any other
Person; or consent to the assignment by the Property Manager or Facility
Operator of its interest under such property management agreement, operating
lease or similar agreement, as applicable, in each case without the prior
written approval of Lender, and in each such instance the approval by Lender of
the property management agreement and/or operating lease (or similar) agreement,
as

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 68



--------------------------------------------------------------------------------

  applicable. If at any time Lender consents to the appointment of a new
Property Manager or Facility Operator, such new Property Manager or Facility
Operator and Borrower (or if Borrower is not a party thereto, a Facility
Operator) will, as a condition of Lender’s consent, execute an Assignment of
Management Agreement or assignment of operating agreement, as the case may be,
in a form acceptable to Lender in its discretion. If any such replacement
Property Manager or Facility Operator is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered at the origination of the Loan, Borrower
will deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation. Without limiting the
foregoing, Borrower will not, and will not permit any Facility Operator to,
enter into any New Non-Residential Lease, enter into any Modified
Non-Residential Lease or terminate any Non-Residential Lease, or enter into,
terminate, extend or amend any Contract to lease, manage or operate the Facility
without in each instance Lender providing its prior written consent thereto,
which may be conditioned upon Lender receiving an assignment thereof in a form
acceptable to Lender.

 

6.26

Residential Leases and Agreements.

 

  (a)

The form of residential Lease, occupancy agreement, and/or residential care
agreement (“Residential Leases and Agreements”) or similar resident agreement
approved by Lender prior to the date of this Loan Agreement with respect to the
Facility will not be revised in any material respect (except as may be required
by applicable Healthcare Laws) without Lender’s prior written consent. All
Residential Leases and Agreements entered into after the date of this Loan
Agreement will be on forms approved by Lender.

 

  (b)

Borrower or any Facility Operator will maintain all deposits by all residents of
the Facility in accordance with all applicable laws and regulations pertaining
thereto, and in accordance with the terms of each such resident’s Residential
Lease and Agreement, and otherwise in accordance with the other provisions of
this Loan Agreement and the other Loan Documents.

 

6.27

Performance Under Leases. Borrower or a Facility Operator, as applicable, will
timely perform all of the obligations of such party under all Leases of the
Facility or any Mortgaged Property.

 

6.28

Governmental Payor Programs.

 

  (a)

No more than 5% of the total number of beds at the Facility may be allocated to
residents who participate in a Governmental Payor Program. For purposes of
determining whether the foregoing percentage has been exceeded, Lender will not
include any then current resident who was originally admitted to the Facility as
a private pay resident, and who had at the time of admission neither been a
participant in, nor been eligible for, any Governmental Payor Program, but
became eligible for, and a participant in, a Governmental Payor Program
subsequent to such resident’s admission to the Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 69



--------------------------------------------------------------------------------

  (b)

If Borrower violates the covenant in Section 6.28(a), then Borrower must
immediately fund a transition reserve with cash in an amount equal to the
aggregate of 6 months of principal and interest payments due under the terms of
the Note for the next 6 months. If the Note provides for interest to accrue at a
floating or variable interest rate (other than during the “Extension Period,” as
defined in the Note, if applicable), then Lender will estimate the amount of the
interest due during such 6-month period. Borrower must also enter into a
transition reserve agreement acceptable to Lender in form and content.

 

  (c)

Borrower will furnish to Lender, within 10 days after receipt by Borrower, any
Facility Operator or any Property Manager, any and all notices from any
Governmental Authority which state that the Governmental Payor Program
certification of the Facility is being downgraded to a substandard category,
revoked, or suspended, or that action is pending or being considered to
downgrade any such certification.

 

  (d)

Borrower will furnish to Lender, within 10 days after receipt by Borrower, any
Facility Operator or any Property Manager, a copy of any survey, report or
statement of deficiencies by any Governmental Authority administering
Governmental Payor Program funds or programs. Within the time period specified
by any such Governmental Authority for furnishing a plan of correction, Borrower
will furnish to Lender a copy of the plan of correction. By the date required
for cure by the Governmental Authority, Borrower will correct or will cause to
be corrected any deficiency the curing of which is a condition of continued
eligibility for Governmental Payor Program payment or reimbursement, including
full participation in the Governmental Payor Program for existing residents and
for new residents to be admitted with Governmental Payor Program coverage.

 

  (e)

Other than in the normal course of business, Borrower will not, and will not
permit any Facility Operator or any Property Manager to, change the terms of any
of the Governmental Payor Program or its normal billing payment and
reimbursement policies and procedures with respect to such Governmental Payor
Program (including the amount and timing of finance charges, fees and
write-offs).

 

  (f)

All Governmental Payor Program cost reports and financial reports submitted by
Borrower, any Facility Operator, or any Property Manager for the Facility will
be materially accurate and complete and will not be misleading in any material
respects. Within 10 days of the required filing of cost reports of the Facility
with the Governmental Payor Program agency or the date of actual filing of such
cost report of the Facility with such agency, whichever is earlier, Borrower
will provide Lender with a complete and accurate copy of the annual Governmental
Payor Program cost report of the Facility, which will be prepared by an
independent certified public accountant or by an experienced cost report
preparer acceptable to Lender, and will promptly furnish Lender any amendments
filed with respect to such reports and all responses, audit reports or inquiries
with respect to such reports.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 70



--------------------------------------------------------------------------------

  (g)

Borrower will permit and will cause any Property Manager or any Facility
Operator to permit representatives appointed by Lender, including independent
accountants, agents, attorneys, appraisers and any other persons, to visit and
inspect any of the Facility during its normal business hours and at any other
reasonable times, and to take photographs of the Facility, and to write down and
record any information such representatives obtain, and will permit Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Loan Agreement or any of
the other Loan Documents and to discuss all such matters with its officers,
employees and representatives.

 

  (h)

Borrower will furnish and will cause any management agent for the Facility or
any Facility Operator to furnish to Lender, at Borrower’s expense, all evidence
which Lender may from time to time reasonably request as to the accuracy and
validity of or compliance with all representations and warranties made by
Borrower in the Loan Documents and satisfaction of all conditions contained in
the Loan Documents.

 

  (i)

Any inspection or audit of the Facility or the books and records of Borrower,
any Property Manager or any Facility Operator, or the procuring of documents and
financial and other information, by or on behalf of Lender, will be for Lender’s
protection only, and will not constitute any assumption of responsibility or
liability by Lender to Borrower, any Property Manager or any Facility Operator
or anyone else with regard to the condition, construction, maintenance or
operation of the Facility. Lender’s approval of any certification given to
Lender will not relieve Borrower, Property Manager, or a Facility Operator of
any of their respective obligations.

 

  (j)

Within 120 days after the end of each fiscal quarter of Borrower, Borrower will
deliver or cause Property Manager or the Facility Operator to deliver to Lender
information in sufficient detail, as determined by Lender, to show by patient
mix (i.e., private and Governmental Payor Program, if applicable) the average
monthly census of the Facility, occupancy rates and the amount of income
attributed to reimbursements or payments from a Governmental Payor Program.

 

  (k)

After an Event of Default, Lender is authorized to give notice to all
third-party payors at Lender’s option, instructing them to pay all third-party
payments, including Medicare, Medicaid or TRICARE, which would be otherwise paid
to Borrower or to a Facility Operator to Lender, to the extent permitted by law.

 

  (l)

Borrower will not and will not permit any breach or violation by any Person of
any Healthcare Laws pertaining to the Facility or the operation of the Facility,
including any Healthcare Laws pertaining to billing for goods or services by
Borrower or any Facility Operator. Borrower will not and will not permit any
circumstance to occur which would (i) cause Borrower, a Facility Operator or the
Facility to be disqualified for participation in any Governmental Payor Program
or (ii) cause the non-renewal or termination of Borrower, a Facility Operator or
the Facility’s participation in any such program, as applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 71



--------------------------------------------------------------------------------

6.29

Additional Covenants Regarding Operator. Reserved.

 

6.30

Trade Name. Not applicable.

 

6.31

through 6.52 are Reserved.

 

6.53

Economic Sanctions Laws; AML Laws.

 

  (a)

Borrower will comply with the Economic Sanctions Laws and AML Laws, as
applicable, and Borrower will take reasonable measures to ensure that each
Borrower Principal will comply with the Economic Sanctions Laws and AML Laws, as
applicable.

 

  (b)

Borrower and each Borrower Principal will have in place practices and procedures
for the admission of investors which are designed to prevent the admission of:

 

  (i)

Any Non-U.S. Equity Holder, or any investor that would have a 25% or more
ownership interest in Borrower (whether directly or indirectly), and that has
been convicted of a violation of the AML Laws, or been the subject of a final
enforcement action relating to the AML Laws.

 

  (ii)

Any Person with a 25% or more ownership interest in Borrower (whether directly
or indirectly) that is on the Prohibited Parties Lists.

 

  (iii)

Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

6.54

Crowdfunding. Borrower will not permit any direct or indirect ownership
interests in Borrower to be marketed or sold to investors through any form of
Crowdfunding which constitutes either of the following:

 

  (a)

A Controlling Interest.

 

  (b)

An interest which may assume Control of Borrower under any terms of either
Borrower’s organizational documents, or the organizational documents of any
entity in Borrower’s ownership structure, regardless of whether the change in
Control is the subject of a Permitted Transfer or a Conditionally Permitted
Transfer.

 

6.55

through 6.58 are Reserved.

 

6.59

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs. All private insurance cost reports and related
financial reports submitted by Borrower, any Facility Operator, or any Property
Manager for the Facility will be materially accurate and complete and will not
be misleading in any material respects.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 72



--------------------------------------------------------------------------------

6.60

through 6.62 are Reserved.

ARTICLE VII TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

 

7.01

Prohibited Transfers. Subject to Section 7.02 and 7.03, as applicable, the
occurrence of any of the following Transfers will constitute a Prohibited
Transfer:

 

  (a)

A Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property, whether voluntary, involuntary or by operation of law,
including (i) the grant, creation or existence of any Lien on the Mortgaged
Property (other than the Lien of the Security Instrument), even if such Lien
does not have priority over the Lien of the Security Instrument, and (ii) the
partial release of income producing or non-income producing property.

 

  (b)

A Transfer or series of Transfers of any legal or equitable interest of any
Guarantor which owns a direct or indirect interest in Borrower that result(s) in
such Guarantor no longer owning any direct or indirect interest in Borrower.

 

  (c)

The Transfer of any Controlling Interest in Borrower or any Designated Entity
for Transfers.

 

  (d)

A Transfer or series of Transfers of any legal or equitable interest that
result(s) in a Required Equity Owner no longer owning the Required Equity
Ownership Interest.

 

  (e)

The grant, creation or existence of any Lien on Ownership Interest, whether
voluntary, involuntary or by operation of law, and whether or not such Lien on
Ownership Interest has priority over the Lien of the Security Instrument, if the
foreclosure of such Lien or the exercise of other remedies would result in a
Prohibited Transfer.

 

  (f)

The termination or revocation of a Trust if the Trust is Borrower, Guarantor or
a Designated Entity for Transfers.

 

  (g)

through (k) are Reserved.

 

  (l)

A Transfer that requires Lender’s prior consent under this Loan Agreement or a
Conditionally Permitted Transfer that requires that certain conditions be
satisfied, if such prior consent was not obtained or such conditions were not
satisfied, as applicable.

 

  (m)

through (q) are Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 73



--------------------------------------------------------------------------------

7.02

Permitted Transfers. Notwithstanding any provision of Section 7.01 to the
contrary, the following Transfers are Permitted Transfers:

 

  (a)

Permitted Transfers of the Mortgaged Property.

 

  (i)

A Prohibited Transfer of the Mortgaged Property for which Borrower has obtained
Lender’s written consent.

 

  (ii)

The grant of a leasehold interest in an individual dwelling unit for a term of 2
years or less (or longer if approved by Lender in writing) not containing an
option to purchase.

 

  (iii)

The creation of any New Non-Residential Lease, or the modification or
termination of any Non-Residential Lease, in each case, for which Borrower
satisfies the requirements of Section 6.04.

 

  (iv)

A Condemnation with respect to which Borrower satisfies the requirements of
Section 6.11.

 

  (v)

A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens (other than those Liens created by the Loan Documents or
consented to by Lender in writing).

 

  (vi)

The creation of a mechanic’s, materialmen’s, or judgment Lien with respect to
which Borrower satisfies the requirements of Section 6.09(m).

 

  (vii)

An easement, restrictive covenant or other encumbrance with respect to which
Borrower satisfies the requirements of Section 7.10.

 

  (viii)

A Lien of a Supplemental Instrument with respect to which Borrower satisfies the
requirements of Section 11.11.

 

  (ix)

A Defeasance with respect to which Borrower satisfies the requirements of
Section 11.12.

 

  (b)

Permitted Transfers of Ownership Interests

 

  (i)

A Transfer of any legal or equitable interests in an entity that is not Borrower
or a Designated Entity for Transfers so long as such Transfer does not result in
a Prohibited Transfer under Section 7.01(b) or 7.01(d).

 

  (ii)

A Transfer of any legal or equitable Non-Controlling Interest in Borrower or any
Designated Entity for Transfers so long as such Transfer does not result in a
Prohibited Transfer under Section 7.01(b) or 7.01(d).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 74



--------------------------------------------------------------------------------

  (iii)

A Prohibited Transfer of any legal or equitable interests in Borrower or a
Designated Entity for Transfers for which Borrower has obtained Lender’s written
consent.

 

  (iv)

A Conditionally Permitted Transfer pursuant to Section 7.03, upon the
satisfaction of all applicable conditions.

 

  (v)

The Transfer by a Person of all or part of the Controlling Interest in Borrower
or a Designated Entity for Transfers if such interests are first converted to a
Non-Controlling Interest and the transferor retains Control of Borrower or
Designated Entity for Transfers, as applicable, so long as such Transfer does
not result in a Prohibited Transfer under Section 7.01(b) or 7.01(d).

 

  (vi)

If Borrower is a housing cooperative or association, the Transfer of the shares
in the housing cooperative or association or the assignment of the occupancy
agreements or Leases relating to tenant shareholders.

 

  (c)

through (r) are Reserved.

 

7.03

Conditionally Permitted Transfers. Notwithstanding any provision of Section 7.01
to the contrary, the occurrence of any of the following Transfers will not
constitute a Prohibited Transfer if Borrower has complied with all applicable
conditions specified in this Section 7.03 and in Section 7.04 (each a
“Conditionally Permitted Transfer”).

 

  (a)

Conditionally Permitted Transfers - Category I (Transfer Processing Fee
transactions)

 

  (i)

Affiliate Transfer. An “Affiliate Transfer” is a Transfer of any Controlling
Interest in Borrower or a Designated Entity for Transfers to an Affiliate of the
transferor.

 

  (ii)

Reserved.

 

  (iii)

Transfer to Previously Underwritten Person.

 

  (A)

A “Transfer to Previously Underwritten Person” is a Transfer of a Controlling
Interest in Borrower or a Designated Entity for Transfers to Previously
Underwritten Person due to the retirement, death, or legal incapacity of a Prior
Borrower Principal. If the name of Previously Underwritten Person is not
completed in the Summary then this Section 7.03(a)(iii) is not applicable.

 

  (B)

In place of the Notice required in Section 7.04(a), Borrower provides Lender
with Notice of such Transfer together with copies of all documents effecting
such Transfer not more than 60 days after the retirement, death, or legal
incapacity of Prior Borrower Principal.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 75



--------------------------------------------------------------------------------

  (C)

If Prior Borrower Principal or its Affiliate was a Guarantor, one of the
following must occur:

 

  (1)

Lender determines that at the time of the Transfer any or all the remaining
Guarantors will meet the requirements for a Replacement Guarantor, including the
Replacement Guarantor Net Worth and Liquidity Requirements, or

 

  (2)

Previously Underwritten Person or an Affiliate becomes a Replacement Guarantor
and executes and delivers a Replacement Guaranty within 60 days after the
retirement, death, or legal incapacity of Prior Borrower Principal.

 

  (D)

Previously Underwritten Person certifies in writing to Lender that, since the
date of this Loan Agreement, except as disclosed to and approved by Lender in
writing, Previously Underwritten Person has not been:

 

  (1)

Subject to a claim in any litigation or other proceeding (even if settled)
relating to fraud, breach of fiduciary duty, breach of trust or other similar
claim, or money laundering, terrorist financing, terrorism or similar claim.

 

  (2)

To the best of Previously Underwritten Person’s knowledge, investigated by any
Governmental Authority in connection with any matter set forth in
Section 7.03(a)(iii)(D)(1).

 

  (3)

The subject of a complaint or indictment charging a felony.

 

  (4)

Involved in any pending or current criminal litigation.

 

  (5)

The subject of a Bankruptcy.

 

  (6)

Suspended, barred or otherwise restricted by any department or agency of the
federal government.

 

  (E)

Previously Underwritten Person certifies in writing to Lender that its net worth
and liquidity are substantially the same as or better than the net worth and
liquidity of Previously Underwritten Person as of the date of this Loan
Agreement.

 

  (F)

Section 7.04(i) will not be applicable (solely with respect to the Prior
Borrower Principal).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 76



--------------------------------------------------------------------------------

  (iv)

Co-Owner Transfer.

 

  (A)

A “Co-Owner Transfer” is a Transfer of interests in the Mortgaged Property by
any co-owner of the Mortgaged Property to any other co-owner of the Mortgaged
Property.

 

  (B)

Lender receives and approves the documents transferring interest in the
Mortgaged Property to the transferee(s).

 

  (C)

If Borrower is a tenancy-in-common, each of the co-owners remaining after the
Co-Owner Transfer executes an amendment to the Tenancy in Common Agreement
reasonably acceptable to Lender.

 

  (D)

Each co-owner remaining after the Co-Owner Transfer reaffirms in writing, in a
form reasonably acceptable to Lender, its obligations under the Note, Loan
Agreement, Security Instrument, and any other Loan Document and acknowledges and
confirms that the Note, Loan Agreement, Security Instrument, and all other Loan
Documents are in full force and effect.

 

  (E)

Each Guarantor reaffirms in writing, in a form reasonably acceptable to Lender,
its obligations under any Guaranty and acknowledges and confirms that the
Guaranty remains in full force and effect.

 

  (F)

Borrower delivers to Lender either (1) an endorsement to the Title Policy along
with a title update, or (2) a new title insurance policy, in either case with an
effective date no earlier than the date of recordation of the deed transferring
the interest in the Mortgaged Property to the transferee. An endorsement to the
Title Policy that evidences the recordation of the deed transferring the
interest in the Mortgaged Property to the transferee but which does not change
the effective date of the Title Policy will not be sufficient.

 

  (G)

Following the Co-Owner Transfer, Required Co-Owner must continue to maintain the
Required Co-Owner Interest as described in the Summary.

 

  (v)

TIC Roll-up Transfer.

 

  (A)

A “TIC Roll-up Transfer” is the termination of the existing Tenancy in Common
Agreement and the Transfer of all the interests of each Co-Owner Borrower in the
Mortgaged Property to a single entity (“Consolidation Borrower”).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 77



--------------------------------------------------------------------------------

  (B)

Immediately after the TIC Roll-up Transfer, the proportional beneficial
ownership interest in the Consolidation Borrower must be the same as the
ultimate beneficial ownership of each Co-Owner Borrower in the Mortgaged
Property immediately prior to the TIC Roll-up Transfer. By way of example, an
owner of a 10% membership interest in a Co-Owner Borrower that owns 50% of the
Mortgaged Property must become a 5% member of the Consolidation Borrower.

 

  (C)

If the Consolidation Borrower was formed more than 90 days prior to the date of
the TIC Roll-up Transfer, the Consolidation Borrower must comply with all of
Lender’s then-current requirements relating to recycled entities.

 

  (D)

Following the TIC Roll-up Transfer, the Consolidation Borrower must be directly
or indirectly Controlled by the Consolidation Borrower Manager identified in the
Summary.

 

  (E)

All consents, agreements and other documents relating to the termination of the
Tenancy in Common Agreement, the transfer of interests in the Mortgaged Property
to Consolidation Borrower, and/or otherwise related to the TIC Roll-up Transfer
are reasonably satisfactory to Lender.

 

  (F)

The Consolidation Borrower executes an Assumption Agreement that, among other
things, requires the Consolidation Borrower to assume and perform all
obligations of each Co-Owner Borrower set forth in the Loan Documents. Each
Co-Owner Borrower will remain liable and Consolidation Borrower will become
liable under the Loan Documents for events or circumstances occurring or
existing on or before the date of the TIC Roll-up Transfer.

 

  (G)

The Assumption Agreement is recorded in the land records and Consolidation
Borrower delivers either (1) an endorsement to the Title Policy along with a
title update, or (2) a new title insurance policy in a form acceptable to
Lender, in either case with an effective date no earlier than the date of
recordation of the Assumption Agreement. An endorsement to the existing Title
Policy that evidences the recordation of the deed transferring the interest in
the Mortgaged Property to the Consolidation Borrower but which does not change
the effective date of the Title Policy will not be sufficient.

 

  (H)

Each Guarantor reaffirms in writing, in a form reasonably acceptable to Lender,
its obligations under any existing Guaranty and acknowledges and confirms that
the Guaranty remains in full force and effect.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 78



--------------------------------------------------------------------------------

  (I)

The Consolidation Borrower files such financing statements as reasonably
required by Lender.

 

  (J)

The TIC Roll-up Transfer is completed in accordance with the terms of this
Section 7.03(a)(v) at least one year prior to the Maturity Date.

 

  (vi)

through (xv) are Reserved.

 

  (b)

Conditionally Permitted Transfers - Category II (Special Transfer Processing Fee
transactions)

 

  (i)

Transfer of a Controlling Interest Due to Death.

 

  (A)

“Transfer of a Controlling Interest Due to Death” is (1) a Transfer to a
Beneficiary of a Controlling Interest in Borrower or a Designated Entity for
Transfers by devise, descent, or operation of law, due to the death of a natural
person, and if applicable, (2) the subsequent Transfer by such Beneficiary to
another Beneficiary of the deceased natural person (“Second Beneficiary”).

 

  (B)

In place of the Notice required in Section 7.04(a), Borrower provides Lender
with Notice of the death not more than 60 days after the death (“Notice of
Death”).

 

  (C)

Within 30 days after the Notice of Death, Borrower notifies Lender (1) of the
proposed Transfer date, (2) of the identity of the Beneficiary, and (3) whether
the Beneficiary will subsequently Transfer the Controlling Interest to a Second
Beneficiary and the identity of the Second Beneficiary, if applicable
(“Settlement Notice”).

 

  (D)

In place of the Transfer Processing Fee due under Section 7.04(b), Borrower pays
Lender the Special Transfer Processing Fee when Borrower delivers the Settlement
Notice.

 

  (E)

Contemporaneously with providing the Settlement Notice to Lender, Borrower
provides evidence reasonably satisfactory to Lender that the eligibility,
organization, credit and experience in the management of similar properties of
Beneficiary or Second Beneficiary, as applicable, are appropriate to the overall
structure and documentation of the Loan.

 

  (F)

If the Transfer of a Controlling Interest Due to Death results from the death of
any Guarantor, each surviving Guarantor executes such documents and agreements
as Lender reasonably requires to ratify its Guaranty within 30 days after the
Notice of Death.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 79



--------------------------------------------------------------------------------

  (G)

If the Transfer of a Controlling Interest Due to Death results from the death of
any Guarantor, unless Lender determines that any or all the surviving Guarantors
meet the requirements for a Replacement Guarantor, including the Replacement
Guarantor Net Worth and Liquidity Requirements, one of the following occurs:

 

  (1)

Within 30 days after the Settlement Notice, Borrower causes a Replacement
Guarantor to execute and deliver to Lender a Replacement Guaranty.

 

  (2)

The estate of the deceased Guarantor ratifies the Guaranty in writing within 30
days after the Settlement Notice, and within 6 months after the death of the
deceased Guarantor, Borrower causes a Replacement Guarantor to execute and
deliver to Lender a Replacement Guaranty.

 

  (H)

Section 7.04(i) and (j) will not be applicable (solely with respect to any
deceased Guarantor).

 

  (ii)

Preferred Equity Control Take-Over Transfer.

 

  (A)

A “Preferred Equity Control Take-Over Transfer” is a Transfer of Manager’s right
to Control Borrower to Preferred Equity Investor or an Affiliate of Preferred
Equity Investor pursuant to the operating agreement, joint venture agreement, or
similar agreement governing a preferred equity contribution. If the name of
Preferred Equity Investor is not specified in the Summary then this Transfer
provision is not applicable. The Preferred Equity Control Take-Over Transfer
cannot include a contemporaneous Transfer of Manager’s ownership interests to
Preferred Equity Investor. Such Manager’s ownership interests may only be
transferred (i) subsequent to a Preferred Equity Control Take-Over, (ii) for
fair value, and (iii) otherwise in accordance with this Loan Agreement.

 

  (B)

In place of the Transfer Processing Fee required by Section 7.04(b), Borrower
pays Lender the Special Transfer Processing Fee when Borrower delivers the
Notice of the Transfer.

 

  (C)

Notwithstanding Section 7.04(c), if there is an Event of Default and the
Preferred Equity Control Take-Over Transfer would cure the Event of Default,
then the Preferred Equity Control Take-Over Transfer will be permitted if it
occurs within 60 days after all applicable conditions have been met to Lender’s
satisfaction.

 

  (D)

Preferred Equity Investor or an Affiliate of Preferred Equity Investor becomes a
Replacement Guarantor and executes and delivers a Replacement Guaranty.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 80



--------------------------------------------------------------------------------

  (E)

Preferred Equity Investor certifies in writing to Lender that since the date of
this Loan Agreement, except as disclosed to and approved by Lender, Preferred
Equity Investor (or the Affiliate of Preferred Equity Investor, if applicable)
has not been:

 

  (1)

Subject to a claim in any litigation or other proceeding (even if settled)
relating to fraud, breach of fiduciary duty, breach of trust or other similar
claim, or money laundering, terrorist financing, terrorism or similar claim.

 

  (2)

To the best of Preferred Equity Investor’s knowledge, investigated by any
Governmental Authority in connection with any matter set forth in
Section 7.03(b)(ii)(E)(1).

 

  (3)

The subject of a complaint or indictment charging a felony.

 

  (4)

Involved in any pending or current criminal litigation.

 

  (5)

The subject of a Bankruptcy.

 

  (6)

Suspended, barred or otherwise restricted by any department or agency of the
federal government.

 

  (F)

Preferred Equity Investor certifies in writing to Lender that its net worth and
liquidity (or the net worth and liquidity of the Affiliate of Preferred Equity
Investor) are substantially the same as or better than the net worth and
liquidity of Preferred Equity Investor as of the date of this Loan Agreement.

 

  (G)

Section 7.04(i) will not be applicable.

 

  (iii)

Buy-Sell Transfer.

 

  (A)

A “Buy-Sell Transfer” is a Transfer of Manager’s right to directly or indirectly
Control Borrower and/or Manager’s direct or indirect ownership interest in
Borrower with the right to Control Borrower to the Buy-Sell Equity Investor or
an Affiliate of Buy-Sell Equity Investor pursuant to a buy-sell agreement,
operating agreement, partnership agreement, joint venture agreement, or similar
agreement. If the name of the Buy-Sell Equity Investor is not specified in the
Summary then this provision is not applicable.

 

  (B)

In place of the Transfer Processing Fee required by Section 7.04(b), Borrower
pays Lender the Special Transfer Processing Fee when Borrower delivers the
Notice.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 81



--------------------------------------------------------------------------------

  (C)

Notwithstanding Section 7.04(c), if there is an Event of Default and the
Buy-Sell Transfer would cure the Event of Default, then the Buy-Sell Transfer
will be permitted if it occurs within 60 days after all applicable conditions
have been met to Lender’s satisfaction.

 

  (D)

Buy-Sell Equity Investor or its Affiliate becomes a Replacement Guarantor and
executes and delivers a Replacement Guaranty.

 

  (E)

Buy-Sell Equity Investor certifies in writing to Lender that since the date of
this Loan Agreement, except as disclosed to and approved by Lender, Buy-Sell
Equity Investor (or the Affiliate of Buy-Sell Equity Investor, if applicable)
has not been:

 

  (1)

Subject to a claim in any litigation or other proceeding (even if settled)
relating to fraud, breach of fiduciary duty, breach of trust or other similar
claim, or money laundering, terrorist financing, terrorism or similar claim.

 

  (2)

To the best of Buy-Sell Equity Investor’s knowledge, investigated by any
Governmental Authority in connection with any matter set forth in
Section 7.03(b)(iii)(E)(1).

 

  (3)

The subject of a complaint or indictment charging a felony.

 

  (4)

Involved in any pending or current criminal litigation.

 

  (5)

The subject of a Bankruptcy.

 

  (6)

Suspended, barred or otherwise restricted by any department or agency of the
federal government.

 

  (F)

Buy-Sell Equity Investor certifies in writing to Lender that its net worth and
liquidity (or the net worth and liquidity of the Affiliate of Buy-Sell Equity
Investor, if applicable) are substantially the same as or better than the net
worth and liquidity of Buy-Sell Equity Investor as of the date of this Loan
Agreement.

 

  (G)

Section 7.04(i) will not be applicable.

 

  (iv)

through (viii) are Reserved.

 

  (c)

Conditionally Permitted Transfers—Category III (Transfer Processing Fee plus
Conditional Transfer Fee transactions)

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 82



--------------------------------------------------------------------------------

If the Loan is in a Securitization, for purposes of this Section 7.03(c) only,
the term “Lender in Lender’s Discretion” may include the determination of the
approved directing certificateholder, if any, in such Securitization.

 

  (i)

Manager Transfer.

 

  (A)

A “Manager Transfer” is a voluntary or involuntary Transfer by a Manager
(“Departing Manager”) to one or more Existing Owners.

 

  (B)

Lender in Lender’s Discretion has determined that the eligibility, organization,
credit, and experience in the management of similar properties of the Existing
Owner are appropriate to the overall structure and documentation of the Loan.

 

  (C)

If the Departing Manager or its Affiliate is a Guarantor, Existing Owner or an
Affiliate of Existing Owner becomes a Replacement Guarantor and executes and
delivers a Replacement Guaranty.

 

  (D)

Section 7.04(i) will not be applicable.

 

  (E)

Notwithstanding Section 7.04(q), Borrower pays to Lender the Conditional
Transfer Fee at the time of the Manager Transfer.

 

  (ii)

Required Equity Owner Transfer.

 

  (A)

A “Required Equity Owner Transfer” is a Transfer by a Required Equity Owner
(“Departing Equity Owner”) of part or all of the Required Equity Ownership
Interest.

 

  (B)

Lender in Lender’s Discretion has determined that it is not necessary for the
Departing Equity Owner to maintain the Required Equity Ownership Interest.

 

  (C)

If the Required Equity Owner Transfer takes place in connection with another
Transfer, then notwithstanding Section 7.04(b), Lender will not collect a
Transfer Processing Fee if a Transfer Processing Fee or Special Transfer
Processing Fee was collected by Lender in connection with the other Transfer.

 

  (D)

Section 7.04(r) will not be applicable.

 

  (E)

Notwithstanding Section 7.04(q), Borrower pays to Lender the Conditional
Transfer Fee at the time of the Required Equity Owner Transfer.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 83



--------------------------------------------------------------------------------

  (iii)

Release of Guarantor Transfer.

 

  (A)

A “Release of Guarantor Transfer” is a Transfer that occurs when Lender in
Lender’s Discretion agrees in writing to release a Guarantor (“Released
Guarantor”) of a portion of Released Guarantor’s liability under the Guaranty.

 

  (B)

After the Release of Guarantor Transfer, there must be one or more remaining
Guarantor(s), which individually or together meet the Replacement Guarantor Net
Worth and Liquidity Requirements and are otherwise acceptable to Lender.

 

  (C)

If Lender consents to a Release of Guarantor Transfer, then one of the following
will apply:

 

  (i)

If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Released Guarantor from all of Released Guarantor’s obligations except Released
Guarantor’s obligation to guaranty Borrower’s liability under Section 6.12 or
Section 10.02(b) with respect to any loss, liability, damage, claim, cost or
expense which directly or indirectly arises from or relates to any Prohibited
Activities or Conditions existing prior to the date of the Transfer.

 

  (ii)

If Borrower does not deliver a Clean Site Assessment as described in
Section 7.03(B)(iii), then Lender will release Released Guarantor from all of
Released Guarantor’s obligations except for Released Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 or Section 10.02(b).

 

  (D)

If the Release of Guarantor Transfer takes place in connection with another
Transfer, notwithstanding Section 7.04(b), Lender will not collect a Transfer
Processing Fee if a Transfer Processing Fee or Special Transfer Processing Fee
was collected by Lender in connection with the other Transfer.

 

  (E)

Notwithstanding Section 7.04(q), Borrower pays to Lender the Conditional
Transfer Fee at the time of the Release of Guarantor Transfer unless the Release
of Guarantor Transfer takes place in connection with another Conditionally
Permitted Transfer or a Transfer to which Lender has consented pursuant to
Section 7.05.

 

  (iv)

through (viii) are Reserved.

 

  (d)

Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 84



--------------------------------------------------------------------------------

7.04

Conditions for Conditionally Permitted Transfers. The following conditions will
apply to all Conditionally Permitted Transfers unless otherwise noted in
Section 7.03.

 

  (a)

Borrower provides Lender with Notice at least 30 days prior to the proposed
Conditionally Permitted Transfer.

 

  (b)

Borrower pays a Transfer Processing Fee to Lender at the time Borrower provides
Lender with the Notice of such Transfer.

 

  (c)

At the time of the Conditionally Permitted Transfer, no Event of Default has
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (d)

Borrower delivers to Lender organizational charts, in form and detail acceptable
to Lender, reflecting the structure of Borrower prior to and after the
Conditionally Permitted Transfer. If required by Lender, the Loan Agreement is
amended to revise Exhibit H to reflect the post-Conditionally Permitted Transfer
organizational chart.

 

  (e)

Borrower delivers to Lender either (i) copies of the then-current organizational
documents of Borrower and any other entity in which interests will be
transferred, including any proposed amendments to be made in connection with the
Conditionally Permitted Transfer or (ii) a certification that the organizational
documents have not been modified since the date of this Loan Agreement.

 

  (f)

Borrower certifies in writing to Lender that as of the date of the Conditionally
Permitted Transfer no Borrower Principal:

 

  (i)

Is on any Prohibited Parties Lists.

 

  (ii)

Has been convicted of a violation of the AML Laws.

 

  (iii)

Has been the subject of a final enforcement action relating to the AML Laws.

 

  (g)

Borrower certifies in writing to Lender that as of the date of the Conditionally
Permitted Transfer either there will not be any Non-U.S. Equity Holders, or no
Non-U.S. Equity Holder:

 

  (i)

Is on the OFAC Lists.

 

  (ii)

Has been convicted of a violation of the AML Laws.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 85



--------------------------------------------------------------------------------

  (iii)

Has been the subject of a final enforcement action relating to the AML Laws.

 

  (h)

Following the Conditionally Permitted Transfer, one of the following is true:

 

  (i)

The Property Manager or Facility Operator, as applicable, continues to be
responsible for the management of the Mortgaged Property, and such Conditionally
Permitted Transfer will not result in a change in the day-to-day operations of
the Mortgaged Property.

 

  (ii)

The requirements of Section 6.09(d) regarding the appointment of a new Property
Manager have been or will be satisfied.

 

  (i)

Following the Conditionally Permitted Transfer, Control and management of the
operations of Borrower and Facility Operator, if applicable, continue to be held
by the Person exercising such Control and management immediately prior to the
Conditionally Permitted Transfer.

 

  (j)

Unless a Replacement Guarantor is applicable, Guarantor continues to own a
direct or indirect interest in Borrower if Guarantor owned a direct or indirect
interest in Borrower prior to the Conditionally Permitted Transfer.

 

  (k)

Reserved.

 

  (l)

If any transferee or any Replacement Guarantor is an entity, Borrower provides
to Lender satisfactory evidence that the term of existence of such entity
(exclusive of any unexercised extension options or rights) does not expire prior
to the Maturity Date.

 

  (m)

If there is a Replacement Guaranty or a modification of any Loan Document,
Borrower delivers to Lender customary legal opinions, as Lender reasonably deems
necessary, in form and substance satisfactory to Lender.

 

  (n)

Borrower and Guarantor execute such documents and agreements as Lender
reasonably requires to evidence the Transfer and to ratify their obligations
under the Loan Documents.

 

  (o)

If a nonconsolidation opinion was delivered on the Closing Date and if, after
giving effect to the Conditionally Permitted Transfer and all prior Transfers,
50% or more in the aggregate of direct or indirect interests in Borrower are
owned by any Person and its Affiliates that owned less than a 50% direct or
indirect interest in Borrower as of the Closing Date, Borrower delivers to
Lender an opinion of counsel for Borrower, in form and substance satisfactory to
Lender, regarding nonconsolidation.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 86



--------------------------------------------------------------------------------

  (p)

Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs incurred by Lender in connection with
such Conditionally Permitted Transfer.

 

  (q)

Lender will not be entitled to collect a Transfer Fee or Conditional Transfer
Fee.

 

  (r)

Upon completion of any Conditionally Permitted Transfer, Required Equity Owner
must own the Required Equity Ownership Interest.

 

  (s)

Upon completion of any Conditionally Permitted Transfer, Borrower must be in
compliance with Section 7.06 and 7.07 of this Loan Agreement, if applicable.

 

  (t)

through (v) are Reserved.

 

7.05

Lender’s Consent to Prohibited Transfers.

 

  (a)

Conditions for Lender’s Consent. With respect to a Transfer that would otherwise
constitute an Event of Default under this Article VII, Lender will consent,
without any adjustment to the rate at which the Indebtedness bears interest or
to any other economic terms of the Indebtedness set forth in the Note, if, prior
to such Transfer, each of the following requirements is satisfied:

 

  (i)

Borrower has provided Lender with Notice at least 45 days prior to the proposed
Transfer and has paid the Transfer Processing Fee at the time of such Notice.

 

  (ii)

At least 30 days prior to the proposed Transfer, Borrower has submitted to
Lender all information required by Lender to make the determinations required by
this Section 7.05.

 

  (iii)

As of the date of the Transfer, no Event of Default has occurred and is
continuing and no event or condition has occurred and is continuing that, with
the giving of Notice or the passage of time, or both, would become an Event of
Default unless such Transfer would cure the Event of Default.

 

  (iv)

Lender in Lender’s Discretion has determined that the transferee’s organization,
credit and experience in the ownership and management of similar senior housing
facilities meet Lender’s standards and are appropriate to the overall structure
and documentation of the Loan.

 

  (v)

Lender in Lender’s Discretion has determined that the proposed Guarantor’s
credit meets Lender’s standards.

 

  (vi)

Lender in Lender’s Discretion has determined that the Mortgaged Property at the
time of the proposed Transfer will be managed by a Property Manager meeting the
requirements of Section 6.09(d), and, if applicable, a Facility Operator whose
organization, credit and experience in the operation of

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 87



--------------------------------------------------------------------------------

  similar senior housing facilities is adequate and appropriate to the overall
structure and documentation of the Loan. Any new or replacement Facility
Operator approved by Lender must either (A) assume the Loan Documents executed
by the prior Facility Operator, if applicable, or (B) execute Lender’s
then-standard documents governing operators of senior housing facilities, and
transferee will execute any modifications to the Loan Documents required by
Lender to document Facility Operator’s role in the operation of the Facility and
appropriately secure the Loan.

 

  (vii)

Lender in Lender’s Discretion has determined that the Mortgaged Property, at the
time of the proposed Transfer, will meet all of Lender’s standards as to its
physical condition, occupancy, net operating income, and the accumulation of
reserves (or appropriate reserves acceptable to Lender are established).

 

  (viii)

Reserved.

 

  (ix)

Lender has determined that none of the transferee, any proposed Borrower
Principal of the transferee or any Non-U.S. Equity Holder of the transferee is
presently listed on the OFAC Lists and neither the transferee or any proposed
Borrower Principal of the transferee is listed on the FHFA SCP List.

 

  (x)

Lender has determined that neither the transferee nor any proposed Borrower
Principal has been convicted of a violation of the AML Laws or has been the
subject of a final enforcement action relating to the AML Laws.

 

  (xi)

If any Supplemental Instrument is outstanding, Borrower has obtained the consent
of each Supplemental Lender, if different from Lender.

 

  (xii)

Borrower and Guarantor execute such additional documents as Lender may require
to evidence the Transfer.

 

  (xiii)

In the case of a Transfer of all or any part of the Mortgaged Property by deed,
each of the following conditions is satisfied:

 

  (A)

The transferee executes the Assumption Agreement.

 

  (B)

Lender may, in Lender’s Discretion, by Notice to Borrower and the proposed
transferee(s), (1) modify or render void any or all the negotiated modifications
to the Loan Documents and/or (2) reinstate Imposition Reserve Deposits that were
waived or deferred for the transferor as a condition to Lender’s consent to the
proposed Transfer.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 88



--------------------------------------------------------------------------------

  (C)

If required by Lender, one or more Replacement Guarantor(s) satisfying the
Replacement Guarantor Net Worth and Liquidity Requirements, executes and
delivers to Lender a Replacement Guaranty.

 

  (D)

The transferee executes such additional documentation (including financing
statements, as applicable) as Lender may require.

 

  (E)

The transferee delivers either (1) an endorsement to the Title Policy along with
a title update or (2) a new title insurance policy, in either case with an
effective date no earlier than the date of recordation of the deed transferring
the interest in the Mortgaged Property. An endorsement to the Title Policy that
evidences the recordation of the deed transferring the interest in the Mortgaged
Property to the transferee but which does not change the effective date of the
Title Policy will not be sufficient.

 

  (xiv)

In the case of a Transfer of any Controlling Interest in Borrower or Designated
Entity for Transfers, each of the following conditions is satisfied:

 

  (A)

Borrower and Guarantor execute such documents and agreements as Lender requires
to evidence the Transfer and to ratify their obligations under the Loan
Documents.

 

  (B)

Lender may, in Lender’s Discretion, by Notice to Borrower and the proposed
transferee(s) (1) modify or render void any or all the negotiated modifications
to the Loan Documents and/or (2) reinstate Imposition Reserve Deposits that were
waived or deferred for the transferor as a condition to Lender’s consent to the
proposed Transfer.

 

  (C)

If required by Lender, one or more Replacement Guarantor(s) satisfying the
Replacement Guarantor Net Worth and Liquidity Requirements, executes and
delivers to Lender a Replacement Guaranty.

 

  (D)

The transferee executes such additional documentation (including financing
statements, as applicable) as Lender may require.

 

  (xv)

Lender has received such legal opinions as Lender deems necessary, including a
nonconsolidation opinion (if a nonconsolidation opinion was delivered on the
Closing Date and if required by Lender), an opinion that the assignment and
assumption of the Loan Documents has been duly authorized, executed, and
delivered, and that the assumption documents and the Loan Documents are
enforceable as the obligations of Borrower, transferee, and Guarantor, as
applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 89



--------------------------------------------------------------------------------

  (xvi)

Borrower pays to Lender all costs, including the cost of all title searches,
title insurance and recording costs, and all Attorneys’ Fees and Costs incurred
in reviewing the Transfer request and any fees charged by the Rating Agencies,
if applicable.

 

  (xvii)

At the time of the Transfer, Borrower pays the Transfer Fee to Lender.

 

  (xviii)

Upon completion of any Transfer pursuant to this Section 7.05, Borrower must be
in compliance with Section 7.06 and Section 7.07 of this Loan Agreement, if
applicable.

 

  (xix)

through (xxvii) are Reserved.

 

  (b)

Continuing Liability of Borrower. If Borrower requests a release of its
liability under the Loan Documents in connection with a Transfer of all of
Borrower’s interest in the Mortgaged Property, and Lender approves the Transfer
pursuant to Section 7.05(a), then one of the following will apply:

 

  (i)

If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Borrower from all of Borrower’s obligations under the Loan Documents except for
any liability under Section 6.12 or Section 10.02(b) with respect to any loss,
liability, damage, claim, cost or expense which directly or indirectly arises
from or relates to any Prohibited Activities or Conditions existing prior to the
date of the Transfer.

 

  (ii)

If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i), then Lender will release Borrower from all of Borrower’s
obligations under the Loan Documents except for liability under Section 6.12 or
Section 10.02(b).

 

  (c)

Continuing Liability of Guarantor. If Guarantor requests a release of its
liability under the Guaranty in connection with a Transfer which is permitted,
conditionally permitted, or approved by Lender pursuant to this Article VII, and
Borrower has provided a Replacement Guarantor in compliance with the terms of
this Loan Agreement, then one of the following will apply:

 

  (i)

If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Guarantor from all of Guarantor’s obligations except Guarantor’s guaranty of
Borrower’s liability under Section 6.12 or Section 10.02(b) with respect to any
loss, liability, damage, claim, cost or expense which directly or indirectly
arises from or relates to any Prohibited Activities or Conditions existing prior
to the date of the Transfer.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 90



--------------------------------------------------------------------------------

  (ii)

If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(c)(i), then Lender will release Guarantor from all of Guarantor’s
obligations except for Guarantor’s guaranty of Borrower’s liability under
Section 6.12 or Section 10.02(b).

 

7.06

SPE Equity Owner Requirement Following Transfer. Following any Transfer,
Borrower must satisfy any applicable conditions regarding an SPE Equity Owner
set forth in Section 6.13(a)(xxvi) of this Loan Agreement.

 

7.07

Additional Transfer Requirements—External Cap Agreement.

 

  (a)

Continuation of Cap Agreement. If a Transfer of all or part of the Mortgaged
Property permitted by this Loan Agreement occurs, Borrower will ensure that any
third-party Cap Agreement is transferred to the applicable transferee or, if the
Cap Agreement is not transferable, Borrower will replace the third-party Cap
Agreement in accordance with Lender’s then-current requirements.

 

  (b)

Establishment or Modification of Rate Cap Agreement Reserve Fund

 

  (i)

If the third-party Cap Agreement which will be in place immediately following
the Transfer is scheduled to expire prior to the Maturity Date, Lender may
require Borrower to establish a Rate Cap Agreement Reserve Fund.

 

  (ii)

If Borrower has previously established a Rate Cap Agreement Reserve Fund, then
Lender will determine whether the balance of any existing Rate Cap Agreement
Reserve Fund is sufficient under then-current market conditions to purchase a
Replacement Cap Agreement, and may then take any of the following actions:

 

  (A)

Lender may require Borrower to make an additional deposit into the Rate Cap
Agreement Reserve Fund.

 

  (B)

If funding of the Rate Cap Agreement Reserve Fund has been deferred, Lender may
require Borrower to begin making monthly deposits into the Rate Cap Agreement
Reserve Fund.

 

  (C)

Lender may require Borrower to increase the amount of monthly deposits to the
Rate Cap Agreement Reserve Fund.

 

7.08

Reserved.

 

7.09

Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 91



--------------------------------------------------------------------------------

7.10

Easement, Restrictive Covenant or Other Encumbrance. The grant of an easement,
restrictive covenant or other encumbrance (other than a mechanic’s,
materialman’s or judgment Lien, or any Lien securing indebtedness) will be a
Permitted Transfer if each of the following conditions is satisfied:

 

  (a)

Borrower provides Lender with at least 30 days prior Notice of the proposed
Transfer.

 

  (b)

Prior to the Transfer, Lender determines, in Lender’s Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property.

 

  (c)

Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
reviewing Borrower’s request for Lender’s review of such grant of easement,
restrictive covenant, or other encumbrance; provided, however, that Lender will
not be entitled to collect a Transfer Processing Fee, a Special Transfer
Processing Fee, a Transfer Fee, or a Conditional Transfer Fee.

 

  (d)

If the Note is held by a REMIC trust, Lender may obtain an opinion of counsel,
at Borrower’s expense, which meets each of the following requirements:

 

  (i)

The counsel providing the opinion is acceptable to Lender.

 

  (ii)

The opinion is addressed to Lender.

 

  (iii)

The opinion is in form and substance satisfactory to Lender in its sole and
absolute discretion.

 

  (iv)

The opinion confirms each of the following:

 

  (A)

The grant of such easement, restrictive covenant or other encumbrance has been
effected in accordance with the requirements of Treasury Regulation
Section 1.860G-2(a)(8) (as such regulation may be modified, amended or replaced
from time to time).

 

  (B)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired because of such grant.

 

  (C)

That there will be no imposition of a tax under applicable REMIC provisions
because of such grant.

ARTICLE VIII ACTIONS OR EVENTS RELATING TO GUARANTOR.

 

8.01

Guarantor Bankruptcy. If there is a Bankruptcy with respect to a Guarantor, then
the following requirements must be satisfied:

 

  (a)

Borrower or Guarantor must provide Notice of such Bankruptcy to Lender at least
30 days prior to the filing of a voluntary Bankruptcy or within 30 days after
the commencement of an involuntary Bankruptcy.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 92



--------------------------------------------------------------------------------

  (b)

Within 90 days after filing a voluntary Bankruptcy or commencement of an
involuntary Bankruptcy, if such action is not dismissed, then Borrower must
cause a Replacement Guarantor to execute and deliver to Lender a Replacement
Guaranty, together with such customary legal opinions as Lender deems necessary.

 

  (c)

Borrower must pay or reimburse Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
the replacement of Guarantor.

 

  (d)

Borrower must pay the Special Transfer Processing Fee to Lender in connection
with the replacement of Guarantor at the time of the delivery of the Replacement
Guaranty.

 

8.02

Guarantor Status Event. If there is a Status Event with respect to a Guarantor,
the following requirements must be satisfied:

 

  (a)

Borrower or Guarantor must provide Notice of such Status Event and pay the
Special Transfer Processing Fee to Lender within 30 days after a Status Event.

 

  (b)

Within 30 days after a Status Event, Borrower must cause a Replacement Guarantor
to execute and deliver to Lender a Replacement Guaranty, together with such
customary legal opinions as Lender deems necessary.

 

  (c)

Borrower must pay or reimburse Lender, upon demand, for all costs and expenses
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
the Status Event.

 

8.03

Death of a Guarantor Not in Control of Borrower. If there is a death of a
Guarantor Not in Control of Borrower, the following requirements must be
satisfied:

 

  (a)

Borrower must provide Notice to Lender within 60 days after the death of any
Guarantor Not in Control of Borrower along with the Special Transfer Processing
Fee.

 

  (b)

Each surviving Guarantor must execute such documents and agreements as Lender
requires in Lender’s Discretion to ratify its Guaranty within 30 days after the
Notice required under Section 8.03(a).

 

  (c)

Unless Lender determines that any or all the surviving Guarantors meet the
requirements for a Replacement Guarantor, including the Replacement Guarantor
Net Worth and Liquidity Requirements, one of the following must occur:

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 93



--------------------------------------------------------------------------------

  (i)

Within 30 days after the Notice required under Section 8.03(a), Borrower causes
a Replacement Guarantor to execute and deliver to Lender a Replacement Guaranty.

 

  (ii)

The estate of the deceased Guarantor ratifies the Guaranty in writing within 30
days after the Notice required under Section 8.03(a), and within 6 months after
the death of the applicable Guarantor, Borrower causes a Replacement Guarantor
to execute and deliver to Lender a Replacement Guaranty.

 

  (d)

Borrower must pay or reimburse Lender, upon demand, for all costs and expenses
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
the replacement of the Guarantor.

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES.

 

9.01

Events of Default. The occurrence of any one or more of the following will
constitute an Event of Default under this Loan Agreement:

 

  (a)

Borrower fails to pay or deposit when due any amount required by the Note, this
Loan Agreement or any other Loan Document.

 

  (b)

Borrower fails to maintain the Insurance coverage required by Section 6.10.

 

  (c)

Borrower or any SPE Equity Owner fails to comply with the provisions of
Section 6.13 or if any of the assumptions contained in any nonconsolidation
opinions delivered to Lender at any time is or becomes untrue in any material
respect.

 

  (d)

Borrower or any SPE Equity Owner, any of its officers, directors, trustees,
general partners or managers or any Guarantor commits fraud or a material
misrepresentation or material omission in connection with: (i) the application
for or creation of the Indebtedness, (ii) any financial statement, Rent
Schedule, or other report or information provided to Lender during the term of
the Indebtedness, or (iii) any request for Lender’s consent to any proposed
action, including a request for disbursement of funds under this Loan Agreement.

 

  (e)

Borrower fails to comply with the Condemnation provisions of Section 6.11.

 

  (f)

Any the following occurs, whether or not any actual impairment of Lender’s
security results from such action:

 

  (i)

A Transfer occurs that violates the provisions of Article VII.

 

  (ii)

A Status Event occurs with respect to Borrower.

 

  (iii)

A Status Event occurs with respect to any Guarantor that is an entity, unless
the conditions set forth in Section 8.02 are satisfied.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 94



--------------------------------------------------------------------------------

  (g)

A forfeiture action or proceeding, whether civil or criminal, is commenced which
could result in a forfeiture of the Mortgaged Property or otherwise materially
impair the Lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property.

 

  (h)

Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Section 9.01), as and when required, which
failure continues for a period of 30 days after Notice of such failure by Lender
to Borrower. However, if Borrower’s failure to perform its obligations as
described in this Section 9.01(h) is of the nature that it cannot be cured
within the 30 day cure period after such Notice from Lender but reasonably could
be cured within 90 days, then Borrower will have additional time as determined
by Lender in Lender’s Discretion, not to exceed an additional 60 days, in which
to cure such default, provided that Borrower has diligently commenced to cure
such default during the initial 30 day cure period and diligently pursues the
cure of such default. However, no such Notice or cure periods will apply in the
case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Loan Agreement, result in
harm to Lender, danger to tenants or third parties, or impairment of the Note,
the Security Instrument or this Loan Agreement or any other security given under
any other Loan Document.

 

  (i)

Borrower fails to perform any of its obligations as and when required under any
Loan Document other than this Loan Agreement which failure continues beyond the
applicable cure period, if any, specified in that Loan Document.

 

  (j)

The holder of any other debt instrument secured by a mortgage, deed of trust or
deed to secure debt on the Mortgaged Property exercises any right to declare all
amounts due under that debt instrument immediately due and payable.

 

  (k)

Any of the following occurs:

 

  (i)

Borrower or any SPE Equity Owner commences a Bankruptcy.

 

  (ii)

Any party other than Lender commences a Bankruptcy against Borrower or any SPE
Equity Owner which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) has not been dismissed, discharged or bonded
for a period of 90 days.

 

  (iii)

Any action or legal proceeding is commenced against Borrower or any SPE Equity
Owner seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of any order by a court of competent jurisdiction for any such
relief which is not vacated, dismissed, stayed, or bonded pending appeal within
90 days from the entry thereof.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 95



--------------------------------------------------------------------------------

  (iv)

Borrower or any SPE Equity Owner takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 9.01(k)(i), (ii) or (iii).

 

  (l)

Borrower or any SPE Equity Owner has made any representation or warranty in
Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect.

 

  (m)

If the Loan is secured by an interest under a Ground Lease, Borrower fails to
comply with the provisions of Section 6.19.

 

  (n)

If the Loan is a Supplemental Loan, any Event of Default occurs under (i) the
Senior Note, the Senior Instrument or any other Senior Loan Document, or
(ii) any loan document related to another loan in connection with the Mortgaged
Property, regardless of whether Borrower has obtained Supplemental Lender’s
approval of the placement of such Lien on the Mortgaged Property. In addition,
if the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental
Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

 

  (o)

If the Mortgaged Property is subject to any covenants, conditions and/or
restrictions, land use restriction agreements or similar agreements, Borrower
fails to perform any of its obligations under any such agreement as and when
required, and such failure continues beyond any applicable cure period.

 

  (p)

Any of the following occurs with respect to a Guarantor:

 

  (i)

A Bankruptcy or other similar action is commenced by or against any Guarantor,
unless the conditions set forth in Section 8.01 are satisfied.

 

  (ii)

A natural person who is a Guarantor dies, unless the conditions set forth in
Section 7.03(b) or Section 8.03, as applicable, are satisfied.

 

  (iii)

A Guarantor that is an entity whose term of existence expires prior to the
Maturity Date fails to comply with each of the requirements set forth in
Section 22 of the Guaranty.

 

  (iv)

Guarantor fails to comply with the provisions of the Section of the Guaranty
entitled “Material Adverse Change” or “Minimum Net Worth/Liquidity Requirements”
as applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 96



--------------------------------------------------------------------------------

  (q)

If the Loan Documents require a Cap Agreement, Borrower fails to provide Lender
with a Replacement Cap Agreement prior to the expiration of the then-existing
Cap Agreement.

 

  (r)

Borrower or any Facility Operator fails, within the time deadlines set by any
Governmental Authority, to correct any deficiency, which failure could result in
an action by such Governmental Authority with respect to the Facility that could
have a Material Adverse Effect.

 

  (s)

A default under any of the Material Contracts by Borrower or by any Facility
Operator, which continues beyond the expiration of any applicable cure period.

 

  (t)

The Facility is no longer classified as housing for older persons pursuant to
the Fair Housing Amendments Act of 1988.

 

  (u)

Borrower, a Facility Operator, or the Facility is assessed fines or penalties in
excess of $50,000.00 in the aggregate in any year by any state or any Medicare,
Medicaid, TRICARE, health, reimbursement, or licensing agency having
jurisdiction over Borrower, a Facility Operator, or the Facility.

 

  (v)

through (zzzz) are Reserved.

 

9.02

Protection of Lender’s Security; Security Instrument Secures Future Advances.

 

  (a)

If Borrower fails to perform any of its obligations under this Loan Agreement or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Loan Agreement, including eminent domain, insolvency, code
enforcement, civil or criminal forfeiture, enforcement of Hazardous Materials
Laws, fraudulent conveyance or reorganizations or proceedings involving a
bankrupt or decedent, then Lender, in Lender’s Discretion, may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender’s interest, including: (i) payment of Attorneys’ Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make Repairs or secure
the Mortgaged Property, (iv) procurement of the Insurance required by
Section 6.10, (v) payment of amounts which Borrower has failed to pay under
Section 6.08, (vi) performance of Borrower’s obligations under Section 6.09, and
(vii) advances made by Lender to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

 

  (b)

Any amounts disbursed by Lender under this Section 9.02, or under any other
provision of this Loan Agreement that treats such disbursement as being made
under this Section 9.02, will be secured by the Security Instrument, will be
added to, and become part of, the principal component of the Indebtedness, will
be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 97



--------------------------------------------------------------------------------

  (c)

Nothing in this Section 9.02 will require Lender to incur any expense or take
any action.

 

9.03

Remedies.

 

  (a)

Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all costs
associated therewith, including Attorneys’ Fees and Costs.

 

  (b)

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender’s
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

 

  (c)

Lender will have all remedies available to Lender under Revised Article 9 of the
Uniform Commercial Code of the Property Jurisdiction, the Loan Documents and
under applicable law.

 

  (d)

Lender may also retain (i) all money in the Reserve Funds, including interest,
and (ii) any Cap Payment, and in Lender’s sole and absolute discretion, may
apply such amounts, without restriction and without any specific order of
priority, to the payment of any and all Indebtedness.

 

  (e)

If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower’s sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

 

  (f)

Reserved.

 

9.04

Forbearance.

 

  (a)

Lender may (but will not be obligated to) agree with Borrower, from time to
time, and without giving Notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor or other third-party obligor, to
take any of the following actions:

 

  (i)

Extend the time for payment of all or any part of the Indebtedness.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 98



--------------------------------------------------------------------------------

  (ii)

Reduce the payments due under this Loan Agreement, the Note or any other Loan
Document.

 

  (iii)

Release anyone liable for the payment of any amounts under this Loan Agreement,
the Note or any other Loan Document.

 

  (iv)

Accept a renewal of the Note.

 

  (v)

Modify the terms and time of payment of the Indebtedness.

 

  (vi)

Join in any extension or subordination agreement.

 

  (vii)

Release any portion of the Mortgaged Property.

 

  (viii)

Take or release other or additional security.

 

  (ix)

Modify the rate of interest or period of amortization of the Note or change the
amount of the monthly installments payable under the Note.

 

  (x)

Otherwise modify this Loan Agreement, the Note or any other Loan Document.

 

  (b)

Any forbearance by Lender in exercising any right or remedy under the Note, this
Loan Agreement or any other Loan Document or otherwise afforded by applicable
law, will not be a waiver of or preclude the exercise of any other right or
remedy, or the subsequent exercise of any right or remedy. The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount which is less than the required payment, will not
be a waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness will not constitute an election by Lender of remedies that preclude
the exercise of any other right available to Lender. Lender’s receipt of any
awards or proceeds under Sections 6.10 and 6.11 will not operate to cure or
waive any Event of Default.

 

9.05

Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Loan Agreement or
any other Loan Document or applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of the Security
Instrument

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 99



--------------------------------------------------------------------------------

  waives any and all right to require the marshalling of assets or to require
that any of the Mortgaged Property be sold in the inverse order of alienation or
that any of the Mortgaged Property be sold in parcels or as an entirety in
connection with the exercise of any of the remedies permitted by applicable law
or provided in this Loan Agreement.

ARTICLE X RELEASE; INDEMNITY.

 

10.01

Release. Borrower covenants and agrees that, in performing any of its duties
under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities and expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

 

10.02

Indemnity.

 

  (a)

General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors, shareholders, partners, employees and
trustees of each of the foregoing, and the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, “Indemnitees”)
against any and all losses, claims, damages, liabilities and expenses including
Attorneys’ Fees and Costs, which may be imposed or incurred by any of them
directly or indirectly arising out of, or in any way relating to, or as a result
of: (i) any failure of the Mortgaged Property to comply with the laws,
regulations, ordinance, code or decree of any Governmental Authority, including
those pertaining to the Americans with Disabilities Act, zoning, occupancy and
subdivision of real property, (ii) any obligation of Borrower under any Lease,
and (iii) any accident, injury or death to any natural person on the Mortgaged
Property or any damage to personal property located on the Mortgaged Property,
except that no such party will be indemnified from liability for any losses,
claims, damages, liabilities or expenses arising out of the willful misconduct
or gross negligence of such party.

 

  (b)

Environmental Indemnity. Borrower agrees to indemnify, hold harmless and defend
Indemnitees from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

  (i)

Any breach of any representation or warranty of Borrower in Section 5.05.

 

  (ii)

Any failure by Borrower to perform any of its obligations under Section 6.12.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 100



--------------------------------------------------------------------------------

  (iii)

The existence or alleged existence of any Prohibited Activity or Condition.

 

  (iv)

The presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements.

 

  (v)

The actual or alleged violation of any Hazardous Materials Law.

 

  (c)

Indemnification Regarding ERISA Covenants. BORROWER WILL INDEMNIFY LENDER AND
DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF
DEFAULT UNDER SECTION 6.20. THIS INDEMNITY WILL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THE SECURITY INSTRUMENT.

 

  (d)

Securitization Indemnification.

 

  (i)

Borrower agrees to indemnify, hold harmless and defend the Indemnified Parties
from and against any and all proceedings, losses, claims, damages, liabilities,
penalties, costs and expenses (whether initiated or sought by Governmental
Authorities or private parties), including Attorneys’ Fees and Costs, which may
be incurred by any Indemnified Party (either directly or indirectly), which
arise out of, are in any way related to, or are as a result of a claim that the
Borrower Information contains an untrue statement of any material fact or the
Borrower Information omits to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading (collectively, the “Securitization Indemnification”).

 

  (ii)

Borrower will not be liable under the Securitization Indemnification if the
claim is based on Borrower Information that Lender has materially misstated or
materially misrepresented in the Disclosure Document.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 101



--------------------------------------------------------------------------------

  (iii)

For purposes of this Section 10.02(d) only:

 

  (A)

“Borrower Information” includes any information provided at any time to Lender
or Loan Servicer by Borrower, any SPE Equity Owner, any Facility Operator, any
Guarantor, any Property Manager or any Indemnification Affiliate of the
foregoing with respect to any of the following:

 

  (1)

Any Person listed in Section 10.02(d)(iii)(A).

 

  (2)

The Loan.

 

  (3)

The Mortgaged Property.

Borrower Information includes: (I) representations and warranties made in the
Loan Documents, (II) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (III) operating statements
and rent rolls with respect to the Mortgaged Property. Borrower Information does
not include any information provided directly to Lender or Loan Servicer by a
third-party such as an appraiser or an environmental consultant.

 

  (B)

“Indemnification Affiliate” of any Person means:

 

  (1)

Any other individual or entity that is, directly or indirectly, one of the
following:

 

  (I)

In Control of the applicable Person.

 

  (II)

Under the Control of the applicable Person.

 

  (III)

Under common Control with the applicable Person.

 

  (2)

Any individual that is a director or officer of the applicable Person.

 

  (3)

Any individual that is a director or officer of any entity described in clause
(1) of this definition.

 

  (C)

An “Issuer Person” includes all the following:

 

  (1)

Any Person that has filed the registration statement, if any, relating to the
Securitization, and any Affiliate of such Person.

 

  (2)

Any Person acting as issuer, depositor, sponsor and/or in a similar capacity
with respect to the Securitization, and any Affiliate of such Person.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 102



--------------------------------------------------------------------------------

  (D)

The “Issuer Group” includes all the following:

 

  (1)

Each director and officer of any Issuer Person.

 

  (2)

Each entity that Controls any Issuer Person within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act.

 

  (E)

The “Underwriter Group” includes all the following:

 

  (1)

Each entity which is acting as an underwriter, manager, placement agent, initial
purchaser or in a similar capacity with respect to the Securitization.

 

  (2)

Each entity that Controls any such entity described in
Section 10.02(d)(iii)(E)(1) within the meaning of Section 15 of the Securities
Act or Section 20 of the Securities Exchange Act and is acting as an
underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization.

 

  (3)

The directors and officers of the entities described in
Section 10.02(d)(iii)(E)(1) and Section 10.02(d)(iii)(E)(2).

 

  (F)

“Indemnified Party” or “Indemnified Parties” means one or more of Lender, Issuer
Person, Issuer Group, and Underwriter Group.

 

  (G)

The term “Lender” includes its officers and directors.

 

  (e)

Economic Sanctions and AML Laws Indemnity. Borrower agrees to indemnify, hold
harmless and defend Indemnitees from and against all proceedings, claims,
damages, penalties and costs (whether initiated or sought by Governmental
Authorities or private parties), including Attorneys’ Fees and Costs and
remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any
failure of Borrower or any Borrower Principal to comply with the Economic
Sanctions Laws or AML Laws (“Economic Sanctions and AML Laws Indemnity”).

 

  (f)

Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 103



--------------------------------------------------------------------------------

  Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all costs and expenses incurred by Lender, including all
costs of settlements entered into in good faith, consultants’ fees and
Attorneys’ Fees and Costs.

 

  (g)

Settlement or Compromise of Claims. Borrower will not, without the prior written
consent of those Indemnitees who are named as parties to a claim or legal or
administrative proceeding (“Claim”), settle or compromise the Claim if the
settlement (i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender or (ii) may materially and adversely affect Lender, as determined by
Lender in Lender’s Discretion.

 

  (h)

Effect of Changes to Loan on Indemnification Obligations. Borrower’s obligation
to indemnify the Indemnitees will not be limited or impaired by any of the
following, or by any failure of Borrower or any Guarantor to receive notice of
or consideration for any of the following:

 

  (i)

Any amendment or modification of any Loan Document.

 

  (ii)

Any extensions of time for performance required by any Loan Document.

 

  (iii)

Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

 

  (iv)

The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Loan Agreement or any other Loan Document.

 

  (v)

The release of Borrower or any other Person, by Lender or by operation of law,
from performance of any obligation under any Loan Document.

 

  (vi)

The release or substitution in whole or in part of any security for the
Indebtedness.

 

  (vii)

Lender’s failure to properly perfect any Lien or security interest given as
security for the Indebtedness.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 104



--------------------------------------------------------------------------------

  (i)

Payments by Borrower. Borrower will, at its own cost and expense, do all of the
following:

 

  (i)

Pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Article X.

 

  (ii)

Reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Article X.

 

  (iii)

Reimburse Indemnitees for any and all expenses, including Attorneys’ Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Article X, or in monitoring and participating in any
legal or administrative proceeding.

 

  (j)

Other Obligations. The provisions of this Article X will be in addition to any
and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article X without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any Guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Article X will be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Article X will
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the Lien of the Security Instrument.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
will have no obligation to indemnify the Indemnitees under this Article X after
the date of the release of record of the Lien of the Security Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

 

  (k)

Reserved.

 

10.03

Reserved.

ARTICLE XI MISCELLANEOUS PROVISIONS.

 

11.01

Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower waives the
right to assert any statute of limitations as a bar to the enforcement of this
Loan Agreement or the Lien of the Security Instrument or to any action brought
to enforce any Loan Document. Borrower waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or otherwise to offset any obligations to make the
payments required by the Loan Documents. No failure by Lender to perform any of
its obligations under the Loan Documents will be a valid defense to, or result
in any offset against, any payments that Borrower is obligated to make under any
of the Loan Documents.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 105



--------------------------------------------------------------------------------

11.02

Governing Law; Consent to Jurisdiction and Venue.

 

  (a)

This Loan Agreement, and any Loan Document which does not itself expressly
identify the law which is to apply to it, will be governed by the laws of the
Property Jurisdiction.

 

  (b)

Borrower agrees that any controversy arising under or in relation to the Note,
the Security Instrument, this Loan Agreement or any other Loan Document may be
litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to the
Note, any security for the Indebtedness or any other Loan Document. Borrower
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 11.02 is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters under this Loan Agreement in any court of any
other jurisdiction.

 

11.03

Notice.

 

  (a)

All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of: (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are set forth in the Summary

 

    

Lender will endeavor to provide a courtesy copy of any Notice given to Borrower
by Lender to the Person at the address set forth in the Summary. However, the
failure to provide such courtesy copy will not affect the validity or
sufficiency of any Notice to Borrower, will not affect Lender’s rights and
remedies under this Loan Agreement or any other Loan Document, and will not
subject Lender to any claims by or liability to Borrower or any other Person. No
Person listed below will be a third-party beneficiary of any of the Loan
Documents.

 

  (b)

Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 11.03. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 11.03,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 11.03 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 106



--------------------------------------------------------------------------------

  (c)

Any Notice under the Note and any other Loan Document that does not specify how
Notices are to be given will be given in accordance with this Section 11.03.

 

  (d)

Reserved.

 

11.04

Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender’s successors and assigns.

 

11.05

Joint and Several (and Solidary) Liability. If more than one Person signs this
Loan Agreement as Borrower, the obligations of such Persons will be joint and
several. For a Mortgaged Property located in Louisiana, if more than one Person
signs this Loan Agreement as Borrower, the obligations of such Persons will be
joint and several and solidary, and wherever the phrase “joint and several”
appears in this Loan Agreement, the phrase is amended to read “joint, several,
and solidary.”

 

11.06

Relationship of Parties; No Third-Party Beneficiary.

 

  (a)

The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Loan Agreement will create
any other relationship between Lender and Borrower. Nothing contained in this
Loan Agreement will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

 

  (b)

No creditor of any party to this Loan Agreement and no other Person will be a
third-party beneficiary of this Loan Agreement or any other Loan Document.
Without limiting the generality of the preceding sentence: (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third-party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

11.07

Severability; Amendments.

 

  (a)

The invalidity or unenforceability of any provision of this Loan Agreement will
not affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Loan Agreement contains
the entire agreement among the parties as to the rights granted and the
obligations assumed in this Loan Agreement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 107



--------------------------------------------------------------------------------

  (b)

This Loan Agreement may not be amended or modified except by a writing signed by
the party against whom enforcement is sought.

 

11.08

Disclosure of Information.

 

  (a)

Borrower acknowledges that Lender may provide to third parties with an existing
or prospective interest in the servicing, enforcement, evaluation, performance,
ownership, purchase, participation or Securitization of the Loan, including any
of the Rating Agencies, any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, as well as governmental regulatory
agencies having regulatory authority over Lender, any and all information which
Lender now has or may hereafter acquire relating to the Loan, the Mortgaged
Property, Borrower, any SPE Equity Owner or any Guarantor, as Lender determines
necessary or desirable and that such information may be included in disclosure
documents in connection with a Securitization or syndication of participation
interests, including a prospectus, prospectus supplement, offering memorandum,
private placement memorandum or similar document (each, a “Disclosure Document”)
and also may be included in any filing with the Securities and Exchange
Commission pursuant to the Securities Act or the Securities Exchange Act. To the
fullest extent permitted under applicable law, Borrower irrevocably waives all
rights, if any, to prohibit such disclosure, including any right of privacy.

 

  (b)

Borrower agrees that Lender may publicly use, at Lender’s discretion, the name
of the Mortgaged Property, photographs of the Mortgaged Property, and basic
transaction information (for example, the number of units in the Mortgaged
Property and the Loan Amount) relating to the Loan.

 

11.09

Determinations by Lender. Unless otherwise provided in this Loan Agreement, in
any instance where the consent or approval of Lender may be given or is
required, or where any determination, judgment or decision is to be rendered by
Lender under this Loan Agreement, the granting, withholding or denial of such
consent or approval and the rendering of such determination, judgment or
decision will be made or exercised by Lender (or its designated representative)
at its sole and exclusive option and in its sole and absolute discretion.

 

11.10

Sale of Note; Change in Servicer; Loan Servicing. The Note or a partial interest
in the Note (together with this Loan Agreement and the other Loan Documents) may
be sold one or more times without prior Notice to Borrower. A sale may result in
a change of the Loan Servicer. There also may be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given Notice of the change. All actions regarding the
servicing of the Loan evidenced by the Note, including the collection of
payments, the giving and receipt of Notice, inspections of the Mortgaged
Property, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives Notice to
the contrary. If Borrower receives conflicting Notices regarding the identity of
the Loan Servicer or any other subject, any such Notice from Lender will govern.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 108



--------------------------------------------------------------------------------

11.11

Supplemental Financing.

 

  (a)

This Section will apply only if at the time of any application referred to in
Section 11.11(b), Freddie Mac has in effect a product described in its
Multifamily Seller/Servicer Guide under which it purchases supplemental
mortgages on multifamily properties that meet specified criteria (“Supplemental
Mortgage Product”). For purposes of this Section 11.11 only, the term “Freddie
Mac” will include any affiliate or subsidiary of Freddie Mac.

 

  (b)

After the first anniversary of the date of this Loan Agreement, or, if there are
any Supplemental Loans affecting the Mortgaged Property, after the first
anniversary of the date of the Supplemental Note for the most recently-incurred
Supplemental Loan, Freddie Mac will consider an application from an originating
lender that is generally approved by Freddie Mac to sell mortgages to Freddie
Mac under the Supplemental Mortgage Product (“Approved Seller/Servicer”) for the
purchase by Freddie Mac of a proposed indebtedness of Borrower to the Approved
Seller/Servicer to be secured by one or more Supplemental Instruments on the
Mortgaged Property. Freddie Mac will purchase each Supplemental Loan secured by
the Mortgaged Property if each of the following conditions is satisfied:

 

  (i)

At the time of the proposed Supplemental Loan, no Event of Default may have
occurred and be continuing and no event or condition may have occurred and be
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (ii)

Borrower and the Mortgaged Property must be acceptable to Freddie Mac under its
Supplemental Mortgage Product.

 

  (iii)

New loan documents must be entered into to reflect each Supplemental Loan, such
documents to be acceptable to Freddie Mac in its discretion.

 

  (iv)

No Supplemental Loan may cause the combined debt service coverage ratio of the
Mortgaged Property after the making of that Supplemental Loan to be less than
the Minimum DSCR. As used in this Section, the term “combined debt service
coverage ratio” means, with respect to the Mortgaged Property, the ratio of:

 

  (A)

the annual net operating income from the operations of the Mortgaged Property at
the time of the proposed Supplemental Loan,

 

    

to

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 109



--------------------------------------------------------------------------------

  (B)

the aggregate of the annual principal and interest payable on all of the
following:

 

  (1)

the Indebtedness under this Loan Agreement (using a 30-year amortization
schedule),

 

  (2)

any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property (using a 30-year amortization schedule for any Supplemental
Loans), and

 

  (3)

the proposed “Indebtedness” for any Supplemental Loan (using a 30-year
amortization schedule).

As used in this Section 11.11, “annual principal and interest” with respect to a
floating rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:

 

  (X)

If the loan has an internal interest rate cap, the Capped Interest Rate.

 

  (Y)

If the loan has an external interest rate cap, the Original Strike Rate plus the
Margin.

 

  (Z)

If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current Index Rate plus the Margin plus 300 basis points.

The annual net operating income of the Mortgaged Property will be as determined
by Freddie Mac in its discretion considering factors such as income in place at
the time of the proposed Supplemental Loan and income during the preceding 12
months, and actual, historical and anticipated operating expenses. Freddie Mac
will determine the combined debt service coverage ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations.

 

  (v)

No Supplemental Loan may cause the combined loan to value ratio of the Mortgaged
Property after the making of that Supplemental Loan to exceed the Maximum
Combined LTV, as determined by Freddie Mac. As used in this Section, “combined
loan to value ratio” means, with respect to the Mortgaged Property, the ratio,
expressed as a percentage, of:

 

  (A)

the aggregate outstanding principal balances of all of the following:

 

  (1)

the Indebtedness under this Loan Agreement,

 

  (2)

any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property, and

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 110



--------------------------------------------------------------------------------

  (3)

the proposed “Indebtedness” for any Supplemental Loan,

to

 

  (B)

the value of the Mortgaged Property.

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations. In addition, Freddie Mac, at Borrower’s expense, may obtain MAI
appraisals of the Mortgaged Property in order to assist Freddie Mac in making
the determinations under this Section 11.11. If Freddie Mac requires an
appraisal, then the value of the Mortgaged Property that will be used to
determine whether the Maximum Combined LTV has been met will be the lesser of
the appraised value set forth in such appraisal or the value of the Mortgaged
Property as determined by Freddie Mac.

 

  (vi)

Borrower’s organizational documents are amended to permit Borrower to incur
additional debt in the form of Supplemental Loans (Lender will consent to such
amendment(s)).

 

  (vii)

One or more Persons acceptable to Freddie Mac executes and delivers to the
Approved Seller/Servicer a Guaranty in a form acceptable to Freddie Mac with
respect to the exceptions to non-recourse liability described in Freddie Mac’s
form promissory note, unless Freddie Mac has elected to waive its requirement
for a Guaranty.

 

  (viii)

The loan term of each Supplemental Loan will be coterminous with the Senior
Indebtedness or longer than the Senior Indebtedness, in Freddie Mac’s
discretion.

 

  (ix)

The Prepayment Premium Period of each Supplemental Loan will be coterminous with
the Prepayment Premium Period or the combined Lockout Period and Defeasance
Period, as applicable, of the Senior Indebtedness.

 

  (x)

The interest rate of each Supplemental Loan will be determined by Freddie Mac in
its discretion.

 

  (xi)

Lender enters into an intercreditor agreement (“Intercreditor Agreement”)
acceptable to Freddie Mac and to Lender for each Supplemental Loan.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 111



--------------------------------------------------------------------------------

  (xii)

Borrower’s payment of fees and other expenses charged by Lender, Freddie Mac,
the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys’ Fees and Costs) in connection with reviewing and originating each
Supplemental Loan.

 

  (xiii)

Commencing on the date that the first Supplemental Loan is originated and
continuing for so long as any Supplemental Loan is outstanding, the first lien
Senior Lender will begin collection of any deferred Monthly Deposit or Revised
Monthly Deposit for Capital Replacements in accordance with Section 4.04(e) (if
applicable) as well as Imposition Reserve Deposits for any of the following
Impositions marked ‘Deferred’ in the Summary:

 

  (A)

Property Insurance premiums or premiums for other Insurance required by Lender
under Section 6.10; provided, however, the first lien Senior Lender will not
begin collection of any deferred Property Insurance premiums payable with
respect to insurance coverage requirements under Section 6.10 that are otherwise
satisfied by a blanket or master policy of insurance covering the Mortgaged
Property.

 

  (B)

Taxes and payments in lieu of taxes

 

  (C)

Ground Rents

Such deposits will be credited to the payment of any such required Imposition
Reserve Deposits under any Supplemental Loan.

 

  (xiv)

If any covenants, conditions and restrictions affecting the Mortgaged Property
provide for a lien for any assessments or other unpaid amounts, Borrower will
provide satisfactory evidence that such lien will be subordinate to the lien of
the Supplemental Instrument.

 

  (xv)

All other requirements of the Supplemental Mortgage Product must be met, unless
Freddie Mac has elected to waive one or more of its requirements.

 

  (xvi)

Reserved.

 

  (xvii)

Reserved.

 

  (xviii)

Reserved.

 

  (c)

No later than 5 Business Days after Lender’s receipt of a written request from
Borrower, Lender will provide the following information to an Approved
Seller/Servicer:

 

  (i)

The then-current outstanding principal balance of the Senior Indebtedness.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 112



--------------------------------------------------------------------------------

  (ii)

Payment history of the Senior Indebtedness.

 

  (iii)

Whether any Reserve Funds are being collected on the Senior Indebtedness and the
amount of each such Reserve Fund deposit as of the date of the request.

 

  (iv)

Whether any Repairs, Capital Replacements or improvements or rental achievement
or burn-off guaranty requirements are existing or outstanding under the terms of
the Senior Indebtedness.

 

  (v)

A copy of the most recent inspection report for the Mortgaged Property.

 

  (vi)

Whether any modifications or amendments have been made to the Loan Documents for
the Senior Indebtedness since origination of the Senior Indebtedness and, if
applicable, a copy of such modifications and amendments.

 

  (vii)

Whether to Lender’s knowledge any Event of Default exists under the Senior
Indebtedness.

Lender will only be obligated to provide this information in connection with
Borrower’s request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section 11.11 to the contrary, if Freddie Mac
is the owner of the Note, this Section 11.11(c) is not applicable.

 

  (d)

Lender will have no obligation to consent to any mortgage or Lien on the
Mortgaged Property that secures any indebtedness other than the Indebtedness,
except as set forth in this Loan Agreement.

 

  (e)

If a Supplemental Loan is made to Borrower, Borrower agrees that the terms of
the Intercreditor Agreement will govern with respect to any distributions of
excess proceeds by Lender to the Supplemental Lender, and Borrower agrees that
Lender may distribute any excess proceeds received by Lender pursuant to the
Loan Documents to Supplemental Lender pursuant to the Intercreditor Agreement.

 

11.12

Defeasance. (Section Applies if Loan is Assigned to REMIC Trust Prior to the
Cut-off Date and if the Note provides for Defeasance). This Section 11.12 will
apply only if the Note is assigned to a REMIC trust prior to the Cut-off Date,
and if the Note provides for Defeasance. If both of these conditions are met,
then, subject to Section 11.12(a) and (c), Borrower will have the right to
defease the Loan in whole (“Defeasance”) and obtain the release of the Mortgaged
Property from the Lien of the Security Instrument upon the satisfaction of each
of the following conditions:

 

  (a)

Borrower will not have the right to obtain Defeasance at any of the following
times:

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 113



--------------------------------------------------------------------------------

  (i)

If the Loan is not assigned to a REMIC trust.

 

  (ii)

During the Lockout Period.

 

  (iii)

After the expiration of the Defeasance Period.

 

  (iv)

After Lender has accelerated the maturity of the unpaid principal balance of,
accrued interest on, and other amounts payable under, the Note pursuant to
Section 11 of the Note.

 

  (b)

Borrower will give Lender Notice (“Defeasance Notice”) specifying a Business Day
(“Defeasance Closing Date”) on which Borrower desires to close the Defeasance.
The Defeasance Closing Date specified by Borrower may not be more than 60
calendar days, nor less than 30 calendar days, after the date on which Lender
receives the Defeasance Notice. Lender will acknowledge receipt of the
Defeasance Notice and will notify Borrower of the identity of the accommodation
borrower (“Successor Borrower”).

 

  (c)

The Defeasance Notice must be accompanied by a $10,000 non-refundable fee
(“Defeasance Fee”) for Lender’s processing of the Defeasance. If Lender does not
receive the Defeasance Fee, then Borrower’s right to obtain Defeasance pursuant
to that Defeasance Notice will terminate.

 

  (d)       (i)

If Borrower timely pays the Defeasance Fee, but Borrower fails to perform its
other obligations under this Section 11.12, Lender will have the right to retain
the Defeasance Fee as liquidated damages for Borrower’s default and, except as
provided in Section 11.12(d)(ii), Borrower will be released from all further
obligations under this Section 11.12. Borrower acknowledges that Lender will
incur financing costs in arranging and preparing for the release of the
Mortgaged Property from the Lien of the Security Instrument in reliance on the
executed Defeasance Notice. Borrower agrees that the Defeasance Fee represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Loan Agreement, of the damages Lender will incur by reason of
Borrower’s default.

 

  (ii)

If the Defeasance is not consummated on the Defeasance Closing Date for any
reason, Borrower agrees to reimburse Lender for all third-party costs and
expenses (other than financing costs covered by Section 11.12(d)(i)) incurred by
Lender in reliance on the executed Defeasance Notice, within 5 Business Days
after Borrower receives a written demand for payment, accompanied by a
statement, in reasonable detail, of Lender’s third-party costs and expenses.

 

  (iii)

All payments required to be made by Borrower to Lender pursuant to this
Section 11.12 will be made by wire transfer of immediately available funds to
the account(s) designated by Lender in its acknowledgement of the Defeasance
Notice.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 114



--------------------------------------------------------------------------------

  (e)

No Event of Default has occurred and is continuing.

 

  (f)

Borrower will deliver each of the following documents to Lender, in form and
substance satisfactory to Lender, on or prior to the Defeasance Closing Date,
unless Lender has issued a written waiver of its right to receive any such
document:

 

  (i)

One or more opinions of counsel for Borrower confirming each of the following:

 

  (A)

Lender has a valid and perfected first Lien and first priority security interest
in the Defeasance Collateral and the proceeds of the Defeasance Collateral.

 

  (B)

The Pledge Agreement is duly authorized, executed, delivered and enforceable
against Borrower in accordance with its terms.

 

  (C)

If, as of the Defeasance Closing Date, the Note is held by a REMIC trust, then
each of the following is correct:

 

  (1)

The Defeasance has been effected in accordance with the requirements of Treasury
Regulation Section 1.860G-2(a)(8) (as such regulation may be modified, amended
or replaced from time to time).

 

  (2)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of the Defeasance.

 

  (3)

That there will be no imposition of a tax under applicable REMIC provisions as a
result of the Defeasance.

 

  (D)

The Defeasance will not result in a “sale or exchange” of the Note within the
meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder.

 

  (ii)

A written certificate from an independent certified public accounting firm
(reasonably acceptable to Lender), confirming that the Defeasance Collateral
will generate cash sufficient to make all Scheduled Debt Payments as they fall
due under the Note, including full payment due on the Note on the Maturity Date.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 115



--------------------------------------------------------------------------------

  (iii)

Lender’s form of a pledge and security agreement (“Pledge Agreement”) and
financing statements which pledge and create a first priority security interest
in the Defeasance Collateral in favor of Lender.

 

  (iv)

Lender’s form of a transfer and assumption agreement (“Transfer and Assumption
Agreement”), pursuant to which Borrower and any Guarantor (in each case, subject
to satisfaction of all requirements under this Loan Agreement) will be relieved
from liability in connection with the Loan to the extent described in Sections
7.05(b) and 7.05(c), respectively, and Successor Borrower will assume all
remaining obligations.

 

  (v)

Forms of all documents necessary to release the Mortgaged Property from the
Liens created by the Security Instrument and related UCC financing statements
(collectively, “Release Instruments”), each in appropriate form required by the
Property Jurisdiction.

 

  (vi)

Any other opinions, certificates, documents or instruments that Lender may
reasonably request.

 

  (g)

Borrower will deliver to Lender, on or prior to the Defeasance Closing Date,
each of the following:

 

  (i)

The Defeasance Collateral, which meets all of the following requirements:

 

  (A)

It is owned by Borrower, free and clear of all Liens and claims of
third-parties.

 

  (B)

It is in an amount sufficient to provide for (1) redemption payments to occur
prior, but as close as possible, to all successive Installment Due Dates
occurring under the Note after the Defeasance Closing Date, and (2) delivery of
redemption proceeds at least equal to the amount of principal and interest due
on the Note on each Installment Due Date including full payment due on the Note
on the Maturity Date (“Scheduled Debt Payments”).

 

  (C)

All redemption payments received from the Defeasance Collateral will be paid
directly to Lender to be applied on account of the Scheduled Debt Payments
occurring after the Defeasance Closing Date.

 

  (D)

The pledge of the Defeasance Collateral will be effected through the book-entry
facilities of a qualified securities intermediary designated by Lender in
conformity with all applicable laws.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 116



--------------------------------------------------------------------------------

  (ii)

All accrued and unpaid interest and all other sums due under the Note, this Loan
Agreement and under the other Loan Documents, including all amounts due under
Section 11.12(i), up to the Defeasance Closing Date.

 

  (h)

Reserved.

 

  (i)

Borrower will pay all reasonable costs and expenses incurred by Lender in
connection with the Defeasance in full on or prior to the Defeasance Closing
Date, which payment is required prior to Lender’s issuance of the Release
Instruments and whether or not Defeasance is completed. Such expenses include
all fees, costs and expenses incurred by Lender and its agents in connection
with the Defeasance (including Attorneys’ Fees and Costs for the review and
preparation of the Pledge Agreement and of the other materials described in this
Loan Agreement and any related documentation, Rating Agencies’ fees, or other
costs related to the Defeasance).

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates that Lender will incur in connection with
the Defeasance.

 

  (j)

No Transfer Fee, Conditional Transfer Fee, Transfer Processing Fee or Special
Transfer Processing Fee will be payable to Lender upon a Defeasance made in
accordance with this Section 11.12.

 

  (k)

Reserved.

 

11.13

Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender, and
each successor to Lender’s interest, may (without prior Notice to Borrower or
Borrower’s prior consent), sell or grant participations in the Loan (or any part
of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the Loan in a trust. Borrower agrees to cooperate
with all reasonable requests of Lender in connection with any of the foregoing
including taking the following actions:

 

  (a)

Executing any financing statements or other documents deemed necessary by Lender
or its transferee to create, perfect or preserve the rights and interest to be
acquired by such transferee.

 

  (b)

Delivering revised organizational documents, counsel opinions, and executed
amendments to the Loan Documents satisfactory to the Rating Agencies.

 

  (c)

Providing updated financial information with appropriate verification through
auditors’ letters, if required by Lender. (If Lender requires that Borrower’s
updated financial information be accompanied by appropriate verification through
auditors’ letters, then Lender will reimburse Borrower for the costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters.)

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 117



--------------------------------------------------------------------------------

  (d)

Providing updated information on all litigation proceedings affecting Borrower,
any Borrower Principal, any Facility Operator or Property Manager as required in
Section 6.16.

 

  (e)

Reviewing information contained in any Disclosure Document, including with
respect to the Loan, Borrower, Guarantor, any Property Manager and any Facility
Operator, and providing a mortgagor estoppel certificate, written confirmation
of Borrower’s indemnification obligations under this Loan Agreement, and such
other information about Borrower, any SPE Equity Owner, any Guarantor, any
Property Manager, any Facility Operator, or the Mortgaged Property as Lender may
require for Lender’s offering materials.

Notwithstanding anything set forth above in this Section 11.13, Borrower will
not be required to execute any document that changes the interest rate, the
stated maturity date or the amortization of principal set forth in the Note, or
that modifies or amends any essential economic terms of the Loan.

 

11.14

Cooperation with Rating Agencies and Investors. Borrower covenants and agrees
that if Lender decides to include the Loan as an asset of a Secondary Market
Transaction, Borrower will do all of the following:

 

  (a)

At Lender’s request, meet with representatives of the Rating Agencies and/or
investors to discuss the business and operations of the Mortgaged Property.

 

  (b)

Permit Lender or its representatives to provide related information to the
Rating Agencies and/or investors.

 

  (c)

Cooperate with the reasonable requests of the Rating Agencies and/or investors
in connection with all of the foregoing.

 

11.15

Letter of Credit Requirements.

 

  (a)

Any Letter of Credit required under this Loan Agreement must satisfy the
following conditions:

 

  (i)

It must be a clean, irrevocable, unconditional standby letter of credit.

 

  (ii)

It must name Lender as the sole beneficiary and permit Lender to assign the
Letter of Credit without further consent from Issuer.

 

  (iii)

It must have an initial term of not less than 12 months.

 

  (iv)

It must be in the form required by Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 118



--------------------------------------------------------------------------------

  (v)

It must provide that it may be drawn on by Lender or Loan Servicer, in whole or
in part, by presentation to Issuer of a sight draft without any other
restrictions on the right to draw.

 

  (vi)

It must be issued by an Issuer meeting Lender’s requirements, which Issuer
(i) must be an Eligible Institution, and (ii) may not, unless Lender agrees in
writing, be an affiliate of Borrower or Lender.

 

  (vii)

It must be obtained on behalf of Borrower by a Person other than Borrower’s
general partners or managing members if Borrower is a general or limited
partnership or limited liability company. Neither Borrower nor the general
partners or managing members, if applicable, may have any liability or other
obligations under any reimbursement agreement with respect to the Letter of
Credit.

 

  (viii)

It may not be secured by a lien on all or any part of the Mortgaged Property or
related Personalty.

 

  (ix)

When delivered to Lender, it must be accompanied by an opinion acceptable to
Lender in Lender’s Discretion issued by counsel to the Issuer that includes
opinions as to Issuer’s power and authority to issue the Letter of Credit and
the enforceability of the Letter of Credit against Issuer and an updated
nonconsolidation opinion with regard to any such Letter of Credit in form and
substance satisfactory to Lender.

 

  (b)

If at any time the Issuer of a Letter of Credit held by Lender ceases to be an
Eligible Institution, Lender will have the right to immediately draw down the
Letter of Credit in full and hold the Proceeds in an escrow account in
accordance with the terms of this Loan Agreement.

 

  (c)

Each Letter of Credit held by Lender pursuant to this Loan Agreement provides
additional collateral for the Indebtedness in addition to the lien of the
Security Instrument.

 

11.16

through 11.19 are Reserved.

 

11.20

Time is of the Essence. Time is of the essence with respect to each covenant of
this Loan Agreement.

 

11.21

Electronic Signatures. With respect to any E-Signed Document, the following
provisions apply:

 

  (a)

Borrower represents and warrants that the intention of the natural Person
signing on behalf of Borrower or Borrower Principal on each E-Signed Document
was to attribute its respective signature to such E-Signed Document, and that
the E-Signature represents the signer’s signature to the E-Signed document.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 119



--------------------------------------------------------------------------------

  (b)

Borrower understands and agrees that the E-Signatures on all E-Signed Documents
are legally binding.

 

  (c)

Borrower waives all rights to repudiate the authenticity or validity of any
E-Signature on any E-Signed Document to the extent such repudiation is based in
whole or in part on the fact that such signature is not in an original
handwritten form.

 

  (d)

Borrower agrees that the law governing E-Signatures will be the federal
Electronic Signatures in Global and National Commerce Act of 2000 (15 U.S. Code,
Chapter 96) (E-SIGN) and/or the Uniform Electronic Transactions Act of 1999 as
promulgated by the U.S. Uniform Law Commission for consideration and enactment
by the states (UETA), and that under no circumstances will E-Signatures be
governed by the Uniform Computer Information Transactions Act (UCITA).

 

11.22

Reserved.

 

11.23

Subrogation. If, and to the extent that, the proceeds of the Loan, or subsequent
advances under Section 9.02, are used to pay, satisfy or discharge a Prior Lien,
such Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

 

11.24

Reserved.

ARTICLE XII DEFINITIONS.

The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:

“Activities of Daily Living” means personal care services that provide the frail
elderly with assistance in eating, dressing, bathing, incontinence care and
assistance in moving from one place to another (such as from a bed to a
wheelchair).

“Affiliate” of any Person means any other individual or entity that is, directly
or indirectly, one of the following:

 

  (i)

In Control of the applicable Person.

 

  (ii)

Under the Control of the applicable Person.

 

  (iii)

Under common Control with the applicable Person.

“Affiliate Transfer” is defined in Section 7.03(a)(i).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 120



--------------------------------------------------------------------------------

“AML Laws” means applicable federal anti-money laundering laws and regulations
including 18 U.S.C. §§ 1956 and 1957, as amended.

“Approved Seller/Servicer” is defined in Section 11.11(b).

“Assignment of Management Agreement” means the Assignment of Management
Agreement and Subordination of Management Fees, dated the same date as this Loan
Agreement, among Borrower, Lender and Property Manager, including all schedules,
riders, allonges and addenda, as such Assignment of Management Agreement may be
amended from time to time, and any future Assignment of Management Agreement and
Subordination of Management Fees executed in accordance with Section 6.09(d).

“Assisted Living Residences” means residences that are designed to accommodate
and provide 24-hour protective oversight and assistance for natural persons with
functional limitations, including meals in a central location and assistance
with Activities of Daily Living and Alzheimer’s care.

“Assumption Agreement” means Lender’s then-standard assumption agreement that,
among other things, requires the transferee to perform all obligations of
Borrower set forth in the Note, the Security Instrument, this Loan Agreement and
any other Loan Document.

“Attorneys’ Fees and Costs” means all of the following:

 

  (i)

Fees and out of pocket costs of Lender’s and Loan Servicer’s attorneys, as
applicable, including costs of Lender’s and Loan Servicer’s in-house counsel,
support staff costs, costs of preparing for litigation, computerized research,
telephone and facsimile transmission expenses, mileage, deposition costs,
postage, duplicating, process service, videotaping and similar costs and
expenses.

 

  (ii)

Costs and fees of expert witnesses, including appraisers.

 

  (iii)

Investigatory fees.

 

  (iv)

Costs for any opinion required by Lender pursuant to the terms of the Loan
Documents.

“Bankruptcy” means any of the following whether voluntary or involuntary, other
than a case or proceeding initiated by Lender:

 

  (i)

Any case under the Bankruptcy Code or any similar federal or state law for the
relief of debtors.

 

  (ii)

Any proceeding for the reorganization, recapitalization or adjustment or
marshalling of a debtor’s assets or liabilities.

 

  (iii)

Any receivership or assignment for the benefit of creditors.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 121



--------------------------------------------------------------------------------

  (iv)

Any liquidation, dissolution, winding up, or similar proceeding, whether or not
involving bankruptcy or insolvency.

 

  (v)

Any case or proceeding similar to those set forth in (i) through (iv) of this
definition.

 

  (vi)

Any other proceeding of any type or nature in which substantially all claims of
creditors are determined and any payment or distribution is or may be made on
account of such claims.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

“Beneficiary” means an Immediate Family Member (or an entity Controlled by an
Immediate Family Member) who acquires an interest by devise, descent or
operation of law due to the death of a natural person.

“Books and Records” is defined in Section 6.07(a).

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Loan Agreement, together with their successors and assigns.

“Borrower Information” is defined in Section 10.02(d).

“Borrower Principal” means any of the following:

 

  (i)

Any general partner of Borrower (if Borrower is a partnership).

 

  (ii)

Any manager, managing member, non-member manager, or member of the board of
managers of Borrower (if Borrower is a limited liability company).

 

  (iii)

Any settlor (grantor) of a living or revocable Trust (if Borrower is a living or
revocable Trust).

 

  (iv)

Any trustee of a Trust (if Borrower is a Trust).

 

  (v)

Any Person (limited partner, member or shareholder) with a collective direct or
indirect equity interest in Borrower equal to or greater than 25%, including any
equitable ownership interest or any beneficial interest in an Illinois land
trust, an irrevocable trust, or a Delaware Statutory Trust.

 

  (vi)

Any master tenant operating all or a substantial portion of the Mortgaged
Property pursuant to a master lease structure, such as a Delaware Statutory
Trust structure.

 

  (vii)

Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 122



--------------------------------------------------------------------------------

  (viii)

Any person or entity that Lender (A) determined as of the Closing Date or
(B) determines as of the date of any Transfer is a Borrower Principal, including
any person or entity that may take Control of Borrower in accordance with the
terms of this Loan Agreement, such as pursuant to a Buy-Sell Transfer.

“Borrower Proof of Loss Threshold” is the amount set forth in the Summary.

“Borrower Proof of Loss Maximum” is the amount set forth in the Summary.

“Buy-Sell Equity Investor” is the Person specified as such in the Summary.

“Buy-Sell Transfer” is defined in Section 7.03(b)(iii).

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement, in a form
acceptable to Lender, obtained by Borrower from a Cap Provider as a requirement
of any Loan Document or as a condition of Lender’s making the Loan.

“Cap Collateral” means all of the following:

 

  (i)

The Cap Agreement.

 

  (ii)

The Cap Payments.

 

  (iii)

All rights of Borrower under any Cap Agreement and all rights of Borrower to all
Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Loan Agreement.

 

  (iv)

All rights, liens and security interests or guaranties granted by a Cap Provider
or any other Person to secure or guaranty payment of any Cap Payments whether
existing now or granted after the date of this Loan Agreement.

 

  (v)

All documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Loan Agreement.

 

  (vi)

All cash and non-cash proceeds and products of (ii) through (v) of this
definition.

“Cap Payment(s)” means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.

“Cap Provider” means the third-party financial institution approved by Lender
that is the counterparty under any Cap Agreement or Replacement Cap Agreement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 123



--------------------------------------------------------------------------------

“Capital Replacement” means the replacement of those items listed on Exhibit F.

“Capped Interest Rate” is defined in the Note, if applicable.

“Claim” is defined in Section 10.02(f).

“Clean Site Assessment” means a current Site Assessment which (i) is dated
within 90 days prior to the date of the proposed Transfer, and (ii) evidences no
presence of Hazardous Materials on the Mortgaged Property and no other
Prohibited Activities or Conditions with respect to the Mortgaged Property.

“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.

“Completion Date” means, with respect to any Repair, the date specified for that
Repair in the Repair Schedule of Work (Exhibit C), as such date may be extended
by Lender in writing.

“Condemnation” is defined in Section 6.11(a).

“Co-Owner Transfer” is defined in Section 7.03(a)(iv).

“Conditional Transfer Fee” means a fee of $25,000 that is paid (i) in addition
to and not in lieu of the Transfer Processing Fee or Special Transfer Processing
Fee, as applicable, and (ii) when certain Conditionally Permitted Transfers –
Category III are completed.

“Conditionally Permitted Transfer” means a Transfer that will not cause an Event
of Default under this Loan Agreement if certain conditions in this Loan
Agreement are satisfied. The Conditionally Permitted Transfers are set forth in
Section 7.03.

“Conditionally Permitted Transfer - Category I” includes the Transfers set forth
in 7.03(a) for which Borrower must pay the Transfer Processing Fee.

“Conditionally Permitted Transfer - Category II” includes the Transfers set
forth in 7.03(b) for which Borrower must pay the Special Transfer Processing
Fee.

“Conditionally Permitted Transfer - Category III” includes the Transfers set
forth in 7.03(c) for which Borrower must pay the Transfer Processing Fee and the
Conditional Transfer Fee.

“Consolidation Borrower” is defined in Section 7.03(a)(v).

“Consolidation Borrower Manager” is the Person specified as such in the Summary.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 124



--------------------------------------------------------------------------------

“Control” means to possess, directly or indirectly, the power to manage an
entity, including the authority to legally bind the entity.

“Controlling Interest” means an interest held by a Person that gives such person
the legal right to Control an entity, including the interest held by any of the
following:

 

  (i)

Any general partner in a partnership.

 

  (ii)

Any manager (whether a member manager, nonmember manager, or a manager on a
board of managers) in a limited liability company.

 

  (iii)

Any director on a board of directors for a corporation that is not a Public
Company.

 

  (iv)

Any trustee of a Trust.

 

  (v)

The settlor of a revocable Trust.

 

  (vi)

Any Person with a position and/or decision rights that are similar to those
listed in (i) through (v).

Neither of the following alone will be deemed sufficient to constitute a
Controlling Interest: (i) the ownership of the majority of the equitable or
legal interests in such entity or (ii) the right to vote on “major decisions”
for such entity.

“Continuing Care Retirement Community” or “CCRC” means a property designed to
provide a continuum of care within a single community. The living accommodations
and care provided within a CCRC are a combination of the accommodations and
services provided by Seniors Apartments, Independent Living Units, Assisted
Living Residences and Skilled Nursing Beds.

“Contract” means any present or future contract for the provision of goods or
services (or with respect to payment therefore), together with all
modifications, extensions and renewals, in connection with the operation or
management of the Facility (other than Leases), including (i) those with
Borrower or a Facility Operator, and (ii) Third-Party Provider Agreements,
together with all modifications, extensions or renewals.

“Corporate Lease” means a Lease for one or more residential units under which
one entity will rent all such units from Borrower and will have the right to
sublease such units to individual subtenants.

“Crowdfunding” means raising capital from marketing directed to the public at
large (via the internet or otherwise) for investment in one specific property
under the exemptions provided under Title III or Title IV of the Jumpstart Our
Business Startups (JOBS) Act.

“Cut-off Date” is defined in the Note, if applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 125



--------------------------------------------------------------------------------

“Decrease in Acuity Mix” is defined in Section 5.25(c).

“Default Rate” is defined in the Note.

“Defeasance” is defined in Section 11.12.

“Defeasance Closing Date” is defined in Section 11.12(b).

“Defeasance Collateral” means: (i) a Freddie Mac Debt Security, (ii) a Fannie
Mae Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.

“Defeasance Fee” is defined in Section 11.12(c).

“Defeasance Notice” is defined in Section 11.12(b).

“Defeasance Period” is defined in the Note, if applicable.

“Departing Equity Owner” is defined in Section 7.03(c)(ii).

“Departing Manager” is defined in Section 7.03(c)(i).

“Designated Entity for Transfers” means each entity so identified in Exhibit I,
and that entity’s successors and permitted assigns.

“Disclosure Document” is defined in Section 11.08.

“Downgrade” as it applies to a License, means a License is modified so as to
permit a less acute level of care (including elimination of skilled nursing or
assisted living care or services included in the License) by the Governmental
Authority responsible for issuing such License.

“E-Signature” means any form of signature provided on behalf of Borrower or a
Borrower Principal other than an original handwritten signature, including any
type of image created in any manner (whether electronically or otherwise) which
image could reasonably be interpreted as an indication of the signer’s intent to
sign the document.

“E-Signed Document” means any document received by Servicer or Lender in
connection with the underwriting, origination, transfer, Securitization, or
servicing of the Loan, or the correction or amendment of any such document, to
which an E-Signature is affixed, attached, or otherwise logically associated.

“Economic Sanctions Laws” means the foreign assets control regulations, 31
C.F.R. Chapter V, as amended, and any amending federal legislation or executive
order relating thereto, as administered by OFAC.

“Economic Sanctions and AML Laws Indemnity” is defined in Section 10.02(e).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 126



--------------------------------------------------------------------------------

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody’s Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than 30
days, the long-term unsecured debt obligations of which are rated at least “A”
by Fitch, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, the Loan
Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.

“Environmental Inspections” is defined in Section 6.12(e).

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means the occurrence of any event listed in Section 9.01.

“Existing Owner” means any Person that owned a direct or indirect interest in
Borrower or had a Controlling Interest in Borrower on the date of this Loan
Agreement and whose name appears in the organizational chart attached as Exhibit
H to this Loan Agreement.

“Extension Period” is defined in the Note, if applicable.

“Facility” means the senior housing facility located on the Land, and including
the Land and Improvements located on the Land.

“Facility Operator” means any tenant (an “Operating Tenant”) under a lease with
Borrower (as landlord) of all or substantially all of the Facility, as well as
any manager or Facility Operator pursuant to a Contract with Borrower or with an
Operating Tenant.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 127



--------------------------------------------------------------------------------

“Fannie Mae Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.

“FHFA” means the Federal Housing Finance Agency.

“FHFA SCP List” means the Suspended Counterparty List maintained by the FHFA
which is currently published at
https://www.fhfa.gov/SupervisionRegulation/LegalDocuments/suspendedcounterpartyprogram.

“FHLB Obligations” mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

“Freddie Mac Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.

“Freddie Mac Web Site” means the web site of Freddie Mac, located at
www.freddiemac.com.

“GAAP” means generally accepted accounting principles.

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over Borrower
including all applicable licensing or accreditation bodies or agencies (whether
federal, state, county, district, municipal, city or otherwise, whether now or
hereafter in existence, including applicable non-governmental organizations,
such as the Joint Commission on the Accreditation of Healthcare Organizations)
that have or acquire jurisdiction over Borrower, a Facility Operator (as
pertains to the Facility), the Facility or the use, operation, improvement,
accreditation, licensing or permitting of the Facility or the operations of the
Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 128



--------------------------------------------------------------------------------

“Governmental Payor Program” means any Medicare, Medicaid, TRICARE programs or
similar federal, state, local or any other third-party payors’ programs or other
similar provider payment programs, or any so-called “waiver program” associated
therewith.

“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty. The required Guarantors as of the date of this Loan Agreement are set
forth in Exhibit I.

“Guaranty” means the Guaranty executed by Guarantor and/or any Replacement
Guaranty or supplemental guaranty executed pursuant to the terms of this Loan
Agreement.

“Guarantor Not in Control of Borrower” means a Guarantor who does not Control
Borrower or a Designated Entity for Transfers.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Authority; any medical products or devices, including, those
materials defined as “medical waste” or “biological waste” under relevant
statutes, ordinances or regulations pertaining to Hazardous Materials Law; any
substance that requires special handling and any other material or substance now
or in the future that (i) is defined as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” or “pollutant” by or within the meaning of any Hazardous
Materials Law, or (ii) is regulated in any way by or within the meaning of any
Hazardous Materials Law.

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

“Healthcare Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to the ownership, leasing, operation or management of medical or
senior housing facilities (including Independent Living Units, adult care
facilities, Assisted Living Residences, skilled nursing care, rehabilitation
services, CCRC’s, and dementia and/or memory care facilities), including those
pertaining to Licenses necessary to operate or manage any such facility, those
pertaining to billing any Governmental Payor Program,

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 129



--------------------------------------------------------------------------------

those pertaining to patient care and Privacy Laws, quality and safety standards,
accepted professional standards, and principles that apply to professionals
providing services to the Facility, accreditation standards, and requirements of
the applicable state department of health and all other Governmental Authorities
including, those requirements relating to the Facility’s physical structure and
environment, licensing, quality and adequacy of medical care, distribution of
pharmaceuticals, rate setting, equipment, personnel, operating policies,
additions to facilities and services and fee splitting.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended from time to time, together with all rules and regulations
promulgated thereunder from time to time.

“HVAC System” is defined in Section 6.10(a)(v).

“Immediate Family Members” means a Person’s spouse, parent, child (including
stepchild), grandchild (including step-grandchild), sibling, or domestic
partner.

“Imposition Reserve Deposits” is defined in Section 4.02(a).

“Impositions” is defined in Section 4.02(a).

“Improvements” means the buildings, structures and improvements now constructed
or at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

“Increase in Acuity Mix” is defined in Section 5.25(c).

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.

“Indemnification Affiliate” is defined in Section 10.02(d).

“Indemnified Party/ies” is defined in Section 10.02(d).

“Indemnitees” is defined in Section 10.02(a).

“Index Rate” is defined in the Note, if applicable.

“Independent Living Units” means residential units that are accompanied by
optional services designed to aid the residents’ independence, including
building security, optional meals, housekeeping, laundry, and at least some
incidental services and activities not related to personal care, such as valet
shopping, financial planning, unscheduled transportation, beautician services,
recreational and social activities and 24-hour staff presence.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 130



--------------------------------------------------------------------------------

“Initial Deposit” means the amount set forth as the Replacement Reserve Initial
Deposit in the Summary.

“Installment Due Date” is defined in the Note.

“Insurance” means Property Insurance, liability insurance and all other
insurance that Lender requires Borrower to maintain pursuant to this Loan
Agreement.

“Intended Use” is defined in the Summary.

“Intercreditor Agreement” is defined in Section 11.11(b).

“Intrafamily Transfer” is defined in Section 7.03(a)(ii).

“Issuer” means the issuer of any Letter of Credit.

“Issuer Group” is defined in Section 10.02(d).

“Issuer Person” is defined in Section 10.02(d).

“Land” means the land described in Exhibit A.

“Leases” means all present and future leases, master leases, operating leases,
subleases, occupancy agreements pertaining to occupants of the Facility,
including both residential and commercial agreements and patient admission or
resident care agreements, licenses, concessions or grants or other possessory
interests now or hereafter in force, whether oral or written, covering or
affecting the Mortgaged Property, or any portion of the Mortgaged Property
(including proprietary leases or occupancy agreements if Borrower is a
cooperative housing corporation), and all modifications, extensions or renewals.

“Lender” means the entity identified as “Lender” in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.

“Lender’s Discretion” means Lender’s reasonable discretion unless otherwise set
forth in this Loan Agreement.

“Letter of Credit” means any letter of credit required under the terms of this
Loan Agreement or any other Loan Document.

“License” means any license, permit, regulatory agreement, certificate,
approval, certificate of need or similar certificate, authorization,
accreditation, approved provider status in any approved provider payment
program, or approval issued by an applicable state department of health (or any
subdivision thereof) or state licensing agency, as applicable, in each instance
whether issued by a Governmental Authority or otherwise, used in connection
with, or necessary or desirable to use, occupy or operate the Facility for its
Intended Use, including the provision of all goods and services to be provided
by Borrower or the Facility Operator to the residents of the Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 131



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.

“Lien on Ownership Interest” means any security interest or other lien or
encumbrance on any direct or indirect ownership interest in Borrower.

“Loan” is defined on Page 1 of this Loan Agreement.

“Loan Agreement” means this Multifamily Loan and Security Agreement.

“Loan Application” is defined in Section 5.16(a).

“Loan Documents” means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.

“Lockout Period,” if applicable, is defined in the Note.

“Major Building System” means one that is integral to the Improvements,
providing basic services to the tenants and other occupants of the Improvements
including:

 

  (i)

Electrical (electrical lines or power upgrades, excluding fixture replacement).

 

  (ii)

HVAC (central and unit systems, excluding replacement of in kind unit systems).

 

  (iii)

Plumbing (supply and waste lines, excluding fixture replacement).

 

  (iv)

Structural (foundation, framing, and all building support elements).

“Manager” or “Managers” means a Person who is named or designated as (i) a
non-member manager, manager, managing member, or manager on a board of managers
or otherwise acts in the capacity of a manager or managing member pursuant to
the limited liability company agreement or similar instrument under which the
limited liability company is formed or operated, or (ii) a general partner of a
general or limited partnership pursuant to a partnership agreement or similar
agreement under which the partnership is formed or operated.

“Manager Transfer” is defined in Section 7.03(c)(i).

“Margin” is defined in the Note, if applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 132



--------------------------------------------------------------------------------

“Material Adverse Effect” means a significant detrimental effect on: (i) the
Mortgaged Property (including the Facility), (ii) the business, prospects,
profits, operations or condition (financial or otherwise) of Borrower or any
Facility Operator, (iii) the enforceability, validity, perfection or priority of
the Lien of any Loan Document, (iv) the ability of Borrower or any Facility
Operator to perform any obligations under any Loan Document, or (v) Borrower’s
or any Facility Operator’s interest in the Facility including a Downgrade,
termination, revocation or suspension of, or refusal to renew or reissue, any
applicable License, or a ban on new resident admissions.

“Material Contract” means Contracts:

 

  (i)

For preparing or serving food (but do not include food supply Contracts),
regardless of annual consideration or term.

 

  (ii)

For medical services or healthcare provider agreements, regardless of annual
consideration or term.

 

  (iii)

The average annual consideration of which, directly or indirectly, is at least
$50,000.

 

  (iv)

Having a term of more than one year unless subject to termination by Borrower or
if Borrower is not a party to the Contract, the Facility Operator, and their
respective successors and assigns, upon not more than 30 days notice, without
cause and without payment of any termination fee, penalty or extra charge.

“Maturity Date” means the Scheduled Maturity Date, as defined in the Note.

“Maximum Combined LTV means the loan to value percentage set forth in the
Summary.

“Membership Interests” are all or substantially all the ownership interests in
the Membership Interests Seller.

“Membership Interests Seller” is defined in the Summary.

“Minimum DSCR” means, with respect to a Supplemental Loan,

 

  (i)

if the Senior Indebtedness bears interest at a fixed rate, then

 

  (A)

1.30:1 for Mortgaged Properties classified by Lender as Independent Living, and

 

  (B)

1.40:1 for Mortgaged Properties classified by Lender as Assisted Living,

 

  or



 

  (ii)

if the Senior Indebtedness bears interest at a floating rate, then

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 133



--------------------------------------------------------------------------------

  (A)

1.10:1 for Mortgaged Properties classified by Lender as Independent Living, and

 

  (B)

1.15:1 for Mortgaged Properties classified by Lender as Assisted Living.

“Minimum Repair Disbursement Request Amount” means the amount set forth in the
Summary.

“Minimum Replacement Disbursement Request Amount” means the amount set forth in
the Summary.

“Minimum Occupancy” means the percentage of units at the Mortgaged Property set
forth in the Summary with leases that comply with Section 5.11,
Section 6.09(e)(v)(E), and Section 6.15.

“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Loan Agreement. The requirements for an MMP are set forth in the
Summary.

“Modified Non-Residential Lease” means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.

“Mold” means mold, fungus, microbial contamination or pathogenic organisms.

“Monthly Deposit” means the amount set forth as the Replacement Reserve Monthly
Deposit in the Summary.

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

  (i)

The Land, or, if Borrower’s interest in the Land is pursuant to a Ground Lease,
the Ground Lease and the Leasehold Estate.

 

  (ii)

The Improvements (including the Facility).

 

  (iii)

The Fixtures.

 

  (iv)

The Personalty.

 

  (v)

All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements, rights of
way, strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 134



--------------------------------------------------------------------------------

  (vi)

All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the Insurance pursuant to Lender’s requirement.

 

  (vii)

All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land or the Leasehold Estate, as
applicable, the Improvements, the Fixtures, the Personalty or any other part of
the Mortgaged Property, including any awards or settlements resulting from
Condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof.

 

  (viii)

All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

 

  (ix)

All proceeds from the conversion, voluntary or involuntary, of any of the items
described in items (i) through (viii) of this definition, into cash or
liquidated claims, and the right to collect such proceeds.

 

  (x)

All Rents and Leases.

 

  (xi)

All earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan.

 

  (xii)

All Imposition Reserve Deposits.

 

  (xiii)

All refunds or rebates of Impositions by any Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Loan Agreement is dated).

 

  (xiv)

All tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits.

 

  (xv)

All names under or by which any of the Mortgaged Property may be operated or
known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property.

 

  (xvi)

If required by the terms of Section 4.05 or elsewhere in this Loan Agreement,
all rights under any Letter of Credit and the Proceeds, as such Proceeds may
increase or decrease from time to time.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 135



--------------------------------------------------------------------------------

  (xvii)

If the Note provides for interest to accrue at a floating or variable rate and
there is a Cap Agreement, the Cap Collateral.

 

  (xviii)

All payments received and all rights to receive payments from any source, which
payments (or rights thereto) arise from operation of or at the Facility,
including entrance fees, application fees, processing fees, community fees and
any other amounts or fees deposited or to be deposited by any resident or
tenant, payments received and the right to receive payments of second party
charges added to base rental income, base and additional meal sales, payments
received and rights to receive payments from commercial operations located at or
on the Facility or provided as a service to the occupants of the Facility,
rental from guest suites, seasonal lease charges, rental payments under
furniture leases, income from laundry service, and income and fees from any and
all other services provided to residents of the Facility.

 

  (xix)

All rights to payments from Governmental Payor Programs and rights to payment
from private insurers, arising from the operation of the Facility.

 

  (xx)

All Licenses.

 

  (xxi)

All Contracts, including operating contracts, franchises, licensing agreements,
healthcare services contracts, food service contracts and other contracts for
services related to the operation of the Facility.

 

  (xxii)

All utility deposits.

 

  (xxiii)

through (xxv) are Reserved.

“New Non-Residential Lease” is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.

“Non-Controlling Interest” is an ownership interest in Borrower or in a
Designated Entity for Transfers that is not a Controlling Interest, including
(i) any limited partnership interest in a partnership, (ii) any non-managing
interest in a limited liability company, or (iii) beneficial interests in a
Trust that is not a revocable Trust.

“Non-Residential Lease” is a Lease of a portion of the Mortgaged Property to be
used for non-residential purposes.

“Non-U.S. Equity Holder” means any Person with a collective equity interest
(whether direct or indirect) of 10% or more in Borrower, and which is either
(a) an individual who is not a citizen of the United States, or (b) an entity
formed outside the United States.

“Note” means the Multifamily Note or Notes (including any Amended and Restated
Note(s), Consolidated, Amended and Restated Note(s), or Extended and Restated
Note(s)) executed by Borrower in favor of Lender and dated as of the date of
this Loan Agreement, including all schedules, riders, allonges and addenda, as
such Multifamily Note(s) may be amended, modified and/or restated from time to
time.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 136



--------------------------------------------------------------------------------

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.

“Notice of Death” is defined in Section 7.03(b)(i).

“O&M Program” is defined in Section 6.12(c) and if applicable, consists of the
O&M Programs set forth in the Summary.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“OFAC Lists” means either one of the following:

 

  (i)

The OFAC Specially Designated Nationals and Blocked Persons List.

 

  (ii)

The OFAC Consolidated Sanctions List.

“Permitted Transfer” means a Transfer that will not cause an Event of Default
under this Loan Agreement. The Permitted Transfers are set forth in
Section 7.02.

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

“Personalty” means all of the following:

 

  (i)

Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

  (ii)

Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, dishes, silverware, glassware, kitchen equipment, machinery,
building materials, goods, supplies, tools, books, records (whether in written
or electronic form) and computer equipment (hardware and software).

 

  (iii)

Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 137



--------------------------------------------------------------------------------

  (iv)

Any operating agreements relating to the Land or the Improvements.

 

  (v)

Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

  (vi)

All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

  (vii)

Any rights of Borrower in or under any Letter of Credit.

“Pledge Agreement” is defined in Section 11.12(f)(iii).

“Preferred Equity Control Take-over” is defined in Section 7.03(b)(ii).

“Preferred Equity Investor” is the Person specified as such in the Summary.

“Prepayment Premium Period” is defined in the Note.

“Previously Underwritten Person” is the Person specified as such in the Summary.

“Prior Borrower Principal” is the Person specified as such in the Summary.

“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

“Priority Repair Reserve Deposit” means the amount set forth in the Summary.

“Privacy Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to resident, tenant and patient privacy. Privacy Laws include HIPAA.

“Proceeds” means the cash obtained by a draw on a Letter of Credit.

“Prohibited Activity or Condition” means each of the following:

 

  (i)

The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

  (ii)

The transportation of any Hazardous Materials to, from or across the Mortgaged
Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 138



--------------------------------------------------------------------------------

  (iii)

Any occurrence or condition on the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws.

 

  (iv)

Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property.

 

  (v)

Any violation or noncompliance with the terms of any O&M Program.

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of: (i) medical products or devices or medical waste,
(ii) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (iii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential units in the Mortgaged Property, and (iv) petroleum
products used in the operation and maintenance of motor vehicles from time to
time located on the Mortgaged Property’s parking areas, so long as all of the
foregoing are used, stored, handled, transported and disposed of in compliance
with Hazardous Materials Laws.

“Prohibited Parties List” means any one or more of the (i) OFAC Lists or
(ii) FHFA SCP List.

“Prohibited Transfer” means a Transfer that will constitute an Event of Default
under this Loan Agreement. The Prohibited Transfers are set forth in
Section 7.01.

“Property Improvement Alterations” means alterations to the Improvements
existing at or upon the Mortgaged Property as of the date of this Loan
Agreement, which are being made to renovate or upgrade the Mortgaged Property
and are not otherwise permitted under Section 6.09(e). Repairs, Capital
Replacements, Restoration or other work required to be performed at the
Mortgaged Property pursuant to Sections 6.10 or 6.11 will not constitute
Property Improvement Alterations.

“Property Improvement Notice” means a Notice to Lender that Borrower intends to
begin the Property Improvement Alterations identified in the Property
Improvement Notice.

“Property Insurance” is defined in Section 6.10(a).

“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Property Manager” means the Person identified as such in the Summary.

“Property Seller” is defined in Section 5.24.

“Public Company” means (i) a company whose shares are traded on a United States
public exchange or a United States over-the-counter exchange with no control
over who purchases its shares after the initial public offering, or (ii) a
pension fund that is controlled by a United States municipal, county, state, or
federal governmental unit or any subsidiary thereof.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 139



--------------------------------------------------------------------------------

“Rate Cap Agreement Reserve Fund” means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization.

“Released Guarantor” is defined in Section 7.03(c)(iii).

“Release of Guarantor Transfer” is defined in Section 7.03(c)(iii).

“Release Instruments” is defined in Section 11.12(f).

“Remedial Work” is defined in Section 6.12(f).

“Rent(s)” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.

“Rent Schedule” means a written schedule for the Mortgaged Property showing the
name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender.

“Repair Disbursement Request” means Borrower’s written request to Lender in the
form attached as Exhibit D for the disbursement of money from the Repair Reserve
Fund pursuant to Article IV.

“Repair Reserve Deposit” means with respect to any Repairs the cash deposit into
the Repair Reserve Fund to assure completion of such Repairs.

“Repair Reserve Disbursement Period” means the interval between disbursements
from the Repair Reserve Fund, which is set forth in the Summary.

“Repair Reserve Fund” means the account which may be established by this Loan
Agreement into which the Priority Repair Reserve Deposit, Radon Repair Reserve
Deposit, Green Repair Reserve Deposit, Stab-Lok Repair Reserve Deposit, and any
other Repair Reserve Deposit, as applicable, are deposited.

“Repair Schedule of Work” means the Repair Schedule of Work attached as Exhibit
C (as amended) pursuant to the terms of this Loan Agreement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 140



--------------------------------------------------------------------------------

“Repairs” means the repairs to be made to the Mortgaged Property, as described
on the Repair Schedule of Work or as otherwise required by Lender in accordance
with this Loan Agreement, including any required Radon Screening, Radon Testing,
Radon Remediation, and/or Green Improvements.

“Replacement Cap Agreement” means any Cap Agreement satisfying the provisions of
this Loan Agreement, using documentation approved by Lender, and purchased by
Borrower to replace any initial Cap Agreement or subsequent Cap Agreement.

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
the Mortgaged Property, all improvements, fixtures, and personalty located on
such property), excluding any deduction for depreciation, all as determined
annually by Borrower using customary methodology and sources of information
acceptable to Lender in Lender’s Discretion. Replacement Cost will not include
the cost to reconstruct foundations or site improvements, such as driveways,
parking lots, sidewalks, and landscaping.

“Replacement Guarantor” means a Person acceptable to Lender that executes a
Guaranty in connection with (i) a Transfer, (ii) a Guarantor Status Event,
(iii) a Guarantor Bankruptcy, or (iv) the death of a Guarantor, and that meets
the Replacement Guarantor Net Worth and Liquidity Requirements.

“Replacement Guaranty” means a Guaranty executed by a Replacement Guarantor in a
form acceptable to Lender and in substantially the same form as the Guaranty
executed on the same date as this Loan Agreement. If the Replacement Guarantor
is an entity, the Replacement Guarantor’s Guaranty will be modified to include,
at Replacement Guarantor’s option, either Lender’s current form of the Rider to
Guaranty – Material Adverse Change, or Lender’s current form of the Rider to
Guaranty – Minimum Net Worth/Liquidity.

“Replacement Guarantor Net Worth and Liquidity Requirements” means that all
Guarantors (including any Replacement Guarantors) collectively satisfy the
following requirements:

 

  (a)

A net worth of at least:

 

  (i)

$5,000,000 for Loans with an unpaid principal balance of the Loan at the time of
the applicable Transfer of less than $15,000,000.

 

  (ii)

$10,000,000 for Loans with an unpaid principal balance of the Loan at the time
of the applicable Transfer of at least $15,000,000 and less than $30,000,000.

 

  (iii)

$15,000,000 for Loans with an unpaid principal balance of the Loan at the time
of the applicable Transfer of at least $30,000,000 and less than $50,000,000.

 

  (iv)

30% of the unpaid principal balance of the Loan at the time of the applicable
Transfer for Loans of at least $50,000,000.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 141



--------------------------------------------------------------------------------

  (b)

Liquidity equal to the greater of 10% of the unpaid principal balance of the
Loan at the time of the applicable Transfer or one year of debt service unless
another amount is set forth in this Loan Agreement. If the Loan has a floating
interest rate, then the liquidity requirement will be 10% of the unpaid
principal balance. If the Loan is an interest-only or partial interest only
loan, then Lender will calculate one year of debt service using the amortizing
debt service.

“Replacement Reserve Deposit” means the Initial Deposit, the Monthly Deposit
and/or the Revised Monthly Deposit, as appropriate.

“Replacement Reserve Disbursement Period” means the interval between
disbursements from the Replacement Reserve Fund, which interval will be no
shorter than the period set forth in the Summary.

“Replacement Reserve Fund” means the account established pursuant to this Loan
Agreement to defray the costs of Capital Replacements.

“Required Co-Owner” means a Person that must maintain at least the Required
Co-Owner Interest after a Co-Owner Transfer, as set forth in the Summary.

“Required Co-Owner Interest” means the percentage of direct interest in the
Mortgaged Property that the Required Co-Owner must maintain after a Co-Owner
Transfer, as set forth in the Summary.

“Required Equity Owner” means a Person that must maintain at least the Required
Equity Ownership Interest, as set forth in the Summary.

“Required Equity Owner Transfer” is defined in Section 7.03(c)(ii).

“Required Equity Ownership Interest” means the minimum percentage of direct or
indirect interest in Borrower that the Required Equity Owner must maintain, as
set forth in the Summary.

“Reserve Fund” means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the Rate Cap
Agreement Reserve Fund (if any), the Rental Achievement Reserve Fund (if any),
and any other account established pursuant to Article IV of this Loan Agreement.

“Residential Leases and Agreements” is defined in 6.26(a).

“Restoration” is defined in Section 6.10(j)(i).

“Revised Monthly Deposit” means the adjusted amount per month that Lender
determines Borrower must deposit in the Replacement Reserve Fund following any
adjustment by Lender pursuant to Section 4.04(c).

“Scheduled Debt Payments” is defined in Section 11.12(g)(i)(B).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 142



--------------------------------------------------------------------------------

“Second Beneficiary” is defined in Section 7.03(b)(i).

“Secondary Market Transaction” means any of the following:

 

  (i)

Any sale or assignment of this Loan Agreement, the Note and the other Loan
Documents to one or more investors as a whole loan.

 

  (ii)

A participation of the Loan to one or more investors.

 

  (iii)

Any deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity.

 

  (iv)

Any other sale, assignment or transfer of the Loan or any interest in the Loan
to one or more investors.

“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC or grantor trust.

“Securitization Indemnification” is defined in Section 10.02(d).

“Security Instrument” means the mortgage, deed of trust, deed to secure debt or
other similar security instrument encumbering the Mortgaged Property and
securing Borrower’s performance of its Loan obligations, including Borrower’s
obligations under the Note and this Loan Agreement (including any Amended and
Restated Security Instrument, Consolidation, Modification and Extension
Agreement, Extension and Modification Agreement or similar agreement or
instrument amending and restating existing security instruments).

“Senior Indebtedness” means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.

“Senior Instrument” means, for a Supplemental Loan, each Senior Instrument
identified in the Summary. If the Loan is a first lien on the Mortgaged
Property, the term “Senior Instrument” is not applicable.

“Senior Lender” means each holder of a Senior Note.

“Senior Loan Documents” means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.

“Senior Note” means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.

“Seniors Apartments” means age-restricted apartments for senior residents who
are able to function independently. These residences are typically restricted to
residents 55 and older (or 62 and older). Seniors Apartments do not provide
healthcare services, medication assistance, meal services or other third-party
contract services.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 143



--------------------------------------------------------------------------------

“Servicing Arrangement” is defined in Section 11.06(b).

“Settlement Notice” is defined in Section 7.03(b)(i).

“Single Purpose Entity” is defined in Section 6.13(a).

“Site Assessment” means an environmental assessment report for the Mortgaged
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with the most current version of the ASTM 1527
standard (or any successor standard published by ASTM) and good customary and
commercial practice.

“Skilled Nursing Beds” means a portion of a property that provides licensed
skilled nursing care and related services for patients who require medical,
nursing or rehabilitative services, including Alzheimer’s care.

“SPE Equity Owner” if applicable, means the Person identified as such in the
Summary. If an SPE Equity Owner is not identified in the Summary then Borrower
will not be required to in its organizational structure during the term of the
Loan and all references to SPE Equity Owner in this Loan Agreement and in the
Note will be of no force or effect.

“Special Transfer Processing Fee” means a nonrefundable fee of $25,000 for
Lender’s review of (i) a proposed or completed Conditionally Permitted Transfer
– Category II or (ii) certain other actions or events relating to Guarantor set
forth in Article VIII.

“Status Event” means any of the following events have occurred in connection
with an entity:

 

  (i)

Termination of its existence.

 

  (ii)

Merger or consolidation of the entity with another entity (whether or not the
entity is the surviving entity).

 

  (iii)

Surrender of its charter.

 

  (iv)

Dissolution of the entity.

 

  (v)

Liquidation of its assets.

 

  (vi)

Division of the entity.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 144



--------------------------------------------------------------------------------

  (vii)

Reconstitution of the entity into another entity.

 

  (viii)

The filing of any document with the applicable governmental authority to effect
any action listed in (i) through (vii) of this definition.

“Successor Borrower” is defined in Section 11.12(b).

“Summary” means the Summary of Loan Terms.

“Supplemental Indebtedness” the Indebtedness evidenced by the Supplemental
Note(s) and secured by the Supplemental Instrument(s) for the benefit of
Supplemental Lender(s), if any.

“Supplemental Instrument” means, for each Supplemental Loan (whether one or
more), if any, the Security Instrument executed to secure the Supplemental Note
for that Supplemental Loan.

“Supplemental Lender” means, for each Supplemental Loan (whether one or more),
if any, the lender named in the Supplemental Instrument for that Supplemental
Loan and its successors and/or assigns.

“Supplemental Loan” means any loan that is subordinate to the Senior
Indebtedness.

“Supplemental Loan Documents” means, for each Supplemental Loan (whether one or
more), if any, all documents relating to the loan evidenced by the Supplemental
Note for that Supplemental Loan.

“Supplemental Mortgage Product” is defined in Section 11.11(a).

“Supplemental Note” means, for each Supplemental Loan (whether one or more), if
any, the Multifamily Note secured by the Supplemental Instrument for that
Supplemental Loan.

“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

“Tenancy in Common Agreement” means a written agreement that sets out the rights
and responsibilities of each Co-Owner Borrower.

“Third-Party Provider Agreements” means any contract pursuant to which payments
arising from operation of or at the Facility are to be made by or pursuant to
Governmental Payor Programs or private insurers.

“TIC Roll-up Transfer” is defined in Section 7.03(a)(v).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 145



--------------------------------------------------------------------------------

“Title Policy” means the title policy issued to and accepted by Lender
contemporaneously with the execution of this Loan Agreement insuring Lender’s
interest in the Mortgaged Property.

“Total Insurable Value” means the sum of the Replacement Cost, business
income/rental value Insurance and the value of any business personal property.

“Transfer” means any of the following:

 

  (i)

A sale, assignment, transfer or other disposition or divestment of any legal or
equitable direct or indirect interest in Borrower, any Designated Entity for
Transfer or the Mortgaged Property (whether voluntary, involuntary or by
operation of law).

 

  (ii)

The granting, creating or attachment of a Lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law).

 

  (iii)

The issuance or other creation of a legal or equitable ownership interest in a
legal entity, including a partnership interest, interest in a limited liability
company or corporate stock.

 

  (iv)

The withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or Manager in a limited liability company.

 

  (v)

The addition, appointment, substitution or removal of a manager on a board of
managers or a director on a board of directors.

 

  (vi)

The termination or revocation of a trust, or the addition, removal, appointment
or substitution of a trustee of a trust.

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership, a limited partnership, a joint venture, a limited liability
partnership, or a limited liability limited partnership and the term “partner”
means a general partner, a limited partner, or a joint venturer.

“Transfer” does not include any of the following:

 

  (i)

A conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under the Security Instrument.

 

  (ii)

The Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the Bankruptcy Code.

 

  (iii)

The filing or recording of a Lien against the Mortgaged Property for local taxes
and/or assessments not then due and payable.

“Transfer and Assumption Agreement” is defined in Section 11.12(f)(iv).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 146



--------------------------------------------------------------------------------

“Transfer of a Controlling Interest Due to Death” is defined in
Section 7.03(b)(i).

“Transfer Fee” means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be equal to the lesser of the following:

 

  (i)

1% of the outstanding principal balance of the Indebtedness as of the date of
the Transfer.

 

  (ii)

$250,000.

“Transfer Processing Fee” means a nonrefundable fee of $15,000 for Lender’s
review of a proposed or completed Transfer.

“Transfer to Previously Underwritten Person(s)” is defined in
Section 7.03(a)(iii).

“Trust” means a legal entity in which a trustee agrees to hold and manage
certain assets or property of the trustor for the benefit of the
beneficiary(ies). “Trust” includes a revocable trust, irrevocable trust,
testamentary trust, and Delaware Statutory Trust.

“U.S. Treasury Obligations” means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.

“UCC Collateral” is defined in Section 3.03.

“Underwriter Group” is defined in Section 10.02(d).

“Uniform Commercial Code” means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.

“Windstorm Coverage” is defined in Section 6.10(a)(iv).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 147



--------------------------------------------------------------------------------

ARTICLE XIII INCORPORATION OF ATTACHED RIDERS.

The Riders listed in Part D of the Summary are attached to and incorporated into
this Loan Agreement.

ARTICLE XIV INCORPORATION OF ATTACHED EXHIBITS.

The Exhibits listed in Part C of the Summary, if marked with an “X” in the space
provided, are attached to this Loan Agreement:

ARTICLE XV RESERVED.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES ON FOLLOWING PAGES

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 148



--------------------------------------------------------------------------------

BORROWER:

 

SNR 24 BLUEBIRD ESTATES OWNER LLC, a Delaware limited liability company

By:   /s/ Lori B. Marino   (Seal)  

Name: Lori B. Marino

Title: Vice President

 

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

Multifamily Loan and Security Agreement – Seniors Housing    Page S-1



--------------------------------------------------------------------------------

LENDER:

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:   /s/ Mary Ann Gripka   (Seal)

Name:

Title:

 

Mary Ann Gripka

Senior Vice President

 

 

Multifamily Loan and Security Agreement – Seniors Housing    Page S-2



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

COOPERATION WITH RATING AGENCIES AND INVESTORS

(Revised 1-27-2015)

 

A.

Section 11.14 is deleted and replaced with the following:

 

  11.14

Cooperation with Rating Agencies and Investors. At the request of Lender and, to
the extent not already required to be provided by Borrower under this Loan
Agreement, Borrower must use reasonable efforts to satisfy the market standards
to which Lender customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with any Securities secured
by or evidencing ownership interests in the Note and this Loan Agreement,
including all of the following:

 

  (a)

Borrower will provide financial and other information with respect to the
Mortgaged Property, the Borrower and the Property Manager.

 

  (b)

Borrower will perform or permit or cause to be performed or permitted such site
inspections and other due diligence investigations of the Mortgaged Property, as
may be requested by Lender in Lender’s Discretion or may reasonably be requested
by the Rating Agencies or as may be necessary or appropriate in connection with
the Secondary Market Transaction. Lender will reimburse Borrower for any third
party costs which Borrower reasonably incurs in connection with any such due
diligence investigation.

 

  (c)

Borrower will make such representations and warranties as of the closing date of
the Secondary Market Transaction with respect to the Mortgaged Property,
Borrower and the Loan Documents as are customarily provided in securitization
transactions and as may be requested by Lender in Lender’s Discretion or may
reasonably be requested by the Rating Agencies and consistent with the facts
covered by such representations and warranties as they exist on the date of this
Loan Agreement, including the representations and warranties made in the Loan
Documents, together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and to the Rating
Agencies. Lender will reimburse Borrower for any third party costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters
or opinions of counsel.

 

  (d)

Borrower will cause its counsel to render opinions, which may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to nonconsolidation or any other opinion customary in
securitization transactions with respect to the Mortgaged Property and Borrower
and its Affiliates, which counsel and opinions must be



--------------------------------------------------------------------------------

  satisfactory to Lender in Lender’s Discretion and be reasonably satisfactory
to the Rating Agencies. Lender will reimburse Borrower for any third party costs
which Borrower reasonably incurs in connection with obtaining such opinions of
Borrower’s counsel.

 

  (e)

Borrower will execute such amendments to the Loan Documents and organizational
documents, establish and fund the Replacement Reserve Fund, if any, and complete
any Repairs, if any, as may be requested by Lender or by the Rating Agencies or
otherwise to effect the Secondary Market Transaction; provided, however, that
the Borrower will not be required to modify or amend any Loan Document if such
modification or amendment would (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, or (ii) modify
or amend any other material economic term of the Loan.

 

B.

The following definitions are added to Article XII:

“Provided Information” means the information provided by Borrower as required by
Section 11.14 (a), (b) and (c).

“Securities” means single or multi-class securities.



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

ADDITIONAL PROVISIONS – SALE OR SECURITIZATION OF LOAN

(Revised 9-30-2019)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 11.13 is deleted and replaced with the following:

 

  11.13

Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender, and
each successor to Lender’s interest, may (without prior Notice to Borrower or
Borrower’s prior consent), sell or grant participations in the Loan (or any part
of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the loan in a trust. Borrower agrees to cooperate
with all reasonable requests of Lender in connection with any of the foregoing
including taking the following actions and causing Guarantor to take the actions
specified in Sections 11.13(c) through (e):

 

  (a)

Executing any financing statements or other documents deemed necessary by Lender
or its transferee to create, perfect or preserve the rights and interest to be
acquired by such transferee.

 

  (b)

Delivering revised organizational documents and executed amendments to the Loan
Documents satisfactory to required by the Rating Agencies (provided no such
amendment shall revise any economic term of the Loan).

 

  (c)

Providing updated Borrower and Guarantor financial information. with appropriate
verification through auditors’ letters for Borrower’s financial information, if
required. (If Lender requires that Borrower’s updated financial information be
accompanied by appropriate verification through auditors’ letters, then Lender
will reimburse Borrower for the costs which Borrower reasonably incurs in
connection with obtaining such auditors’ letters.)

 

  (d)

Providing updated information on all litigation proceedings affecting Borrower
or any Borrower Principal, Facility Operator or Property Manager as to the
extent required in Section 6.16.

 

  (e)

Reviewing all information that Lender may require for Lender’s Disclosure
Documents, regarding any of the following:

 

  (i)

Borrower.

 

  (ii)

SPE Equity Owner.



--------------------------------------------------------------------------------

  (iii)

Guarantor.

 

  (iv)

Affiliates of Borrower, SPE Equity Owner, or Guarantor.

 

  (v)

Property Manager.

 

  (vi)

Mortgaged Property.

 

  (vii)

Facility Operator.

 

  (f)

Providing a mortgagor estoppel regarding any information provided by Borrower or
Borrower Principals in connection with the Loan, including the information
specified in this Section.

 

  (g)

Entering into an indemnification agreement with Lender and any underwriters of
any Securitization that includes the Loan confirming Borrower’s indemnification
obligations under this Loan Agreement and with respect to any additional
information provided to Lender pursuant to this Section.

Notwithstanding anything set forth above in this Section 11.13, Borrower will
not be required to execute any document that changes the interest rate, the
stated maturity date or the amortization of principal set forth in the Note, or
that modifies or amends any essential economic terms of the Loan.



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RECYCLED BORROWER

(Revised 4-19-2018)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.40 is replaced with the following:

 

  5.40

Recycled Borrower.

 

  (a)

Underwriting Representations. Borrower represents that as of the date of this
Loan Agreement, each of the following is true:

 

  (i)

Borrower is and always has been duly formed, validly existing, and in good
standing in the state of its formation and in all other jurisdictions where it
is qualified to do business.

 

  (ii)

(a) Borrower is not now, nor has it ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is not covered by insurance
(subject to applicable deductibles) and is still pending or that resulted in a
judgment against it that has not been paid in full, and (b) or that resulted in
a judgment against it that has not been paid in full except those being
contested in good faith by appropriate proceedings in accordance with the terms
of the Loan Agreement set forth in Schedule 3 attached to this Loan Agreement,
and (c) there are no liens of any nature against Borrower except for tax liens
not yet due it except for (A) tax liens not yet due or (B) those liens which are
being contested in good faith and by appropriate proceedings in accordance with
the terms of this Loan Agreement as set forth in Schedule 4 attached to this
Loan Agreement; provided, however, that with respect to all matters disclosed on
such Schedules 3 and 4, it has either (w) paid all amounts being contested in
full subject to the outcome of the applicable proceeding; (x) bonded over all
amounts being contested; (y) set aside amounts in its cash reserves to pay all
contested amounts in full if unsuccessful in such proceeding (including any
insurance deductible); or (z) such amounts are fully covered by insurance (items
(w) through (z) are each hereinafter referred to as a “Liability Protection
Act”) or the amounts contested are de minimis.

 

  (iii)

Borrower is in compliance with all laws, regulations, and orders applicable to
it and, except as otherwise disclosed in this Loan Agreement, Borrower and/or
any Operator has received all permits necessary for it to operate Licenses.



--------------------------------------------------------------------------------

  (iv)

Borrower is not involved in any dispute with any taxing authority (other than
disputes which are being contested in good faith and by appropriate proceedings
in accordance with the terms of this Loan Agreement as set forth in Schedule 4
attached to this Loan Agreement). With respect to all matters disclosed in
Schedule 4 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (v)

Borrower has paid all taxes which it owes except for taxes (i) not yet due or
(ii) which are being contested in good faith and by appropriate proceedings in
accordance with the terms of this Loan Agreement as set forth in Schedule 5
attached to this Loan Agreement. With respect to all matters disclosed in
Schedule 5 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (vi)

Borrower has never owned any real property other than the Mortgaged Property and
personal property necessary or incidental to its ownership or operation of the
Mortgaged Property and has never engaged in any business other than the leasing,
ownership and, management, operation and maintenance of the Mortgaged Property.

 

  (vii)

Borrower has provided Lender with complete financialoperating statements that
reflect a fair and accurate view of the entity’s financial condition.

 

  (viii)

If required by Lender, Lender has received a current Phase I environmental Site
Assessment for the Mortgaged Property and that Site Assessment has not
identified any recognized environmental conditions that require further
investigation or remediation other than as set forth on Schedule 5 attached to
this Loan Agreement all of which are required by the terms of the Loan
Documents, all of which are (i) de minimis in cost and (ii) being remediated in
accordance with the Loan Documents.

 

  (ix)

Borrower has no material contingent or actual obligations not related to the
Mortgaged Property , or the operation thereof except pursuant to the Loan
AgreementDocuments.

 

  (x)

Each amendment and restatement of Borrower’s organizational documents has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said documents prior to its amendment or restatement from time to time.



--------------------------------------------------------------------------------

  (b)

Separateness Representations. Borrower represents, as of the date hereof, that
from the date of its formation, each of the following is true:

 

  (i)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, Borrower has not entered
into any contract or agreement with any Related Party Affiliate, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in an arm’s-length transaction with an unrelated party.

 

  (ii)

Borrower has paid all of its debts and liabilities from its assets, including
any fair and reasonable allocated portion of shared expenses with Affiliates.

 

  (iii)

Borrower has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence.

 

  (iv)

Borrower has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person.

 

  (v)

Borrower has not had its assets listed as assets on the financial statement of
any other Person; provided, however, Borrower’s assets may have been included in
a consolidated financial statement of its Affiliate if each of the following
conditions is met:

 

  (A)

Appropriate notation was made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Affiliate or any other Person, except with respect to
co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan.

 

  (B)

Such assets were also listed on Borrower’s own separate balance sheet.

 

  (vi)

Borrower has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person.



--------------------------------------------------------------------------------

  (vii)

Borrower has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate).

 

  (viii)

Borrower has corrected any known misunderstanding regarding its status as a
separate entity.

 

  (ix)

Borrower has conducted all of its business and held all of its assets in its own
name.

 

  (x)

Borrower has not identified itself or any of its affiliates as a division or
part of the other.

 

  (xi)

Borrower has maintained and used, to the extent applicable, separate stationery,
invoices and checks bearing its own name and not bearing the name of any other
entity unless such entity is clearly designated as being Borrower’s agent.

 

  (xii)

Borrower has not commingled its assets with those of any other Person and has
held all of its assets in its own name, except with respect to co-borrowers
under prior financings that have been repaid or otherwise discharged or that
will be repaid or otherwise discharged as of the closing of the Loan.

 

  (xiii)

Borrower has not guaranteed or become obligated for the debts of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan.

 

  (xiv)

Borrower has not held itself out as being responsible for the debts or
obligations of any other Person, except with respect to co-borrowers under prior
financings that have been repaid or otherwise discharged or that will be repaid
or otherwise discharged as of the closing of the Loan.

 

  (xv)

Borrower has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi)

Borrower has not pledged its assets to secure the obligations of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan.



--------------------------------------------------------------------------------

  (xvii)

Borrower has maintained adequate capital in light of its contemplated business
operations; provided, however, the aforementioned shall not be deemed to require
any direct or indirect [member] [partner] of Borrower to contribute additional
capital to Borrower.

 

  (xviii)

Borrower has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds.

 

  (xix)

Borrower has not owned any subsidiary or any equity interest in any other
entity.

 

  (xx)

Borrower has not incurred any indebtedness that is still outstanding other than
Indebtedness that is permitted under the Loan Documents (except with respect to
co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan).

 

  (xxi)

Borrower has not had any of its obligations guaranteed by an Affiliate or other
Related Party Affiliate, except for guaranteeswith respect to co-borrowers under
prior financings that have been either releasedrepaid or otherwise discharged
(or that will be repaid or otherwise discharged as a result of the closing of
the Loan, other than obligations under customary environmental indemnities that
survived the satisfaction of such prior financings (but, pursuant to the Phase I
environmental Site Assessment referenced above, such indemnities are de minimis)
or guarantees that are expressly contemplated by the Loan Documents.

 

  (xxii)

None of the tenants holding leasehold interests with respect to the Mortgaged
Property are an Affiliate of Borrower or other Related Party Affiliate.

 

B.

The following definition is added to Article XII:

“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

CROSS-COLLATERALIZED TRANSACTION

(Revised 2-25-2019)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 6.11(e) is deleted and replaced with the following:

 

  (e)

Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion of the Loan
is included in a Securitization in which the Note is assigned to a REMIC trust,
then each of the following will apply:

 

  (i)

If any portion of the Mortgaged Property and/or any Related Mortgaged Property
is released from the Lien of the Loan in connection with a Condemnation and if
the ratio of (A) the unpaid principal balance of the Loan and any Related Loans
(as defined in the Cross-Collateralization Agreement) to (B) the value of the
Mortgaged Property and the Related Mortgaged Properties (with the value of the
Mortgaged Property and the Related Mortgaged Properties first being reduced by
the outstanding principal balance of any Senior Indebtedness with respect to
either the Mortgaged Property or the Related Mortgaged Properties and the
outstanding principal balance of any indebtedness secured by the Mortgaged
Property or the Related Mortgaged Properties that is at the same level of
priority with the Indebtedness and taking into account only the related land and
buildings and not any personal property or going-concern value), as determined
by Lender in its sole and absolute discretion based on a commercially reasonable
valuation method permitted in connection with a Securitization, is greater than
125% immediately after such Condemnation and before any Restoration or repair of
the Mortgaged Property (but taking into account any planned Restoration or
repair of the Mortgaged Property as if such planned Restoration or repair were
completed), then Lender will apply any net proceeds or awards from such
Condemnation, in full, to the payment of the principal of the Indebtedness
and/or any other portion of the Total Indebtedness as determined by Lender and
in accordance with applicable REMIC law whether or not then due and payable,
unless Lender has received an opinion of counsel (acceptable to Lender if such
opinion is provided by Borrower) that a different application of the net
proceeds or awards will not cause such Securitization to fail to meet applicable
federal income tax qualification requirements or subject such Securitization to
any tax, and the net proceeds or awards are applied in the manner specified in
such opinion.



--------------------------------------------------------------------------------

  (ii)

If (A) neither Borrower nor Lender has the right to receive any or all net
proceeds or awards as a result of the provisions of any agreement affecting the
Mortgaged Property (including any Ground Lease (if applicable), condominium
document, or reciprocal easement agreement) and therefore cannot apply the net
proceeds or awards to the payment of the principal of the Indebtedness as set
forth above, or (B) Borrower receives any or all of the proceeds or awards
described in Section 6.11(e)(ii)(A) and fails to apply the proceeds in
accordance with Section 6.11(e)(i), then Borrower will prepay the Indebtedness
and/or any other portion of the Total Indebtedness (as determined by Lender and
in accordance with applicable REMIC law) in an amount which Lender, in its sole
and absolute discretion, deems necessary to ensure that the Securitization will
not fail to meet applicable federal income tax qualification requirements or be
subject to any tax as a result of the Condemnation, unless Lender has received
an opinion of counsel (acceptable to Lender if such opinion is provided by
Borrower) that a different application of the net proceeds or awards will not
cause such Securitization to fail to meet applicable federal income tax
qualification requirements or subject such Securitization to any tax, and the
net proceeds or awards are applied in the manner specified in such opinion.

 

B.

Section 6.13(a)(x)(D) is deleted and replaced with the following:

 

  (D)

The Related Indebtedness under the Cross-Collateralization Agreement.

 

C.

Section 6.13(a)(xiv) is deleted and replaced with the following:

 

  (xiv)

Except as required by the Cross-Collateralization Agreement and the other Loan
Documents, it will not assume or guaranty (excluding any guaranty that has been
executed and delivered at closing in connection with the Note) the debts or
obligations of any other Person, hold itself out to be responsible for the debts
of another Person, pledge its assets to secure the obligations of any other
Person or otherwise pledge its assets for the benefit of any other Person, or
hold out its credit as being available to satisfy the obligations of any other
Person.

 

D.

The introductory paragraph of Section 7.05(a) is deleted in its entirety and
replaced with the following:

 

  (a)

Conditions for Lender’s Consent. Subject to the terms and conditions set forth
in Section 15 of the Cross-Collateralization Agreement, with respect to a
Transfer that would otherwise constitute an Event of Default under this Article
VII, Lender will consent, without any adjustment to the rate at which the
Indebtedness bears interest or to any other economic terms of the Indebtedness
set forth in the Note, provided that, prior to such Transfer, each of the
following requirements is satisfied:



--------------------------------------------------------------------------------

E.

Section 9.01(cc) is deleted and replaced with the following:

 

  (cc)

The occurrence of an “Event of Default” as defined in the
Cross-Collateralization Agreement.

 

F.

Section 11.11(b)(iv) is deleted and replaced with the following:

 

  (iv)

No Supplemental Loan may cause the combined debt service coverage ratio of the
Mortgaged Property after the making of that Supplemental Loan to be less than
the Minimum DSCR. As used in this Section 11.11, the term “combined debt service
coverage ratio” means, with respect to the Mortgaged Property, the ratio of:

 

  (A)

the annual net operating income from the operations of the Mortgaged Property at
the time of the proposed Supplemental Loan,

 

  to



 

  (B)

the aggregate of the annual principal and interest payable on all of the
following:

 

  (1)

the Indebtedness under this Loan Agreement (using a 30-year amortization
schedule),

 

  (2)

any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property (using a 30-year amortization schedule for any Supplemental
Loans), and

 

  (3)

the proposed “Indebtedness” for any Supplemental Loan (using a 30-year
amortization schedule).

In addition, no Supplemental Loan may cause the aggregate combined debt service
coverage ratio of the Mortgaged Property and the Related Mortgaged Properties
after the making of the Supplemental Loan to be less than the Minimum Aggregate
DSCR. As used in this Section 11.11, the term “aggregate combined debt service
coverage ratio” means, with respect to the Mortgaged Property, the ratio of:

 

  (A)

the aggregate annual net operating income from the operations of the Mortgaged
Property and the Related Mortgaged Properties at the time of the proposed
Supplemental Loan,

 

  to





--------------------------------------------------------------------------------

  (B)

the aggregate of the annual principal and interest payable on all of the
following:

 

  (I)

the Indebtedness under this Loan Agreement and the Related Indebtedness under
the Related Loan Agreements (using a 30-year amortization schedule),

 

  (II)

any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property or the Related Mortgaged Properties (using a 30-year
amortization schedule for any Supplemental Loans), and

 

  (III)

the proposed “Indebtedness” for any Supplemental Loan and any other
“Supplemental Loan” as defined in the Related Loan Agreements (using a 30-year
amortization schedule).

As used in this Section 11.11, “annual principal and interest” with respect to a
floating rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:

 

  (X)

If the loan has an internal interest rate cap, the Capped Interest Rate (as
defined in this Loan Agreement or the Related Loan Agreement, as applicable).

 

  (Y)

If the loan has an external interest rate cap, the Original Strike Rate plus the
Margin (as such terms are defined in this Loan Agreement or the Related Loan
Agreement, as applicable).

 

  (Z)

If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current LIBOR Index Rate plus the Margin plus 300 basis points (as such
terms are defined in this Loan Agreement or the Related Loan Agreement, as
applicable).

The annual net operating income of the Mortgaged Property and the Related
Mortgage Properties will be as determined by Freddie Mac in its discretion
considering factors such as income in place at the time of the proposed
Supplemental Loan and income during the preceding 12 months, and actual,
historical and anticipated operating expenses. Freddie Mac will determine the
combined debt service coverage ratio and the aggregate combined debt service
coverage ratio of the Mortgaged Property based on its underwriting. Borrower
will provide Freddie Mac such financial statements and other information Freddie
Mac may require to make these determinations.



--------------------------------------------------------------------------------

G.

Section 11.11(b)(v) is deleted and replaced with the following:

 

  (v)

No Supplemental Loan may cause the combined loan to value ratio of the Mortgaged
Property after the making of that Supplemental Loan to exceed the Maximum
Combined LTV, as determined by Freddie Mac. As used in this Section 11.11,
“combined loan to value ratio” means, with respect to the Mortgaged Property,
the ratio, expressed as a percentage, of:

 

  (A)

the aggregate outstanding principal balances of all of the following:

 

  (I)

the Indebtedness under this Loan Agreement,

 

  (II)

any “Indebtedness” as defined in any security instruments recorded against the
Mortgaged Property, and

 

  (III)

the proposed “Indebtedness” for any Supplemental Loan,

 

  to



 

  (B)

the value of the Mortgaged Property.

In addition, no Supplemental Loan may cause the aggregate combined loan to value
ratio of the Mortgaged Property and the Related Mortgaged Properties after the
making of that Supplemental Loan to exceed the Maximum Aggregate Combined LTV,
as determined by Freddie Mac. As used in this Section 11.11, “aggregate combined
loan to value ratio” means the ratio, expressed as a percentage of:

 

  (A)

the aggregate outstanding principal balances of all of the following:

 

  (I)

the sum of the Indebtedness under this Loan Agreement and the Related
Indebtedness under the Related Loan Agreements,

 

  (II)

any other “Indebtedness” as defined in any security instruments recorded against
the Mortgaged Property or the Related Mortgaged Properties that is not included
in clause (I) above, and

 

  (III)

the proposed “Indebtedness” for any Supplemental Loan being made with respect to
the Mortgaged Property or the Related Mortgaged Properties,

 

  to



 

  (B)

the aggregate value of the Mortgaged Property and Related Mortgaged Properties.

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property and the aggregate combined loan to value ratio of the Mortgaged
Property and Related Mortgaged Properties based on its underwriting. Borrower
will provide Freddie Mac such financial statements and other information Freddie
Mac may require to make these determinations. In addition, Freddie Mac, at
Borrower’s expense, may obtain MAI appraisals of the Mortgaged Property and the
Related Mortgaged Properties in order to assist Freddie Mac in making the
determinations under this Section 11.11. If Freddie Mac requires an appraisal,
then the value of the Mortgaged Property and the Related Mortgaged



--------------------------------------------------------------------------------

Properties that will be used to determine whether the Maximum Combined LTV and
the Maximum Aggregate Combined LTV has been met will be the lesser of the
appraised value set forth in such appraisal or the value of the Mortgaged
Property as determined by Freddie Mac.

 

H.

Section 11.11(b)(xviii) is deleted and replaced with the following:

 

  (xviii)

If required by Freddie Mac at its discretion:

 

  (A)

All applicable parties must enter into documentation acceptable to Freddie Mac
to effectively cross-collateralize and cross-default each Supplemental Loan with
any or all of the Loan, the Related Loans, any Senior Indebtedness, and/or any
supplemental loans or senior loans with respect to the Loan or any of the
Related Loans.

 

  (B)

The loan documents evidencing any Supplemental Loan must be modified as required
by Freddie Mac to reflect the cross-collateralization and cross-default
described above.

 

  (C)

Freddie Mac’s then-current cross-collateralization requirements with respect to
title insurance, opinions of counsel and other legal due diligence must be
satisfied.

 

  (D)

The title insurance policy for each Supplemental Loan must include the following
endorsements (to the extent available in the applicable jurisdiction):

 

  i.

An ALTA Form 12-06 Tie-In or Aggregation Endorsement (or equivalent or TLTA Form
T-16 Endorsement for properties located in Texas).

 

  ii.

An ALTA Form 20-06 “First Loss” Endorsement (or equivalent or a TLTA Form T-14
Endorsement for properties located in Texas).

 

  iii.

A To the extent available in the Property Jurisdiction, a “Multiple Foreclosure”
Endorsement in form and substance acceptable to Freddie Mac.

 

I.

Section 11.12(k) is deleted and replaced with the following:

 

  (k)

The provisions of this Section 11.12 are subject to the provisions of Section 15
of the Cross-Collateralization Agreement.

 

J.

The following definitions are added to Article XII:

“Cross-Collateralization Agreement” means the Cross-Collateralization
Agreement—Master dated as of the date of this Agreement by and among Borrower,
Lender, and the Related Borrowers, as amended from time to time.



--------------------------------------------------------------------------------

“Maximum Aggregate Combined LTV” means 69%.

“Minimum Aggregate DSCR” means 1.23:1

“Related Borrowers” is defined in the Cross-Collateralization Agreement.

“Related Indebtedness” is defined in the Cross-Collateralization Agreement.

“Related Loan Agreements” is defined in the Cross-Collateralization Agreement.

“Related Loan Documents” is defined in the Cross-Collateralization Agreement.

“Related Loans” is defined in the Cross-Collateralization Agreement.

“Related Mortgaged Properties” is defined in the Cross-Collateralization
Agreement.

“Related Security Instruments” is defined in the Cross-Collateralization
Agreement.

“Total Indebtedness” is defined in the Cross-Collateralization Agreement.



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

INSURANCE CLAIMS HISTORY – SENIORS HOUSING

(Revised 3-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 6.10(a)(ix) is deleted and replaced with the following:

 

  (ix)

Claims History. Annually, Borrower must submit to Lender a Claims History and a
summary of any pending or settled actions, suits, claims or proceedings filed
against Borrower, any Facility Operator, the Mortgaged Property, or a Borrower
Principal. The Claims History must be submitted no later than the date on which
Borrower’s annual statement of income and expenses must be delivered to Lender
pursuant to Section 6.07(b)(ii)(A) and must be delivered annually until the
Indebtedness is paid in full.

 

B.

The following definition is added to Article XII:

“Claims History” means a detailed list of all claims made against any of the
following:

 

  (i)

The general or professional liability insurance policies of Borrower.

 

  (ii)

The general or professional liability insurance policy of any operator of the
Facility.

 

  (iii)

The general or professional liability insurance policy of the management agent
for the Facility or any other entity if such management agent or other entity
has procured general or professional liability insurance for the Facility on
behalf of Borrower.



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RATE CAP AGREEMENT AND RATE CAP AGREEMENT RESERVE FUND

(Revised 6-25-2019)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 3.04 is deleted and replaced with the following:

 

  3.04

Cap Agreement and Cap Collateral Assignment.

 

  (a)

Cap Agreement. To protect against fluctuations in interest rates, Borrower must
obtain and maintain a Cap Agreement at all times so long as the Loan is
outstanding. The initial Cap Agreement must be successfully bid no later than
the Closing Date and be effective for an initial term ending not earlier than
the third anniversary of the Closing Date. The initial Cap Agreement must be in
a Notional Amount equal to the principal amount of the Loan on the Closing Date
and have a Strike Rate that does not exceed the Original Strike Rate. The Cap
Agreement, including any Replacement Cap Agreement, must be from a Cap Provider,
be in a form acceptable to Lender, and obligate the Cap Provider to make monthly
payments directly to Lender or to Loan Servicer on behalf of Lender in an amount
equal to the excess of (i) the interest on the Notional Amount at the Rate Cap
Index Rate over (ii) interest on the Notional Amount at the Strike Rate.

 

  (b)

Replacement Cap Agreement. At least 60 days prior to the date on which an
existing Cap Agreement terminates, Borrower must give Notice to and provide
evidence satisfactory to Lender that Borrower will deliver a Replacement Cap
Agreement. Borrower must ensure that the Replacement Cap Agreement is in full
force and effect not later than the day immediately following the expiration of
the then-existing Cap Agreement. Any Replacement Cap Agreement must satisfy the
requirements for a Cap Agreement in this Loan Agreement and (i) have a term
expiring not terminate no earlier than one year from the earlier of (A) two
years after its effective date, or (B) the Maturity Date (ii) have a Strike Rate
that does not exceed the Original Strike Rate, and (iii) be in a Notional Amount
equal to the outstanding principal balance due under the Note on the effective
date of the Replacement Cap Agreement.

 

  (c)

Attorneys’ Fees and Costs. Borrower must pay or reimburse Lender, upon demand,
for all costs and expenses in connection with the initial Cap Agreement and any
Replacement Cap Agreement, including (i) all Attorneys’ Fees and Costs incurred
by Lender, and (ii) the cost of the cap broker, if any.



--------------------------------------------------------------------------------

  (d)

Cap Collateral. To secure Borrower’s payment obligations under the Loan,
Borrower grants to Lender a security interest in the Cap Collateral, including
any Replacement Cap Agreement.

 

  (e)

Master Rate Cap. Borrower and Lender acknowledge and agree that Borrower’s
obligations pursuant to this Agreement to obtain, maintain and collaterally
assign to Lender a Cap Agreement may be satisfied by the purchase of a single
rate cap (a “Master Rate Cap”) by an entity related to Borrower which directly
or indirectly holds a Controlling Interest in the Borrower and the Related
Borrowers (“Cap Purchaser”), and Lender agrees that the Master Rate Cap will be
acceptable provided that each of the following conditions is satisfied:

 

  (i)

The Master Rate Cap: (A) has a notional amount not less than the sum of the
outstanding principal amount of the Indebtedness and the Related Indebtedness,
as defined in the Cross-Collateralization Agreement, as of the effective date of
the Master Rate Cap, (B) other than the Notional Amount, the Master Rate Cap
satisfies all of the requirements of a Cap Agreement set forth herein, and
(C) is collaterally assigned to Lender pursuant to a Hedge Assignment and
Security Agreement by and between the Cap Purchaser, Lender, Borrower and
Related Borrowers; and

 

  (ii)

Borrower contributes its proportionate share of the cost of the Master Rate Cap,
and all costs associated with the purchase of the Master Rate Cap must be
reasonably allocated among Borrower and Related Borrowers

 

  (iii)

Borrower acknowledges that (A) upon termination of the Master Rate Cap without a
replacement Master Rate Cap in place, or if the Master Rate Cap fails at any
time to satisfy the requirement of this Agreement, the Borrower’s failure to
obtain and deliver a Cap Agreement to Lender shall be an Event of Default
hereunder, and (B) the delivery of a Master Rate Cap does not negate Borrower’s
obligations to make deposits to the Rate Cap Agreement Reserve Fund.



--------------------------------------------------------------------------------

  (f)

Assumption. Notwithstanding Section 7.07(a) of this Loan Agreement, if at any
time the obligations of the Borrower under this Loan Agreement are assumed by a
new borrower entity (“Transferee”), such Transferee may not rely on any existing
Master Rate Cap and shall obtain and deliver to Lender a Cap Agreement
satisfying the provisions hereof in connection with such assumption. Provided,
however if such Transfer is part of a simultaneous Transfer of the Mortgaged
Property and all Related Mortgaged Properties, as defined in the
Cross-Collateralization Agreement, the Transferee may rely on the then-existing
Master Rate Cap provided (i) the Master Rate Cap is assigned to an entity
related to Transferee which directly or indirectly holds a Controlling Interest
in the Borrower and Related Borrowers with the consent of the Cap Provider and
the Lender (“New Sponsor”), and (ii) New Sponsor and Transferee must execute and
deliver a Hedge Assignment and Security Agreement acceptable to Lender, and
(iii) all requirements of Lender are satisfied in Lender’s Discretion.

 

  (g)

Partial Termination of Master Rate Cap. Following a payment in full of a Related
Loan, if the hedging obligations under such Related Loan had been satisfied by a
Master Rate Cap, the Cap Purchaser may cause the Master Rate Cap to be
terminated in part, provided that following such termination in part, the
Notional Amount of the Master Rate Cap is not less than the aggregate
outstanding principal amount of the Indebtedness and the remaining Related
Indebtedness following such payment in full or Transfer.

 

B.

Section 4.07 is deleted and replaced with the following:

 

  (a)

4.07 Rate Cap Agreement Reserve Fund. As a condition to making the Loan, Lender
has required Borrower to establish the Rate Cap Agreement Reserve Fund to ensure
that adequate funds are available for, among other things, the purchase, if
applicable, of any Replacement Cap Agreement.

 

  (a)

Deposits to Rate Cap Agreement Reserve Fund. If the initial Cap Agreement
terminates prior to the Maturity Date, Lender will establish the Rate Cap
Agreement Reserve Fund on the Closing Date. Commencing on the date the first
installment of principal and/or interest is due under the Note and continuing on
the same day for each successive month until the purchase of the last
Replacement Cap Agreement, Borrower must pay to Lender an amount equal to the
Rate Cap Reserve Deposit.



--------------------------------------------------------------------------------

  (b)

Adjustments to Rate Cap Reserve Deposit. Lender will recompute the amount of the
Rate Cap Reserve Deposit every 6 months based on the anticipated outstanding
principal balance due under the Note immediately prior to termination of the
then-existing Cap Agreement. Lender will provide Notice to Borrower of any
revised Rate Cap Reserve Deposit.

 

  (c)

Disbursements from Rate Cap Agreement Reserve Fund. Lender will apply the funds
in the Rate Cap Agreement Reserve Fund to the cost of the Replacement Cap
Agreement, unless an Event of Default has occurred and is continuing, in which
case Lender at its option may apply such funds to the Indebtedness in any amount
and in any order as Lender determines in Lender’s Discretion. To the extent
there are funds in the Rate Cap Agreement Reserve Fund in excess of the cost of
the Replacement Cap Agreement, such funds may be applied to pay Attorneys’ Fees
and Costs related to the Replacement Cap Agreement and to pay the cap broker, if
any. In the event that, for any reason, there are insufficient funds in the Rate
Cap Agreement Reserve Fund to purchase a Replacement Cap Agreement, Borrower
must fund the amount of any such deficiency, including amounts necessary to pay
Attorneys’ Fees and Costs and the cost of the cap broker, if any.

 

  (d)

Termination of Rate Cap Agreement Reserve Fund. Upon purchase by Borrower of a
Replacement Cap Agreement, or a replacement Master Rate Cap as the case may be,
with an expiration date on or after the Maturity Date, Borrower will no longer
be required to make Rate Cap Reserve Deposits. Any funds remaining in the Rate
Cap Agreement Reserve Fund will be returned to Borrower upon the earlier to
occur of (i) purchase and delivery of a Replacement Cap Agreement or Master Rate
Cap with a termination date not earlier than the Maturity Date, provided no
Event of Default has occurred and is continuing, or (ii) payment in full of the
Indebtedness and the Related Indebtedness.

 

C.

Section 5.22 is deleted and replaced with the following:

 

  5.22

Cap Collateral.

 

  (a)

Obligation to Make Cap Payments. Borrower or Cap Purchaser, as applicable, has
instructed each Cap Provider and any guarantor of a Cap Provider’s obligations
to make Cap Payments directly to Lender or to Loan Servicer on behalf of Lender.

 

  (b)

Dodd-Frank Act. Borrower or Cap Purchaser, as applicable, has complied with the
applicable requirements of the Dodd-Frank Act in purchasing the initial Cap
Agreement.



--------------------------------------------------------------------------------

D.

Section 6.18 is deleted and replaced with the following:

 

  6.18

Cap Collateral.

 

  (a)

Obligation to Make Payments. Borrower or Cap Purchaser, as applicable, will
instruct each Cap Provider and any guarantor of a Cap Provider’s obligations to
make Cap Payments directly to Lender or to Loan Servicer on behalf of Lender.

 

  (b)

Dodd-Frank Act. Borrower will comply, or will cause Cap Purchaser if applicable
to comply, with the applicable requirements of the Dodd-Frank Act in purchasing
any Replacement Cap Agreement.

 

E.

The following definitions in Article XII are modified as follows:

“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement, in a form
acceptable to Lender, obtained by Borrower or on behalf of Borrower by Cap
Purchaser from a Cap Provider as a requirement of any Loan Document or as a
condition of Lender’s making the Loan.

“Cap Collateral” means all of the following:

 

  (i)

The Cap Agreement.

 

  (ii)

The Cap Payments.

 

  (iii)

All rights of Borrower or Cap Purchaser, as applicable, under any Cap Agreement
and all rights of Borrower or Cap Purchaser, as applicable, to all Cap Payments,
including contract rights and general intangibles, whether existing now or
arising after the date of this Loan Agreement.

 

  (iv)

All rights, liens and security interests or guaranties granted by a Cap Provider
or any other Person to secure or guaranty payment of any Cap Payments whether
existing now or granted after the date of this Loan Agreement.

 

  (v)

All documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Loan Agreement.

 

  (vi)

All cash and non-cash proceeds and products of (ii) through (v) of this
definition.

 

F.

The following definitions are added to Article XII:

“Cap Purchaser” has the meaning set forth in Section 3.04(e).

“Dodd Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

“Master Rate Cap” has the meaning set forth in Section 3.04(e).



--------------------------------------------------------------------------------

“Notional Amount” means the dollar amount designated in the Cap Agreement as the
“Notional Amount” which must be (i) with respect to the initial Cap Agreement,
an amount equal to the principal amount of the Loan on the Closing Date, and
(ii) with respect to any Replacement Cap Agreement, an amount equal to the
outstanding principal balance due under the Note on the commencement date of the
Replacement Cap Agreement.

“Original Strike Rate” means 3.38%.

“Rate Cap Index Rate” means the published variable rate index designated in the
Cap Agreement as the “Floating Rate Option,” which Rate Cap Index Rate must be
1-month LIBOR, or, with regard to any Replacement Cap Agreement, such other
variable rate index, together with any applicable Adjustment Factor (as defined
in the Note), as Lender may require prior to the acquisition of a Replacement
Cap Agreement.

“Rate Cap Reserve Deposit” means a monthly amount payable by Borrower sufficient
to accumulate funds in an amount equal to 125% of the amount estimated by Lender
to be sufficient to purchase, immediately prior to termination of the
then-existing Cap Agreement, a Replacement Cap Agreement (i) expiring on the
earlier of the date that is two years after the termination date of the
then-existing Cap Agreement or the Maturity Date, (ii) having a Notional Amount
equal to the outstanding principal balance due under the Note on the
commencement date of the Replacement Cap Agreement, and (iii) having a Strike
Rate equal to the Original Strike Rate.

“Strike Rate” means a fixed rate of interest under the Cap Agreement that does
not exceed the Original Strike Rate.



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

Parcel 1:

Certain real property located in East Longmeadow, Hampden County, Massachusetts
and being more particularly depicted as Parcel B on a plan prepared by Smith
Associates Surveyors, Inc. dated January 9, 2006, revised on May 3, 2006,
entitled “Definitive Subdivision Apple Blossom Lane, East Longmeadow, Mass.,
owned by Eugene S. & Gail C. Wiezbicki, prepared for Curry Brandaw Architects”,
said plan recorded in the Hampden County registry of Deeds in Book of Plans 342,
Page 85, being more particularly described as follows:

Easterly by Parker Street, Fifty-four and 75/100ths (54.75) feet;

Southerly by Parcel A, as shown on said plan, Three hundred (300.00) feet;

Easterly by said Parcel A, Seven hundred ninety-one and 19/100ths (791.19) feet;

Southerly by land now or formerly known as Orchard View acres, One thousand
Thirty-three and 03/100ths (1033.03) feet;

Westerly by Parcel C, as shown on said plan, Seven hundred Thirty-six and
89/100ths (736.89) feet;

Northwesterly by said Parcel C, One hundred seventy (170.00) feet;

Northerly by said Parcel C, Two hundred Thirty-six and 12/100ths (236.12) feet;
and

Northeasterly and northerly along Apple Blossom Lane, a total distance of Four
hundred Seventy-six and 85/100ths (476.85) feet.

ALSO being described as:

Certain real property located in East Longmeadow, Hampden County, Massachusetts
and being more particularly depicted as Parcel B on a Plan prepared by Smith
Associates Surveyors, Inc. dated January 9, 2006, revised on May 3, 2006,
entitled “Definitive Subdivision, Apple Blossom Lane, East Longmeadow, Mass.,
owned by Eugene S. & Gail C. Wiezbicki, prepared for Curry Brandaw Architects”,
said Plan recorded in the Hampden County Registry of Deeds in Book of Plans 342,
Page 85, said Parcel B being more particularly bounded and described as follows:

Beginning at an iron pin in the Westerly line of Parker Street, said iron pin
being at the Northeasterly corner of Parcel A as shown on the aforementioned
Plan, said Parcel A being now or formerly of one Lucier, and running thence;

S 82° 48’ 09” W along the last named land a distance of three hundred (300.00)
feet to an iron pin at a corner thereof, thence;

 

Multifamily Loan and Security Agreement – Seniors Housing    Page A-1



--------------------------------------------------------------------------------

S 08° 17’ 24” E along the last named land a distance of seven hundred ninety one
and 19/100 (791.19) feet to an iron pin at a corner thereof and land now or
formerly of one Sarkis, thence;

N 86° 25’ 09” W along the last named land, land now or formerly of one Kennedy,
land now or formerly of one Santer, land now or formerly of one Mazza and land
now or formerly of one Lyons a distance of five hundred sixty four and 14/100
(564.14) feet to an iron pin at land now or formerly of one Wiezbicki, said land
being shown as Parcel C on the aforementioned Plan, thence;

N 04° 11’ 03” W along the last named land a distance of seven hundred thirty six
and 89/100 (736.89) feet to an iron pin at a corner thereof, thence;

N 37° 48’ 09” E along the last named land a distance of one hundred seventy
(170.00) feet to an iron pin at a corner thereof, thence;

N 88° 32’ 05” E along the last named land a distance of two hundred thirty six
and 12/100 (236.12) feet to an iron pin in the Southwesterly line of Apple
Blossom Lane, thence;

Southeasterly along the line of Apple Blossom Lane by a curve to the left having
a radius of three hundred five (305.00) feet, a length of three hundred thirty
two and 07/100 (332.07) feet, an included angle of 62°22’54” and a chord bearing
S 79°00’45” E a distance of three hundred fifteen and 91/100 (315.91) feet to an
iron pin, thence;

N 69° 47’ 48” E along the line of Apple Blossom Lane a distance of one hundred
five and 50/100 (105.50) feet to an iron pin, thence;

Easterly along the line of Apple Blossom Lane by a curve to the right having a
radius of twenty five (25.00) feet, a length of thirty nine and 28/100 (39.28)
feet, an included angle of 90°01’37” and a chord bearing S 65°11’23” E a
distance of thirty five and 36/100 (35.36) feet, to an iron pin in the Westerly
line of Parker Street, thence;

S 20° 10’ 35” E along the line of Parker Street, a distance of fifty four and
75/100 (54.75) feet to the iron pin at the point of beginning.

Parcel 2:

Easement rights to use Apple Blossom Lane as shown on said plan, in common with
others lawfully entitled thereto, as streets and ways are commonly used.

Parcel 3:

An easement to maintain a storm drain having an area of 11,200 square feet, more
or less, as described Quitclaim Deed recorded August 11, 2006 in Book 16116,
Page 294.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page A-2



--------------------------------------------------------------------------------

Parcel 4:

Easement from East Longmeadow Retirement Residence LLC to Town of East
Longmeadow dated August 9, 2006 and recorded in Book 16116, Page 303, as
affected by Agreement to Partially Terminate Easement and Amend Easement by and
between East Longmeadow Retirement Residence LLC and the Town of East Longmeadow
dated November 17, 2006 and recorded in Book 16371, Page 542.

Parcel 5:

Declaration of Easements and Restrictions by East Longmeadow Retirement
Residence LLC dated August 9, 2006 and recorded in Book 16116, Page 307, as
affected by Amendment to Declaration of Easements and Restrictions dated
November 29, 2006 and recorded in Book 16371, Page 540, as further affected by
Amendment to Declaration of Easements and Restrictions dated January 19, 2007
and recorded in Book 16490, Page 125.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page A-3



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

The following changes are made to the text of the Loan Agreement that precedes
this Exhibit:

 

(a)

Sponsor Specific Modifications

1. Section 2.06(a) is revised to read in its entirety as follows:

 

  (a)

So long as there is no Event of Default exists, Lender or Loan Servicer will
remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

2. Section 3.06(c) is revised to read in its entirety as follows:

 

  (c)

Attorney-in-Fact. To the extent permitted by applicable law, Borrower
irrevocably constitutes and appoints Lender as Borrower’s attorney-in-fact to
demand, receive and enforce Borrower’s rights with respect to the Licenses and
to do any and all acts in Borrower’s name or in the name of Lender with the same
force and effect as Borrower could do if this Loan Agreement had not been made.
This appointment will be deemed to be coupled with an interest and irrevocable.

3. Section 4.02(e) is revised to read in its entirety as follows:

 

  (e)

Deferral of Collection of Any Imposition Reserve Deposits: Delivery of Receipts.
If Lender does not collect an Imposition Reserve Deposit with respect to an
Imposition either marked “Deferred” in the Summary or pursuant to a separate
written deferral by Lender, then on or before the earlier of the date each such
Imposition is due, or the date this Loan Agreement requires each such Imposition
to be paid last day upon which such payment may be made without any penalty or
fine being added, Borrower will provide Lender with proof of payment of each
such Imposition. Upon Notice to Borrower, Lender may revoke its deferral and
require Borrower to deposit with Lender any or all of the Imposition Reserve
Deposits listed in the Summary, regardless of whether any such item is marked
“Deferred” (i) if Borrower does not timely pay any of the Impositions, (ii) if
Borrower fails to provide timely proof to Lender of such payment, (iii) at any
time during the existence of an Event of Default or (iv) upon placement of a
Supplemental Loan in accordance with Section 11.11.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-1



--------------------------------------------------------------------------------

4. Section 4.03(b)(iii) is revised to read in its entirety as follows:

 

  (iii)

Lender will be entitled, but not obligated, to deduct from the Repair Reserve
Fund the costs and expenses set forth in Section 4.03(a)(iii). If there are
insufficient funds to pay for the costs and expenses set forth in
Section 4.03(a)(iii) or Lender, in Lender’s Discretion, determines, that it will
not deduct such charges from the Repair Reserve Fund, then Borrower must pay the
amount of such item(s) to Lender immediately within five (5) Business Days after
Notice from Lender to Borrower of such charge(s).

8. Section 4.03(b)(v)(D) is revised to read in its entirety as follows:

 

  (D)

Prior to and as a condition of the final disbursement of funds from the Repair
Reserve Fund, Lender will have the right to inspect or cause the Repairs and
Improvements to be inspected in accordance with the terms of Section 6.06(a), to
determine whether all interior and exterior Repairs have been completed in a
manner acceptable to Lender accordance with this Section 4.03.

9. Section 4.03(b)(vi) is revised to read in its entirety as follows:

 

  (vi)

The provisions of this Section 4.03(b) will cease to be effective upon the
completion of all Repairs in accordance with this Loan Agreement to Lender’s
satisfaction the terms of this Section 4.03, and the full disbursement by Lender
of the Repair Reserve Funds. If there are funds remaining in the Repair Reserve
Fund after the Repairs have been completed in accordance with this Loan
Agreement, and provided no Event of Default has occurred and is continuing under
this Loan Agreement or under any of the other Loan Documents, and no condition
exists which but for the passage of time or giving of Notice, or both, would
constitute an Event of Default, such funds remaining in the Repair Reserve Fund
will be refunded by Lender to Borrower or deposited by Lender into the
Replacement Reserve Fund established by Lender pursuant to Section 4.04 in
accordance with the Summary or in accordance with the applicable Rider to this
Loan Agreement, as applicable.

10. Section 4.03(c) is revised to read in its entirety as follows:

 

  (c)

Lender’s Right to Complete Repairs. If Borrower abandons or fails to proceed
diligently with the Repairs or otherwise, or there exists an Event of Default
under this Loan Agreement, Lender will have the right (but not the obligation)
to enter upon the Mortgaged Property and take over and cause the completion of
the Repairs. Any contracts entered into or indebtedness incurred upon the
exercise of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Repairs and the payment, settlement, or compromise of all claims for materials
and work performed in connection with the Repairs) and do any and all things
necessary or proper to complete the Repairs including signing Borrower’s name to
any contracts and documents as may be deemed necessary by Lender. In no event
will

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-2



--------------------------------------------------------------------------------

  Lender be required to expend its own funds to complete the Repairs, but Lender
may, in Lender’s sole and absolute discretion, advance such funds. Any funds
advanced will be added to the Indebtedness, secured by the Security Instrument
and payable to Lender by Borrower in accordance with the provisions of the Loan
Documents pertaining to the protection of Lender’s security and advances made by
Lender. Borrower waives any and all claims it may have against Lender for
materials used, work performed or resultant damage to the Mortgaged Property,
except as the result of the gross negligence or willful misconduct of Lender.

11. Reserved

12. Reserved.

13. Section 5.02 is revised to read in its entirety as follows:

 

  5.02

Condition of Mortgaged Property. Except as Borrower may have disclosed to Lender
in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been materially damaged by fire, water, wind or other
cause of loss, or any previous except to the extent such damage to the Mortgaged
Property has been fully restored.

14. Section 5.03 is revised to read in its entirety as follows:

 

  5.03

No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower’s knowledge
after due inquiry and investigation, no such Condemnation proceeding is pending
or threatened for the partial or total Condemnation or other taking of the
Mortgaged Property.

15. Section 5.04(b) is revised to read in its entirety as follows:

 

  (b)

Without limiting the generality of subsection (a) above, except as previously
disclosed to Lender in writing, none of Borrower (and, if Borrower is a limited
partnership, any of its general partners or if Borrower is a limited liability
company, any member of Borrower), any Facility Operator, or the Facility or. to
Borrower’s knowledge. Property Manager, are subject to any proceeding, suit or
investigation by any Governmental Authority. Neither Borrower nor any Facility
Operator has received any notice from any Governmental Authority which may,
directly or indirectly, or with the passage of time, result in the imposition of
a fine, or interim or final sanction, or would do any of the following:

 

  (i)

The imposition of a fine, interim sanction, or final sanction.

 

  (ii)

A lower reimbursement rate for services rendered to eligible residents.

 

  (iii)

The Downgrade, revocation, transfer, surrender or suspension, or non-renewal or
reissuance, or any other impairment of any License.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-3



--------------------------------------------------------------------------------

  (iv)

The appointment of a receiver or trustee with respect to Borrower or the
Mortgaged Property.

 

  (v)

Impairment of Borrower’s or any Facility Operator’s ability to accept and retain
residents.

 

  (vi)

Impairment of Borrower’s or Facility Operator’s continued participation in any
Governmental Payor Program, or any successor programs thereto, at current rate
certifications.

16. Section 5.05(e) is revised to read in its entirety as follows:

 

  (e)

To the best of Borrower’s knowledge after due inquiry and investigation, except
for matters that have been fully resolved, no event has occurred with respect to
the Mortgaged Property that constitutes, or with the passage of time or the
giving of notice, or both, would constitute, noncompliance with the terms of any
Environmental Permit.

17. Section 5.05(g) is revised to read in its entirety as follows:

 

  (g)

Except for matters that have been fully resolved. Borrower has received no
actual or constructive notice of any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting any Mortgaged Property
or any property that is adjacent to the Mortgaged Property.

18. The last paragraph of Section 5.06 is revised to read in its entirety as
follows:

Borrower represents and warrants as of the date hereof that all parties
furnishing labor and materials for which a Lien or claim of Lien may be filed
against the Mortgaged Property have been paid in full for all amounts due and,
except for such Liens or claims insured against by the Title Policy (which
Borrower has disclosed pursuant to Section 5.06(a) and which are identified on
Exhibit E), there are no mechanics’, laborers’ or materialmen’s Liens or claims
outstanding for work, labor or materials affecting the Mortgaged Property,
whether prior to, equal with or subordinate to the Lien of the Security
Instrument.

19. The lead-in paragraph of Section 5.07 is revised to read in its entirety as
follows:

 

  5.07

Compliance with Applicable Laws and Regulations. Except as disclosed to Lender
in writing:

20. The lead-in paragraph of Section 5.07(a) is revised to read in its entirety
as follows:

 

  (g)

To the best of Borrower’s knowledge after due inquiry’ and investigation, each
of the following is true:

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-4



--------------------------------------------------------------------------------

21. The lead-in paragraph of Section 5.07(b) is revised to read in its entirety
as follows:

 

  (b)

Without limiting the generality of subsection (a) above, to the best of
Borrower’s knowledge. Borrower, any Facility Operator, and the Facility (and its
operation) and all residential care agreements and residential Leases in effect
as of the date hereof are in compliance with the applicable provisions of all
laws, regulations, ordinances, orders or standards of any Governmental Authority
having jurisdiction over the operation of the Facility (including any
Governmental Payor Program requirements and disclosure of ownership and related
information requirements), including:

22. Section 5.07(c) is revised to read in its entirety as follows:

 

  (c)

Borrower has received no written notice of, and is not aware of, any violation
of applicable antitrust laws or securities laws relating to the Facility,
Borrower, any Facility Operator or any Property Manager.

23. Section 5.08 is revised to read in its entirety as follows:

 

  5.08

Access; Utilities; Tax Parcels. The Except as otherwise disclosed in the Title
Policy, the Mortgaged Property (a) has ingress and egress via a publicly
dedicated right of way or via an irrevocable easement permitting ingress and
egress, (b) is served by public utilities and services generally available in
the surrounding community or otherwise appropriate for the use in which the
Mortgaged Property is currently being utilized, and (c) constitutes one or more
separate tax parcels.

24. Section 5.09 is revised to read in its entirety as follows:

 

  (a)

Borrower, any Facility Operator, and any Property Manager, if applicable, and to
the best of Borrower’s knowledge after due investigation, any Property Manager
or any commercial tenant of the Mortgaged Property is in possession of all
material licenses, permits and authorizations required for use of the Mortgaged
Property, and such licenses, permits and authorizations which are valid and in
full force and effect as of the date of this Loan Agreement.

 

  (b)

Without limiting the generality of subsection (a) above, Borrower has obtained
or has caused any Facility Operator or Property Manager to obtain all Licenses
necessary to use, occupy or operate the Facility for its Intended Use (such
Licenses being in its own name or in the name of a Facility Operator or Property
Manager, if any, and in any event in the names of the Persons required by the
applicable Governmental Authorities), and all such Licenses are in full force
and effect. Borrower has provided Lender with complete and accurate copies of
all material Licenses. The Intended Use of the Facility is in conformity
compliance with all certificates of occupancy and Licenses and any other
restrictions or covenants affecting the Facility. The Facility has all
equipment, staff and supplies necessary to use and operate the Facility for its
Intended Use.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-5



--------------------------------------------------------------------------------

  (c)

Borrower or any Facility Operator or. to Borrower’s knowledge after due inquiry
and investigation, Property Manager, has timely filed or has caused to be timely
filed all reports and other information that the Licenses require to be filed.

 

  (d)

Each License, and the name of the Person in whose name each License is issued is
identified on Exhibit K, and a true and complete copy of each License is
attached as Exhibit K.

 

  (e)

As of the Closing Date, the Licenses attached as Exhibit K are current and
Borrower has not been subject to or received written notice of any pending
inquiry, audit, investigative demand or violation that has not been brought to
Lender’s attention in writing.

 

  (f)

Except as previously disclosed to Lender in writing, Borrower is not aware of
any deficiencies, actions or inactions that, in the aggregate, could result in a
suspension, Downgrade, revocation, termination, restriction, or conditioning of
any License.

 

  (g)

There has been no previous assignment or encumbrance of the any material
Licenses except assignments or encumbrances terminated prior to Borrower
entering into this Loan Agreement or collateral assignments or encumbrances
terminated by any Facility Operator prior to Borrower entering into this Loan
Agreement.

 

  (h)

Except as set forth on Exhibit K, other than the Licenses attached as Exhibit K,
as of the Closing Date, no other Licenses are required to operate the Facility
as it is currently being operated and for its Intended Use.

 

  (i)

Neither the execution and delivery of the Note, this Loan Agreement, the
Security Instrument nor any other Loan Document, Borrower’s performance under
the Loan Documents, nor the recordation of the Security Instrument, nor the
exercise of any remedies by Lender pursuant to the Loan Documents, at law or in
equity, will adversely affect the Licenses.

25. Section 5.10 is revised to read in its entirety as follows:

 

  5.10

No Other Interests. To the best of Borrower’s knowledge after due inquiry and
investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
(i) any operating Lease with Facility Operator, (ii) the provisions of existing
Leases by and between tenants and Borrower (a form of residential lease having
been previously provided to Lender together with or any Facility Operator on the
standard forms customarily used at the Facility) and (iii) any tenant pursuant
to any existing Non-Residential Lease (the material terms of any and all
Non-Residential Leases at the Mortgaged Property having been previously provided
to Lender), or (b) an option to purchase the Mortgaged Property or an interest
in the Mortgaged Property, except as has been disclosed to and approved in
writing by Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-6



--------------------------------------------------------------------------------

26. Section 5.11(a) is revised to read as follows:

 

  (g)

They are on forms disclosed to Lender that are customary for similar senior
housing facilities in the Property Jurisdiction.

27. Section 5.14 is revised to read in its entirety as follows:

 

  5.14

Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, except as disclosed in the Title Policy, there
are not presently pending any special assessments against the Mortgaged Property
or any part of the Mortgaged Property.

28. Section 5.16(a) is revised to read in its entirety as follows:

 

  (g)

To the best of Borrower’s knowledge after due inquiry and investigation, all
information in the application for the Loan submitted to Lender, including all
financial statements for the Mortgaged Property, Borrower, and any Borrower
Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, “Loan
Application”) is complete and accurate correct in all material respects as of
the date such information Loan Application was submitted to Lender (provided
(i) Borrower represents to Lender as of the date hereof only that any
information provided in any report. Rent Schedule or other document delivered by
Borrower in connection with the Loan Application is complete and correct in all
material respects as of the date indicated in such report. Rent Schedule or
other document, as applicable, and (ii) any projections and pro forma financial
information are excepted from the representations set forth in this
Section 5.16(a). Lender acknowledging that such projections and financial
information are based upon good faith estimates and assumptions believed by
management of Borrower, any Borrower Principal and/or the Guarantor to be
reasonable at the time made and it being recognized by the Lender that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such projections
and financial information mav differ from the projected results set forth
therein by a material amount.

29. Section 5.17 is revised to read in its entirety as follows:

 

  5.17

Financial Statements. The financial statements of Borrower and each Borrower
Principal furnished to Lender as part of the Loan Application reflect in each
case a positive net worth based on fair market values as of the date of the
applicable financial statement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-7



--------------------------------------------------------------------------------

30. Section 5.18(a) is revised to read in its entirety as follows:

 

  5.18

ERISA—Borrower Status. Borrower represents as follows:

 

  (g)

Borrower is not an a registered “investment company,” or a company under the
Control of an a registered “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended.

31. Section 5.21 is revised to read in its entirety as follows:

 

  5.21

Working Capital. After the Loan is made, subject to the requirements of
Section 6.13(a)(xx),Borrower and/or Facility Operator intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower’s and Facility Operator’s outstanding debts as they come due
(other than any balloon payment due upon the maturity of the Loan). Lender
acknowledges that no members or partners of Borrower or any Borrower Principal
or Facility Operator will be obligated to contribute equity or make funds
available to Borrower or Facility Operator for purposes of providing working
capital to maintain the Mortgaged Property or to pay Borrower’s outstanding
debts except as may otherwise be required under their organizational documents.

32. Section 5.25(a) is revised to read in its entirety as follows:

 

  (g)

The Subject to the modifications permitted by subsection (c) below, the
residential units in the Facility are allocated as set forth in the Intended Use
in the Summary.

33. Section 5.25(b) is revised to read in its entirety as follows:

 

  (b)

The number of units set aside as Assisted Living Residences and Independent
Living Units may be increased or decreased without Lender’s consent, subject to
Section 5.25(c). The number of units at the Facility as of the date hereof shall
not be increased or decreased during the term of the Loan except that, as a
result of changing market demand or in connection with a request made by a
prospective tenant, the number of units at the Facility as of the date hereof
may be increased by up to 6 units as a result of subdividing existing
residential units at the Facility or decreased by up to 3 units as a result of
combining existing residential units at the Facility, provided that any such
increase or decrease (i) shall be subject to the Borrower’s continuing
compliance with (x) the certificate of occupancy applicable to the Mortgaged
Property and (y) the Borrower’s obligations under Sections 5.25(c), 6.01 and
6.09(e) hereof (other than Section 6.09(e)(v)(C)(3)), (ii) shall not result in a
change to more than 2.5% of the aggregate number of units existing at the
Mortgaged Property and the Related Mortgaged Properties as of the date hereof
and (iii) shall not delay or otherwise prevent Borrower from complying with its
obligations under Section 6.41 hereof related to any Outstanding Occupancy
Authorization.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-8



--------------------------------------------------------------------------------

34. Section 5.27 is revised to read in its entirety as follows:

 

  5.27

Participant in Federal Programs. Neither Borrower nor any Facility Operator or
any Property Manager is a participant in any federal program under which any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds.

35. Section 5.28 is deleted and replaced as follows:

 

  5.28

[Reserved]

36. Section 5.29 is revised to read in its entirety as follows:

 

  5.29

Contracts.

 

  (g)

Exhibit M lists all Contracts in effect as of the date of this Loan Agreement
involving aggregate payments in excess of $50,000 per year, the names of the
parties to such Contracts and the dates of such Contracts.

 

  (h)

With regard to each Contract listed in Exhibit M. to the best of Borrower’s
knowledge after due inquiry and investigation, (i) the Contract is in full force
and effect in accordance with its terms, and (ii) there is no default by any
party under the Contract.

 

  (i)

Borrower has delivered to Lender a copy of each Contract in excess of $50,000
per year, together with all amendments, modifications, supplements and renewals
thereto in effect as of the date of this Loan Agreement.

 

  (j)

Except as set forth on Exhibit M, each Contract listed in Exhibit M provides
that it is terminable by Borrower or any Facility Operator or any Property
Manager upon not more than 30 days’, notice without the necessity of
establishing cause and without payment of a penalty or termination fee by
Borrower or any Facility Operator or their respective successors or assigns,
except only Third Party Provider Agreements and National Contracts.

 

  (k)

To the best of Borrower’s knowledge, except as disclosed on Exhibit M, there are
no National Contracts applicable to the Facility for (i) preparing or serving
food (excluding food supply Contracts), regardless of annual consideration or
term or (ii) medical services or healthcare provider agreements, regardless of
annual consideration or term.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-9



--------------------------------------------------------------------------------

37. Section 5.30 is revised to read in its entirety as follows:

 

  5.30

Material Contracts.

 

  (g)

Exhibit M lists all Material Contracts in effect as of the date of this Loan
Agreement.

 

  (h)

With regard to each Material Contract listed in Exhibit M, except as set forth
on Exhibit N, (i) the Material Contract is assignable by Borrower, or if
Borrower is not a party thereto, by a Facility Operator, without the consent of
the other party thereto (or Borrower and or any Facility Operator, as
applicable, has obtained express written consent to the assignment from the
other party thereto), except only Third-Party Provider Agreements and National
Contracts; (ii) no previous assignment of Borrower’s or any Facility Operator’s
interest in the Material Contract has been made except such assignments that
have been properly terminated prior to or concurrently with the execution and
delivery of this Loan Agreement; (iii) the Material Contract is in full force
and effect in accordance with its terms; and (iv) to the best of Borrower’s
knowledge after due inquiry and investigation, there is no default by any party
under the Material Contract.

 

  (i)

Borrower has delivered to Lender a copy of each Material Contract, together with
all amendments, modifications, supplements and renewals thereto in effect as of
the date of this Loan Agreement.

 

  (j)

Each Material Contract listed in Except as set forth on Exhibit M. each Material
Contract provides that it is terminable upon not more than 30 days’ notice
without the necessity of establishing cause and without payment of a penalty or
termination fee by Borrower or any Facility Operator or their respective
successors or assigns, except only Third Party Provider Agreements.

38. Section 5.32 (c) is revised to read in its entirety as follows:

 

  (c)

Except as disclosed to Lender, there is no action pending or, to the best of
Borrower’s knowledge after due inquiry and investigation, There is no action
pending or threatened to terminate the Facility’s participation in the
Governmental Payor Program nor is there any decision not to renew any provider
agreement related to the Facility, nor is there any action pending or threatened
to impose material intermediate or alternative sanctions with respect to the
Facility.

39. Section 5.32 (f) is revised to read in its entirety as follows:

 

  (f)

Except as disclosed to Lender, the execution and delivery of the Note, this Loan
Agreement, the Security Instrument, or any other Loan Document, Borrower’s
performance under the Loan Documents and the recordation of the Security
Instrument, and the exercise of any remedies by Lender, will not do any of the
following:

 

  (i)

Adversely affect the right by Borrower, a Facility Operator, or the Facility to
receive Governmental Payor Program payments and reimbursements with respect to
the Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-10



--------------------------------------------------------------------------------

  (ii)

Materially reduce the Governmental Payor Program payments and reimbursements
which Borrower or a Facility Operator is receiving as of the date of this Loan
Agreement.

40. Section 5.32 (g) is revised to read in its entirety as follows:

 

  (g)

If any existing management agreement or operating lease is terminated or Lender
acquires the Facility through foreclosure or otherwise, none of the Borrower,
Lender, any subsequent management agent, any subsequent operator of the
Facility, or any subsequent purchaser (through foreclosure or otherwise) will be
required to obtain a certificate of need from any Governmental Authority (other
than giving of any notice required under the applicable state law or regulation)
prior to receiving certification to receive Governmental Payor Program payments
(or any successor programs) for residents having coverage under any Governmental
Payor Program so long as neither the type of service nor any unit complement is
changed Reserved.

41. A new Section 5.32(h) is added as follows:

(h)        Except as disclosed to Lender or except for issues which are fully
corrected or for which a plan of correction is in place or has been approved by
the applicable Governmental Authority, (i) the Facility has not received a
“Level A” (or equivalent) violation and no penalty enforcement action has been
undertaken against the Facility, any Property Manager, any Facility Operator or
Borrower (or any officer, director or stockholder of any of the foregoing) by
any Governmental Authority during the last 3 calendar years, and (ii) there have
been no violations over the past 3 calendar years which have threatened any
certification of the Facility, any Property Manager, any Facility Operator or
Borrower for participation in any Governmental Payor Program.

42. Section 5.33 is revised to read in its entirety as follows:

 

  5.33

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs. There Except as disclosed to Lender. to the best
of Borrower’s knowledge after due inquiry and investigation,

 

  (g)

The Facility conforms in all material respects with all insurance, reimbursement
and cost reporting requirements.

 

  (h)

There is no threatened or pending revocation, suspension, termination,
probation, restriction, limitation or nonrenewal affecting Borrower, or any
Facility Operator, or any Property Manager, of any private commercial insurance
managed care or employee assistance program to which Borrower or, Facility
Operator or any Property Manager is subject.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-11



--------------------------------------------------------------------------------

  (i)

All private insurance cost reports and financial reports submitted by Borrower,
any Facility Operator, or any Property Manager for the Facility are materially
accurate and complete and have not been misleading in any material respects.

 

  (d)

No cost reports for any Facility remain “open” or unsettled, except as otherwise
disclosed in writing to Lender, except as otherwise disclosed in writing to
Lender.

43. Section 5.34 is revised to read in its entirety as follows:

 

  5.34

No Transfer or Pledge of Licenses. The Licenses, including the certificate of
need, may not be, and have not been; transferred to any location other than the
Facility, have not been pledged as collateral security for any other loan or
indebtedness that has not been paid in full, and are held free from restrictions
or known conflicts that would materially impair the use or operation of the
Facility for its Intended Use, and are not provisional, probationary, or
restricted in any way.

44. Section 5.36 is revised to read in its entirety as follows:

 

  5.36

Patient and Resident Care Agreements. To the best of Borrower’s knowledge after
due inquiry and investigation, there are no patient or resident care agreements
with patients or residents or with any other Persons that deviate in any
material adverse respect from the standard form customarily used at a comparable
facility or which conflict with any statutory or regulatory requirements
disclosed to Lender and used at the Facility.

45. Section 5.60(a) is revised to read in its entirety as follows:

 

  (a)

Any Non-U.S. Equity Holder, or any investor with a 25% or more ownership
interest in the aggregate in Borrower (whether directly or indirectly), that is
in violation of any criminal or civil law or regulation intended to prevent
money laundering or the funding of terrorist or illegal drug trafficking
activities. Notwithstanding the foregoing, Lender acknowledges and agrees that
if Borrower or any Borrower Principal is a Public Company, unless such Borrower
or Borrower Principal exercises control over the purchase and sale of its
publicly traded equity securities to a particular investor (other than as a
placement agent), Borrower or such Borrower Principal will not be deemed to make
this representation with respect to direct or indirect ownership in such Public
Company.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-12



--------------------------------------------------------------------------------

46. Section 6.01 is revised to read in its entirety as follows:

 

  6.01

Compliance with Laws. Borrower will comply with all laws, ordinances, rules,
regulations and requirements of any Governmental Authority having jurisdiction
over the Mortgaged Property and all licenses and permits and all recorded
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, Repairs, Capital Replacements, fair housing, disability accommodation,
zoning and land use, applicable building codes, special use permits and
environmental regulations, Leases and the maintenance and disposition of tenant
security deposits. Borrower will take appropriate measures to prevent, and will
not engage in or knowingly permit, any illegal activities at the Mortgaged
Property, including those that could endanger tenants or visitors, result in
damage to the Mortgaged Property, result in forfeiture of the Mortgaged
Property, or otherwise materially impair the Lien created by the Security
Instrument or Lender’s interest in the Mortgaged Property. Borrower will at all
times maintain customary business records sufficient to demonstrate related to
such compliance with the provisions of this Section 6.01.

47. Section 6.02 is revised to read in its entirety as follows:

 

  6.02

Compliance with Organizational Documents. Borrower will at all times comply, in
all material respects, with all laws, regulations and requirements of any
Governmental Authority relating to Borrower’s formation, continued existence and
good standing in its state of formation and, if different, in the Property
Jurisdiction. Borrower will at all times comply, in all material respects, with
its organizational documents, including its partnership agreement (if Borrower
is a partnership), its by-laws (if Borrower is a corporation or housing
cooperative corporation or association) or its operating agreement (if Borrower
is a limited liability company or tenancy-in-common). If Borrower is a housing
cooperative corporation or association, Borrower will at all times maintain its
status as a “cooperative housing corporation” as such term is defined in
Section 216(b) of the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

48. Section 6.03(a)(i) is revised to read in its entirety as follows:

 

  (i)

Except as otherwise permitted by this Loan Agreement, allow changes in the use
for which all or any part of the Mortgaged Property is being used at the time
this Loan Agreement is executed.

49. Section 6.04(a) is revised to read in its entirety as follows:

 

  (g)

Prohibited New Non-Residential Leases or Modified Non-Residential Leases.
Borrower will not enter into any New Non-Residential Lease, enter into any
Modified Non-Residential Lease or terminate any Non-Residential Lease (including
any Non-Residential Lease in existence on the date of this Loan Agreement)
without the prior consent of Lender; provided that Lender’s prior consent shall
not be required for the execution, modification or termination of any
Non-Residential Lease if such Non-Residential Lease is (i) of any nonresidential
space that was non-residential space on the date hereof and for a use relating
or ancillary to. or otherwise consistent with, the Intended Use, (ii) for space
of less than 2,500 square feet or the annual consideration of which is not
greater than $50.000 (upon execution and following any such modification, as
applicable) (iii) with a tenant that is not an Affiliate of Borrower and (iv) on
market terms.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-13



--------------------------------------------------------------------------------

50. Section 6.04(c) is revised to read in its entirety as follows:

 

  (c)

Executed Copies of Non-Residential Leases. Borrower will, without request by
Lender, deliver a fully executed copy of each Non Residential Lease to Lender
promptly after such Non-Residential Lease is signed, a fully executed copy of
any Non-Residential Lease for which Lender’s consent is required.

51. Section 6.06(a) is revised to read in its entirety as follows:

 

  (g)

Right of Entry. Subject to the rights of tenants under Leases, Borrower will
permit Lender, its agents, representatives and designees and any interested
Governmental Authority to make or cause to be made entries upon and inspections
of the Mortgaged Property to inspect, among other things: (i) Repairs, (ii)
Capital Replacements, (iii) Restorations, (iv) Property Improvement Alterations,
and (v) any other Improvements, both in process and upon completion (including
environmental inspections and tests performed by professional inspection
engineers) during normal business hours, or at any other reasonable time, upon
reasonable Notice to Borrower if the inspection is to include occupied
residential units (which Notice need not be in writing). During normal business
hours, or at any other reasonable time, Borrower will also permit Lender to
examine all books and records and contracts and bills pertaining to the
foregoing. Notice to Borrower will not be required in the case of an emergency,
as determined in Lender’s Discretion, or when an Event of Default has occurred
and is continuing. Except as otherwise set forth in this Loan Agreement. Lender
shall be responsible for the cost of any inspection unless such inspection is
conducted during the existence of an Event of Default.

52. Section 6.07(a)(i) is revised to read in its entirety as follows:

 

  (i)

Borrower will keep and maintain at all times at the Mortgaged Property,
Borrower’s main business office, or the Property Manager’s or Facility
Operator’s office, and upon Lender’s reasonable request will make available at
the Mortgaged Property (or, at Borrower’s option, at the Property Manager’s or
Facility Operator’s office), complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property.
The books, records, contracts, Leases and other instruments will be subject to
examination and inspection by Lender at any reasonable time (“Books and
Records”), provided Lender shall be responsible for the cost of Lender’s
inspection, not to include third party examiners, examination or inspection,
excepting (1) one examination or inspection during any 12 month period, which
shall be paid by Borrower, or (2) any such examination or inspection that is
conducted during the existence of an Event of Default, which shall be paid by
Borrower.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-14



--------------------------------------------------------------------------------

53. The lead-in paragraph of Section 6.07(b) is revised to read in its entirety
as follows:

 

  (b)

Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish (or will cause to be furnished) to Lender each
of the following:

54. The lead-in paragraph of Section 6.07(b)(i)(B) is revised to read in its
entirety as follows:

 

  (B)

A statement of income and expenses for Borrower’s operation of the Mortgaged
Property that is either of the following:

55. Section 6.07(b)(i)(C) is revised to read in its entirety as follows:

 

  (C)

When requested by Lender, a balance sheet showing all assets and liabilities of
Borrower relating to the Mortgaged Property as of the end of that fiscal
quarter.

56. Section 6.07(b)(ii)(A) is revised to read in its entirety as follows:

 

  (A)

An annual statement of income and expenses for Borrower’s operation of the
Mortgaged Property for that fiscal year.

57. Section 6.07(b)(ii)(B) is revised to read in its entirety as follows:

 

  (B)

A balance sheet showing all assets and liabilities of Borrower relating to the
Mortgaged Property as of the end of that fiscal year and a profit and loss
statement.

58. A new Section 6.07(b)(iv) is added as follows:

 

  (iv)

Within 120 days after the end of each fiscal quarter of Borrower. Borrower will
deliver or cause Property Manager or the Facility Operator to deliver to Lender
information in sufficient detail, as reasonably determined by Lender, to show by
patient mix (i.e. private and Governmental Payor Program, if applicable) the
average monthly census of the Facility, occupancy rates and the amount of income
attributed to reimbursements or payments from a Governmental Payor Program.

59. Section 6.07(c) is revised to read in its entirety as follows:

 

  (c)

Additional Reporting Requirements Upon Request. Borrower will furnish to Lender
each of the following:

 

  (i)

Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower, in each case within 25 days after the end of each month prior to a
Securitization and within 35 days after the end of each month.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-15



--------------------------------------------------------------------------------

  (ii)

Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion,
within 10 days Business Days after such a request from Lender, an organizational
chart that identifies all of the following:

 

  (A)

Persons that directly or indirectly Control Borrower and any Designated Entity
for Transfers and the interest held by each.

 

  (B)

Persons with a collective equity interest (whether direct or indirect) of 25% or
more in Borrower if not already identified pursuant to Section 6.07(c)(ii)(A).

 

  (C)

All Non-U.S. Equity Holders.

If any Designated Entity for Transfers is a Public Company, the organizational
chart will not be required to show the ownership of such Public Company.

 

  (iii)

Upon Lender’s request in Lender’s Discretion, such other financial information
or property management information (including information on tenants under
Leases to the extent such information is available to Borrower, copies of bank
account statements from financial institutions where funds owned or controlled
by Borrower are maintained, and an accounting of security deposits) as may be
required by Lender from time to time, in each case within 30 days after such
request.

 

  (iv)

Upon Lender’s request in Lender’s Discretion, a monthly property management
report for the Mortgaged Property, showing the number of inquiries made and
rental applications received from tenants or prospective tenants and deposits
received from tenants and any other information reasonably requested by Lender
within 30 days after such request. However, Lender will not require the
foregoing more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish the foregoing more frequently.

60. Section 6.07(d) is revised to read in its entirety as follows:

 

  (d)

Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable), acting in
his or her capacity as a manager, general partner or an officer of Borrower, SPE
Equity Owner, or Guarantor and not in his or her individual capacity, will
certify each of

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-16



--------------------------------------------------------------------------------

  the statements, schedules and reports required by Sections 6.07(b), 6.07(c)
and 6.07(f) to be complete and accurate. Each of the statements, schedules and
reports required by Sections 6.07(b), 6.07(c) and 6.07(f) will be in such form
and contain such detail as Lender may reasonably require. Lender also may
require that any of the statements, schedules or reports listed in Sections
6.07(b), 6.07(c) and 6.07(f) be audited at Borrower’s expense by independent
certified public accountants acceptable to Lender, at any time when an Event of
Default has occurred and is continuing or at any time that Lender, in its
reasonable judgment, determines that audited financial statements are required
for an accurate assessment of the financial condition of Borrower or of the
Mortgaged Property, not to exceed once per year.

61. Section 6.07(e) is revised to read in its entirety as follows:

 

  (e)

Failure to Timely Provide Financial Statements or Additional Reporting. If
Borrower fails to provide in a timely manner the statements, schedules and
reports required by Sections 6.07(b), 6.07(c) and 6.07(f), Lender will give
Notice to Borrower specifying the statements, schedules and reports required by
Sections 6.07(b), 6.07(c) and 6.07(f) that Borrower has failed to provide or
cause to be provided. If Borrower has not provided or caused to be provided the
required statements, schedules and reports within 10 Business Days following
such Notice, then (i) Borrower will pay a late fee of $500 for each late
statement, schedule or report, plus an additional $500 per month that any such
statement, schedule or report continues to be late, and (ii) if such failure
continues for a period that is 30 days after receipt by Borrower from Lender of
Notice of said failure, Lender will have the right to have Borrower’s books and
records audited, at Borrower’s expense, by independent certified public
accountants selected by Lender in order to obtain such statements, schedules and
reports, and all related costs and expenses of Lender will become due and
payable within 5 Business Days of Lender’s demand and will become an additional
part of the Indebtedness as provided in Section 9.02. Notice to Borrower of
Lender’s exercise of its rights to require an audit will not be required in the
case of an emergency, as determined in Lender’s Discretion, or when an Event of
Default has occurred and is continuing.

62. Section 6.07(f) is revised to read in its entirety as follows:

 

  (f)

Delivery of Guarantor and SPE Equity Owner Financial Statements. Borrower will
cause Guarantor and/or SPE Equity Owner to deliver, at Lender’s request in
Lender’s Discretion, each of the following to Lender within 10 Business Days
following Lender’s request:

 

  (i)

Guarantor’s or SPE Equity Owner’s (as applicable) balance sheet and profit and
loss statement (or if such party is a natural person, such party’s personal
financial statements) as of the end of (A) the quarter that ended at least 30
days prior to the due date of the requested items, and/or (B) the fiscal year
that ended at least 90 days prior to the due date of the requested items.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-17



--------------------------------------------------------------------------------

  (ii)

Other Guarantor or SPE Equity Owner (as applicable) financial statements as
Lender may reasonably require.

 

  (iii)

Written updates on the status of all litigation proceedings that Guarantor or
SPE Equity Owner (as applicable) disclosed or should have disclosed to Lender as
of the Closing Date.

 

  (iv)

If an Event of Default has occurred and is continuing, copies of Guarantor’s or
SPE Equity Owner’s (as applicable) most recent filed state and federal tax
returns, including any current tax return extensions.

Notwithstanding the foregoing, for so long as Guarantor is publically traded,
the Guarantor’s obligations under this Section 6.07(f) shall be limited to such
publicly available financial statements as Lender may reasonably require.

63. Section 6.08 is revised to read in its entirety as follows:

 

  6.08

Taxes; Operating Expenses; Ground Rents.

 

  (a)

Payment of Taxes and Ground Rent. Subject to the provisions of Sections 6.08(c)
and (d), Borrower will pay or cause to be paid (i) all Taxes when due and before
the addition of any interest, fine, penalty or cost for nonpayment, and (ii) if
Borrower’s interest in the Mortgaged Property is as a Ground Lessee, then the
monthly or other periodic installments of Ground Rent before the last date upon
which each such installment may be made without penalty or interest charges
being added.

 

  (b)

Payment of Operating Expenses. Subject to the provisions of Section 6.08(c),
Borrower will (i) pay or cause to be paid the expenses of operating, managing,
maintaining and repairing the Mortgaged Property (including utilities, Repairs
and Capital Replacements) before the last date upon which each such payment may
be made without any penalty or interest charge being added, and (ii) pay
Insurance premiums prior to the expiration date of each policy of Insurance,
unless applicable law specifies some lesser period.

 

  (c)

Payment of Impositions and Reserve Funds. If Lender is collecting Imposition
Reserve Deposits pursuant to Article IV, then so long as no Event of Default
exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected (or any penalties or late
payments relating thereto), whether Taxes, Insurance premiums, Ground Rent (if
applicable) or any other individual Impositions, but only to the extent that
sufficient Imposition Reserve Deposits are held by Lender for the purpose of
paying that specific Imposition and Borrower has timely delivered to Lender any
bills or premium notices that it has received with respect to that specific
Imposition (other than Ground Rent). Lender will have no liability to Borrower
for failing to pay any Impositions to the extent that: (i) any Event of Default
has occurred and is continuing, (ii) insufficient Imposition Reserve Deposits
are held by Lender at the time an Imposition becomes due and payable, or
(iii) Borrower has failed to provide Lender with bills and premium notices as
provided in this Section 6.08(c).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-18



--------------------------------------------------------------------------------

  (d)

Right to Contest. Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than Insurance premiums and Ground Rent (if applicable),
if: (i) Borrower notifies Lender of the commencement or expected commencement of
such proceedings, (ii) the Mortgaged Property is not in danger of being sold or
forfeited, (iii) if Borrower has not already paid the Imposition, Borrower
deposits with Lender reserves sufficient to pay the contested Imposition, if
requested by Lender, and (iv) Borrower furnishes whatever additional security is
required in the proceedings or is reasonably requested by Lender, which may
include the delivery to Lender of reserves established by Borrower to pay the
contested Imposition.

64. Section 6.09(a) is revised to read in its entirety as follows:

 

  (g)

Maintenance of Mortgaged Property: No Waste. Borrower will keep the Mortgaged
Property in good repair, including the replacement of Personalty and Fixtures
with items of equal or better function and quality, ordinary wear and tear and
casualty excepted. Borrower will not commit waste or permit impairment or
deterioration of the Mortgaged Property.

65. Section 6.09(c), subsection (i), is revised to read in its entirety as
follows:

 

(i)

Borrower will restore or repair promptly, in a good and workmanlike manner, any
damaged part of the Mortgaged Property to the equivalent of its original
condition or better, or such other condition as Lender may approve in writing,
whether or not Insurance proceeds or Condemnation awards are available to cover
any costs of such Restoration or repair; provided, however, that Borrower will
not be obligated to perform such Restoration or repair if (A) no Event of
Default has occurred and is continuing, and (B) Lender has elected to apply any
available Insurance proceeds and/or Condemnation awards to the payment of
Indebtedness pursuant to Sections 6.10(j), 6.10(k), 6.10(l), 6.11(b), or
6.11(d).

66. Section 6.09(d) is revised to read in its entirety as follows:

 

  (d)

Property Management. Borrower or Facility Operator will provide for professional
management of the Mortgaged Property by the Property Manager at all times under
a property management agreement approved by Lender in writing or in a form
substantially similar to the forms of property management agreement existing on
the Closing Date which such property management agreements have been approved by
Lender as of the date hereof (each, an “Approved Property Management
Agreement”). Borrower will not, and will cause each Property Manager not to,
surrender, terminate, cancel, modify, renew or extend (except in each case by
its terms) its property management agreement Approved Property Management
Agreement, or enter into any other agreement relating to the management or

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-19



--------------------------------------------------------------------------------

  operation of the Mortgaged Property with Property Manager or any other Person
(other than an Approved Property Management Agreement), or consent to (i) the
assignment by the Property Manager of its interest under such property
management agreement or (ii) the transfer of a controlling interest in the
Property Manager if the Property Manager is an Affiliate of Borrower, in each
case without the consent of Lender, which consent will not be unreasonably
withheld.in Lender’s Discretion, provided, that, with respect to any Approved
Management Agreement with a Property Manager that is an Affiliate of Borrower,
Lender’s consent shall not be required with respect to (i) an assignment of such
Approved Property Management Agreement to or (ii) the entering into of a new
Approved Property Management Agreement (and the termination, surrender and
cancellation of the existing Approved Property Management Agreement in
connection therewith) with an Affiliate of the Property Manager. Notwithstanding
anything to the contrary in this Loan Agreement or any Loan Document. Borrower
shall be entitled to make immaterial modifications to and renewals of the
Approved Property Management Agreement without Lender’s consent. For the
avoidance of doubt, unless otherwise specified, any reference in this
Section 6.09(d) to a “property management agreement” will be deemed to include
any agreement between a primary manager and a sub-manager.

 

  (i)

If at any time Lender consents to the appointment of a new Property Manager is
appointed, or the Approved Property Management Agreement is assigned, in
accordance with the terms of this Section 6.09(d), such new Property Manager and
Borrower (or Facility Operator) will, as a condition of Lender’s consent,
execute an Assignment of Management Agreement in a form acceptable to Lender
substantially similar to the form of Assignment of Management Agreement
delivered on the Closing Date.

 

  (ii)

If any such replacement Property Manager is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to Lender an updated nonconsolidation opinion in form and substance
substantially similar to the form delivered on the Closing Date.

 

  (iii)

Reserved.

67. Section 6.09(e)(v)(C) is revised to read in its entirety as follows:

 

  (C)

Neither the performance nor completion of the Property Improvement Alterations
may result in any of the following:

 

  (1)

An adverse effect on any Major Building System.

 

  (2)

Except as permitted by Section 5.25(b), a change in residential dwelling unit
configurations on a permanent basis.

 

  (3)

An increase or decrease in the total number of residential dwelling units except
in accordance with Section 5.25(b).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-20



--------------------------------------------------------------------------------

  (4)

Except in connection with any unit conversion pursuant to Section 5.25(c), the
demolition of any existing Improvements.

 

  (5)

A permanent obstruction of tenants’ access to units or a temporary obstruction
of tenants’ access to units without a reasonable alternative access provided
during the period of renovation which causes the obstruction.

68. Section 6.09(e)(v)(H) is revised to read in its entirety as follows:

 

  (H)

Borrower must deliver to Lender within 10 days Business Days of Lender’s request
a written status update on the Property Improvement Alterations.

69. Section 6.09(m) is revised to read in its entirety as follows:

 

  (m)

Mechanic’s, Materialmen’s and Judgment Liens. If a mechanic’s, materialmen’s or
judgment Lien or any other Lien that is not affirmatively granted by Borrower is
filed against the Mortgaged Property, Borrower must cause the Lien to be
released of record, bonded off, or otherwise remedied to Lender’s satisfaction
within 60 days after the date of creation of the Lien. However, if Borrower is
diligently prosecuting such release or other remedy and advises Lender that such
release or remedy cannot be consummated within such 60-day period, Borrower will
have an additional period (not exceeding 120 days from the date of creation of
the Lien or such earlier time as may be required by applicable law in which the
lienor must act to enforce the Lien) within which to obtain such release of
record or consummate such other remedy.

70. A new Section 6.10(f)(viii) is added as follows:

 

  (viii)

All policies of Insurance will contain a standard mortgagee clause and lender’s
loss payable provision, including a provision that the policy remains in full
force and effect as to the interests of the Lender for a period of 10 days after
its expiration, provided the policy has not been renewed or replaced.

71. Section 6.10(g) is revised to read in its entirety as follows:

 

  g.

Reserved Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver
to Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance. Prior to the expiration date
of each Insurance policy, Borrower will deliver to Lender evidence acceptable to
Lender in Lender’s Discretion that each policy has been renewed. If the evidence
of a renewal does not include a legible copy of the renewal policy, Borrower
will deliver a legible copy of such renewal no later than the earlier of the
following:

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-21



--------------------------------------------------------------------------------

(i) 60 days after the expiration date of the original policy.

(ii) The date of any Notice of an insured loss given to Lender under
Section 6.10(i).

72. Section 6.10(i), subsection (i), is revised to read in its entirety as
follows:

 

  (i)

If an insured loss occurs, then Borrower will give immediate prompt written
notice to the Insurance carrier and to Lender.

3. Section 6.10(l) is revised to read in its entirety as follows:

 

  (l)

Lender’s Right to Apply Insurance Proceeds to Indebtedness. Lender will have the
right to apply Insurance proceeds to the payment of the Indebtedness if Lender
determines, in Lender’s Discretion, that any of the following conditions exist:

 

  (i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii)

There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

  (iii)

The rental income from the Mortgaged Property 6 months after completion of the
Restoration (including business interruption proceeds) will not be sufficient to
meet all operating costs and other expenses, deposits to Reserve Funds and Loan
repayment obligations relating to the Mortgaged Property.

 

  (iv)

The Restoration will be completed less than (A) 6 months prior to the Maturity
Date if re-leasing will be completed prior to the Maturity Date, or (B) 12
months prior to the Maturity Date if re-leasing will not be completed prior to
the Maturity Date.

 

  (v)

The Restoration will not be completed within one year after the date of the loss
or casualty.

 

  (vi)

The casualty involved an actual or constructive loss of more than 30% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
30% of the residential units of the Mortgaged Property.

 

  (vii)

After completion of the Restoration the fair market value of the Mortgaged
Property is expected to be less than the fair market value of the Mortgaged
Property immediately prior to such casualty (assuming the affected portion of
the Mortgaged Property is re-let within a reasonable period after the date of
such casualty).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-22



--------------------------------------------------------------------------------

  (viii)

Leases covering less than 35% of the residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

73. A new Section 6.10(q) is added as follows:

 

  (q)

Insurance Generally. Notwithstanding; anything to the contrary contained in this
Section 6.10. if Insurance required hereunder is not available at commercially
reasonable rates and if the related coverages are not at the time commonly
insured against for properties similar to the Mortgaged Property and located in
or around the region in which the Mortgaged Property is located, then Lender may
opt to temporarily suspend, cap or otherwise limit the requirement to have such
Insurance for a period not to exceed one year, unless such suspension or cap
will be renewed by Lender for such additional one year increments.

74. Section 6.11(b) is revised to read in its entirety as follows:

 

  (b)

Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender’s out of pocket expenses
incurred in the collection of such amounts (including Attorneys’ Fees and Costs)
at Lender’s option, to the Restoration or repair of the Mortgaged Property or to
the payment of the Indebtedness, with the balance, if any, to Borrower. Unless
Lender otherwise agrees in writing, any application of any awards or proceeds to
the Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

75. Section 6.11(c) is revised to read in its entirety as follows:

 

  (c)

Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision to the
contrary in this Section 6.11, but subject to Section 6.11(e), in the event of a
partial Condemnation of the Mortgaged Property, as long as no Event of Default^
or any event which, with the giving of Notice or the passage of time, or both,
would constitute an Event of Default, has occurred and is continuing, in the
event of a partial Condemnation resulting in proceeds or awards in the amount of
less than $100,000 500.000, Borrower will have the sole right to make proof of
loss, adjust and compromise the claim and collect and receive any proceeds
directly without the approval or prior consent of Lender so long as the proceeds
or awards are used solely for the Restoration of the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-23



--------------------------------------------------------------------------------

  4.

Section 6.11(d) is revised to read in its entirety as follows:

 

  (d)

Right to Apply Condemnation Proceeds to Indebtedness. In the event of a partial
Condemnation of the Mortgaged Property resulting in proceeds or awards in the
amount of $100,000 500,000 or more and subject to Section 6.11(e), Lender will
have the right to exercise its option to apply Condemnation proceeds to the
payment of the Indebtedness only if Lender, in Lender’s Discretion, determines
that at least one of the following conditions is met:

 

  (i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii)

There will not be sufficient funds from Condemnation proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

  (iii)

The rental income from the Mortgaged Property 6 months after completion of the
Restoration (including business interruption insurance proceeds) will not be
sufficient to meet all operating costs and other expenses, deposits to Reserve
Funds and Loan repayment obligations relating to the Mortgaged Property.

 

  (iv)

The Restoration will not be completed at least one year before the Maturity Date
(or 6 months before the Maturity Date if re-leasing of the Mortgaged Property
will be completed within such 6-month period).

 

  (v)

The Restoration will not be completed within one year after the date of the
Condemnation.

 

  (vi)

The Condemnation involved an actual or constructive loss of more than 15% of the
fair market value of the Mortgaged Property, and rendered untenantable more than
25% of the residential units of the Mortgaged Property.

 

  (vii)

After Restoration the fair market value of the Mortgaged Property is expected to
be less than the fair market value of the Mortgaged Property immediately prior
to the Condemnation (assuming the affected portion of the Mortgaged Property is
re-let within a reasonable period after the date of the Condemnation).

 

  (viii)

Leases covering less than 35% of residential units of the Mortgaged Property
will remain in full force and effect during and after the completion of
Restoration.

76. Reserved

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-24



--------------------------------------------------------------------------------

77. A new Section 6.12(d)(iv) is added as follows:

 

  (iv)

Borrower’s knowledge of any Mold which poses, or has been alleged to pose, a
material threat to human health at the Facility and which Borrower has not
remediated within 30 days of such knowledge.

78. Section 6.13(a)(ii) is revised to read in its entirety as follows:

 

  (ii)

It will not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty as may
be necessary for the operation of the Mortgaged Property and will conduct and
operate its business as presently conducted and operated in accordance with the
Loan Agreement.

79. Section 6.13(a)(v) is revised to read in its entirety as follows:

 

  (v)

It will not take any action to dissolve, divide or create divisions wind up,
terminate or liquidate in whole or in part; to sell, transfer or otherwise
dispose of all or substantially all of its assets; to change its legal
structure; transfer or permit the direct or indirect transfer of any
partnership, membership or other equity interests, as applicable, other than
Transfers permitted under this Loan Agreement; issue additional partnership,
membership or other equity interests, as applicable, or seek to accomplish any
of the foregoing.

80. Section 6.13(a)(vi)(H) is revised to read in its entirety as follows:

 

  (H)

Admit in writing Borrower’s or any SPE Equity Owner’s inability to pay its debts
generally as they become due (other than to the Lender and Loan Servicer, in any
financial statement, certificate or information provided pursuant to the Loan
Documents, or unless required by law).

81. Section 6.13(a)(x)(B) is revised to read in its entirety as follows:

 

  (B)

Customary unsecured trade payables incurred in the ordinary course of owning and
operating the Mortgaged Property provided the same are not evidenced by a
promissory note, do not exceed, in the aggregate, at any time a maximum amount
of 2the greater of 3% of the original principal amount of the Indebtedness and
$300.000, and are paid within 60 days of the date incurred or when due, if
earlier.

82. Section 6.13(a)(xi) is revised to read in its entirety as follows:

 

  (xi)

It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person,
except pursuant to the Loan Documents, and (B) such assets will also be listed
on Borrower’s own separate balance sheet.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-25



--------------------------------------------------------------------------------

5. Section 6.13(a)(xiv) is revised to read in its entirety as follows:

 

  (xiv)

Except as provided in the Cross-Collateralization Agreement and the other Loan
Documents, it will not assume or guaranty (excluding any guaranty that has been
executed and delivered in connection with the Note) the debts or obligations of
any other Person, hold itself out to be responsible for the debts of another
Person, pledge its assets to secure the obligations of any other Person or
otherwise pledge its assets for the benefit of any other Person, or hold out its
credit as being available to satisfy the obligations of any other Person.

83. Section 6.13(a)(xviii) is revised to read in its entirety as follows:

 

  (xviii)

It will intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and will pay its debts and liabilities from
its own assets as the same become due; provided, however, there is sufficient
income from the operation of its business to do so and that nothing in this
Section 6.13(a)(xviii) will require any direct or indirect member or partner of
Borrower or any Borrower Principal to make (or Borrower to seek) any additional
capital equity contributions to Borrower.

84. Section 6.13(a)(xix) is revised to read in its entirety as follows:

 

  (xix)

It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use, to the extent applicable, separate
stationery, invoices and checks bearing its own name and not bearing the name of
any other entity unless such entity is clearly designated as being Borrower’s
agent.

85. Section 6.13(a)(xx) is revised to read in its entirety as follows:

 

  (xx)

Except as required by the Loan Documents, it will pay (or cause the Property
Manager or any Facility Operator to pay on behalf of Borrower from Borrower’s
funds) its own liabilities (including salaries of its own employees) from its
own funds; provided, however, there is sufficient income from the operation of
its business to do so and that that nothing in this Section 6.13(a)(xx) will
require any direct or indirect member or partner of Borrower or any Borrower
Principal to make (or Borrower to seek) any additional capital equity
contributions to Borrower.

86. Section 6.13(a)(xxiii) is revised to read in its entirety as follows:

 

  (xxiii)

It will maintain a sufficient number of employees (if any) in light of its
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds; provided, however, there is sufficient income from
the

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-26



--------------------------------------------------------------------------------

  operation of its business to do so and that nothing in this
Section 6.13(a)(xviii) will require any direct or indirect member or partner of
Borrower or any Borrower Principal to make (or Borrower to seek) any additional
capital equity contributions to Borrower.

87. Section 6.13(b)(i) is revised to read in its entirety as follows:

 

  (i)

With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage in any
business or activity other than being the managing member or general partner, as
the case may be, of the Borrower and owning at least 0.5% 0.1% equity interest
in Borrower.

88. Section 6.14(a) is revised to read in its entirety as follows:

 

  (g)

Completion of Repairs. Borrower will commence any Repairs as soon as practicable
after the date of this Loan Agreement or after Notice from Lender, as
applicable, and will diligently proceed with and complete such Repairs on or
before the Completion Date. All Repairs and Capital Replacements will be
completed in a good and workmanlike manner, with suitable materials, and in
accordance with good customary building practices and all applicable laws,
ordinances, rules, regulations, building setback lines and restrictions
applicable to the Mortgaged Property. Borrower agrees to cause the replacement
of any material or work that is defective, unworkmanlike or that does not comply
with the requirements of this Loan Agreement, as determined by Lender.

89. Section 6.14(b) is revised to read in its entirety as follows:

 

  (g)

Purchases. Without the prior consent of Lender, no materials, machinery,
equipment, fixtures or any other part of the Repairs or Capital Replacements
will be purchased or installed under conditional sale contracts or lease
agreements, or any other arrangement wherein title to such Repairs or Capital
Replacements is retained or subjected to a purchase money security interest, or
the right is reserved or accrues to anyone to remove or repossess any such
Repairs or Capital Replacements, or to consider them as personal property.
Notwithstanding anything to the contrary contained in this Loan Agreement,
leases or financing agreements entered into by Borrower or Facility Operator in
the ordinary course of business with third party vendors/lessors for personal
property and equipment located at, and used in connection with the operation of,
the Facility shall be permitted without the prior consent of Lender (and such
assets shall not be Collateral or Mortgaged Property), provided that the
counterparty to such arrangement is not an Affiliate of Borrower and such
arrangement is on market terms and the total of all leases or financing
agreements is subject to Section 6.13(a)(x)(B).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-27



--------------------------------------------------------------------------------

90. Section 6.14(c) is revised to read in its entirety as follows:

 

  (c)

Lien Protection. Subject to Section 6.09(m), Borrower will promptly pay or cause
to be paid, when due, all costs, charges and expenses incurred in connection
with the construction and completion of the Repairs or Capital Replacements, and
will keep the Mortgaged Property free and clear of any and all Liens other than
the Lien of the Security Instrument Permitted Liens and any other Lien to which
Lender has consented.

91. Reserved.

92. The lead in provision of Section 6.15(b) is revised to read as follows:

 

  (b)

All Leases for residential dwelling units entered into after the date hereof
will satisfy the following conditions:

93. Section 6.15(b)(i) is revised to read as follows:

 

  (i)

They will be on forms approved by Lender that are customary for similar senior
housing facilities in the Property Jurisdiction.

94. Section 6.16 is revised to read in its entirety as follows:

 

  6.16

Litigation; Government Proceedings.

a.     Litigation; Government Proceedings. Borrower will give prompt Notice to
Lender of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower or any Borrower
Principal, the Facility Operator, or Property Manager which might would or could
reasonably be expected to have a Material Adverse Effect. As and when requested
by Lender, Borrower will provide Lender with written updates on the status of
all litigation or governmental proceedings affecting Borrower or any Borrower
Principal, Facility Operator or Property Manager which might would or could
reasonably be expected to have a Material Adverse Effect.

 

  b.

Borrower has disclosed to Lender that Borrower is a defendant in (i) a lawsuit
styled as Kelly N. LaBranche v. Interim Healthcare and Holiday Retirement, MCAD
Docket No. 19SEM03303, EEOC/HUD No. 16C-2020-00342 and (ii) a lawsuit styled as
Michael Moran v. Holiday Retirement dba Bluebird Estates, MCAD Docket No.
17BEM02137, EEOC No. 523-2017-00806 (collectively, the “Lawsuits”). Each of the
Lawsuits allege various employment related claims.

The existence of the Lawsuit shall not constitute an Event of Default under the
Loan Documents. Borrower must provide Lender with updates, in form and substance
acceptable to Lender, regarding the status of the Lawsuit within 10 days of
Lender’s request prior to Securitization and then quarterly updates thereafter
or within 10 days of Lender’s written request; provided that copies of any court
orders or settlement agreements that are issued or agreed upon in connection
with the Lawsuit, together with a summary acceptable to Lender, must be
delivered promptly to Lender upon issuance or execution of such court order or
settlement agreement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-28



--------------------------------------------------------------------------------

95. The lead-in paragraph of 6.17 is revised to read in its entirety as follows:

 

  6.17

Further Assurances and Estoppel Certificates; Lender’s Expenses. Within 10 days
after a request from Lender prior to Securitization, and within 20 days after a
request from Lender after a Securitization, in Lender’s Discretion, Borrower
will take each of the following actions:

96. Reserved

97. Section 6.17(a) is revised to read in its entirety as follows:

 

  (a)

Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such
statement: (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications), (ii)
the unpaid principal balance of the Note, (iii) the date to which interest under
the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default no Event of Default exists (or if an Event of Default
exists, describing such default the same in reasonable detail), (v) whether
there are any then-existing setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Loan Documents, and
(vi) any additional facts requested by Lender.

98. The lead-in paragraph of Section 6.20(b) is revised to read in its entirety
as follows:

 

  (b)

Borrower will deliver to Lender such certifications or other evidence
certifications, or other evidence reasonably requested by Lender, from time to
time throughout the term of this Loan Agreement, as requested by Lender in
Lender’s Discretion, confirming each of the following:

99. Section 6.20(b)(iv)(C) is revised to read in its entirety as follows:

 

  (C)

Borrower qualifies as either an “operating company,” a “venture capital
operating company,” or a “real estate operating company” within the meaning of
29 C.F.R. Section 2510.3-101(c), (d) or (e), as either may be amended from time
to time or any successor provisions, or is an investment company registered
under the Investment Company Act of 1940.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-29



--------------------------------------------------------------------------------

100. Section 6.21(a) is revised to read in its entirety as follows:

 

  (a)

Without limiting the generality of Section 6.03, Borrower will, or will cause
any Facility Operator to, operate the Facility for its Intended Use and will, or
will cause any Facility Operator to, provide, to Lender’s reasonable
satisfaction, maintain all of the facilities, services, staff, equipment and
supplies required or normally associated with a typical high quality property
devoted to the to operate the Facility for its Intended Use.

101. Section 6.21(b) is revised to read in its entirety as follows:

 

  (b)

Borrower will, or will cause any Facility Operator to, operate the Facility in a
manner such that all applicable Licenses now or hereafter in effect will remain
in full force and effect. Borrower will not, and will not allow any Facility
Operator or Property Manager to: (i) transfer any License (or any rights
thereunder) to any location other than the Facility, (ii) pledge any License (or
any rights thereunder) as collateral security for any other loan or
indebtedness, (iii) terminate any License or permit fail to renew any License
not to be renewed or reissued or fail to apply for the reissuance of any
License, as applicable, (iv) rescind, withdraw, revoke, amend, supplement,
modify or otherwise alter the nature, tenor or scope of any License, or
(v) permit any License to become the subject of any Downgrade, revocation,
suspension, restriction, condition or probation (including any restriction on
new admissions or residents).

102. Section 6.22 is revised to read in its entirety as follows:

 

  6.22

Facility Reporting.

 

  (a)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days Business Days after receipt by Borrower or any Facility Operator, any
and all written notices from any Governmental Authority that: (i) any License is
being Downgraded, revoked, terminated, suspended, restricted or conditioned or
may not be renewed or reissued or that action is pending or being considered to
Downgrade, revoke, terminate, suspend, restrict or condition (or not renew or
reissue) any such License, (ii) any violation, fine, finding, investigation or
corrective action concerning any License is pending or being considered,
rendered or adopted, or (iii) any Healthcare Law or any health or safety code or
building code violation or other deficiency at the Mortgaged Property has been
identified, but in each case only if the subject matter of such written notice
(A) materially impact the operation or value of the Facility, or (B) requires
additional formal or informal action by Borrower or Facility Operator that is
more than development or implementation of a routine plan of correction,
including participation in hearings concerning continued licensing or Medicare
or Medicaid participation, entering into consent orders affecting licensing
affecting the Facility, or engaging in oversight management.

 

Multifamily Loan and Security Agreement — Seniors Housing    Page B-30



--------------------------------------------------------------------------------

  (b)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days Business Days after receipt by Borrower or any Facility Operator, a copy
of any survey, report or statement of deficiencies by any Governmental
Authority, but only if the subject matter of such survey, report or statement of
deficiencies (i) could materially impact the operation or value of the Facility,
or (ii) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management. Within
the time period specified by the Governmental Authority for furnishing a plan of
correction, Borrower, or if applicable, a Facility Operator, will do so and will
furnish or will cause to be furnished to Lender a copy of the plan of correction
concurrently therewith. Borrower will correct or will cause to be corrected in a
timely manner (and in all events by the date required by the Governmental
Authority) any deficiency if the failure to do so could cause any License to be
Downgraded, revoked, suspended, restricted, conditioned or not renewed or
reissued.

 

  (c)

Upon Lender’s request and subject to Privacy Laws, Borrower will, or will cause
the Facility Operator to, furnish to Lender true and correct rent rolls and
copies of all Leases.

 

  (d)

Borrower will provide Lender with a copy of any material License issued or
renewed in the future by a Governmental Authority within 30 days after its
issuance or renewal. To the extent that any such License is assignable, Borrower
will assign it to Lender as additional security for the Indebtedness, using a
customary form of assignment acceptable to Lender in its discretion. If any
License is issued to a Facility Operator, to the extent such License is
assignable, Borrower will cause such operator or management agent Facility
Operator to assign the License to Lender as additional security for the
Indebtedness, using a customary form of assignment acceptable to Lender in its
discretion.

 

  (e)

Subject to all laws and regulations, including Privacy Laws, Borrower will
furnish, and will cause any Facility Operator to furnish, to Lender at
Borrower’s expense all evidence, which Lender may from time to time reasonably
request as to the continuing accuracy and validity of all representations and
warranties made by Borrower in the Loan Documents and the continuing compliance
with and satisfaction of all covenants and conditions contained in the Loan
Documents.

103. Section 6.23 is revised to read in its entirety as follows:

 

  6.23

Covenants Regarding Material Contracts.

 

  (a)

Borrower will not, and will not permit any Facility Operator or Property Manager
to, enter into any Material Contract, unless that approved by Lender or unless
such Material Contract provides that it is terminable upon not more than 30
days’ notice by Borrower, or if Borrower is not a party to the Material
Contract, the Facility Operator or Property Manager and their respective
successors and assigns, without the necessity of establishing cause and without
payment of a penalty or termination fee or extra charge.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-31



--------------------------------------------------------------------------------

  (b)

Borrower will (or if Borrower is not a party thereto, will cause each Facility
Operator and each Property Manager, as applicable, to) fully perform all of its
obligations under each Material Contract, and Borrower will not (and Borrower
will not permit a Facility Operator or Property Manager to) enter into,
terminate or amend, modify, assign or otherwise encumber its interest in any
Material Contract without the prior written approval of Lender. If Borrower, a
Facility Operator or Property Manager enters into any Material Contract in the
future (with Lender’s consent thereto), Borrower will (or will cause the
operator to), simultaneously with entering into the Material Contract, if
requested by Lender (i) assign its rights under and interest in the Material
Contract to Lender as additional security for the Indebtedness, and (ii) obtain
and provide to Lender a consent to that assignment by the other party(ies) to
the Material Contract. Both the assignment and the consent must be in a
customary form acceptable to Lender in its discretion.

104. Section 6.25 is revised to read in its entirety as follows:

 

  6.25

Property Manager and Operator of the Facility. Except as provided by
Section 6.09(d), Borrower will not surrender, terminate, cancel, modify, renew
or extend its property management agreement Approved Property Management
Agreement or any operating lease (except for any renewal or extension pursuant
to its terms, and except for immaterial modifications); permit the change of the
Property Manager or any Facility Operator; enter into any other agreement
relating to the management or operation of the Facility with Property Manager,
the Facility Operator, or any other Person (other than the Approved Property
Management Agreement or operating agreement with Property Manager or Facility
Operator); or consent to the assignment by the Property Manager or Facility
Operator of its interest under such property—management agreement Approved
Property Management Agreement, operating lease or similar agreement, as
applicable, in each case without the prior written approval of Lender, and in
each such instance the approval by Lender of the property management agreement
(other than an Approved Property Management Agreement) and/or operating lease
(or similar) agreement, as applicable. If at any time Lender consents to the
appointment of a new Property Manager or Facility Operator, such new Property
Manager or Facility Operator and Borrower (or if Borrower is not a party
thereto, a Facility Operator) will, as a condition of Lender’s consent, execute
an Assignment of Management Agreement or assignment of operating agreement, as
the case may be, in a customary form acceptable to Lender in its discretion. If
any such replacement Property Manager or Facility Operator is an Affiliate of
Borrower, and if a nonconsolidation opinion was delivered at the origination of
the Loan, Borrower will deliver to Lender an updated nonconsolidation opinion in
form and substance satisfactory to Lender with regard to nonconsolidation.
Without limiting the foregoing, except as permitted by Section 6.04(a), Borrower
will not, and will not permit any Facility Operator to, enter into any New
Non-Residential Lease, enter into any Modified Non-Residential Lease or

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-32



--------------------------------------------------------------------------------

  terminate any Non-Residential Lease, or enter into, terminate, extend or
materially amend any Contract to lease, manage or operate the Facility without
in each instance Lender providing its prior written consent thereto, which may
be conditioned upon Lender receiving an assignment thereof in a form acceptable
to Lender. Except with the prior written approval of Lender, each master
Property Manager shall remain an Affiliate of Borrower during the term of the
Loan, provided that the foregoing covenant expressly excludes Holiday AL
Management Sub LLC.

105. Section 6.27 is revised to read in its entirety as follows:

 

  6.27

Performance Under Leases. Borrower or a Facility Operator, as applicable, will
timely perform, in all material respects, all of the obligations of such party
under all Leases of the Facility or any Mortgaged Property.

106. Section 6.28 is revised to read in its entirety as follows:

 

  6.28

Governmental Payor Programs.

 

  (a)

No more than 5% of the total number of beds at the Facility may be allocated to
residents who participate in a Governmental Payor Program. For purposes of
determining whether the foregoing percentage has been exceeded, Lender will not
include any then current resident who was originally admitted to the Facility as
a private pay resident, and who had at the time of admission neither been a
participant in, nor been eligible for, any Governmental Payor Program, but
became eligible for, and a participant in, a Governmental Payor Program
subsequent to such resident’s admission to the Facility.

 

  (b)

If Borrower violates the covenant in Section 6.28(a), then Borrower must
immediately fund shall not be in default hereunder so long as Borrower promptly
notifies Lender of such violation and, after written demand by Lender, funds a
transition reserve with cash in an amount equal to the aggregate of 6 months of
principal and interest payments due under the terms of the Note for the next 6
months. If the Note provides for interest to accrue at a floating or variable
interest rate (other than during the “Extension Period,” as defined in the Note,
if applicable), then Lender will estimate the amount of the interest due during
such 6-month period. Borrower must also enter into a transition reserve
agreement acceptable to Lender in form and content.

 

  (c)

Borrower will furnish to Lender, within 10 days Business Days after receipt by
Borrower, any Facility Operator or any Property Manager, any and all written
notices from any Governmental Authority which state that the Governmental Payor
Program certification of the Facility is being downgraded to a substandard
category, revoked, or suspended, or that action is pending or being considered
to downgrade any such certification.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-33



--------------------------------------------------------------------------------

  (d)

Borrower will furnish to Lender, within 10 days Business Days after receipt by
Borrower, any Facility Operator or any Property Manager, a copy of any survey,
report or statement of deficiencies by any Governmental Authority administering
Governmental Payor Program funds or programs. Within the time period specified
by any such Governmental Authority for furnishing a plan of correction, Borrower
will furnish to Lender a copy of the plan of correction. By the date required
for cure by the Governmental Authority, Borrower will correct or will cause to
be corrected any deficiency the curing of which is a condition of continued
eligibility for Governmental Payor Program payment or reimbursement, including
full participation in the Governmental Payor Program for existing residents and
for new residents to be admitted with Governmental Payor Program coverage.

 

  (e)

Other than in the normal course of business, Borrower will not, and will not
permit any Facility Operator or any Property Manager to, change the terms of any
of the Governmental Payor Program or its normal billing payment and
reimbursement policies and procedures with respect to such Governmental Payor
Program (including the amount and timing of finance charges, fees and
write-offs).

 

  (f)

All Governmental Payor Program cost reports and financial reports submitted by
Borrower, any Facility Operator, or any Property Manager for the Facility will
be materially accurate and complete and will not be misleading in any material
respects. Within 10 days Business Days of the required filing of cost reports of
the Facility with the Governmental Payor Program agency or the date of actual
filing of such cost report of the Facility with such agency, whichever is
earlier, Borrower will provide Lender with a complete and accurate copy of the
annual Governmental Payor Program cost report of the Facility, which will be
prepared by an independent certified public accountant or by an experienced cost
report preparer acceptable to Lender, and will promptly furnish Lender any
amendments filed with respect to such reports and all responses, audit reports
or inquiries with respect to such reports.

 

  (g)

Subject to prior written notice from Lender and subject to all Privacy Laws,
Borrower will permit and will cause any Property Manager or any Facility
Operator to permit representatives appointed by Lender, including independent
accountants, agents, attorneys, appraisers and any other persons, to visit and
inspect any of the Facility during its normal business hours and at any other
reasonable times, and to take photographs of the Facility, and to write down and
record any information such representatives obtain, and will permit Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Loan Agreement or any of
the other Loan Documents and to discuss all such matters with its officers,
employees and representatives, provided Lender shall be responsible for the cost
of Lender’s examination or inspection excepting (i) one examination or
inspection during any 12 month period or (ii) any such examination or inspection
conducted during the existence of an Event of Default.

 

  (h)

Subject to all applicable laws and regulations, including Privacy Laws, Borrower
will furnish and will cause Property Manager, any management agent for the
Facility or any Facility Operator to furnish to Lender, at Borrower’s expense,
evidence which Lender may from time to time reasonably request as to the
accuracy and validity of or compliance with all representations and warranties
covenants made by Borrower in the Loan Documents and satisfaction of all
conditions contained in the Loan Documents.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-34



--------------------------------------------------------------------------------

  (i)

Any inspection or audit of the Facility or the books and records of Borrower,
any Property Manager (relating to the Facility) or any Facility Operator, or the
procuring of documents and financial and other information, by or on behalf of
Lender, will be for Lender’s protection only, and will not constitute any
assumption of responsibility or liability by Lender to Borrower, any Property
Manager or any Facility Operator or anyone else with regard to the condition,
construction, maintenance or operation of the Facility. Lender’s approval of any
certification given to Lender will not relieve Borrower, Property Manager, or a
Facility Operator of any of their respective obligations.

 

  (j)

Within 120 days after the end of each fiscal quarter of Borrower, Borrower will
deliver or cause Property Manager or the Facility Operator to deliver to Lender
information in sufficient detail, as determined by Lender, to show by patient
mix (i.e., private and Governmental Payor Program, if applicable) the average
monthly census of the Facility, occupancy rates and the amount of income
attributed to reimbursements or payments from a Governmental Payor Program.

 

  (k)

After During the existence of an Event of Default, Lender is authorized to give
notice to all third party payors at Lender’s option, instructing them to pay all
third party payments, including Medicare, Medicaid or TRICARE, which would be
otherwise paid to Borrower or to a Facility Operator to Lender, to the extent
permitted by law.

 

  (l)

Borrower will not and will not permit any breach or violation by any Person of
any Healthcare Laws pertaining to the Facility or the operation of the Facility,
including any Healthcare Laws pertaining to billing for goods or services by
Borrower or any Facility Operator. Borrower will not and will not permit any
circumstance to occur which would (i) cause Borrower, a Facility Operator or the
Facility to be disqualified for participation in any Governmental Payor Program
or (ii) cause the nonrenewal or termination of Borrower, a Facility Operator or
the Facility’s participation in any such program, as applicable.

107. Section 7.02(a)(v) is revised to read in its entirety as follows:

 

  (v)

Subject to Section 6.14(b), a Transfer of obsolete or worn out Personalty or
Fixtures that are contemporaneously replaced by items of equal or better
function and quality, which are free of Liens (other than those Liens created by
the Loan Documents or consented to by Lender in writing).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-35



--------------------------------------------------------------------------------

108. A new Section 7.02(a)(x) is hereby added as follows:

 

  (k)

Any Transfer pursuant to a lease or financing agreement for personal property or
equipment permitted by the terms of this Loan Agreement.

109. Section 7.02(b)(ii) is revised to read in its entirety as follows:

 

  (ii)

A Transfer of any legal or equitable Non-Controlling Interest in Borrower or any
Designated Entity for Transfers (including Non-Controlling Interests consisting
of shares in a Public Company) so long as such Transfer does not result in a
Prohibited Transfer under Section 7.01(b) or 7.01(d).

110. Section 9.01(e) is revised to read in its entirety as follows:

 

  (e)

Borrower fails to (i) apply Condemnation proceeds or awards received by Borrower
in accordance with the comply with the Condemnation provisions of Section 6.11
or (ii) comply with the requirements of Section 6.11(e)(ii).

111. Section 9.01(h) is revised to read in its entirety as follows:

 

  (h)

Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Section 9.01), as and when required, which
failure continues for a period of 30 days after Notice of such failure by Lender
to Borrower. However, if Borrower’s failure to perform its obligations as
described in this Section 9.01(h) is of the nature that it cannot be cured
within the 30 day cure period after such Notice from Lender but reasonably could
be cured within 90120 days, then, if Borrower commences such cure within the 30
day cure period, and diligently pursues such cure thereafter, Borrower will have
an additional time as determined by Lender in Lender’s Discretion, not to exceed
an additional 6090 days, in which to cure such default, provided that Borrower
has diligently commenced to cure such default during the initial 30 day cure
period and diligently pursues the cure of such default. However, no such Notice
or cure periods will apply in the case of any such failure which could, in
Lender’s judgment Discretion, absent immediate exercise by Lender of a right or
remedy under this Loan Agreement, result in harm to Lender, danger to tenants or
third parties, or impairment of the Note, the Security Instrument or this Loan
Agreement or any other security given under any other Loan Document.

112. Section 9.0l(i) is revised to read in its entirety as follows:

 

  (i)

Borrower fails to perform any of its obligations as and when required under any
Loan Document other than this Loan Agreement which failure continues beyond the
applicable cure period, if any, specified in that Loan Document (and if no
notice and/or cure period is specified therein and such Loan Document does not
specify that such failure is an immediate Event of Default such failure shall
not constitute an Event of Default unless and until such failure continues
beyond the notice and cure periods contemplated by Section 9.01(h) above.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-36



--------------------------------------------------------------------------------

113. Section 9.01(l) is revised to read in its entirety as follows:

 

  (l)

Borrower or any SPE Equity Owner has made any representation or warranty in
Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect when made.

114. Section 9.01(s) is revised to read in its entirety as follows:

 

  (s)

A default under any of the Material Contracts by Borrower or by any Facility
Operator, which continues beyond the expiration of any applicable cure period
which could, in Lender’s Discretion, result in impairment of the Note, the
Security Instrument or this Loan Agreement or any other security given under any
other Loan Document.

115. Section 9.01(zz) is revised to read in its entirety as follows:

 

  (zz)

Borrower fails to timely and fully comply with any obligations of Borrower under
any court order or settlement agreement resulting from the Lawsuits within the
time period provided in such order or settlement agreement.

116. Section 9.02(a) is revised to read in its entirety as follows:

 

  (a)

If Borrower fails to perform any of its obligations under this Loan Agreement or
any other Loan Document beyond any notice and cure period provided herein or
therein, or if any action or proceeding is commenced which purports to affect
the Mortgaged Property, Lender’s security or Lender’s rights under this Loan
Agreement, including eminent domain, insolvency, code enforcement, civil or
criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender, in Lender’s Discretion, may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including: (i) payment of Attorneys’ Fees and Costs, (ii) payment of
fees and out-of-pocket expenses of accountants, inspectors and consultants,
(iii) entry upon the Mortgaged Property to make Repairs or secure the Mortgaged
Property, (iv) procurement of the Insurance required by Section 6.10, (v)
payment of amounts which Borrower has failed to pay under Section 6.08, (vi)
performance of Borrower’s obligations under Section 6.09, and (vii) advances
made by Lender to pay, satisfy or discharge any obligation of Borrower for the
payment of money that is secured by a Prior Lien.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-37



--------------------------------------------------------------------------------

117. Section 9.03(a) is revised to read in its entirety as follows:

 

  (a)

Upon the occurrence and during the continuance of an Event of Default, Lender
may exercise any or all of its rights and remedies provided under the Loan
Documents and Borrower will pay all costs associated therewith, including
Attorneys’ Fees and Costs.

118. Section 9.03(c) is revised to read in its entirety as follows:

 

  (c)

Upon the occurrence and during the continuance of an Event of Default, Lender
will have all remedies available to Lender under Revised Article 9 of the
Uniform Commercial Code of the Property Jurisdiction, the Loan Documents and
under applicable law.

119. Section 9.03(d) is revised to read in its entirety as follows:

 

  (d)

Upon the occurrence and during the continuance of an Event of Default, Lender
may also retain (i) all money in the Reserve Funds, including interest, and
(ii) any Cap Payment, and in Lender’s sole and absolute discretion, may apply
such amounts, without restriction and without any specific order of priority, to
the payment of any and all Indebtedness.

120. A new paragraph is added to the end of Section 10.02(b) as follows:

Notwithstanding the foregoing, or anything to the contrary contained in
Section 5.05 and/or Section 6.12, Borrower shall not be obligated hereunder or
liable for indemnification with respect to the introduction and initial release
of Hazardous Materials on or from the Mortgaged Property from and after the date
(the “Transfer Date”) that the Lender (or any successor to Lender) acquires
title to and has assumed possession and control of the Mortgaged Property
through power of sale, foreclosure or deed in lieu of foreclosure: provided,
however, that Borrower will bear the burden of proof that the introduction and
initial release of such Hazardous Material (i) occurred subsequent to the
Transfer Date, (ii) did not occur as a result of any action, or failure to act,
on the part of Borrower or any Affiliate of Borrower, in, on, under or near the
Mortgaged Property, and (iii) did not occur as a result of any Prohibited
Activity of Condition which occurred prior to the Transfer Date.

121. Section 10.02(d)(ii) is revised to read in its entirety as follows:

 

  (ii)

Borrower will not be liable under the Securitization Indemnification if the
claim is based on Borrower Information that has not been approved by Borrower or
which Lender has materially misstated, omitted or materially misrepresented in
the Disclosure Document.

122. Section 10.02(f) is revised to read in its entirety as follows:

 

  (f)

Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-38



--------------------------------------------------------------------------------

  consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all out of pocket costs and expenses incurred by Lender,
including all costs of settlements entered into in good faith, consultants’ fees
and Attorneys’ Fees and Costs.

123. Section 10.02(i)(iii) is revised to read in its entirety as follows:

 

  (iii)

Reimburse Indemnitees for any and all expenses, including Attorneys’ Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Article X (but only with respect to any matters against
which Indemnitees are entitled to be indemnified under this Article X), or in
monitoring and participating in any legal or administrative proceeding in
connection with any matters against which Indemnitees are entitled to be
indemnified under this Article X.

124. Section 11.01 is revised to read in its entirety as follows:

 

  11.01

Waiver of Statute of Limitations, Offsets and Counterclaims. To the extent
permitted by applicable law, Borrower waives the right to assert any statute of
limitations as a bar to the enforcement of this Loan Agreement or the Lien of
the Security Instrument or to any action brought to enforce any Loan Document.
Borrower waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Lender or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Lender to perform any of its obligations under the Loan
Documents will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents.

125. Article XII definitions are added or revised as follows:

“Attorneys’ Fees and Costs” means: (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s outside attorneys, as applicable, including costs of
Lender’s and Loan Servicer’s in house counsel, support staff costs, costs of
preparing for litigation, computerized research, telephone and facsimile
transmission expenses, mileage, deposition costs, postage, duplicating, process
service, videotaping and similar costs and expenses; (ii) costs and fees of
expert witnesses, including appraisers; (iii) investigatory fees; and (iv) costs
for any opinion required by Lender pursuant to the terms of the Loan Documents.

“Borrower Principal” means any of the following:

 

  (i)

Any general partner of Borrower (if Borrower is a partnership).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-39



--------------------------------------------------------------------------------

  (ii)

Any manager, managing member, non-member manager, or member of the board of
managers of Borrower (if Borrower is a limited liability company).

 

  (iii)

Any settlor (grantor) of a living or revocable Trust (if Borrower is a living or
revocable Trust).

 

  (iv)

Any trustee of a Trust (if Borrower is a Trust).

 

  (v)

Any Person (limited partner, member or shareholder) with a collective direct or
indirect equity interest in Borrower equal to or greater than 25% (excluding any
Person holding shares in a Public Company), including any equitable ownership
interest or any beneficial interest in an Illinois land trust, an irrevocable
trust, or a Delaware Statutory Trust.

 

  (vi)

Any master tenant operating all or a substantial portion of the Mortgaged
Property pursuant to a master lease structure, such as a Delaware Statutory
Trust structure.

 

  (vii)

Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

 

  (viii)

Any person or entity that Lender (A) determined as of the Closing Date or
(B) determines as of the date of any Transfer is a Borrower Principal, including
any person or entity that may take Control of Borrower in accordance with the
terms of this Loan Agreement, such as pursuant to a Buy-Sell Transfer.

“Clean Site Assessment” means a current Site Assessment which (i) is dated
within 90 days prior to the date of the proposed Transfer, and (ii) evidences no
presence of Hazardous Materials on the Mortgaged Property and no other
Prohibited Activities or Conditions with respect to the Mortgaged Property.

“Environmental Permit” means any permit, license, or other authorization
issuedrequired under any Hazardous Materials Law with respect to anyfor the
activities or businesses conducted on or in relation to the Mortgaged Property.

“Facility Operator” means any tenant (an “Operating Tenant”) under a lease with
Borrower (as landlord) of all or substantially all of the Facility, as well as
any manager or Facility Operator pursuant to a Contract with Borrower or with an
Operating Tenant. The Facility Operator as of the Closing Date is N/A.

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health (as related
to exposure to Hazardous Materials) or the

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-40



--------------------------------------------------------------------------------

environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

“Lawsuits” is defined in Section 6.16(b).

“License” means any license, permit, regulatory agreement, certificate,
approval, certificate of need or similar certificate, authorization,
accreditation, approved provider status in any approved provider payment
program, or approval issued by an applicable state department of health (or any
subdivision thereof) or state licensing agency, as applicable, in each instance
whether issued by a Governmental Authority or otherwise, used in connection
with, or necessary or desirable to use, occupy or operate required by applicable
law for the use or operation of the Facility for its Intended Use, including the
provision of all goods and services to be provided by Borrower or the Facility
Operator to the residents of the Facility.

“Material Contract” means Contracts, but specifically excluding National
Contracts:

 

  (i)

For preparing or serving food (but do not include food supply Contracts),
regardless ofthe annual consideration or termof which, directly or indirectly,
is at least $50,000 per year.

 

  (i)

For medical services or healthcare provider agreements, regardless ofthe annual
consideration or termof which, directly or indirectly, is at least $50,000 per
year.

 

  (ii)

The average annual consideration of which, directly or indirectly, is at least
$50,000100,000.

 

  (iii)

Having a term of more than one year and the annual consideration of which,
directly or indirectly, is at least $50,000 per year, unless subject to
termination by Borrower or if Borrower is not a party to the Contract, the
Facility Operator, and their respective successors and assigns, upon not more
than 30 days’ notice, without cause and without payment of any termination fee,
penalty or extra charge.

Subsections (xix) and (xx) of the definition of “Mortgaged Property” area
amended in their entirety as follows:

 

  (xix)

To the extent assignable, all rights to payments from Governmental Payor
Programs and rights to payment from private insurers, arising from the operation
of the Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-41



--------------------------------------------------------------------------------

  (xx)

To the extent assignable, all Licenses.

“National Contract” means any Contract to which any Property Manager is a party
that provides for the provision of goods or services to the Facility and to
other facilities owned or leased by any Person that is not the Borrower or any
Facility Operator.

“Permitted Liens” means, collectively, (A) the Lien of security interests
created by the Loan Documents, including the Security Instrument, or, if this
Loan Agreement is entered into in connection with a Supplemental Loan, the Lien
of the Senior Instrument; (B) all encumbrances and other matters disclosed in
the Title Policy; (C) Liens for Impositions imposed by any Governmental
Authority that are not yet due or delinquent; (D) any workers’, mechanics’ or
other similar Liens on the Mortgaged Property with respect to which Borrower
satisfies the requirements of Section 6.09(m); and (E) rights of existing and
future tenants, as tenants only, pursuant to Leases existing as of the date
hereof or entered into in accordance with the terms of the Loan Documents.

“Prohibited Activity or Condition” means each of the following:

 

  (ii)

The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

  (iv)

The transportation of any Hazardous Materials to, from or across the Mortgaged
Property.

 

  (v)

Any occurrence or condition on the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws.

 

  (vi)

Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property.

 

  (vii)

Any violation or noncompliance with the terms of any O&M Program.

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of: (i) medical products or devices or medical waste,
(ii) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (iii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property, and
(iv) petroleum products used in the operation and maintenance of the Facility
including, without limitation, the operation of motor vehicles from time to time
located on the Mortgaged Property’s parking areasand generators, so long as all
of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-42



--------------------------------------------------------------------------------

“Property Manager” means, individually and collectively, the each Person
identified as such in the Summary.

“Site Assessment” means an environmental assessment report for the Mortgaged
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with the most current version of the ASTM 1527
standard (or any successor standard published by ASTM) and good customary and
commercial practice.

“SPE Equity Owner” if applicable, means the Person identified as such in the
Summary. If an SPE Equity Owner is not identified in the Summary then Borrower
will not be required to maintain an SPE Equity Owner in its organizational
structure during the term of the Loan and all references to SPE Equity Owner in
this Loan Agreement and in the Note will be of no force or effect.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-43



--------------------------------------------------------------------------------

EXHIBIT C

REPAIR SCHEDULE OF WORK

 

Description of Repair

  

Completion Date

Asphalt pavement repairs (patch cracks and fill potholes)

  

365 Days

Replace window panes with failed seals

  

365 Days

Repair areas of damaged and lifting roof shingles

  

365 Days

Repair water damaged drywall and drywall seams in both the main dining room and
private dining

  

365 Days

 

Multifamily Loan and Security Agreement – Seniors Housing    Page C-1



--------------------------------------------------------------------------------

EXHIBIT D

REPAIR DISBURSEMENT REQUEST

The undersigned requests from                                          
                                         
                                                        (“Lender”) the
disbursement of funds in the amount of $_________________ (“Disbursement
Request”) from the Repair Reserve Fund established pursuant to the Multifamily
Loan and Security Agreement dated                                        
                                 , 20         by and between Lender and the
undersigned ( “Loan Agreement”) to pay for repairs to the multifamily apartment
project known as                                          
                                    and located in
                                 .

The undersigned represents and warrants to Lender that the following information
and certifications provided in connection with this Disbursement Request are
true and correct as of the date hereof:

 

1.

Purpose for which disbursement is requested:

                                                                 
                                         
                                         
                                         
                                                

 

2.

To whom the disbursement will be made (may be the undersigned in the case of
reimbursement for advances and payments made or cost incurred for work done by
the undersigned):                                          
                                         
                                                                               

 

3.

Estimated costs of completing the uncompleted Repairs as of the date of this
Disbursement Request:                                      
                                   

 

4.

The undersigned certifies that each of the following is true:

 

  (a)

The disbursement requested pursuant to this Disbursement Request will be used
solely to pay a cost or costs allowable under the Loan Agreement.

 

  (b)

None of the items for which disbursement is requested pursuant to this
Disbursement Request has formed the basis for any disbursement previously made
from the Repair Reserve Fund.

 

  (c)

All labor and materials for which disbursements have been requested have been
incorporated into the Improvements or suitably stored upon the Mortgaged
Property in accordance with reasonable and standard building practices, the Loan
Agreement and all applicable laws, ordinances, rules and regulations of any
governmental authority having jurisdiction over the Mortgaged Property.

 

  (d)

The materials, supplies and equipment furnished or installed for the Repairs are
not subject to any Lien or security interest or that the funds to be disbursed
pursuant to this Disbursement Request are to be used to satisfy any such Lien or
security interest.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page D-1



--------------------------------------------------------------------------------

5.

All capitalized terms used in this Disbursement Request without definition will
have the meanings ascribed to them in the Loan Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
the day and date first above written.

 

 

BORROWER:

Date:                                                                    
                                                                                
                                                          
                                                           

 

Multifamily Loan and Security Agreement – Seniors Housing    Page D-2



--------------------------------------------------------------------------------

EXHIBIT E

WORK COMMENCED AT MORTGAGED PROPERTY

Not Applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page E-1



--------------------------------------------------------------------------------

EXHIBIT F

CAPITAL REPLACEMENTS

 

  •  

Carpet/vinyl flooring

 

  •  

Window treatments

 

  •  

Roofs

 

  •  

Furnaces/boilers

 

  •  

Air conditioners

 

  •  

Ovens/ranges

 

  •  

Refrigerators

 

  •  

Dishwashers

 

  •  

Water heaters

 

  •  

Garbage disposals

 

  •  

Seal coat

 

  •  

Striping exterior walls (paint/finish)

 

  •  

Common area floors

 

  •  

Community facilities appliances

 

  •  

Community washing machines

 

  •  

Community clothes dryer

 

  •  

Commercial kitchen equipment

 

  •  

Common area FF&E

 

  •  

Other items that Lender may approve subject to any conditions that Lender may
require, all in Lender’s sole and absolute discretion.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page F-1



--------------------------------------------------------------------------------

EXHIBIT G

DESCRIPTION OF GROUND LEASE

Not Applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page G-1



--------------------------------------------------------------------------------

EXHIBIT H

ORGANIZATIONAL CHART OF BORROWER AS OF THE

DATE OF THIS LOAN AGREEMENT

 

Multifamily Loan and Security Agreement – Seniors Housing    Page H-1



--------------------------------------------------------------------------------

LOGO [g853107g0211124407848.jpg]

 

Multifamily Loan and Security Agreement – Seniors Housing    Page H-2



--------------------------------------------------------------------------------

EXHIBIT I

DESIGNATED ENTITIES FOR TRANSFERS AND GUARANTOR(S)

Designated Entities for Transfers

SNR 24 OWNER LLC

PROPCO 24 LLC

NEW SENIOR INVESTMENT GROUP INC.

Guarantor(s)

NEW SENIOR INVESTMENT GROUP INC.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page I-1



--------------------------------------------------------------------------------

EXHIBIT K

LICENSES

 

LICENSE

  

HOLDER

Certificate for Use of Elevator, State ID#: 85-P-36

   Bluebird Estates

Certificate of Inspection

   Bluebird Estates

License for Food Service Establishment/Milk and Cream

   Bluebird Estates

License for Common Victualler

   SNR 24 Bluebird Estates Management LLC

Room Occupancy Excise Registration Certificate

   SNR 24 Bluebird Estates Management LLC

Sales and Use Tax Registration Certificate

   SNR 24 Bluebird Estates Management LLC

Sales Tax on Meals and Beverages Registration Certificate

   SNR 24 Bluebird Estates Management LLC

Special Permit (SP 2015-03)

   SNR 24 Bluebird Estates Owner LLC and SNR 24 Bluebird Estates Management LLC

 

Multifamily Loan and Security Agreement – Seniors Housing    Page K-1



--------------------------------------------------------------------------------

EXHIBIT L

FURNITURE, FIXTURES, EQUIPMENT, AND MOTOR VEHICLES

 

FURNITURE, FIXTURES,
EQUIPMENT, AND MOTOR
VEHICLES

  

OWNER

  

LESSEE

All tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents)    Borrower    N/A
2008 Ford E-450 Econoline    Borrower    N/A

 

Multifamily Loan and Security Agreement – Seniors Housing    Page L-1



--------------------------------------------------------------------------------

EXHIBIT M

CONTRACTS

 

CONTRACTS

  

PARTIES

Nonexclusive Installation and Service Agreement – 12/1/2008    East Longmeadow
Retirement Residence LLC (Borrower’s predecessor in title and the Borrower is
deemed a successor under the document) and Charter Communications Entertainment
I, DST Construction Services Contract – 8/30/2016    SNR 24 Bluebird Estates
Owner LLC and R.J. Landscapes Landscape Maintenance Agreement – 4/1/2019   
Bluebird Estates and R.J. Landscapes LLC

 

Multifamily Loan and Security Agreement – Seniors Housing    Page M-1



--------------------------------------------------------------------------------

EXHIBIT N

MATERIAL CONTRACTS

NOT APPLICABLE

 

Multifamily Loan and Security Agreement – Seniors Housing    Page N-1



--------------------------------------------------------------------------------

EXHIBIT O

BORROWER’S CERTIFICATE OF

PROPERTY IMPROVEMENT ALTERATIONS COMPLETION

THIS BORROWER’S CERTIFICATE OF PROPERTY IMPROVEMENT ALTERATIONS COMPLETION
(“Certificate”) is made as of _______ ___, 20___, by ______________, a
________________ (“Borrower”) for the benefit of ________________, a
________________, and its successors and assigns (collectively, “Lender”).

In connection with Section 6.09(e)(v)(G) of the Loan Agreement, Borrower
certifies to Lender as follows:

[INSERT THE APPLICABLE SECTION (a) AND DELETE THE OTHER:]

[USE THE FOLLOWING IF ALL PROPERTY IMPROVEMENT ALTERATIONS THAT WERE COMMENCED
HAVE BEEN COMPLETED]

 

(a)

All Property Improvement Alterations described in the Property Improvement
Notice that were commenced have been completed. The completed Property
Improvement Alterations and their completion dates are as follows:

 

Description of Property Improvement
Alteration Commenced

  

Completion Date

     

[OR]

[USE THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT AND NOT ALL THE PROPERTY IMPROVEMENT ALTERATIONS THAT WERE
COMMENCED HAD BEEN COMPLETED AT SUCH TIME]

 

(a)

All Property Improvement Alterations described in the Property Improvement
Notice that resulted in individual residential units not being available for
leasing that were commenced have been or will be completed in a timely manner.
Such Property Improvement Alterations that were commenced and their completion
dates and/or, if applicable, anticipated completion dates, are as follows:

 

Description of Property
Improvement Alteration
Commenced

  

Completion
Date

  

Anticipated
Completion
Date

  

Comments

                 

 

Multifamily Loan and Security Agreement – Seniors Housing    Page O-1



--------------------------------------------------------------------------------

[FOR ALL LOANS:]

 

(b)

The completed Property Improvement Alterations were completed in a good and
workmanlike manner and in compliance with all laws (including, without
limitation, any and all life safety laws, environmental laws, building codes,
zoning ordinances and laws for the handicapped and/or disabled)

 

(c)

Should Borrower intend to contest any claim or claims for labor, materials or
other costs, Borrower agrees to give Lender notice within 30 days of the
existence of such claim or claims and certifies to Lender that payment of the
full amount which might in any event be payable in order to satisfy such claim
or claims will be made.

[INSERT THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT]

 

(d)

Any additional Property Improvement Alterations not yet commenced which would
cause residential units to be unavailable for leasing have been suspended.

[BORROWER SIGNATURE]

 

Multifamily Loan and Security Agreement – Seniors Housing    Page O-2



--------------------------------------------------------------------------------

Schedule 1

None.

 

Multifamily Loan and Security Agreement – Seniors Housing   



--------------------------------------------------------------------------------

Schedule 2

None.

 

Multifamily Loan and Security Agreement – Seniors Housing   



--------------------------------------------------------------------------------

Schedule 3

None.

 

Multifamily Loan and Security Agreement – Seniors Housing   



--------------------------------------------------------------------------------

Schedule 4

None.

 

Multifamily Loan and Security Agreement – Seniors Housing   



--------------------------------------------------------------------------------

Schedule 5

None.

 

Multifamily Loan and Security Agreement – Seniors Housing   